Execution Version





--------------------------------------------------------------------------------



FOURTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
Dated as of May 23, 2018



--------------------------------------------------------------------------------

CONN’S, INC.,
as Parent and Guarantor
and
CONN APPLIANCES, INC.,
CONN CREDIT I, LP, and
CONN CREDIT CORPORATION, INC.,
as Borrowers

--------------------------------------------------------------------------------

CERTAIN FINANCIAL INSTITUTIONS,
as Lenders,
BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent,
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
REGIONS BANK, and
MUFG UNION BANK, N.A.,
as Co-Syndication Agents,
BANK OF AMERICA, N.A.,
J.P. MORGAN SECURITIES LLC,
REGIONS CAPITAL MARKETS, a division of REGIONS BANK, and
MUFG UNION BANK, N.A.,
as Joint Lead Arrangers and Joint Bookrunners,
and
BBVA COMPASS,
as Documentation Agent

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------






Section 1.
DEFINITIONS; RULES OF CONSTRUCTION
2
1.1
Definitions
2
1.2
Accounting Terms
49
1.3
Uniform Commercial Code
50
1.4
Certain Matters of Construction
50
1.5
Payment and Performance
50
1.6
Compliance with this Agreement
50
1.7
Classification
51
1.8
Certain Calculations
51
Section 2.
CREDIT FACILITIES
51
2.1
Revolver Commitment
51
2.2
Increase in Revolver Commitments
53
2.3
Letter of Credit Facility
53
Section 3.
INTEREST, FEES AND CHARGES
56
3.1
Interest
56
3.2
Fees
58
3.3
Computation of Interest, Fees, Yield Protection
58
3.4
Reimbursement Obligations
59
3.5
Illegality
59
3.6
Inability to Determine Rates
59
3.7
Increased Costs; Capital Adequacy
60
3.8
Mitigation
61
3.9
Funding Losses
62
3.1
Maximum Interest
62
Section 4.
LOAN ADMINISTRATION
62
4.1
Manner of Borrowing and Funding Revolver Loans
62
4.2
Defaulting Lender
64
4.3
Number and Amount of LIBOR Revolver Loans; Determination of Rate
66
4.4
Borrower Agent
66
4.5
One Obligation
66
4.6
Effect of Termination
66
Section 5.
PAYMENTS
67
5.1
General Payment Provisions
67
5.2
Repayment of Revolver Loans
67
5.3
Curative Equity
67
5.4
Reserved
67
5.5
Marshaling; Payments Set Aside
67
5.6
Application and Allocation of Payments
67
5.7
Dominion Account
68
5.8
Account Stated
69
5.9
Taxes
69
5.1
Lender Tax Information
71
5.11
Nature and Extent of Each Borrower’s Liability
72






--------------------------------------------------------------------------------





Section 6.
CONDITIONS PRECEDENT/SUBSEQUENT
75
6.1
Conditions Precedent to Initial Revolver Loans
75
6.2
Conditions Precedent to All Credit Extensions
76
Section 7.
COLLATERAL
76
7.1
Grant of Security Interest
76
7.2
Lien on Deposit Accounts; Cash Collateral
77
7.3
Real Estate Collateral
77
7.4
Reserved
78
7.5
Other Collateral
78
7.6
Contract Legend
79
Section 8.
COLLATERAL ADMINISTRATION
79
8.1
Collateral Reports
79
8.2
Administration of Contracts
79
8.3
Administration of Inventory
81
8.4
Administration of Equipment
82
8.5
Administration of Deposit Accounts
82
8.6
Administration of Credit Card Accounts
82
8.7
General Provisions
82
8.8
Power of Attorney
84
Section 9.
REPRESENTATIONS AND WARRANTIES
84
9.1
General Representations and Warranties
84
9.2
Complete Disclosure
88
Section 10.
COVENANTS AND CONTINUING AGREEMENTS
88
10.1
Affirmative Covenants
88
10.2
Negative Covenants
93
10.3
Financial Covenants
103
10.4
Curative Equity
103
Section 11.
EVENTS OF DEFAULT; REMEDIES ON DEFAULT
104
11.1
Events of Default
104
11.2
Remedies upon Default
106
11.3
License
107
11.4
Setoff
107
11.5
Remedies Cumulative; No Waiver
108
Section 12.
AGENT
108
12.1
Appointment, Authority and Duties of Agent
108
12.2
Agreements Regarding Collateral and Borrower Materials
109
12.3
Reliance By Agent
110
12.4
Action Upon Default
110
12.5
Ratable Sharing
110
12.6
Indemnification
110
12.7
Limitation on Responsibilities of Agent
111
12.8
Successor Agent and Co-Agents
111
12.9
Due Diligence and Non-Reliance
112






--------------------------------------------------------------------------------





12.1
Remittance of Payments and Collections
112
12.11
Individual Capacities
113
12.12
Titles
113
12.13
Bank Product Providers
113
12.14
No Third Party Beneficiaries
113
Section 13.
BENEFIT OF AGREEMENT; ASSIGNMENTS
113
13.1
Successors and Assigns
113
13.2
Participations
113
13.3
Assignments
114
Section 14.
MISCELLANEOUS
116
14.1
Consents, Amendments and Waivers
116
14.2
Indemnity
117
14.3
Notices and Communications
117
14.4
[Reserved.]
119
14.5
Credit Inquiries
119
14.6
Severability
119
14.7
Cumulative Effect; Conflict of Terms
119
14.8
Counterparts; Execution
119
14.9
Entire Agreement
119
14.1
Relationship with Lenders
119
14.11
No Advisory or Fiduciary Responsibility
119
14.12
Confidentiality
120
14.13
Intentionally Omitted
120
14.14
GOVERNING LAW
121
14.15
Consent to Forum; Bail-In of EEA Financial Institutions
121
14.16
Waivers by Borrowers
122
14.17
Patriot Act Notice
122
14.18
NO ORAL AGREEMENT
122
14.19
Existing Loan Agreement, No Novation
122








--------------------------------------------------------------------------------






LIST OF EXHIBITS AND SCHEDULES
Exhibits to Fourth Amended and Restated Loan and Security Agreement
Exhibit A    Revolver Note
Exhibit B    Assignment and Acceptance
Exhibit C    Assignment Notice
Exhibit D    Compliance Certificate
Schedules to Fourth Amended and Restated Loan and Security Agreement
Schedule 1.1    Revolver Commitments of Lenders
Schedule 1.1E(1)    Existing Bank Products
Schedule 1.1E(2)    Existing Letters of Credit
Schedule 7.1(j)    Equity Interests
Schedule 7.3    Real Estate
Schedule 8.5    Deposit Accounts
Schedule 8.6.1    Credit Card Agreements
Schedule 8.7.1    Business Locations
Schedule 9.1.4    Names and Capital Structure
Schedule 9.1.5    Former Names and Companies
Schedule 9.1.11    Patents, Trademarks, Copyrights and Licenses
Schedule 9.1.14    Environmental Matters
Schedule 9.1.16    Litigation
Schedule 9.1.20    Labor Contracts
Schedule 10.2.2    Existing Liens
Schedule 10.2.5    Restricted Investments









--------------------------------------------------------------------------------






FOURTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
THIS FOURTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”)
is dated as of May 23, 2018, by and among CONN’S, INC., a Delaware corporation,
as parent and guarantor (“Parent”), CONN APPLIANCES, INC., a Texas corporation
(“CAI”), CONN CREDIT I, LP, a Texas limited partnership (“CCI”), and CONN CREDIT
CORPORATION, INC., a Texas corporation (“CCCI”, and together with CAI and CCI,
each, a “Borrower” and collectively, the “Borrowers”), the financial
institutions party to this Agreement from time to time as lenders (collectively,
“Lenders”), and BANK OF AMERICA, N.A., a national banking association (“Bank of
America”), as Administrative Agent and Collateral Agent for the Lenders (in such
capacity, “Agent”).
R E C I T A L S:
WHEREAS, Borrowers, Agent and various other lenders originally entered into that
certain Loan and Security Agreement, dated as of August 14, 2008 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Original Loan Agreement”) and certain other loan documents relating
to the same.
WHEREAS, Borrowers, Agent and various lenders amended and restated the Original
Loan Agreement in its entirety and entered into that certain Amended and
Restated Loan and Security Agreement, dated as of November 30, 2010 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “First Amended and Restated Loan Agreement”) and certain other loan
documents relating to the same.
WHEREAS, Borrowers, Agent and various lenders amended and restated the First
Amended and Restated Loan Agreement in its entirety and entered into that
certain Second Amended and Restated Loan and Security Agreement, dated as of
September 26, 2012 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Second Amended and Restated Loan
Agreement”) and certain other loan documents relating to the same.
WHEREAS, Borrowers, Agent and various lenders amended and restated the Second
Amended and Restated Loan Agreement in its entirety and entered into that
certain Third Amended and Restated Loan and Security Agreement, dated as of
October 30, 2015 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Third Amended and Restated Loan
Agreement”; and together with the Original Loan Agreement, First Amended and
Restated Loan Agreement and Second Amended and Restated Loan Agreement, the
“Existing Loan Agreement”) and certain other loan documents relating to the
same.
WHEREAS, Borrowers have requested that Agent and Lenders amend and restate the
Existing Loan Agreement in its entirety to, among other things, make available
to Borrowers a revolving line of credit for loans and letters of credit in an
aggregate amount not to exceed $650,000,000, which extensions of credit
Borrowers will use for the purposes permitted hereunder;
WHEREAS, Agent and Lenders have agreed to amend and restate the Existing Loan
Agreement in its entirety in accordance with the terms and conditions of this
Agreement.


1



--------------------------------------------------------------------------------





NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, Lenders, Agent, Parent and Borrowers hereby agree
to amend and restate the Existing Loan Agreement as follows:
Section 1.DEFINITIONS; RULES OF CONSTRUCTION
1.1    Definitions. As used herein, the following terms have the meanings set
forth below:
ABS Contract Balance: as of any date of determination, the Gross Contract
Payments (less all unearned interest, fees and charges) as determined with
respect to each Securitization Subsidiary.
ABS Contract Portfolio: portfolio of Contracts subject to the Existing
Securitization Facility and any other Permitted ABS Transaction.
ABS Excluded Leverage Ratio: the ratio, determined as of the end of any Fiscal
Quarter for Parent and its Subsidiaries, on a consolidated basis, of (a) the
result of (x) all items that would be included as liabilities on a balance sheet
in accordance with GAAP as of the last day of such Fiscal Quarter (excluding
Debt resulting from the Existing Securitization Facility and any other Permitted
ABS Transaction), minus (y) Qualified Cash as of such date of measurement, to
(b) Tangible Net Worth as of the last day of such Fiscal Quarter.
ABS Qualified Cash: as of any date of determination, the aggregate amount of
cash of Parent and its Subsidiaries that is restricted pursuant to the Existing
Securitization Facility or any other Permitted ABS Transaction as required under
the applicable documents setting forth the terms of the Existing Securitization
Facility or any other Permitted ABS Transaction.
Acquisition: a transaction or series of transactions resulting in (a) the
acquisition of a business, division or substantially all assets of a Person; (b)
the acquisition of record or beneficial ownership of 50% or more of the Equity
Interests of a Person (including, in any event, any Investment in (x) any
Subsidiary which increases Parent’s interest, directly or indirectly, in such
Subsidiary or (y) any joint venture for the purpose of increasing Parent’s
interest (directly or indirectly) in such joint venture); or (c) the merger,
consolidation or combination of a Borrower or Subsidiary with another Person.
Adjusted Tangible Assets: all assets of Parent and Borrowers on a consolidated
basis, except (a) patents, copyrights, trademarks, trade names, franchises,
goodwill, and other similar intangibles; (b) assets constituting intercompany
Accounts; (c) assets located and notes and receivables due from obligors
domiciled outside the United States of America or Canada; and (d) fixed assets
to the extent of any write-up in the book value thereof.
Affiliate: with respect to a specified Person, any other Person that directly,
or indirectly through one or more intermediaries, Controls, is Controlled by or
is under common Control with the specified Person.
Agent: as defined in the Preamble to this Agreement.
Agent Indemnitees: Agent and its officers, directors, employees, Affiliates,
agents and attorneys.


2



--------------------------------------------------------------------------------





Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.
Agreement: as defined in the Preamble to this Agreement.
Allocable Amount: as defined in Section 5.11.3(b).
Anti-Terrorism Law: any law relating to terrorism or money laundering, including
the Patriot Act.
Applicable Law: all laws, rules, regulations and binding governmental guidelines
applicable to the Person or matter in question, including all applicable
statutory law, common law and equitable principles, as well as applicable
provisions of constitutions, treaties, statutes, rules, regulations, orders and
decrees of Governmental Authorities and all Consumer Finance Laws.
Applicable Margin: the margin set forth in the chart below, as determined by
reference to the Leverage Ratio for the most recently ended Fiscal Quarter:
Level
Leverage Ratio
Base Rate
LIBOR
1
≤ 1.75x
1.50%
2.50%
2
> 1.75x ≤ 2.50x
1.75%
2.75%
3
> 2.50x ≤ 3.25x
2.00%
3.00%
4
> 3.25x
2.25%
3.25%



Changes in the Applicable Margin resulting from a change in the Leverage Ratio
shall become effective on the first day of the calendar month following Agent’s
receipt of the financial statements pursuant to Section 10.1.2(a)(i), (a)(ii) or
(b), as applicable, and Compliance Certificate pursuant to Section 10.1.2(d)
with respect thereto. If any financial statement or Compliance Certificate has
not been delivered within the time periods specified herein, then the Applicable
Margin shall be determined as if Level 4 were applicable, from such day until
the first day of the calendar month following the date Borrower delivers such
financial statements and the related Compliance Certificate.
Approved Fund: any entity that is owned or Controlled by a Lender or Affiliate
of a Lender, and is engaged in making or investing in commercial loans in its
ordinary course of activities.
Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including a disposition of Property in
connection with a sale-leaseback transaction or synthetic lease.
Assignment and Acceptance: an assignment agreement between a Lender and Eligible
Assignee, in the form of Exhibit B or otherwise satisfactory to Agent and, to
the extent the Borrowers’ consent in respect of the applicable assignment is
necessary, the Borrower Agent.
Availability: the Borrowing Base minus Revolver Usage.


3



--------------------------------------------------------------------------------





Average Quarterly Availability Percentage: as of any date of measurement, a
fraction (expressed as a percentage), (a) the numerator of which is the average
daily Availability for the Fiscal Quarter immediately preceding such date or
such other period of days as the context may require and (b) the denominator of
which is the average Borrowing Base for the Fiscal Quarter immediately preceding
such date or such other period of days as the context may require.
Bail-In Action: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
Bail-In Legislation: with respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule.
Bank of America: as defined in the Preamble to this Agreement.
Bank of America Indemnitees: Bank of America and its officers, directors,
employees, Affiliates, agents and attorneys.
Bank Product: any of the following products or services extended to Parent, a
Borrower or any Subsidiary of a Borrower: (a) Cash Management Services; (b)
products under Hedging Agreements; (c) commercial credit card and merchant card
services; and (d) leases and other banking products or services other than
Letters of Credit, including the Existing Bank Products.
Bank Product Reserve: the aggregate amount of reserves established by Agent from
time to time in its Permitted Discretion with respect to Secured Bank Product
Obligations.
Bankruptcy Code: Title 11 of the United States Code.
Base Rate: for any day, a per annum rate equal to the greatest of (a) the Prime
Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; or (c)
LIBOR for a 30-day interest period as of such day, plus 1.0%; provided, that in
no event shall the Base Rate be less than zero. If the Base Rate is being used
as an alternate rate of interest pursuant to Section 3.6(b) hereof, then the
Base Rate shall be the greater of clause (a) and (b) above and shall be
determined without reference to clause (c) above.
Base Rate Revolver Loan: a Revolver Loan that bears interest based on the Base
Rate.
Board of Governors: the Board of Governors of the Federal Reserve System.
Borrowed Money: with respect to any Obligor, without duplication, its (a) Debt
of the type set forth in clauses (a), (b) and (d) of the definition of Debt; (b)
Capital Leases; and (c) letter of credit reimbursement obligations, in each case
other than obligations owing to any Flooring Lender.
Borrower: as defined in the Preamble to this Agreement.
Borrower Agent: as defined in Section 4.4.


4



--------------------------------------------------------------------------------





Borrower Materials: Borrowing Base Reports, Compliance Certificates and other
information, reports, financial statements and other materials delivered by
Borrowers hereunder, as well as other Reports and information provided by Agent
to Lenders.
Borrowing: a group of Revolver Loans that are made or converted together on the
same day and have the same interest option and, if applicable, Interest Period.
Borrowing Base: on any date of determination, an amount equal to the lesser of
(a) the aggregate amount of Revolver Commitments; or (b) the sum of the CCI
Borrowing Base, plus the CAI Borrowing Base.
Notwithstanding anything to the contrary in this Agreement, (a) no Reserves
shall be established or increased except upon not less than three (3) Business
Days’ (or shorter period as agreed to by Borrower Agent) prior written notice to
Borrower Agent, which notice shall include a reasonably detailed description of
such Reserve being established (during which period (i) Agent shall, if
requested, discuss any such Reserve or increase with Borrower Agent and (ii)
Borrower Agent may take such action as may be required so that the event,
condition or matter that is the basis for such Reserve or increase thereto no
longer exists or exists in a manner that would result in the establishment of a
lower Reserve or result in a lesser increase thereto, in a manner and to the
extent reasonably satisfactory to Agent), and (b) the amount of any Reserve
established by Agent, and any increase in the amount of any Reserve, shall have
a reasonable relationship to the event, condition or other matter that is the
basis for such Reserve or such increase. Notwithstanding clause (a) of the
preceding sentence, (i) changes to the Reserves solely for purposes of
correcting mathematical or clerical errors shall not be subject to such notice
period, (ii) no Default or Event of Default shall be deemed to result from the
imposition of any Reserve for a period of three (3) Business Days (or shorter
period as agreed to by Borrower Agent) following notice to Borrower Agent and
(iii) Borrowers shall not request any Revolver Loans or Letters of Credit and
Agent, Lenders and Issuing Bank shall not be required to fund any Revolver Loan
or issue any Letters of Credit hereunder during such period of three (3)
Business Days (or shorter period as agreed to by Borrower Agent).
Borrowing Base Report: a report of the Borrowing Base by Borrowers, in form
satisfactory to Agent.
Business Day: any day other than a Saturday, Sunday or any other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, North Carolina, Texas and California, and if such day relates to a
LIBOR Revolver Loan, any such day on which dealings in Dollar deposits are
conducted between banks in the London interbank Eurodollar market.
CAI: as defined in the Preamble to this Agreement.
CAI Availability Reserve: the sum of (without duplication when taken into
account with the CCI Availability Reserve, the Credit Card Account Formula
Amount, the Inventory Formula Amount or any of their respective component
definitions) (a) the Inventory Reserve; (b) the Rent and Charges Reserve; (c)
the Bank Product Reserve; (d) the Sales Tax Reserve; (e) the Gift Card Reserve;
(f) the Customer Deposit Reserve; (g) the aggregate amount of liabilities
secured by Liens upon Collateral included in the CAI Borrowing Base that are
senior to Agent’s Liens (but imposition of any such reserve shall not cure an
Event of Default, if any, arising therefrom); and (h) such additional reserves,
in such amounts and with respect to such matters, as Agent in its Permitted
Discretion may elect to impose from time to time.


5



--------------------------------------------------------------------------------





CAI Borrowing Base: the sum of the Credit Card Account Formula Amount, plus the
Inventory Formula Amount, minus any CAI Availability Reserve.
CAIC: CAI Credit Insurance Agency, Inc., a Louisiana corporation.
CAIH: CAI Holding Co., a Delaware corporation.
CAI Revolver Usage: (a) the aggregate amount of outstanding Revolver Loans under
the CAI Borrowing Base; plus (b) the aggregate Stated Amount of outstanding
Letters of Credit under the CAI Borrowing Base, except to the extent Cash
Collateralized.
Capital Expenditures: for any period of calculation with respect to Parent and
its Subsidiaries, the aggregate of all expenditures incurred by Parent and its
Subsidiaries during such period that, in accordance with GAAP, are required to
be classified as capital expenditures, including Capital Leases incurred;
provided that the following items shall be excluded:
(a)    the purchase price of fixed or capital assets made with the proceeds of
any combination of (A) used or surplus fixed or capital assets traded in at the
time of such purchase and (B) the proceeds of a concurrent sale of used or
surplus fixed or capital assets;
(b)    expenditures made in connection with the replacement, substitution,
restoration, upgrade, development or repair of assets to the extent financed
with (x) insurance or settlement proceeds paid on account of the loss of or
damage to the assets being replaced, substituted, restored, upgraded, developed
or repaired or (y) awards of compensation arising from the taking by eminent
domain or condemnation of the assets being replaced;
(c)    the purchase price of assets that are purchased simultaneously with the
trade-in of existing assets to the extent that the gross amount of such purchase
price is reduced by the credit granted by the seller of such property for the
property being traded in at such time;
(d)    the purchase price of property, plant or equipment or software in an
amount equal to the identifiable proceeds of Asset Dispositions of fixed or
capital assets;
(e)    expenditures that are accounted for as capital expenditures by Parent and
its Subsidiaries that are actually paid for, or reimbursed to Parent and its
Subsidiaries in cash or cash equivalents, by a Person other than Parent and its
Subsidiaries;
(f)    expenditures to the extent constituting any portion of an Acquisition (or
Investment permitted hereunder);
(g)    any capitalized interest expense reflected on a consolidated balance
sheet of Parent and its Subsidiaries;
(h)    expenditures relating to the construction, acquisition, replacement,
reconstruction, development, refurbishment, renovation or improvement of any
property which has been transferred to a Person other than Parent and its
Subsidiaries during the same Fiscal Year in which such expenditures were


6



--------------------------------------------------------------------------------





made pursuant to a sale and leaseback transaction to the extent of the cash
proceeds received by Parent and its Subsidiaries pursuant to such Sale and
Leaseback Transaction; or
(i)    expenditures financed with the proceeds of an issuance of Equity
Interests of Parent so long as the proceeds of such issuance are received within
60 days of the applicable expenditure.
Capital Lease: any lease required to be capitalized for financial reporting
purposes in accordance with GAAP.
Capped Synergies: as defined in “Pro Forma Basis.”
Cash Collateral: cash delivered to Agent to Cash Collateralize any Obligations,
and all interest, dividends, earnings and other proceeds earned thereon.
Cash Collateralize: the delivery of cash to Agent, as security for the payment
of Obligations, in an amount equal to (a) with respect to LC Obligations, (i) if
prior to the Revolver Termination Date, 100% of the aggregate LC Obligations and
(ii) if on or after the Revolver Termination Date, 102% of the aggregate LC
Obligations; (b) with respect to the Fronting Exposure of any Defaulting Lender
(other than LC Obligations), 100% of the aggregate Fronting Exposure of such
Defaulting Lender; (c) in the case of Section 5.2, 100% of the outstanding LC
Obligations; and (d) with respect to other Obligations (including Secured Bank
Product Obligations), Agent’s good faith estimate of the amount due or to become
due, including all fees and other amounts relating to such Obligations. “Cash
Collateralization” has a correlative meaning.
Cash Equivalents: (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition; (b)
certificates of deposit, time deposits and bankers’ acceptances maturing within
24 months of the date of acquisition, and overnight bank deposits, in each case
which are issued by Bank of America or a commercial bank organized under the
laws of the United States or any state or district thereof, rated A 1 (or
better) by S&P or P-1 (or better) by Moody’s at the time of acquisition, and
(unless issued by a Lender) not subject to offset rights; (c) repurchase
obligations with a term of not more than 30 days for underlying investments of
the types described in clauses (a) and (b) entered into with any bank described
in clause (b); (d) commercial paper issued by Bank of America or rated A 1 (or
better) by S&P or P-1 (or better) by Moody’s, and maturing within 24 months of
the date of acquisition; and (e) shares of any money market fund that has
substantially all of its assets invested continuously in the types of
investments referred to above, has net assets of at least $500,000,000 and has
the highest rating obtainable from either Moody’s or S&P.
Cash Management Services: services relating to operating, collections, payroll,
trust, or other depository or disbursement accounts, including automated
clearinghouse, e-payable, electronic funds transfer, wire transfer, controlled
disbursement, overdraft, depository, information reporting, lockbox and stop
payment services.
Cash Recovery Percent: the percent, calculated as of the end of the last day of
each month, equal to the amount determined by dividing (a) the actual Gross Cash
Collections received by Borrowers from payments made by Contract Debtors during
the previous three (3) months by (b) the sum of the Gross Contract Payments
outstanding as of the beginning of the first day of each of the previous three
(3) months. The Cash


7



--------------------------------------------------------------------------------





Recovery Percent shall be calculated based on the Managed Contract Portfolio;
provided however, that if for a period of 18 months after the closing of any
Permitted ABS Transaction that is not a “revolving” transaction entered into
after the Closing Date at least 85% of the value of all Contracts of Borrowers
as of any Cut-Off Date of such Permitted ABS Transaction are not transferred to
such Permitted ABS Transaction, then the Cash Recovery Percent shall be
determined based on the lower of (i) the Cash Recovery Percent determined based
on the Owned Contract Portfolio, and (ii) the Cash Recovery Percent determined
based on the Managed Contract Portfolio.
CCCI: as defined in the Preamble to this Agreement.
CCI: as defined in the Preamble to this Agreement.
CCI Availability Reserve: the sum of (without duplication when taken into
account with the CAI Availability Reserve, the Contract Advance Rate Amount or
its component definitions) (a) the Rent and Charges Reserve; (b) the Bank
Product Reserve; (c) the Sales Tax Reserve; (d) the aggregate amount of
liabilities secured by Liens upon Collateral included in the CCI Borrowing Base
that are senior to Agent’s Liens (but imposition of any such reserve shall not
cure an Event of Default, if any, arising therefrom); and (e) such additional
reserves, in such amounts and with respect to such matters, as Agent in its
Permitted Discretion may elect to impose from time to time.
CCI Borrowing Base: the sum of the Contract Advance Rate Amount, minus any CCI
Availability Reserve.
CCI Revolver Usage: (a) the aggregate amount of outstanding Revolver Loans under
the CCI Borrowing Base; plus (b) the aggregate Stated Amount of outstanding
Letters of Credit under the CCI Borrowing Base, except to the extent Cash
Collateralized.
CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).
Change in Law: the occurrence, after the date hereof, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof; or (c) the making, issuance or
application of any request, guideline, requirement or directive (whether or not
having the force of law) by any Governmental Authority; provided, that “Change
in Law” shall include, regardless of the date enacted, adopted or issued, all
requests, rules, guidelines, requirements or directives (i) under or relating to
the Dodd-Frank Wall Street Reform and Consumer Protection Act, or (ii)
promulgated pursuant to Basel III by the Bank for International Settlements, the
Basel Committee on Banking Supervision (or any similar authority) or any other
Governmental Authority.
Change of Control: (a) Parent ceases to own and control, beneficially and of
record, directly or indirectly, all Equity Interests in CAI; (b) CAI ceases to
own and control, beneficially and of record, directly or indirectly, all Equity
Interests of CCI and CCCI; (c) persons who were (i) directors of Parent on the
Closing Date, (ii) nominated, appointed or approved for consideration for
election by the board of directors of Parent or (iii) appointed or elected by
directors who were directors of Parent on the Closing Date or were nominated,
appointed, or approved as provided in clause (ii) above, cease to occupy a
majority of the seats (excluding


8



--------------------------------------------------------------------------------





vacant seats) on the board of directors of Parent; or (d) all or substantially
all of a Borrower’s assets are sold or transferred, other than as permitted
pursuant to Section 10.2.9.
Claims: all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and Extraordinary Expenses
(but limited, in the case of attorneys’ fees and expenses, to the reasonable and
documented out-of-pocket fees, charges and disbursements of one lead firm of
counsel to Agent and, if necessary, one (1) local counsel in each relevant local
jurisdiction to Agent and, in the case of an actual or potential conflict of
interest, one (1) additional firm of lead counsel to all affected Indemnitees,
taken as a whole and, in each case, without duplication of attorneys’ fees and
expenses included in the definition of Claims) at any time (including after Full
Payment of the Obligations, or replacement of Agent, or any Lender) incurred by
any Indemnitee or asserted against any Indemnitee by any Obligor or other Person
in any way relating to (a) any Revolver Loans, Letters of Credit, Loan
Documents, Borrower Materials, or the use thereof or transactions relating
thereto, (b) any action taken or omitted in connection with any Loan Documents,
(c) the existence or perfection of any Liens, or realization upon any
Collateral, (d) exercise of any rights or remedies under any Loan Documents or
Applicable Law, (e) failure by any Obligor to perform or observe any terms of
any Loan Document, in each case including all costs and expenses relating to any
investigation, litigation, arbitration or other proceeding (including an
Insolvency Proceeding or appellate proceedings), whether or not the applicable
Indemnitee is a party thereto, or (f) failure by any Obligor (directly or
indirectly), Credit and Collection Guideline or Contract to comply with or
otherwise satisfy any Consumer Finance Law in any respect.
CLL: Conn Lending, LLC, a Delaware limited liability company.
Closing Date: as defined in Section 6.1.
Code: the Internal Revenue Code of 1986.
Collateral: all Property described in Section 7.1, all Property described in any
Security Documents as security for any Obligations, and all other Property that
now or hereafter secures (or is intended to secure) any Obligations; provided
that “Collateral” shall not include any Excluded Collateral.
Collateral Adjustment Percentage: calculated as of the first day of each month,
the sum of the Past Due Percent and the Net Charge-Off Percent. The Collateral
Adjustment Percentage shall be calculated based on the higher of (x) the
Collateral Adjustment Percentage determined based on the Owned Contract
Portfolio, and (y) the Collateral Adjustment Percentage determined based on the
Managed Contract Portfolio.
Commodity Exchange Act: the Commodity Exchange Act (7 U.S.C. § 1 et seq.).
Compliance Certificate: a certificate in the form of Exhibit D in which
Borrowers certify compliance with Sections 10.2.3 and 10.3 and calculate the
applicable level for the Applicable Margin.
Confidential Information: as defined in Section 10.2.1(c).
Connection Income Taxes: Other Connection Taxes that are imposed on or measured
by net income (however denominated), or are franchise or branch profits Taxes.


9



--------------------------------------------------------------------------------





Consumer Finance Laws: all laws, rules, regulations, and binding governmental
guidelines of any kind relating to the extension, securing or administration of
consumer credit, whether relating to secured or unsecured credit, real or
personal security, advertising, solicitation, marketing, underwriting,
origination, documentation, brokering, purchase, assignment, administration,
servicing, collection or other activities relating thereto, in each case
applicable to the Person, including any of the foregoing relating to consumer
protection, usury, privacy, discriminatory or predatory practices, or unfair,
deceptive or abusive acts or practices, and specifically including the Federal
Consumer Credit Protection Act, Federal Fair Credit Reporting Act, Fair and
Accurate Credit Transactions Act, Equal Credit Opportunity Act, Fair Debt
Collections Practices Act, RESPA, Magnuson-Moss Warranty Act, Servicemember’s
Civil Relief Act, Gramm-Leach-Bliley Act, Dodd-Frank Wall Street Reform and
Consumer Protection Act, Federal Trade Commission Act, Consumer Financial
Protection Bureau Regulations B, M, N, O P, V, X and Z, and Federal Reserve
Board Regulations B and Z.
Contingent Obligation: any obligation of a Person (without duplication) arising
from a guaranty, indemnity or other assurance of payment or performance of any
Debt, lease, dividend or other obligation (“primary obligations”) of another
obligor (“primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person under any (a) guaranty, endorsement,
co-making or sale with recourse of an obligation of a primary obligor; (b)
obligation to make take-or-pay or similar payments regardless of nonperformance
by any other party to an agreement; and (c) arrangement (i) to purchase any
primary obligation or security therefor, (ii) to supply funds for the purchase
or payment of any primary obligation, (iii) to maintain or assure working
capital, equity capital, net worth or solvency of the primary obligor, (iv) to
purchase Property or services for the purpose of assuring the ability of the
primary obligor to perform a primary obligation, or (v) otherwise to assure or
hold harmless the holder of any primary obligation against loss in respect
thereof. The amount of any Contingent Obligation shall be deemed to be the
stated or determinable amount of the primary obligation (or, if less, the
maximum amount for which such Person may be liable under the instrument
evidencing the Contingent Obligation) or, if not stated or determinable, the
maximum reasonably anticipated liability with respect thereto.
Contract Advance Rate Amount: 80% of Net Eligible Contract Payments; provided,
that such percentage shall be subject to reduction as of the first day of each
month, based on the then existing Collateral Adjustment Percentage and Cash
Recovery Percent (whichever results in a lower percentage), as follows:
(a)    the percentage above shall be reduced by 1% for each whole percentage or
fraction thereof that the Collateral Adjustment Percentage exceeds 22%; and
(b)    the percentage above shall be reduced by 1% for each incremental range of
the Cash Recovery Percent, beginning with 4.79%, as illustrated by the table set
forth below:


10



--------------------------------------------------------------------------------





Cash Recovery Percent
Contract Advance Rate Amount
Less than or equal to 4.79% but greater than 4.74%
79% of Net Eligible Contract Payments
Less than or equal to 4.74% but greater than 4.69%
78% of Net Eligible Contract Payments
Less than or equal to 4.69% but greater than 4.64%
77% of Net Eligible Contract Payments
Less than or equal to 4.64% but greater than 4.59%
76% of Net Eligible Contract Payments
Less than or equal to 4.59% but greater than 4.54%
75% of Net Eligible Contract Payments
Less than or equal to 4.54% but greater than 4.49%
74% of Net Eligible Contract Payments
Less than or equal to 4.49% but greater than 4.44%
73% of Net Eligible Contract Payments
Less than or equal to 4.44% but greater than 4.39%
72% of Net Eligible Contract Payments
Less than or equal to 4.39% but greater than 4.34%
71% of Net Eligible Contract Payments
Less than or equal to 4.34% but greater than 4.29%
70% of Net Eligible Contract Payments
Less than or equal to 4.29% but greater than 4.25%
69% of Net Eligible Contract Payments
The Cash Recovery Percent table shall continue to be reduced in exact increments
as set forth above
The Contract Advance Rate Amount table shall continue to be reduced by 1% for
each incremental reduction of the Cash Recovery Percent





Notwithstanding the above, the portion of the Contract Advance Rate Amount
supported by Eligible Revolving Contracts shall at no time exceed 10% of the CCI
Borrowing Base.
Contract Debtor: each Person who is obligated to a Borrower to perform any duty
under or to make any payment pursuant to the terms of a Contract.
Contracts: all of each Borrower’s now owned and hereafter acquired loan
agreements, accounts, revolving credit agreements, retail installment sale
contracts, consumer loans, Instruments, notes, documents, chattel paper, and all
other forms of obligations owing to such Borrower, including any collateral for
any of the foregoing, including all rights under any and all security documents
and merchandise returned to or repossessed by such Borrower.
Control: the possession, directly or indirectly, of the power to direct or cause
the direction of a Person’s management or policies, whether through the ability
to exercise voting power, by contract or otherwise.
Credit and Collection Guidelines: Borrowers’ guidelines which state in the
credit criteria used by Borrowers in extending credit to Contract Debtors and
the collection criteria used by Borrowers in collection of amounts due from
Contract Debtors.


11



--------------------------------------------------------------------------------





Credit Card Account: Accounts together with all income, payments and proceeds
thereof, owed by a Credit Card Issuer or Credit Card Processor to a Borrower
resulting from charges by a retail customer of a Borrower on credit or debit
cards in connection with the sale of goods by a Borrower, or services performed
by a Borrower, in each case in the Ordinary Course of Business.
Credit Card Account Formula Amount: 90% of the Value of Eligible Credit Card
Accounts.
Credit Card Agreements: with respect to each Borrower, all agreements now or
hereafter entered into by such Borrower with any Credit Card Issuer or any
Credit Card Processor.
Credit Card Issuers: any person (other than a Borrower) who issues or whose
members issue credit cards, including, MasterCard or VISA bank credit or debit
cards or other bank credit or debit cards issued through MasterCard
International, Inc., VISA, U.S.A., Inc. or Visa International and American
Express, Discover, Diners Club, Carte Blanche and other non-bank credit or debit
cards.
Credit Card Processor Notifications: with respect to each Borrower, individually
and collectively, the letter agreements executed by such Borrower and delivered
to such Borrower’s Credit Card Issuers or Credit Card Processors who are parties
to Credit Card Agreements, acknowledging Agent’s first priority Lien in the
monies due and to become due to such Borrower under the Credit Card Agreements
of such Borrower, and instructing such Credit Card Issuers or Credit Card
Processors to transfer all such amounts to the Dominion Accounts.
Credit Card Processors: with respect to each Borrower, any servicing or
processing agent or any financial intermediary who facilitates, services,
processes or manages the credit authorization, billing transfer and/or payment
procedures with respect to any of such Borrower’s sales transactions involving
credit card or debit card purchases by customers using credit cards or debit
cards issued by any Credit Card Issuer.
Curative Equity: common equity contributions made to Parent which Parent
contributes as additional common equity contributions to any Borrower and which
is designated “Curative Equity” by Borrower Agent under Section 10.4 at the time
it is contributed.
Customer Deposit Reserve: as of any measurement date, a reserve equal to the
aggregate amount of deposits paid by the customers of any Borrower for the
purchase of goods.
Cut-Off Date: with respect to any pool of Contracts to be transferred to a
Securitization Subsidiary pursuant to a Permitted ABS Transaction on any date,
the date that is the latest origination date of any Contract in such pool.
CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).
Debt: as to any Person at a particular time, without duplication, all of the
following, to the extent included as indebtedness or liabilities in accordance
with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;


12



--------------------------------------------------------------------------------





(b)    the maximum amount of all Contingent Obligations of such Person in
respect of the Debt of any other Person which are monetary obligations once they
become primary obligations;
(c)    net obligations of such Person under any Hedging Agreement;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable and accrued
liabilities, in each case in the Ordinary Course of Business and (ii) earn out
obligations until such obligations appear in the liabilities section of the
balance sheet);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse but, in the case of limited recourse indebtedness, the amount of such
Debt shall be deemed equal to the lesser of aggregate unpaid amount of such Debt
and the fair market value (as reasonably estimated by the Borrower Agent) of the
encumbered property;
(f)    all obligations of such Person in respect of Capital Leases; and
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, in each case prior to the date that is 91 days later than the Revolver
Termination Date (as in effect on the date such Equity Interest, warrant right
or option is issued) and other than solely as a result of a change of control or
asset sale, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends.
For all purposes hereof, (i) the Debt of any Person shall include the Debt of
any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, unless such Debt is expressly made non-recourse to
such Person and (ii) Debt shall not include (A) amounts owed to Flooring Lenders
on account of flooring arrangements paid in the Ordinary Course of Business or
(B) Permitted Convertible Notes Hedging Agreements. The amount of any net
obligation under any Hedging Agreement on any date shall be deemed to be the
swap termination value thereof as of such date.
Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.
Default Rate: for any Obligation under the Loan Documents (including, to the
extent permitted by law, interest not paid when due), 2% plus the highest level
of interest set forth in the Applicable Margin grid.
Defaulting Lender: any Lender that (a) has failed to comply with its funding
obligations hereunder, and such failure is not cured within two Business Days;
(b) has notified Agent or any Borrower that such Lender does not intend to
comply with its funding obligations hereunder or generally under other credit
facilities, or has made a public statement to that effect; (c) has failed,
within three Business Days following request by Agent or any Borrower, to
confirm in a manner satisfactory to Agent and Borrowers that such Lender will
comply with its prospective funding obligations hereunder; or (d) has, or has a
direct or indirect parent company that has, become the subject of an Insolvency
Proceeding (including reorganization,


13



--------------------------------------------------------------------------------





liquidation, or appointment of a receiver, custodian, administrator or similar
Person by the Federal Deposit Insurance Corporation or any other regulatory
authority) or Bail-In Action; provided, that a Lender shall not be a Defaulting
Lender solely by virtue of a Governmental Authority’s ownership of an equity
interest in such Lender or parent company unless the ownership provides immunity
for such Lender from jurisdiction of courts within the United States or from
enforcement of judgments or writs of attachment on its assets, or permits such
Lender or Governmental Authority to repudiate, disavow, disaffirm or otherwise
to reject any contracts or agreements made with such Lender.
Deposit Account Control Agreements: the deposit account control agreements
executed by each institution maintaining a Deposit Account for a Borrower, in
favor of Agent as security for the Obligations.
Designated Jurisdiction: a country or territory that is the target of a
Sanction.
Distribution: (a) any payment of a distribution, interest or dividend on any
Equity Interest and (b) any purchase, redemption, or other acquisition or
retirement for value of any Equity Interest, excluding any distribution related
to equity compensation plans of Parent and its Subsidiaries.
Dollars: lawful money of the United States.
Dominion Accounts: special accounts established by Borrowers at Bank of America,
any Lender or other banks reasonably acceptable to Agent, over which Agent has
“springing” exclusive control for withdrawal purposes.
Dominion Trigger Period: the period (a) commencing on the day that (i) an Event
of Default occurs; (ii) average Availability during any month (as reflected in
the Loan Account) is less than 10% of the Borrowing Base; or (iii) Availability
(as reflected in the Loan Account) is at any time less than 7.5% of the
Borrowing Base, and (b) ending on the day on which, during the preceding 60
consecutive days, (x) no Event of Default has existed, (y) average Availability
during any month during such period (as reflected in the Loan Account) has at
all times been greater than 12.5% of the Borrowing Base.
EBITDA: for any period of measurement, determined on a consolidated basis for
Parent and its Subsidiaries derived from financial statements prepared in
accordance with GAAP, net income, calculated before
(a)    interest expense,
(b)    provision for taxes, including, without limitation, foreign, federal,
state, local, franchise, excise and similar taxes, foreign withholding taxes
(including penalties and interest related to such taxes or arising from tax
examinations, and including pursuant to any tax sharing arrangements),
(c)    depreciation and amortization expense,
(d)    stock based compensation,
(e)    gains or losses arising from the sale of assets (other than the bulk sale
of Contracts) outside the Ordinary Course of Business,


14



--------------------------------------------------------------------------------





(f)    any extraordinary, unusual or non-recurring gains or losses (in each
case, to the extent included in determining net income and including any book
loss reserve with respect to Contracts), provided that the aggregate amount
added back to EBITDA pursuant to this clause (f), when combined with clause (m)
below and the Capped Synergies, in any period shall not exceed 20% of the EBITDA
for such period (prior to giving effect to any such add back),
(g)    any non-cash asset write-offs relating to construction in process,
(h)    any other non-cash charges, losses or expenses (other than the book loss
reserve with respect to Contracts),
(i)    [reserved],
(j)    [reserved],
(k)    any increases in loss reserve resulting solely from a Borrower’s
repurchase of Contracts subject to a Permitted ABS Transaction occurring after
such Permitted ABS Transaction has been deconsolidated from Parent and its
Subsidiaries financial statements prepared in accordance with GAAP,
(l)    any gain or loss from the Ordinary Course of Business sale of residual
interests of cash flows subject to a Permitted ABS Transaction,
(m)    business optimization expenses and restructuring charges and reserves
(which, for the avoidance of doubt, shall include retention, severance, systems
establishment costs, excess pension charges, contract termination costs
(including future lease commitments) and costs to consolidate facilities and
relocate employees); provided that with respect to each business optimization
expense or restructuring charge or reserve, Borrower Agent shall have delivered
to Agent a certificate of a Senior Officer of Borrower Agent specifying and
quantifying such expense, charge or reserve and stating that such expense,
charge or reserve is a business optimization expense or restructuring charge or
reserve, as the case may be; provided further that the aggregate amount added
back to EBITDA pursuant to this clause (m), when combined with clause (f) above
and the Capped Synergies, in any period shall not exceed 20% of the EBITDA for
such period (prior to giving effect to any such add back),
(n)    fees, costs and expenses incurred directly in connection with any
transaction, including any equity issuance or offering, Investment, acquisition,
disposition, recapitalization or incurrence, repayment, amendment, restatement,
amendment and restatement, supplement, modification, replacement, renewal,
extension and refinancing of Debt, including such fees, costs and expenses
related to this Agreement, any Existing Securitization Facility, any Permitted
Securitization Facility, the Existing HY Notes, any Permitted HY Notes, any
Permitted Convertible Notes or any Refinancing Debt) (in each case, (A) not
prohibited under this Agreement and (B) whether or not consummated) during such
period,
(o)    to the extent reimbursable by third parties pursuant to indemnification
provisions, other transaction fees, costs and expenses, provided that Borrower
in good faith expects to receive reimbursement for such fees, costs and expenses
within the next 4 Fiscal Quarters,
(p)    costs of legal settlement, fines, judgments or orders,


15



--------------------------------------------------------------------------------





(q)    any unrealized losses in the fair market value of any Hedging Agreements,
(r)     (A) any charges or expenses incurred pursuant to any management equity
plan or stock option plan or any other management or employee benefit plan or
agreement, pension plan, any stock subscription or shareholder agreement or any
distributor equity plan or agreement and (B) any charges, costs, expenses,
accruals or reserves in connection with the rollover, acceleration or payout of
equity interests held by management, in each case under this clause (B), to the
extent such charges, costs, expenses, accruals or reserves are funded with the
net cash proceeds of any issuance of Equity Interests, and
(s)    the proceeds of business interruption insurance, in an amount not to
exceed the earnings for the applicable period that such proceeds are intended to
replace; provided that Borrower in good faith expects to receive such business
interruption proceeds within the next 4 Fiscal Quarters.
EBITDA Loss Reserve: at any date is the sum of (i) Net Charge-Offs of Parent and
its Subsidiaries for the 12-month period ending on the measurement date, plus
(ii) the positive net change, measured quarterly as compared to the prior
quarter, in Net Balances over 180 days past due of Parent and its Subsidiaries
for the period ending on the measurement date. EBITDA Loss Reserve shall be
calculated based on the Managed Contract Portfolio.
EBITDA Loss Reserve Shortfall: an amount equal to (if a positive result) the
difference between (a) the EBITDA Loss Reserve measured as of the end of any
Fiscal Quarter or such other determination date, minus (b) Parent and its
Subsidiaries’ recorded loss reserve measured as of the end of the same Fiscal
Quarter or such other determination date.
EEA Financial Institution: (a) any credit institution or investment firm
established in an EEA Member Country that is subject to the supervision of an
EEA Resolution Authority; (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above; or (c) any
financial institution established in an EEA Member Country that is a subsidiary
of an institution described in the foregoing clauses (a) or (b) and is subject
to consolidated supervision with its parent.
EEA Member Country: any of the member states of the European Union, Iceland,
Liechtenstein and Norway.
EEA Resolution Authority: any public administrative authority or any Person
entrusted with public administrative authority of an EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
Eligible Assignee: (a) a Lender, an Affiliate of a Lender or an Approved Fund;
(b) an assignee approved by Borrower Agent (which approval shall not be
unreasonably withheld or delayed) and Agent; or (c) during an Event of Default,
acceptable to Agent in its discretion.
Eligible Contracts: Contracts fulfilling the following requirements:
(a)    Such Contract is owned by a Borrower and such Borrower has good and
marketable title to such Contract;


16



--------------------------------------------------------------------------------





(b)    the Contract complies in all material respects with all of Borrowers’
warranties and representations contained herein;
(c)    no payment due under the Contract is more than 60 days contractually
delinquent;
(d)    no Borrower has during the term of any Contract granted to the Contract
Debtor more than 3 extensions of time (each no longer than 60 days) for the
payment of any sum due under the Contract;
(e)    the Contract or payments due thereunder are not subject to any defense,
counterclaim, offset, discount, or allowance other than discounts provided in
connection with promotional credit, such as same as cash offerings or deferred
interest programs (to the extent of such defense, counterclaim, offset,
discount, or allowance);
(f)    the terms of the Contract and all related documents and Instruments
comply in all respects with all Requirement of Law;
(g)    the Contract Debtor is not an Affiliate or an employee of an Obligor;
(h)    the Contract (i) conforms to the Credit and Collection Guidelines in all
material respects and (ii) has conformed at the time of origination in all
material respects to Borrowers’ then-applicable underwriting standards (taking
into account the permissible exceptions therein);
(i)    the Contract Debtor is not subject to an active or pending Insolvency
Proceeding under federal law or any similar proceeding under state law;
(j)    the first scheduled payment pursuant to the terms of the Contract is, or
was, due within 45 days following the execution of the Contract and all other
payments are scheduled to be made on the same date of each month thereafter;
(k)    the payment schedule for such Contract is fully amortizing on a monthly
basis;
(l)    with respect to installment Contracts only, the original term of the
Contract is not more than 48 months;
(m)    repayment of the Contract is secured by a first priority interest in any
merchandise sold in connection therewith, the merchandise subject to such
Contract has been delivered and such merchandise has not been repossessed by a
Borrower or returned by the Contract Debtor to a Borrower;
(n)    to the extent that the balance of the Contract includes sums representing
the financing of “service maintenance plans,” such plans are in compliance with
all applicable Consumer Finance Laws, including any and all special insurance
laws relating thereto;
(o)    the Contract is not a Modified Contract;
(p)    the Contract is originated or acquired in the Ordinary Course of
Business;
(q)    Agent has a first priority perfected Lien in the Contract;


17



--------------------------------------------------------------------------------





Notwithstanding the above, Eligible Contracts shall not include Contracts which
do not satisfy other criteria determined by Agent in its Permitted Discretion.
Eligible Credit Card Accounts: Credit Card Accounts fulfilling the following
requirements:
(a)    such Credit Card Account is owned by a Borrower and such Borrower has
good and marketable title to such Credit Card Account;
(b)    such Credit Card Account constitutes a “Payment Intangible” or an
“Account” (as defined in the UCC) and such Credit Card Account has not been
outstanding for more than 5 Business Days;
(c)    the Credit Card Issuer or Credit Card Processor of the applicable credit
card with respect to such Credit Card Account is not the subject of any
bankruptcy or insolvency proceedings;
(d)    such Credit Card Account is a valid, legally enforceable obligation of
the applicable issuer with respect thereto;
(e)    such Credit Card Account is subject to a properly perfected first
priority Lien in favor of Agent (it being the intent that chargebacks in the
ordinary course by the Credit Card Processor shall not be deemed violative of
this clause);
(f)    the Credit Card Account conforms to all representations, warranties or
other provisions in the Loan Documents relating to Credit Card Account;
(g)    such Credit Card Account is owed by a Person that has executed a Credit
Card Processor Notification;
(h)    such Credit Card Account is not evidenced by “chattel paper” or an
“instrument” of any kind unless such “chattel paper” or “instrument” is in the
possession of Agent, and to the extent necessary or appropriate, endorsed to
Agent;
(i)    such Credit Card Account indicates no Person other than a Borrower as
payee or remittance party;
(j)    such Credit Card Account has been earned and represents the bona fide
amounts due to a Borrower from a Credit Card Processor and/or Credit Card
Issuer, and in each case originated in the Ordinary Course of Business;
(k)    such Credit Card Account has not been disputed, is without recourse, and
with respect to which no claim, counterclaim, offset, or chargeback has been
asserted (to the extent of such claim, counterclaim, offset, or chargeback); or
Notwithstanding the above, Eligible Credit Card Accounts shall not include
Credit Card Accounts which do not satisfy other criteria determined by Agent in
its Permitted Discretion.
Eligible Inventory: Inventory fulfilling the following requirements:


18



--------------------------------------------------------------------------------





(a)    such Inventory is finished goods or raw materials, and not
work-in-process, packaging or shipping materials, labels, samples, bags,
replacement parts or manufacturing supplies;
(b)    such Inventory is neither held on consignment, nor subject to any deposit
or down payment;
(c)    such Inventory is in new and saleable condition and is not damaged,
defective, shopworn or otherwise unfit for sale;
(d)    is not slow-moving, obsolete or unmerchantable, and does not constitute
returned or repossessed goods (in each case, without duplication of items
included in the determined NOLV Percentage or Inventory reserve);
(e)    such Inventory meets all standards imposed by any Governmental Authority,
has not been acquired from a Person subject to any Sanction or on any specially
designated nationals list maintained by OFAC, and does not constitute hazardous
materials under any Environmental Law;
(f)    such Inventory conforms with the covenants and representations herein;
(g)    such Inventory is subject to Agent’s duly perfected, first priority Lien,
and no other Lien other than Permitted Liens (and is not subject to any
warehouse receipt or other negotiable Document in which Agent does not have a
first priority Lien);
(h)    such Inventory is within the continental United States, is not in transit
(except between locations of Borrowers), is not consigned to any Person and is
not located in a clearance center or service center;
(i)    such Inventory is not subject to any License or other arrangement that
restricts such Borrower’s or Agent’s right to dispose of such Inventory, unless
Agent has received an appropriate Lien Waiver;
(j)    such Inventory is not located on leased premises or in the possession of
a warehouseman, processor, repairman, mechanic, shipper, freight forwarder or
other Person, unless the lessor or such Person has delivered a Lien Waiver or an
appropriate Rent and Charges Reserve has been established as set forth in
Section 6.4.1;
(k)    such Inventory is reported net of shrinkage accrual;
(l)    such Inventory is reflected in the details of a current perpetual
inventory report of Borrowers;
(m)    such Inventory is insured in compliance with the provisions of Section
8.7.2 hereof; and
Notwithstanding the above, Eligible Inventory shall not include Inventory which
do not satisfy other criteria determined by Agent in its Permitted Discretion.


19



--------------------------------------------------------------------------------





Eligible Revolving Contract: Eligible Contract under which the applicable
Contract Debtor may borrow, repay and re-borrow up to the credit limit
thereunder.
Enforcement Action: any action to enforce any Obligations (other than Secured
Bank Product Obligations) or Loan Documents or to exercise any rights or
remedies relating to any Collateral, whether by judicial action, self-help,
notification of Account Debtors, setoff or recoupment, credit bid, deed in lieu
of foreclosure, action in an Insolvency Proceeding or otherwise.
Environmental Laws: Applicable Laws (including programs, permits and guidance
promulgated by regulators) relating to public health in respect of exposure to
hazardous materials (other than occupational safety and health regulated by
OSHA) or the protection or pollution of the environment, including CERCLA, RCRA
and CWA.
Environmental Notice: a written notice from any Governmental Authority or other
Person of any possible noncompliance with, investigation of a possible violation
of, litigation relating to, or potential fine or liability under any
Environmental Law, or with respect to any Environmental Release, environmental
pollution or hazardous materials, including any complaint, summons, citation,
order, claim, demand or request for correction, remediation or otherwise.
Environmental Release: a release as defined in CERCLA or under any other
Environmental Law.
Equity Interest: the interest of any (a) shareholder in a corporation; (b)
partner in a partnership (whether general, limited, limited liability or joint
venture); (c) member in a limited liability company; or (d) other Person having
any other form of equity security or ownership interest.
Equity Interest Pledge Agreement: a pledge agreement, in form and substance
satisfactory to Agent, executed by Parent, CAIH and CLL, granting a security
interest in the Equity Interests in each of such grantor’s Subsidiaries in favor
of Agent for the benefit of the Secured Parties.
ERISA: the Employee Retirement Income Security Act of 1974.
ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
ERISA Event:
(a)    Reportable Event with respect to a Pension Plan;
(b)    withdrawal of an Obligor or ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c)    complete or partial withdrawal of an Obligor or ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization;


20



--------------------------------------------------------------------------------





(d)    filing of a notice of intent to terminate, the treatment of a Pension
Plan amendment as a termination under Section 4041 or 4041A of ERISA, or the
institution of proceedings by the PBGC to terminate a Pension Plan;
(e)    determination that a Pension Plan is considered an at-risk plan or a plan
in critical or endangered status under the Code or ERISA;
(f)    an event or condition that constitutes grounds under Section 4042 of
ERISA for termination of, or appointment of a trustee to administer, any Pension
Plan;
(g)    imposition of any liability on an Obligor or ERISA Affiliate under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA; or
(h)    failure by an Obligor or ERISA Affiliate to meet all applicable
requirements under the Pension Funding Rules in respect of a Pension Plan,
whether or not waived, or to make a required contribution to a Multiemployer
Plan.
EU Bail-In Legislation Schedule: the EU Bail-In Legislation Schedule published
by the Loan Market Association, as in effect from time to time.
Event of Default: as defined in Section 11.1.
Excluded Accounts: (i) any Deposit Account exclusively used for Tax and Trust
Funds or to hold funds constituting collateral for Permitted Liens of the type
described in Section 10.2.2 and (ii) an account containing not more than $10,000
at any time.
Excluded Assets: (i) motor vehicles subject to certificate-of-title statutes;
(ii) Excluded Accounts; and (iii) any property to the extent that such grant of
a security interest of the type otherwise created hereby (A) is prohibited by
any applicable law, (B) requires a consent not obtained of any Governmental
Authority pursuant to such Law or (C) is prohibited by a negative pledge or
anti-assignment provision or gives rise to any type of right of termination or
default remedy under any contract, license, agreement, instrument or other
document evidencing or giving rise to such property, except, in each case, to
the extent that such Law or the term in such contract, license, agreement,
instrument or other document or shareholder or similar agreement providing for
such prohibition, breach, default or termination or requiring such consent is
ineffective under applicable Law (including Sections 9-406, 9-407, 9-408 or 9
409 of the UCC).
Excluded Collateral: (i) any Excluded Assets, (ii) the Equity Interests of any
Foreign Subsidiary to the extent such Equity Interests exceed 65% of the voting
power of all classes of Equity Interests of such Foreign Subsidiary entitled to
vote or (iii) the Equity Interests of a Subsidiary of a Foreign Subsidiary.
Excluded Swap Obligation: with respect to an Obligor, each Swap Obligation as to
which, and only to the extent that, such Obligor’s guaranty of or grant of a
Lien as security for such Swap Obligation is or becomes illegal under the
Commodity Exchange Act because the Obligor does not constitute an “eligible
contract participant” as defined in the act (determined after giving effect to
any keepwell, support or other agreement for the benefit of such Obligor and all
guarantees of Swap Obligations by other Obligors) when such guaranty or grant of
Lien becomes effective with respect to the Swap Obligation. If an agreement,


21



--------------------------------------------------------------------------------





contract or transaction governs more than one Swap Obligation, only the Swap
Obligation(s) or portions thereof described in the foregoing sentence shall be
Excluded Swap Obligation(s) for the applicable Obligor.
Excluded Taxes: (a) Taxes imposed on or measured by a Recipient’s net income
(however denominated), franchise Taxes and branch profits Taxes (i) as a result
of such Recipient being organized under the laws of, or having its principal
office or applicable Lending Office located in, the jurisdiction imposing such
Tax, or (ii) constituting Other Connection Taxes; (b) U.S. federal withholding
Taxes imposed on amounts payable to or for the account of a Lender with respect
to its interest in a Loan or Commitment pursuant to a law in effect when the
Lender acquires such interest (except pursuant to an assignment request by
Borrower Agent under Section 13.4) or changes its Lending Office, unless the
Taxes were payable to its assignor immediately prior to such assignment or to
the Lender immediately prior to its change in Lending Office; (c) Taxes
attributable to a Recipient’s failure to comply with Section 5.10; and (d) U.S.
federal withholding Taxes imposed pursuant to FATCA.
Existing Bank Products: Bank Products provided under the Existing Loan Agreement
and in existence on the Closing Date consisting of those listed on Schedule
1.1E(1).
Existing HY Note Indenture: that certain Senior Notes Indenture, dated as of
July 1, 2014, by and among Parent, the guarantors party thereto and U.S. Bank
National Association, as trustee, as amended.
Existing HY Notes: Parent’s 7.250% Senior Notes due 2022 issued pursuant to the
Existing HY Note Indenture.
Existing Letters of Credit: the issued and outstanding letters of credit as set
forth in Schedule 1.1E(2).
Existing Loan Agreement: as defined in the recitals to this Agreement.
Existing Securitization Facilities (a) the transaction established pursuant to
that certain (i) Base Indenture dated as of April 19, 2017, by and between
Conn’s Receivables Funding 2017-A, LLC, and Wells Fargo Bank, National
Association, and (ii) Series 2017-A Supplement to the Base Indenture, dated as
of April 19, 2017, by and between Conn’s Receivables Funding 2017-A, LLC and
Wells Fargo Bank, National Association, (b) the transaction established pursuant
to that certain (i) Base Indenture dated as of December 20, 2017, by and between
Conn’s Receivables Funding 2017-B, LLC, and Wilmington Trust, National
Association, and (ii) Series 2017-B Supplement to the Base Indenture, dated as
of December 20, 2017, by and between Conn’s Receivables Funding 2017-B, LLC and
Wilmington Trust, National Association (c) the transaction established pursuant
to that certain Indenture, dated as of February 24, 2017, by and among Conn’s
Receivables Warehouse, LLC, Conn Appliances, Inc., Conn’s Receivables Warehouse
Trust, Wells Fargo Bank, National Association, and Credit Suisse AG, New York
Branch and (d) any other Permitted ABS Transaction entered into after the
Closing Date; provided that any reference in this Agreement to “the Existing
Securitization Facility” shall be a reference to any of the foregoing.
Extraordinary Expenses: all costs, expenses or advances that Agent may incur
during the existence an Event of Default, or during the pendency of an
Insolvency Proceeding of an Obligor or any Lender in accordance with the terms
of this Agreement and the other applicable Loan Documents, including those
relating to (a) any audit, inspection, repossession, storage, repair, appraisal,
insurance, manufacture, preparation or advertising for sale, sale, collection,
or other preservation of or realization upon any Collateral;


22



--------------------------------------------------------------------------------





(b) any action, arbitration or other proceeding (whether instituted by or
against Agent, any Lender, any Obligor, any representative of creditors of an
Obligor or any other Person) in any way relating to any Collateral (including
the validity, perfection, priority or avoidability of Agent’s Liens with respect
to any Collateral), Loan Documents, Letters of Credit or Obligations, including
any lender liability or other Claims; (c) the exercise, protection or
enforcement of any rights or remedies of Agent in, or the monitoring of, any
Insolvency Proceeding; (d) settlement or satisfaction of any taxes, charges or
Liens with respect to any Collateral; (e) any Enforcement Action; (f)
negotiation and documentation of any modification, waiver, workout,
restructuring or forbearance with respect to any Loan Documents or Obligations;
and (g) Protective Advances. Such costs, expenses and advances include transfer
fees, Other Taxes, storage fees, insurance costs, permit fees, utility
reservation and standby fees, legal fees, appraisal fees, brokers’ fees and
commissions, auctioneers’ fees and commissions, accountants’ fees, environmental
study fees, wages and salaries paid to employees of any Obligor or independent
contractors in liquidating any Collateral, and travel expenses; provided, that,
notwithstanding the foregoing or anything to the contrary contained herein (a)
attorneys’ fees and expenses shall be limited to the reasonable and documented
out-of-pocket fees, charges and disbursements of one lead firm of counsel to
Agent and, if necessary, one (1) local counsel in each relevant local
jurisdiction to Agent and, in the case of any actual or potential conflict of
interest, one (1) additional counsel to all Lenders, taken as a whole and (b)
Extraordinary Expenses shall be subject to the limitations set forth herein
including the limitations on inspections and appraisals set forth in Section
10.1.1.
FATCA: Sections 1471 through 1474 of the Code (including any amended or
successor version if substantively comparable and not materially more onerous to
comply with), and any agreements entered into pursuant to Section 1471(b)(1) of
the Code.
Federal Funds Rate: (a) the weighted average per annum interest rate on
overnight federal funds transactions with members of the Federal Reserve System
on the applicable day (or the preceding Business Day, if the applicable day is
not a Business Day), as published by the Federal Reserve Bank of New York on the
next Business Day; or (b) if the rate is not so published, the average rate per
annum (rounded up to the nearest 1/100th of 1%) charged to Bank of America on
the applicable day on such transactions, as determined by Agent; provided, that
in no event shall the Federal Funds Rate be less than zero.
Fee Letter: one or more fee letter agreements between Agent and Borrowers dated
as of even date herewith.
First Amended and Restated Loan Agreement: as defined in the recitals to this
Agreement.
Fiscal Quarter: each period of three months, commencing on the first day of a
Fiscal Year.
Fiscal Year: the fiscal year of Parent and its Subsidiaries for accounting and
tax purposes, ending on January 31 of each year.
Flooring Intercreditor Agreement: each intercreditor agreement entered into by
Agent and a Flooring Lender, in form and substance reasonably satisfactory to
Agent.
Flooring Lender: any lender which provides financing for the purchase of
Inventory by a Borrower.
FLSA: the Fair Labor Standards Act of 1938.


23



--------------------------------------------------------------------------------





Flood Laws: the National Flood Insurance Act of 1968, Flood Disaster Protection
Act of 1973 and related laws.
Foreign Lender: any Lender that is not a U.S. Person.
Foreign Plan: any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or its Subsidiary that is not subject to the laws
of the United States; or (b) mandated by a government other than the United
States for employees of any Obligor or its Subsidiary.
Foreign Subsidiary: a Subsidiary of Parent that is a “controlled foreign
corporation” under Section 957 of the Code, such that a guaranty by such
Subsidiary of the Obligations or a Lien on the assets of such Subsidiary to
secure the Obligations would result in material tax liability to Borrowers.
Fronting Exposure: a Defaulting Lender’s interest in LC Obligations, Swingline
Loans and Protective Advances, except to the extent Cash Collateralized by the
Defaulting Lender or allocated to other Lenders hereunder.
Full Payment: with respect to any Obligation (a) the full cash payment thereof
(other than contingent obligations for which no claim or demand has been made),
including any interest, fees and other charges accruing during an Insolvency
Proceeding (whether or not allowed in the proceeding); and (b) if such
Obligations are LC Obligations or contingent in nature (other than contingent
obligations (other than LC Obligations) for which no claim or demand has been
made), Cash Collateralization thereof (or delivery of a standby letter of credit
acceptable to Agent in its discretion, in the amount of required Cash
Collateral). A Full Payment of Revolver Loans shall not be deemed to have
occurred unless all Revolver Commitments related to such Revolver Loans are
terminated or have expired.
GAAP: generally accepted accounting principles in effect in the United States
from time to time. If Borrower Agent notifies Agent that it is required to
report under IFRS or has elected to do so through an early adoption policy, upon
the execution and effectiveness of an amendment hereof in accordance therewith
to accommodate such change in accordance with Section 1.2, “GAAP” means
international financial reporting standards pursuant to IFRS, it being
understood and agreed that all financial statements shall be prepared in
accordance with IFRS.
Gift Card Reserve: a reserve equal to 50% of the face amount of gift cards which
are issued by a Borrower and are outstanding as of any measurement date.
Governmental Approval: any authorization, consent, approval, license or
exemption of, or any registration or filing with, any Governmental Authority.
Governmental Authority: any federal, state, local, foreign or other agency,
authority, body, commission, court, instrumentality, political subdivision,
central bank, or other entity or officer exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions for any
governmental, judicial, investigative, or regulatory authority (including the
Consumer Financial Protection Bureau, the Financial Conduct Authority, the
Prudential Regulation Authority and any supra-national bodies such as the
European Union or European Central Bank).


24



--------------------------------------------------------------------------------





Gross Cash Collections: total Contracts payments received from Contract Debtors
and applied to such Contracts during any applicable period.
Gross Contract Payments: as of the date of determination, (i) with respect to an
interest-bearing Contract, the outstanding balance thereof including all accrued
but unpaid interest, fees and other charges (including administrative fees and
escrow fees but excluding late charges), owing by the Contract Debtor, and (ii)
with respect to a precomputed Contract, the outstanding balance thereof
including all unearned interest, fees, and charges (including administrative
fees and escrow fees but excluding late charges), owing by the Contract Debtor.
Guarantor Payment: as defined in Section 5.11.3(b).
Guarantors: Parent, CAIH, CAIC, CLL and each other Person who guarantees payment
or performance of any Obligations.
Guaranty: each guaranty agreement executed by a Guarantor in favor of Agent.
Hedging Agreement: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one (1) or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or other
employee benefit plan providing for payments only on account of services
provided by current or former directors, officers, employees, members of
management or consultants of Parent, Borrowers or any of their Subsidiaries
shall be a Swap Agreement.
HY Note Indenture: the Existing HY Note Indenture and any Permitted Additional
HY Note Indenture.
HY Notes: the Existing HY Notes and any Permitted Additional HY Notes.
Increased Reporting Period: at any time after (i) an Event of Default occurs,
(ii) average Availability during any month (as reflected in the Loan Account) is
less than 12.5% of the Borrowing Base, or (iii) Availability (as reflected in
the Loan Account) is less than 10% of the Borrowing Base at any time for four or
more consecutive days. When in place, such Increased Reporting Period shall be
deemed continuing so long as (a) such Event of Default has not been waived,
and/or (b) if the Increased Reporting Period arises as a result of Borrowers’
failure to achieve Availability as required hereunder, until average
Availability during any month (as reflected in the Loan Account) has exceeded
15% of the Borrowing Base for ninety (90) consecutive days, in which case an
Increased Reporting Period shall no longer be deemed to be continuing for
purposes of this Agreement; provided, that an Increased Reporting Period shall
be deemed continuing (even if an Event of Default is no longer continuing and/or
Availability exceeds the required amount for ninety (90) consecutive days) at
all times after an Increased Reporting Period has occurred and been discontinued
on two (2) occasions after the Closing Date.
Indemnified Taxes: (a) Taxes, other than Excluded Taxes, imposed on or relating
to any payment of an Obligation; and (b) to the extent not otherwise described
in clause (a), Other Taxes.


25



--------------------------------------------------------------------------------





Indemnitees: Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees and
Bank of America Indemnitees.
Insolvency Proceeding: any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code, or any other
insolvency, debtor relief or debt adjustment law; (b) the appointment of a
receiver, trustee, liquidator, administrator, conservator or other custodian for
such Person or any part of its Property; or (c) an assignment or trust mortgage
for the benefit of creditors.
Intellectual Property: all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
Licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.
Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or otherwise) that a Borrower’s or its Subsidiary’s ownership, use, marketing,
sale or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.
Interest Coverage Ratio: the ratio, determined as of the end of any Fiscal
Quarter on a consolidated basis for Parent and its Subsidiaries (including
EBITDA and Interest Expense under the Existing Securitization Facility and any
other Permitted ABS Transactions whether or not consolidated in Parent’s
financial statements), of (a) EBITDA less the EBITDA Loss Reserve Shortfall
divided by 2 in the case of Section 10.3.1(a) and 4 in the case of Section
10.3.1(b) to (b) Interest Expense.
Interest Expense: with respect to Parent and its Subsidiaries on a consolidated
basis, for any period of measurement, the interest expense (net of interest
income to the extent not included in the calculation of EBITDA) for such period
whether paid or accrued (excluding (i) the amortization of debt discounts, (ii)
the amortization of all closing fees incurred with respect to the initial
closing of or any amendment to (a) an Existing Securitization Facility or any
Permitted ABS Transaction, (b) the HY Notes, Permitted Additional HY Notes or
any Permitted Convertible Notes, (c) the Loan Documents and (d) any other
documents evidencing Debt payable in connection with the incurrence of Debt to
the extent included in interest expense, and (iii) backup servicing fees, field
exam and other non-interest expenses but only if such expenses are otherwise
deducted from ordinary operating expenses or the definition of EBITDA for
covenant calculation purposes, and including (x) commissions, discounts and
other fees and charges incurred in respect of letters of credit, (y) the portion
of any payments or accruals with respect to Capital Leases allocable to interest
expense and (z) net payments and receipts (if any) pursuant to interest rate
Hedging Agreements).
Interest Period: as defined in Section 3.1.3.
Inventory: as defined in the UCC, including all goods intended for sale, lease,
display or demonstration; all work in process; and all raw materials, and other
materials and supplies of any kind that are or could be used in connection with
the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in a Borrower’s business
(but excluding Equipment).


26



--------------------------------------------------------------------------------





Inventory Formula Amount: the lesser of (i) 33.33% of the Revolver Commitments
then in effect; or (ii) 85% of the NOLV Percentage of the Value of Eligible
Inventory.
Inventory Reserve: reserves established by Agent in its Permitted Discretion to
reflect factors that may negatively impact the Value of Eligible Inventory and
are not reflected in the determination of the NOLV Percentage and without
duplication of items addressed in the eligibility criterion of Eligible
Inventory. Without limiting the generality of the foregoing, Inventory Reserves
may include (but are not limited to) reserves based on change in salability,
obsolescence, seasonality, theft, imbalance, change in composition or mix,
markdowns and vendor chargebacks.
Investment: as to any Person, an Acquisition, an acquisition of record or
beneficial ownership of any Equity Interests of another Person, or a loan or
advance of money, or capital contribution to, another Person.
IRS: the United States Internal Revenue Service.
Issuing Bank: Bank of America and any other Lender acceptable to Borrower Agent
including any Lending Office of Bank of America or such Lender, or any
replacement issuer appointed pursuant to Section 2.3.4.
Issuing Bank Indemnitees: Issuing Bank and its officers, directors, employees,
Affiliates, agents and attorneys.
LC Application: an application by Borrower Agent to Issuing Bank for issuance of
a Letter of Credit, in form and substance satisfactory to Issuing Bank and
Agent.
LC Conditions: upon giving effect to issuance of a Letter of Credit, (a) the
conditions in Section 6.2 are satisfied; (b) total LC Obligations do not exceed
the Letter of Credit Subline, Revolver Usage does not exceed the Borrowing Base,
CAI Revolver Usage does not exceed the CAI Borrowing Base and CCI Revolver Usage
does not exceed the CCI Borrowing Base; (c) the Letter of Credit and payments
thereunder are denominated in Dollars or other currency reasonably satisfactory
to Agent and Issuing Bank; and (d) the form of the proposed Letter of Credit is
reasonably satisfactory to the Issuing Bank.
LC Documents: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by Borrowers or any other Person to Issuing Bank
or Agent in connection with any Letter of Credit.
LC Obligations: the sum of (a) all amounts owing by Borrowers for any drawings
under Letters of Credit; and (b) the Stated Amount of all outstanding Letters of
Credit.
LC Request: a request for issuance of a Letter of Credit, to be provided by
Borrower Agent to Issuing Bank in form reasonably satisfactory to Agent and
Issuing Bank.
LCA Election: as defined in Section 1.8.
LCA Test Time: as defined in Section 1.8.


27



--------------------------------------------------------------------------------





Leasehold Mortgages: each of the mortgages and deeds of trust, in form and
substance reasonably acceptable to Agent, pursuant to which a Borrower grants to
Agent, for the benefit of the Secured Parties, Liens upon the Real Estate leased
by such Borrower as security for the Obligations.
Leasehold Mortgage Consent: each consent signed by the land owner for each Real
Estate subject to a Leasehold Mortgage, in form and substance reasonably
acceptable to Agent.
Legal Action: any judicial action, suit, or proceeding at law, in equity, or
before any Governmental Authority.
Lender Indemnitees: Lenders and their officers, directors, employees,
Affiliates, agents and attorneys.
Lenders: lenders party to this Agreement, including Agent in its capacity as a
provider of Swingline Loans and any Person who hereafter becomes a “Lender”
pursuant to an Assignment and Acceptance, in each case including any Lending
Office of any Lender.
Lending Office: the office (including any domestic or foreign Affiliate or
branch) designated as such by Agent, a Lender or Issuing Bank by notice to
Borrower Agent and, if applicable, Agent.
Letter of Credit: any standby or documentary letter of credit, foreign guaranty,
documentary bankers acceptance or similar instrument issued by Issuing Bank for
the account or benefit of a Borrower or Affiliate of a Borrower.
Letter of Credit Subline: $40,000,000.
Leverage Ratio: the ratio, determined as of the end of any Fiscal Quarter for
Parent and its Subsidiaries, on a consolidated basis, of (a) the result of (i)
all items that would be included as liabilities on a balance sheet in accordance
with GAAP as of the last day of such Fiscal Quarter (including debt under the
Existing Securitization Facility and any other Permitted ABS Transactions
whether or not included as a liability on the balance sheets), minus (ii) the
sum of Qualified Cash and ABS Qualified Cash as of such date of measurement, to
(b) Tangible Net Worth as of the last day of such Fiscal Quarter.
LIBOR: the per annum rate of interest (rounded up to the nearest 1/100th of 1%)
determined by Agent at or about 11:00 a.m. (London time) two Business Days prior
to an Interest Period, for a term equivalent to such period, equal to the LIBOR
Screen Rate; provided, that in no event shall LIBOR be less than zero. It is
understood and agreed that all of the terms and conditions of this definition of
“LIBOR” shall be subject to Section 3.6.
LIBOR Revolver Loan: a Revolver Loan that bears interest based on LIBOR.
LIBOR Screen Rate: the London Interbank Offered Rate, or comparable or successor
rate approved by Agent, as published on the applicable Reuters screen page (or
other commercially available source designated by Agent from time to time);
provided, that any comparable or successor rate shall be applied by Agent, if
administratively feasible, in a manner consistent with market practice.
LIBOR Successor Rate: as defined in Section 3.6(b).


28



--------------------------------------------------------------------------------





LIBOR Successor Amendment: as defined in Section 3.6(b).
LIBOR Successor Rate Conforming Changes: with respect to any proposed LIBOR
Successor Rate, any conforming changes to the definition of Base Rate, Interest
Period, timing and frequency of determining rates and making payments of
interest and other administrative matters as may be appropriate, in the
commercially reasonable discretion of the Agent in consultation with the
Borrower Agent, to reflect the adoption of such LIBOR Successor Rate and to
permit the administration thereof by the Agent in a manner substantially
consistent with market practice (or, if the Agent determines that adoption of
any portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Agent determines in consultation with
the Borrower Agent).
License: any written license or agreement under which an Obligor is authorized
to use Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.
Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property.
Lien: with respect to any asset, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge or other
security interest or any preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as the foregoing), in each case, relating to such asset
and in the nature of security.
Lien Waiver: an agreement, in form and substance reasonably satisfactory to
Agent, by which (a) for any material Collateral located on leased premises, the
lessor waives or subordinates any Lien it may have on the Collateral, and agrees
to permit Agent to enter upon the premises and remove the Collateral or to use
the premises to store or dispose of the Collateral; (b) for any Collateral held
by a warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession relating to the Collateral as agent for
Agent, and agrees to deliver the Collateral to Agent upon request; (c) for any
Collateral held by a repairman, mechanic or bailee, such Person acknowledges
Agent’s Lien, waives or subordinates any Lien it may have on the Collateral, and
agrees to deliver the Collateral to Agent upon request; and (d) for any
Collateral subject to a Licensor’s Intellectual Property rights, the Licensor
grants to Agent the right, vis à vis such Licensor, to enforce Agent’s Liens
with respect to the Collateral, including the right to dispose of it with the
benefit of the Intellectual Property, whether or not a default exists under any
applicable License.
Limited Condition Acquisition: any Permitted Acquisition that the Parent or one
or more of its Subsidiaries has contractually committed to consummate, the terms
of which do not condition the Parent’s or its Subsidiary’s, as applicable,
obligations to close such Permitted Acquisition on the availability of
third-party financing.
Limited Repurchase Obligations: any obligation of a Person that is a seller of
Contracts directly or indirectly to a Securitization Subsidiary to repurchase
such Contracts arising as a result of a breach of a representation, warranty or
covenant, including as a result of a Contract or portion thereof becoming
subject


29



--------------------------------------------------------------------------------





to any asserted defense, dispute, offset or counterclaim of any kind as a result
of any action taken by, any failure to take action by or any other event
relating to the seller.
Loan Account: the loan account established by each Lender on its books pursuant
to Section 5.8.
Loan Documents: this Agreement, Other Agreements, Security Documents and the
Flooring Intercreditor Agreements.
Loan Year: each 12-month period commencing on the Closing Date or an anniversary
thereof.
Managed Contract Portfolio: the Owned Contract Portfolio and ABS Contract
Portfolio.
Margin Stock: as defined in Regulation U of the Board of Governors.
Material Adverse Effect: (a) a material adverse effect on the business,
operations, Properties or financial condition of Obligors, taken as a whole; (b)
a material adverse effect on the validity or enforceability of the Loan
Documents or the rights or remedies of the Agent and the Lenders thereunder,
taken as a whole; or (c) a material adverse impairment of the ability of the
Obligors, collectively, to perform any obligations under the Loan Documents,
including repayment of any Obligations, or on the ability of Agent or any Lender
to enforce or collect any Obligations under the Loan Documents or to realize
upon any Collateral.
Material Contract: any agreement or arrangement to which any Obligor is a party
(other than the Loan Documents) (a) for which breach, termination,
nonperformance or failure to renew could reasonably be expected to have a
Material Adverse Effect; or (b) that relates to Debt with an aggregate
outstanding principal amount of $35,000,000 or more.
Modified Contract: a Contract which, at any time, was in payment default for
more than 60 days and such payment default was cured by execution of a new
Contract in order to adjust, amend, or reduce the payment terms of the original
Contract.
Moody’s: Moody’s Investors Service, Inc.
Mortgage: each mortgage, deed of trust or deed to secure debt pursuant to which
a Borrower grants to Agent, for the benefit of Secured Parties, Liens upon the
Real Estate fee owned by such Borrower, as security for the Obligations.
Multiemployer Plan: any employee benefit plan of the type described in Section
4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
Net Balance: means, as of the date of determination, the Gross Contract Payments
of a Contract less all unearned interest owing by the Contract Debtor.
Net Charge-Off: for any period, the aggregate amount of all unpaid payments due
under Contracts which have been charged off during such period, as reduced by
the amount of unearned interest, unearned insurance, accrued but unpaid
interest, unpaid late charges, repossession recoveries, cash recoveries and


30



--------------------------------------------------------------------------------





amounts recovered in cash from other third parties, with respect to Contracts
which had been charged off during previous periods or during such period.
Net Charge-Off Percent: the percent, calculated as of the last day of each
month, equal to (a) aggregate amount of Net Charge-Offs for the 3 preceding
months then ended multiplied by 4, divided by (b) the sum of the Net Balance
owing under all Contracts outstanding during the trailing 3 months then ended,
divided by 3.
Net Eligible Contract Payments: means, as of the date of determination, the
remainder of (a) the Gross Contract Payments owing under all Eligible Contracts,
minus (b) the sum of (i) the aggregate amount, to the extent included within the
definition of Gross Contract Payments, of all unearned interest, fees, and
charges applicable to the Eligible Contracts and (ii) the unearned insurance
commissions as presented on the books and records of Borrowers.
Net Proceeds: with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by a Borrower or any of
its Subsidiaries in cash from such disposition, net of (a) reasonable and
customary costs and expenses actually incurred in connection therewith,
including legal fees and sales commissions; (b) amounts applied to repayment of
Debt secured by a Permitted Lien senior to Agent’s Liens on Collateral sold; (c)
transfer or similar taxes; and (d) reserves for indemnities, until such reserves
are no longer needed.
NOLV Percentage: the net orderly liquidation value of Inventory, expressed as a
percentage, expected to be realized at an orderly, negotiated sale held within a
reasonable period of time, net of all liquidation expenses, as determined from
the most recent appraisal of Borrowers’ Inventory performed by an appraiser and
on terms reasonably satisfactory to Agent.
Non-Consenting Lender: any Lender that does not approve any consent, waiver or
amendment that (i) requires the approval of all Lenders or all affected Lenders
in accordance with the terms of Section 14.1.1 and (ii) has been approved by the
Required Lenders.
Notice of Borrowing: a request by Borrower Agent for a Borrowing of Revolver
Loans, in form reasonably satisfactory to Agent.
Notice of Conversion/Continuation: a request by Borrower Agent for conversion or
continuation of any Revolver Loan as a LIBOR Revolver Loan, in form reasonably
satisfactory to Agent.
Obligations: all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees, indemnification obligations, Extraordinary
Expenses and other amounts payable by Obligors under the Loan Documents, (d)
Secured Bank Product Obligations, and (e) other Debts, obligations and
liabilities of any kind owing by Obligors pursuant to the Loan Documents, in
each case, whether now existing or hereafter arising, whether evidenced by a
note or other writing, whether allowed in any Insolvency Proceeding, whether
arising from an extension of credit, issuance of a letter of credit, acceptance,
loan, guaranty, indemnification or otherwise, and whether direct or indirect,
absolute or contingent, due or to become due, primary or secondary, or joint or
several; provided, that Obligations of an Obligor shall not include its Excluded
Swap Obligations.


31



--------------------------------------------------------------------------------





Obligor: each Borrower, Guarantor or other Person that is liable for payment of
any Obligations or that has granted a Lien on its assets in favor of Agent to
secure any Obligations.
OFAC: Office of Foreign Assets Control of the U.S. Treasury Department.
Ordinary Course of Business: the ordinary course of business of any Borrower or
any of its Subsidiaries or consistent with past practices.
Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
agreement, operating agreement, members agreement, shareholders agreement,
partnership agreement, certificate of partnership, certificate of formation,
voting trust agreement, or similar agreement or instrument governing the
formation or operation of such Person.
Original Loan Agreement: as defined in the recitals to this Agreement.
OSHA: the Occupational Safety and Hazard Act of 1970.
Other Agreement: each Revolver Note, LC Document, Fee Letter, Permitted ABS
Intercreditor Agreement or other subordination or intercreditor agreement
entered into by Agent in connection with Debt permitted under Section 10.2.1(b).
Other Connection Taxes: Taxes imposed on a Recipient due to a present or former
connection between it and the taxing jurisdiction (other than connections
arising from the Recipient having executed, delivered, become party to,
performed obligations or received payments under, received or perfected a Lien
or engaged in any other transaction pursuant to, enforced, or sold or assigned
an interest in, any Loan or Loan Document).
Other Taxes: all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a Lien under, or otherwise with respect to, any Loan
Document, except Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 13.4(c)).
Overadvance: as defined in Section 2.1.5.
Owned Contract Portfolio: portfolio of Contracts subject to Agent’s Lien
pursuant to the Security Documents.
Parent: as defined in the Preamble to this Agreement.
Participant: as defined in Section 13.2.1.
Past Due Percent: the percent, calculated as of the beginning of the first day
of each month, equal to (a) the Gross Contract Payments owing under all
Contracts (excluding Contracts charged-off), as to which any portion of an
installment due thereunder is more than 30 days past due as determined on a
contractual basis as of the last day of the month immediately preceding the date
of calculation, divided by (b) the Gross


32



--------------------------------------------------------------------------------





Contract Payments owing under all Contracts (excluding Contracts charged-off) as
of the last day of the month immediately preceding the date of calculation.
Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No.
107-56, 115 Stat. 272 (2001).
Payment Conditions: with respect to (a) any Permitted Distribution, incurrence
of Debt, payment of Debt or Permitted Acquisition or other Investment permitted
hereunder, so long as immediately before and after giving effect thereto, (i) no
Event of Default exists and (ii) the sum of (A) Qualified Cash plus
(B) Availability is greater than 25% of the sum of (x) Qualified Cash plus (y)
the Borrowing Base and (b) in the case of a Permitted Distribution, so long as
(i) immediately before and after giving effect thereto, no Event of Default
exists and (ii) financial statements and Compliance Certificates delivered by
Parent to Agent pursuant to Section 10.1.2 for the most recent Fiscal Quarter
ended reflect that Parent has achieved, on a Pro Forma Basis, an Interest
Coverage Ratio of greater than or equal to 1.75:1.00 for the trailing two Fiscal
Quarters ending immediately prior to giving effect to such Distribution or
payment.
Payment Item: each check, draft or other item of payment payable to a Borrower,
including those constituting proceeds of any Collateral.
PBGC: the Pension Benefit Guaranty Corporation.
Pension Funding Rules: Code and ERISA rules regarding minimum required
contributions (including installment payments) to Pension Plans set forth in,
for plan years ending prior to the Pension Protection Act of 2006 effective
date, Section 412 of the Code and Section 302 of ERISA, both as in effect prior
to such act, and thereafter, Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.
Pension Plan: any employee pension benefit plan (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by any Obligor or ERISA
Affiliate or to which the Obligor or ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the preceding five plan years.
Permitted ABS Agent: with respect to a Permitted ABS Transaction, the entity
acting as trustee, collateral agent or other secured party or pledgee under such
Permitted ABS Transaction.
Permitted ABS Documents: the Permitted ABS Financing Agreements, the Permitted
ABS Purchase Agreements and all documents, instruments and agreements executed
in connection therewith.
Permitted ABS Financing Agreement: an agreement entered into in connection with
a Permitted ABS Transaction, including an indenture, by and between a
Securitization Subsidiary and a Permitted ABS Agent, whereby a Securitization
Subsidiary grants a security interest in, or deposits into trust, Contracts and
which prior to its execution by such Securitization Subsidiary.
Permitted ABS Intercreditor Agreement: an intercreditor agreement by and among
Permitted ABS Agent and Agent.


33



--------------------------------------------------------------------------------





Permitted ABS Purchase Agreement: any agreement by and between one or more
Borrowers and a Securitization Subsidiary in connection with a Permitted ABS
Transaction for the purpose of effecting one or more transfers of Contracts.
Permitted ABS Transaction: means (A) any Existing Securitization Facility or (B)
any other transaction pursuant to which a direct or indirect Subsidiary of
Parent acquires or has the right to acquire by capital contribution or sale
Contracts originated or acquired by one or more Borrowers or other direct or
indirect Subsidiaries of Parent or a Borrower, which such Subsidiary acquires or
has the right to acquire either (i) from time to time or (ii) in one or more
contemporaneous transfers that taken together constitute one transaction, in
either case for the purpose of pooling such assets and pledging or granting a
security interest in such pool to secure indebtedness (whether in the form of a
term or revolving loan or the issuance of securities, certificates or notes,
including term notes or variable funding notes) or depositing such pool with a
trustee for the purpose of issuing certificates or other instruments
representing a beneficial interest in the assets of a trust, in each case so
long as:
(a)    on each day on which a Borrower transfers a pool of Contracts thereunder,
after giving effect to such transfer and any prepayment of the aggregate
principal amount of Revolver Loans, the Revolver Usage shall not exceed the
Borrowing Base;
(b)    such transactions are entered into without recourse to any Obligor, other
than Limited Repurchase Obligations and customary representations, warranties,
covenants and indemnities made in connection with such transactions;
(c)    such transaction is on current market terms for facilities of such type
(as reasonably determined by Borrowers);
(d)    upon the closing of such transaction or within 10 days (or such later
date as shall be reasonably acceptable to Agent) thereafter, Agent has received
all of the material documentation related to such transaction; and
(e)    in the case of any Permitted ABS Transaction entered into after the
Closing Date:
(i) if (and only if) a Dominion Trigger Period exists before or would exist,
after giving effect to any transfer of a pool of Contracts under such
transaction, the net cash proceeds of such Permitted ABS Transaction payable to
the Borrowers shall be used to repay an aggregate principal amount of Revolver
Loans outstanding in an amount equal to the net cash proceeds of such Permitted
ABS Transaction received by the Borrowers;
(ii) if such Permitted ABS Transaction is a “revolving” transaction, for each
transfer of a pool of Contracts thereunder, Agent has received (x) evidence
reasonably acceptable to it that such pool of Contracts to be transferred on the
Cut-Off Date pursuant to such Permitted ABS Transaction are randomly selected as
of the related Cut-Off Date from the Contracts owned by the Obligors that are
eligible to be advanced against under such Permitted ABS Transaction at such
time (it being understood that, for purposes of determining whether such pool of
Contracts are randomly selected, any Securitized Contracts with respect to any
other Permitted ABS Transaction that are assigned and transferred to a Borrower
upon the termination of such Permitted ABS Transaction shall be disregarded) and
(y) a pro forma Borrowing Base Report; and


34



--------------------------------------------------------------------------------





(iii) if such Permitted ABS Transaction is not a “revolving” transaction, (x) if
fewer than 85% of the Contracts owned by the Obligors at such time are
contributed or sold to a Securitization Subsidiary as part of such Permitted ABS
Transaction, Agent has received evidence reasonably acceptable to it that (A)
the pool of Contracts to be transferred on the Cut-Off Date pursuant to such
Permitted ABS Transaction are randomly selected from the Contracts owned by the
Obligors that are eligible to be advanced against under such Permitted ABS
Transaction (it being understood that, for purposes of determining whether such
pool of Contracts are randomly selected, any Securitized Contracts with respect
to any other Permitted ABS Transaction that are assigned and transferred to a
Borrower upon the termination of such Permitted ABS Transaction shall be
disregarded) or (B) after giving effect to such Permitted ABS Transaction the
Collateral shall, in the Agent’s determination, remain consistent in all
material respects with the Collateral as it existed prior to such Permitted ABS
Transaction and (y) Borrower Agent shall deliver to Agent a pro forma Borrowing
Base Report.
Permitted Acquisition: any Acquisition as long as:
(a)    the assets, business or Person being acquired is located or organized
within the United States;
(b)    no more than two (2) (or such greater number as is acceptable to Agent)
such Acquisitions are consummated within any 12 month period and no more than
four (4) (or such greater number as is acceptable to Agent) such Acquisitions
are consummated prior to the Revolver Termination Date;
(c)    the Acquisition is consensual;
(d)    (i) the Payment Conditions are satisfied with respect to such Acquisition
and (ii) to the extent the business or Person being acquired has EBITDA less
than $0 for the 12 month period most recently ended for which the Borrowers have
financial information, the Borrowers shall be in compliance on a Pro Forma Basis
with Section 10.3.1.
(e)    Obligors are in compliance with the financial covenants set forth in
Section 10.3 after giving effect to such Acquisition on a Pro Forma Basis and
Parent has delivered to Agent a certificate demonstrating such compliance; and
(f)    Borrowers deliver to Agent a certificate stating that the Acquisition is
a “Permitted Acquisition” and demonstrating compliance with the foregoing
requirements.
Permitted Additional HY Note Indenture: an indenture to be entered into in
respect of any Permitted Additional HY Notes between Parent and an indenture
trustee.
Permitted Additional HY Notes: senior or senior subordinated notes issued by
Parent after the Closing Date with the following terms and conditions:
(a)    the obligations of Parent or any other Person to repay such Debt are
unsecured; and
(b)    no principal payments are required to be paid with respect thereto prior
to the date which is 91 days after the Revolver Termination Date other than
principal payments which are required to


35



--------------------------------------------------------------------------------





be paid after acceleration of such Debt and principal payments due in connection
with customary asset sale or change of control provisions.
Permitted Asset Disposition: an Asset Disposition that is:
(a)    a sale of Inventory in the Ordinary Course of Business;
(b)    a disposition of Equipment (other than those set forth in clause (e)
below), that, in the aggregate during any 12-month period, has a book value of
$20,000,000 or less;
(c)    a disposition of Inventory or Property that is obsolete, worn out,
unmerchantable or otherwise unsalable in the Ordinary Course of Business;
(d)    a termination of a lease of real or personal Property that is not
necessary for the Ordinary Course of Business;
(e)    a disposition of any Borrower’s Real Estate and related Equipment affixed
thereto in connection with a sale or sale-leaseback transaction;
(f)    a Permitted Contract Transfer;
(g)    an exchange of like property for use in a similar business of Parent and
its Subsidiaries;
(h)    a sale, lease, assignment, sublease, license or sublicense of any real or
personal property in the Ordinary Course of Business;
(i)    exercise of termination rights under any lease, sublease, license,
sublicense, concession or other agreement or pursuant to buy/sell arrangements
under any joint venture or similar agreement or arrangement;
(j)    the grant in the Ordinary Course of Business of any licenses or
sublicenses of Intellectual Property;
(k)    a discount of Inventory or notes receivable or the conversion of accounts
receivable to notes receivable in the Ordinary Course of Business;
(l)    any surrender or waiver of contract rights or the settlement, release,
recovery on or surrender of contract, tort or other claims of any kind;
(m)    a disposition in connection with the outsourcing of services in the
Ordinary Course of Business;
(n)    termination or unwinding of Hedging Agreements not resulting in an Event
of Default pursuant to Section 11.1(f);
(o)    a sale or other disposition of Equity Interests under any compensation
plan or agreement and other sales of Equity Interests which do not result in a
Change of Control;


36



--------------------------------------------------------------------------------





(p)    an Asset Disposition constituting a merger, consolidation or other
business combination or the disposition of all or substantially all of the
assets of any Borrower or its Subsidiaries, in each case as permitted under
Section 10.2.9;
(q)    sales of accounts receivable in connection with the collection,
settlement or compromise thereof or in an Insolvency Proceeding of the relevant
account debtor, in each case, in the Ordinary Course of Business;
(r)    a Permitted Distribution or Investments permitted by Section 10.2.5;
(s)    a disposition of cash and Cash Equivalents in the Ordinary Course of
Business; and
(t)    approved in writing by the Required Lenders, such approval not to be
unreasonably withheld, delayed or conditioned.
Permitted Contingent Obligations: Contingent Obligations:
(a)    arising from endorsements of Payment Items for collection or deposit in
the Ordinary Course of Business;
(b)    arising from Hedging Agreements permitted hereunder;
(c)    existing on the Closing Date, and any amendment, restatement, amendment
and restatement, supplement, modification, replacement, renewal, extensions or
refinancing which does not increase the amount of such Contingent Obligation
except by an amount equal to accrued and unpaid interest, penalties and premiums
(including tender premiums) and defeasance costs, in each case on the primary
obligation, and fees, commissions and expenses related to such any amendment,
restatement, amendment and restatement, supplement, modification, replacement,
renewal, extensions or refinancing of the Contingent Obligation and the
underlying primary obligation;
(d)    incurred in the Ordinary Course of Business with respect to bids, trade
contracts (other than for Borrowed Money), leases (other than Capital Leases),
statutory obligations, surety, stay, customs and appeal bonds, performance,
performance and completion and return of money bonds, government contracts,
financial assurances and completion guarantees and similar obligations,
including those incurred to secure health, safety and environmental obligations
in the ordinary course of business (including Indebtedness in respect of letters
of credit, bank guarantees or similar instruments in lieu of such items to
support the issuance thereof);
(e)    arising from agreements of Parent and its Subsidiaries providing for
indemnification, adjustment of purchase or acquisition price or similar
obligations (including without limitation earn-out obligations), in each case,
incurred or assumed in connection with any acquisition or Disposition of any
business or assets (including Equity Interests of Subsidiaries) of any
Subsidiary of Parent permitted by Section 10.2.5 or Section 10.2.6, other than
Contingent Obligations of Debt incurred by any Person acquiring all or any
portion of such business or assets for the purpose of financing such
acquisition;
(f)    arising under the Loan Documents;


37



--------------------------------------------------------------------------------





(g)    relating to indemnification, guaranty or repurchase obligations arising
under Permitted ABS Documents; and
(h)    (i) all other Contingent Obligations in an aggregate amount not to exceed
$30,000,000 at any time outstanding and (ii) any amendment, restatement,
amendment and restatement, supplement, modification, replacement, renewal,
extensions or refinancing which does not increase the outstanding principal
amount thereof except by an amount equal to accrued and unpaid interest,
penalties and premiums (including tender premiums) and defeasance costs on the
underlying obligation, and fees, commissions and expenses related to such any
amendment, restatement, amendment and restatement, supplement, modification,
replacement, renewal, extensions or refinancing.
Permitted Contract Transfer: (a) a sale or other transfer by a Borrower to a
Securitization Subsidiary of Contracts pursuant to the Permitted ABS Purchase
Agreement, (b) a sale or other transfer of Contracts between Borrowers in
connection with a Permitted ABS Transaction, (c) a sale or other transfer of
Contracts between two Securitization Subsidiaries in connection with a Permitted
ABS Transaction, (d) a capital contribution of Contracts by a Borrower to a
Securitization Subsidiary in connection with a Permitted ABS Transaction with
the consent of Agent and (e) the granting by a Securitization Subsidiary to a
Permitted ABS Agent of a security interest in Contracts subject to a Permitted
ABS Transaction.
Permitted Convertible Notes: senior and/or subordinated convertible debt
securities of Parent (a) that are unsecured, (b) that may be guaranteed by any
or all of the Subsidiaries of Parent, including, without limitation, any
Borrower, (c) that are not subject to any sinking fund or any prepayment,
redemption or repurchase requirements, whether scheduled, triggered by specified
events or at the option of the holders thereof (it being understood that none of
(i) a customary “change in control” or “fundamental change” put, (ii) a right to
convert such securities into common stock of the Company, cash or a combination
thereof as the Company may elect or (iii) an acceleration upon an event of
default will be deemed to constitute such a sinking fund or prepayment,
redemption or repurchase requirement), (d) that have the benefit of covenants
and events of default customary for comparable convertible securities (as
determined by Parent in good faith) and (e) have a scheduled maturity date at
least 91 days later than the Revolver Termination Date (as in effect on the date
of issuance of the Permitted Convertible Notes).
Permitted Convertible Notes Hedging Agreements: (a) a Hedging Agreement pursuant
to which Parent acquires a call or a capped call option requiring the
counterparty thereto to deliver to Parent shares of common Equity Interests of
Parent, the cash value of such shares or a combination thereof from time to time
upon exercise of such option and (b) if entered into by Parent in connection
with any Hedging Agreement described in clause (a) above, a Hedging Agreement
pursuant to which Parent issues to the counterparty thereto warrants to acquire
common Equity Interests of Parent, in each case, entered into by Parent in
connection with, and prior to or concurrently with, the issuance of any
Permitted Convertible Notes; provided that the terms, conditions and covenants
of each such Hedging Agreement shall be such as are typical and customary for
hedging agreements of such type (as determined by Parent in good faith).
Permitted Discretion: means a determination made by Agent in the exercise of its
reasonable credit judgment, exercised in good faith in accordance with customary
business practices for comparable asset-based lending transactions in the retail
and consumer finance industry, as applicable to the relevant component of the
Borrowing Base and as it relates to the establishment of reserves or eligibility
criteria shall require that the amount of any such reserve or category of
ineligibility so established or the effect of any adjustment


38



--------------------------------------------------------------------------------





shall, as it relates to a reserve, be a reasonable quantification (as reasonably
determined by Agent in good faith) of the incremental dilution of the Borrowing
Base attributable to such contributing factors and, as it relates to an
ineligible category, be reasonably related (as reasonably determined by Agent in
good faith) to facts or circumstances discovered by Agent after the Closing Date
or a material change in facts or circumstances that existed and were discovered
by Agent prior to the Closing Date.
Permitted Distribution:
(a)    Distributions declared and made by Parent or any of its Subsidiaries
solely for the purpose of making, or permitting Parent to make, payments on
account of obligations owed under any HY Notes, Permitted Additional HY Notes
and Permitted Convertible Notes which payments are permitted to be made under
Section 10.2.8(c);
(b)    payable solely in Equity Interests of Parent;
(c)    consisting of or constituting a Permitted Tax Distribution;
(d)    deemed to occur upon the exercise of stock options or warrants if such
Equity Interests represent a portion of the exercise price of such options or
warrants;
(e)    by Borrowers, or by Borrowers to Parent to enable Parent, to purchase or
redeem fractional shares (or cash payments in lieu thereof) of Equity Interests
in connection with the exercise of warrants, options, other rights to acquire
Equity Interests or other securities convertible or exchangeable for Equity
Interests of Parent;
(f)    as shall be necessary to allow Parent to pay (i) operating expenses in
the Ordinary Course of Business and other corporate overhead, legal, accounting
and other professional fees and expenses (including, without limitation, those
owing to third parties plus any customary indemnification claims made by
directors, officers, employees, members of management or consultants of Parent,
(ii) fees and expenses related to any debt or equity offering, Investment or
acquisition permitted hereunder (in each case, whether or not successful), (iii)
franchise or similar taxes and other fees and expenses required in connection
with the maintenance of its existence and its ownership of Borrower, (iv) the
consideration to finance any Investment permitted hereunder (provided that such
Distribution under this clause (g)(iv) shall be made substantially concurrently
with the closing of such Investment), (v) customary salary, bonus, severance,
indemnification obligations and other fees, benefits or expenses reimbursements
payable to directors, officers, employees, members of management and consultants
of Parent and any payroll, social security or similar taxes thereof, (vi) any
incremental state or local income or franchise tax (net of any federal income
tax benefits, as determined in good faith by Parent) payable by Parent as a
result of any Permitted Distribution to such entity permitted hereby, and (vii)
any amounts permitted to be paid pursuant to clauses (ii), (iii), (iv), (v) and
(vii) of Section 10.2.17;
(g)    made or expected to be made by Borrowers in respect of withholding or
similar Taxes payable by any future, present or former officers, directors,
employees, members of management or consultants of Parent or any of its
Subsidiaries (or the estate, heirs, family members, spouse, former spouse,
domestic partner or former domestic partner of the foregoing) and any
repurchases of Equity Interests in


39



--------------------------------------------------------------------------------





consideration of such payments including demand repurchases in connection with
the exercise of stock options;
(h)    made within 60 days after the date of declaration thereof, if at the date
of declaration such Restricted Payment would have complied with the provisions
of this Agreement;
(i)    made by any Subsidiary of the Obligors to the holders of its Equity
Interests on a pro rata basis according to their interests; and
(j)    other Distributions declared and made by Parent or any Borrower which are
approved by such Person’s board of directors and which satisfy the Payment
Conditions as of the date such Distribution is paid.
Permitted Liens: as defined in Section 10.2.2.
Permitted Originator Notes: one or more promissory notes made by a
Securitization Subsidiary or a Borrower, as a purchaser of Contracts in a
Permitted Contract Transfer, in favor of a Borrower or any Subsidiary of a
Borrower, as a seller of Contracts in a Permitted Contract Transfer, evidencing
that portion of the purchase price represented by Debt incurred by such
purchaser in connection with its purchase of Contracts and related assets from
such seller and which, in the case of a promissory note issued by a non-Obligor
in favor of an Obligor, is subordinated to the Obligations on terms reasonably
acceptable to Agent.
Permitted Purchase Money Debt: Purchase Money Debt and Capital Leases of
Borrowers and its Subsidiaries that is unsecured or secured only by a Purchase
Money Lien, as long as the aggregate outstanding amount does not exceed
$50,000,000 at any time.
Permitted Tax Distributions: for each taxable year or portion thereof with
respect to which Parent, any Borrower and/or any of its Subsidiaries are members
(or constituent parts) of a consolidated, combined, unitary or similar income or
franchise tax group for U.S. federal and/or applicable state or local income or
franchise Tax purposes of which Parent is the common parent (a “Tax Group”),
aggregate distributions Parent to pay the portion of any consolidated, combined,
unitary or similar U.S. federal, state or local income and franchise Taxes (as
applicable) of such Tax Group for such taxable year that are attributable to the
income of the Subsidiaries of Parent; provided that (i) the amount of such
dividends or other distributions for any taxable year or portion thereof shall
not exceed the amount of such Taxes that the Subsidiaries would have paid had
the Subsidiaries been a stand-alone corporate taxpayer (or a stand-alone
corporate group).
Person: any individual, corporation, limited liability company, partnership,
joint venture, association, joint stock company, land trust, business trust,
unincorporated organization, Governmental Authority or other entity.
Plan: an employee benefit plan (as defined in Section 3(3) of ERISA) maintained
by any Obligor or any Subsidiary of an Obligor for its employees, or to which
any Obligor or any Subsidiary of an Obligor is required to contribute on behalf
of its employees.
Platform: as defined in Section 14.3.3.


40



--------------------------------------------------------------------------------





Prime Rate: the rate of interest announced by Bank of America from time to time
as its prime rate. Such rate is set by Bank of America on the basis of various
factors, including its costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such rate. Any change in such rate announced by
Bank of America shall take effect at the opening of business on the day
specified in the public announcement of such change.
Pro Forma Basis: as to any calculation of the Interest Coverage Ratio, the
Leverage Ratio or the ABS Excluded Leverage Ratio or other financial ratio or
metric for any events as described below that occur subsequent to the
commencement of any relevant measurement period (the “Reference Period”) for
which the financial effect of such events is being calculated, and giving effect
to the events for which such calculation is being made, such calculation as will
give pro forma effect to such events as if such events occurred after giving
effect thereto (it being understood and agreed that (x) unless otherwise
specified for the calculation of any such financial ratio or metric, such
Reference Period shall be deemed to be the relevant measurement period for such
financial ratio or metric ending on the last day of the most recently ended
Fiscal Quarter of Parent for which financial statements available and such pro
forma adjustments shall be excluded to the extent already accounted for in the
calculation of EBITDA for such period and (y) if any Person that became a
Subsidiary or was merged, amalgamated or consolidated with or into a Borrower or
any Subsidiary of Parent shall have experienced any event requiring adjustments
pursuant to this definition, then such calculation shall give pro forma effect
thereto for such period as if such event occurred at the beginning of such
period): (i) in making any determination of EBITDA, pro forma effect shall be
given to any Asset Disposition of a Subsidiary of Parent or line of business, to
any Acquisition, any discontinued operation or any operational change in each
case that occurred during the Reference Period (or, in the case of
determinations made with respect to any action the taking of which hereunder is
subject to compliance on a Pro Forma Basis or otherwise with any ratio (any such
action, a “Restricted Action”) occurring during the Reference Period or
thereafter and through and including the date of such determination) and (ii) in
making any determination on a Pro Forma Basis, (x) all Debt (including Debt
incurred or assumed and for which the financial effect is being calculated,
whether incurred under this Agreement or otherwise, but excluding normal
fluctuations in revolving Debt incurred for working capital purposes) incurred
or permanently repaid, returned, redeemed or extinguished during the Reference
Period (or, in the case of determinations made with respect to any Restricted
Action, occurring during the Reference Period or thereafter and through and
including the date of such determination) shall be deemed to have been incurred
or repaid, returned, redeemed or extinguished at the beginning of such period
(it being understood that for purposes of any calculation of any ratio and or
financial metric, the use of proceeds of any such Debt shall be taken into
account in such calculation) and (y) Interest Expense of such Person
attributable to (A) interest on any Debt, for which pro forma effect is being
given as provided in the preceding clause (x), bearing floating interest rates
shall be computed on a pro forma basis utilizing the rate which is or would be
in effect with respect to such Debt as at the relevant date of determination as
if such rate had been actually in effect during the period for which pro forma
effect is being given taking into account any interest hedging arrangements
applicable to such Debt, (B) any Capital Lease shall be deemed to accrue at an
interest rate reasonably determined by a Senior Officer of Parent or Borrower
Agent to be the rate of interest implicit in such Capital Lease in accordance
with GAAP and (C) interest on any Debt that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rate, shall be determined to have been based
upon the rate actually chosen, or if none, then based upon such optional rate
chosen as Parent or any Subsidiary may designate.


41



--------------------------------------------------------------------------------





Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Senior Officer of Parent or
Borrower Agent and, for any fiscal period ending on or prior to the date that is
12 months following the date of any such Acquisition, Asset Disposition,
discontinued operation or operational change, may include adjustments to reflect
operating expense reductions and other operating improvements or synergies
reasonably expected to result from such Acquisition, Asset Disposition,
discontinued operation or operational change and for purposes of determining
compliance with the such adjustments may reflect additional operating expense
reductions and other additional operating improvements and synergies that (x)
would be includable in pro forma financial statements prepared in accordance
with Regulation S-X and (y) such other adjustments not includable in Regulation
S-X under the Securities Act for which substantially all of the steps necessary
for the realization thereof have been taken or are reasonably anticipated by
Borrower to be taken in the next 12-month period following the consummation
thereof and, are estimated on a good faith basis by Parent or Borrower Agent
(this clause (y), the “Capped Synergies”); provided, however that the aggregate
amount of any such adjustments pursuant to clause (y) shall not exceed (together
with the aggregate add backs to EBITDA pursuant to clause (f) and clause (m) of
the definition of EBITDA with respect to the applicable period) 20% of the
EBITDA of Parent and its Subsidiaries for any such period (prior to giving
effect to any such add backs).
Pro Rata: with respect to any Lender, a percentage (rounded to the ninth decimal
place) determined (a) by dividing the amount of such Lender’s Revolver
Commitment by the aggregate outstanding Revolver Commitments; or (b) following
termination of the Revolver Commitments, by dividing the amount of such Lender’s
Revolver Loans and LC Obligations by the aggregate amount of all outstanding
Revolver Loans and LC Obligations or, if Full Payment of all Revolver Loans and
LC Obligations has occurred or all Revolver Loans and/or LC Obligations have
been Cash Collateralized, by dividing such Lender’s and its Affiliates’
remaining Obligations by the aggregate remaining Obligations.
Properly Contested: with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued;
(c) appropriate reserves have been established in accordance with GAAP; (d)
non-payment could not reasonably be expected to have a Material Adverse Effect;
and (e) if the obligation results from entry of a judgment or other order, such
judgment or order is stayed pending appeal or other judicial review.
Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.
Protective Advances: as defined in Section 2.1.6.
Purchase Money Debt: Debt incurred for the payment of the acquisition,
construction, repair, replacement, additions, accessions and/or improvements
(including any industrial revenue bond, industrial development bond and similar
financings) incurred prior to or within two hundred seventy (270) days after the
acquisition, construction, repair, replacement, addition, accession and/or
improvement of the respective asset in order to finance such acquisition,
construction, repair, replacement, addition, accession and/or improvement.


42



--------------------------------------------------------------------------------





Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the fixed or capital assets acquired with such Debt (and any construction
repairs, replacements, additions, accessions and improvements thereto, any
proceeds thereof or of the foregoing) or constituting a Capital Lease.
Qualified Cash: as of any date of determination, the aggregate amount of
unrestricted cash of Parent and its Subsidiaries that (i) is subject to a first
priority Lien in favor of Agent for the benefit of Secured Parties and (ii) is
subject to a Deposit Account Control Agreement.
Qualified ECP: an Obligor with total assets exceeding $10,000,000, or that
constitutes an “eligible contract participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “eligible contract participant”
under Section 1a(18)(A)(v)(II) of such act.
RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).
Recipient: Agent, Issuing Bank, any Lender or any other recipient of a payment
to be made by an Obligor under a Loan Document or on account of an Obligation
under the Loan Documents.
Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property and any buildings, structures, parking areas or other
improvements thereon.
Refinancing Conditions: the following conditions for Refinancing Debt:
(a)    the Refinancing Debt is in an aggregate principal amount that does not
exceed the principal amount of the Debt being extended, renewed or refinanced
(plus an amount necessary to pay all accrued and unpaid interest and penalties
premiums (including tender premiums) thereon and defeasance costs, fees,
commissions and expenses related to such extension, renewal or refinancing)
unless (i) such excess is otherwise permitted to be incurred under Section
10.2.1 or (ii) the excess is used to repay the outstanding Revolver Loans and at
the election of Required Lenders the Revolver Commitments are reduced by the
amount of the repayment (and if no Revolver Loans are outstanding, at the
election of Required Lenders, the Revolver Commitments are reduced by the
excess);
(b)    in respect of Sections 10.2.1(l), (m) and Section 10.2.1(i) (as it
relates to Refinancing Debt in respect of Debt incurred under Sections 10.2.1(l)
and (m)), it has a final maturity no sooner than, a weighted average life no
less than, and an interest rate no greater than, the Debt being extended,
renewed or refinanced;
(c)    if the Debt being extended, renewed, or refinanced is subordinated to the
Obligations such Debt being extended, renewed or refinanced is subordinated to
the Obligations at least to the same extent as the Debt being extended, renewed
or refinanced;
(d)    the representations, covenants and defaults applicable to it are not
materially less favorable to Borrowers than those applicable to the Debt being
extended, renewed or refinanced or such terms are current market terms (as
determined by Borrower Agent);
(e)    no additional Lien is granted to secure it except to the extent otherwise
permitted by Section 10.2.2; and


43



--------------------------------------------------------------------------------





(f)    no additional Person is obligated on such Debt to the extent otherwise
permitted under Section 10.2.1.
Refinancing Debt: Debt that is the result of an extension, renewal, refinancing
or replacement of Debt permitted under Section 10.2.1(b), (c), (d), (e), (h),
(i), (k), (l), (m) and (aa), including any expenses and premiums in connection
therewith.
Regulatory Event: either: (a) a “Level One Regulatory Event”, which shall mean
the formal commencement by written notice by any Governmental Authority of any
Legal Action against any of Borrowers or any of their Subsidiaries, or to the
knowledge of Borrowers, any servicer or asset manager of their respective or
collective portfolios of Contracts denying its authority to originate, hold,
own, service, collect or enforce any category or group of Contracts that would
reasonably be expected to have a material adverse effect on the business or
financial condition of Borrowers and their Subsidiaries taken as a whole, which
Legal Action is not released or terminated within 180 calendar days of
commencement thereof; or (b) a “Level Two Regulatory Event”, which shall mean
the issuance or entering of any stay, cease and desist order, injunction,
temporary restraining order, or other judicial or non-judicial sanction (other
than the imposition of a monetary fine), against any of Borrowers or any of
their Subsidiaries, or to the knowledge of Borrowers, any servicer or asset
manager of their respective or collective portfolios of Contracts for material
violations of applicable law regarding the originating, holding, pledging,
collecting, servicing or enforcing of any Contracts that would reasonably be
expected to have a material adverse effect on the business or financial
condition of Borrowers and their Subsidiaries taken as a whole.
Reimbursement Date: as defined in Section 2.3.2.
Related Parties: as to any Person, its officers, directors, employees,
Affiliates, agent and attorneys.
Related Real Estate Documents: with respect to any Real Estate subject to a
Mortgage, the following, in form and substance reasonably satisfactory to Agent
and received by Agent for review: (a) all information required by Agent or any
Lender for due diligence pursuant to Flood Laws; (b) a mortgagee title policy
(or binder therefor) covering Agent’s interest under the Mortgage, in a form and
amount and by an insurer reasonably acceptable to Agent, which must be fully
paid on such effective date; (c) a current, as-built survey of the Real Estate,
containing a metes-and-bounds property description and flood plain
certification, and certified by a licensed surveyor reasonably acceptable to
Agent; (d) a life-of-loan flood hazard determination and, if any Real Estate is
located in a special flood hazard zone, to the extent available at commercially
reasonable rates (as determined by Borrower Agent), flood insurance
documentation and coverage as required by Flood Laws or lesser amount reasonably
satisfactory to each Lender; (e) a current appraisal of the Real Estate,
prepared by an appraiser reasonably acceptable to Agent; (f) an environmental
assessment, prepared by environmental engineers reasonably acceptable to Agent
and (g) such other documents, instruments or agreements as Agent may reasonably
require with respect to the Real Estate and Mortgage.
Rent and Charges Reserve: the aggregate of (a) all past due rent and other
amounts owing by an Obligor to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other Person who possesses any
Collateral included in the Borrowing Base or could assert a Lien on any such
Collateral; and (b) a reserve at least equal to three months rent and other
charges that could be payable to any such Person (if any), unless it has
executed a Lien Waiver.


44



--------------------------------------------------------------------------------





Report: as defined in Section 12.2.3.
Reportable Event: any event set forth in Section 4043(c) of ERISA, other than an
event for which the 30-day notice period has been waived.
Required Lenders: Lenders holding more than 50% of (a) the aggregate outstanding
Revolver Commitments; or (b) after termination of the Revolver Commitments, the
aggregate outstanding Revolver Loans, LC Obligations and other Obligations under
the Loan Documents; provided, that Revolver Commitments, Revolver Loans and
other Obligations held by a Defaulting Lender and its Affiliates shall be
disregarded in making such calculation.
Requirement of Law: as to any Person, any law (statutory or common), treaty,
rule or regulation or determination of an arbitrator or of a Governmental
Authority, in each case applicable to or binding upon the Person or any of its
property or to which the Person or any of its property is subject.
Reserve: the CAI Availability Reserve, the CCI Availability Reserve and their
respective component parts including, without limitation, the Inventory Reserve,
Rent and Charges Reserve, Bank Product Reserve, Sales Tax Reserve, Gift Card
Reserve, and Customer Deposit Reserve.
Restricted Investment: any Investment by a Borrower or any of its Subsidiaries,
other than
(a)    Investments in its Subsidiaries to the extent existing on the Closing
Date;
(b)    Investments (i) by the Obligors in Subsidiaries that are Obligors, (ii)
by any non-Obligor in an Obligor or any other Subsidiary and (iii) by any
Obligor in any non-Obligor in an outstanding amount not to exceed $10,000,000 at
any time;
(c)    Cash Equivalents;
(d)    Permitted Originator Notes;
(e)    Investments by CAI which are consistent with the corporate investment
policy of CAI from time to time in effect, as approved by Agent (such approval
not to be unreasonably withheld);
(f)    Investments in and by a Securitization Subsidiary permitted under a
Permitted ABS Transaction;
(g)    Investments for the purpose of funding the repurchase of Contracts which
are subject to a Permitted ABS Transaction from a Securitization Subsidiary so
long as immediately before and after giving effect to each such repurchase, no
Event of Default exists;
(h)    Permitted Acquisitions;
(i)    Investments arising out of the receipt by Borrowers or any Subsidiary of
promissory notes and other non-cash consideration for any Asset Dispositions
permitted under Section 10.2.6;
(j)    accounts receivable, notes receivable, security deposits and prepayments
arising and trade credit granted in the Ordinary Course of Business and any
Investments received in satisfaction or


45



--------------------------------------------------------------------------------





partial satisfaction thereof from financially troubled account debtors and other
credits to suppliers made in the Ordinary Course of Business;
(k)    Investments existing on, or contractually committed as of, the Closing
Date and set forth on Schedule 10.2.5;
(l)    Investments received in connection with the bankruptcy or reorganization
of any Person, or settlement of obligations of, or other disputes with or
judgments against, or foreclosure or deed in lieu of foreclosure with respect to
any Lien held as security for an obligation, in each case in the Ordinary Course
of Business;
(m)    Investments consisting of Debt, Liens, capital expenditures, Permitted
Distributions, Asset Dispositions, payments and repurchases of Debt, fundamental
change transactions, and affiliate transactions permitted under Sections 10.2.1,
10.2.2, 10.2.3, 10.2.4, 10.2.6, 10.2.8, 10.2.9 and 10.2.17;
(n)    Investments by Borrowers or any Subsidiary in an outstanding aggregate
amount (valued at the time of the making thereof, and without giving effect to
any write-downs or write-offs thereof) not to exceed $5,000,000 at any time
(plus any returns, profits, distributions and similar amounts, repayments of
loans and the release of guarantees in respect of Investments theretofore made
by it pursuant to this clause (n));
(o)    Investments in the Ordinary Course of Business consisting of (i)
endorsements for collection or deposit or (ii) customary trade arrangements with
customers;
(p)    Investments made in the Ordinary Course of Business in connection with
obtaining, maintaining or renewing client and customer contracts and loans or
advances made to, and guarantees with respect to obligations of, distributors,
suppliers, licensors and licensees in the Ordinary Course of Business;
(q)    Investments made by any Subsidiary that is not an Obligor to the extent
such Investments are made with the proceeds received by such Subsidiary from an
Investment made by an Obligor in such Subsidiary which is permitted hereunder;
(r)    any Investment upon the satisfaction the Payment Conditions with respect
thereto;
(s)    Investments in connection with Hedging Agreements, in each case entered
into in the Ordinary Course of Business and not for speculative purposes (it
being agreed that the Permitted Convertible Notes Hedging Agreements are
permitted);
(t)    advances to any director, officer, employee, member or management or
consultant for salary, travel expenses, commissions and similar items in the
Ordinary Course of Business in an aggregate amount outstanding at any time not
to exceed $5,000,000;
(u)    prepaid expenses and extensions of trade credit made in the Ordinary
Course of Business;
(v)    deposits with financial institutions permitted hereunder;


46



--------------------------------------------------------------------------------





(w)    loans made by a Borrower to a Contract Debtor pursuant to a Contract
entered into in the Ordinary Course of Business; and
(x)    loans made pursuant to any Permitted Originator Note.
Restricted Lease: as defined in Section 7.3.3.
Restrictive Agreement: any agreement that prohibits, restricts or imposes any
condition upon (a) the ability of Borrowers or any their respective Subsidiaries
to create, incur or permit to exist any Lien upon any of its property to secure
the Obligations, or (ii) the ability of any Subsidiary of Borrowers to pay
dividends or other distributions with respect to any of its Equity Interests or
to make or repay loans or advances to Borrowers or any other Subsidiary.
Revolver Commitment: for any Lender, its obligation to make Revolver Loans and
to participate in LC Obligations up to the maximum principal amount shown on
Schedule 1.1, or as hereafter determined pursuant to each Assignment and
Acceptance to which it is a party. “Revolver Commitments” means the aggregate
amount of such commitments of all Lenders.
Revolver Commitment Termination Date: the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which Borrowers terminate the Revolver
Commitments pursuant to Section 2.1.4; or (c) the date on which the Revolver
Commitments are terminated pursuant to Section 11.2.
Revolver Exposure: as to any Lender at any time, the aggregate principal amount
at such time of its outstanding Revolver Loans (including its participation in
Swingline Loans) and such Lender’s participation in LC Obligations at such time.
Revolver Loan: any loan made pursuant to Section 2.1 or as a Swingline Loan.
Revolver Note: a promissory note to be executed by Borrowers in favor of a
Lender in the form of Exhibit A, which shall be in the amount of such Lender’s
Revolver Commitment and shall evidence the Revolver Loans made by such Lender.
Revolver Termination Date: May 23, 2022.
Revolver Usage: (a) the aggregate amount of outstanding Revolver Loans; plus (b)
the aggregate Stated Amount of outstanding Letters of Credit, except to the
extent Cash Collateralized.
Royalty: all royalties, fees, expense reimbursement and other amounts payable by
a Borrower under a License.
S&P: Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw-Hill
Companies, Inc.
Sales Tax Reserve: a reserve equal to 100% of the aggregate sales tax
obligations of Borrowers as set forth in Borrowers’ books and records as of any
measurement date which have not been prepaid by Borrowers.


47



--------------------------------------------------------------------------------





Sanction: any economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority in each case having jurisdiction over any Borrower or its
Subsidiaries.
Scheduled Unavailability Date: as defined in Section 3.6(b)(ii).
Second Amended and Restated Loan Agreement: as defined in the recitals to this
Agreement.
Secured Bank Product Notice: written notice from Borrower Agent and the
applicable Secured Bank Product Provider to Agent, in form reasonably
satisfactory to Agent, within 30 days (or such longer period as shall be
acceptable to Agent and Borrower Agent) following the later of the Closing Date
or creation of the applicable Bank Product, (i) describing the Bank Product and
setting forth the maximum amount to be secured by the Collateral and the
methodology to be used in calculating such amount, and (ii) agreeing to be bound
by Section 12.14.
Secured Bank Product Obligations: Debt, obligations and other liabilities with
respect to Bank Products to a Secured Bank Product Provider; provided, that
Secured Bank Product Obligations of an Obligor shall not include (i) its
Excluded Swap Obligations or (ii) leases unless designated in writing by the
Borrower Agent and the relevant Secured Bank Product Provider as a Secured Bank
Product Obligation.
Secured Bank Product Provider: (a) Bank of America or any of its Affiliates; and
(b) any other Lender or Affiliate of a Lender that is providing a Bank Product
(i) on the Closing Date and which has delivered a Secured Bank Product Notice to
Agent prior to the Closing Date or (ii) after the Closing Date, and with respect
to which such provider and Borrower Agent delivers a Secured Bank Product
Notice.
Secured Parties: Agent, Issuing Bank, Lenders and Secured Bank Product
Providers.
Security Agreement: a security agreement, in form and substance satisfactory to
Agent, executed by each Guarantor pursuant to which Guarantor shall grant to
Agent a Lien (for the benefit of the Lenders) in all of such Guarantor’s assets.
Security Documents: the Guaranty, each Security Agreement, each Leasehold
Mortgage, each Leasehold Mortgage Consent, each Mortgage, Deposit Account
Control Agreements, Equity Interest Pledge Agreement, and all other documents,
instruments and agreements now or hereafter securing (or given with the intent
to secure) any Obligations.
Securitization Subsidiary: one or more direct or indirect Subsidiaries of Parent
formed for the purposes of entering into a Permitted ABS Transaction, including
Conn Appliances Receivables Funding, LLC, Conn’s Receivables Funding I, LP,
Conn’s Receivables Funding I GP, LLC, and Conn’s Receivables, LLC., Conn’s
Receivables Funding 2017-A, LLC, Conn’s Receivables 2017-A Trust, Conn’s
Receivables Funding 2017-B, LLC, Conn’s Receivables 2017-B Trust, Conn’s
Receivables Warehouse, LLC, and Conn’s Receivables Warehouse Trust.
Securitized Contracts: the Contracts and related assets which are subject to a
Permitted ABS Transaction.


48



--------------------------------------------------------------------------------





Senior Officer: the chairman of the board, president, chief executive officer,
chief financial officer (or other officer holding a similar role), chief
operating officer, treasurer or assistant treasurer of a Borrower or, if the
context requires, an Obligor.
Settlement Report: a report summarizing Revolver Loans and participations in LC
Obligations outstanding as of a given settlement date, allocated to Lenders on a
Pro Rata basis in accordance with their Revolver Commitments.
Solvent: as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code; and (f) has not incurred (by way of assumption or otherwise)
any obligations or liabilities (contingent or otherwise) under any Loan
Documents, or made any conveyance in connection therewith, with actual intent to
hinder, delay or defraud either present or future creditors of such Person or
any of its Affiliates. “Fair salable value” means the amount that could be
obtained for assets within a reasonable time, either through collection or
through sale under ordinary selling conditions by a capable and diligent seller
to an interested buyer who is willing (but under no compulsion) to purchase.
Specified Financial Covenants: as defined in Section 10.4.1.
Specified Obligor: an Obligor that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 5.11).
Stated Amount: at any time the amount available to be drawn under a Letter of
Credit, including any automatic increase in such amount provided by such Letter
of Credit or the related LC Documents.
Subordinated Debt: Debt incurred by a Borrower that is expressly subordinate and
junior in right of payment to the Obligations and has a maturity no shorter
than, at the time of such incurrence or issuance, ninety-one (91) days after the
Revolver Termination Date and has subordination terms reasonably satisfactory to
Agent.
Subsidiary: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors (or equivalent governing body) or other
managers of such corporation, partnership or other entity are at the time owned,
or the management of which is otherwise controlled, directly or indirectly
through one or more intermediaries, or both, by such Person. Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a direct or indirect Subsidiary or Subsidiaries of
Parent.
Supermajority Lenders: Lenders holding more than 66 2/3% of (a) the aggregate
outstanding Revolver Commitments; or (b) after termination of the Revolver
Commitments, the aggregate outstanding


49



--------------------------------------------------------------------------------





Revolver Loans, LC Obligations and other Obligations under the Loan Documents;
provided, that Revolver Commitments, Revolver Loans and other Obligations held
by a Defaulting Lender and its Affiliates shall be disregarded in making such
calculation.
Swap Obligations: with respect to an Obligor, its obligations under an
agreement, contract or transaction that constitutes a “swap” within the meaning
of Section 1a(47) of the Commodity Exchange Act.
Swingline Lender: Bank of America (including any Lending Office of Bank of
America).
Swingline Loan: any Borrowing of Base Rate Revolver Loans funded with Agent’s
funds, until such Borrowing is settled among Lenders or repaid by Borrowers.
Tangible Net Worth: at any date means an amount equal to: (i) the net book value
(after deducting related depreciation, obsolescence, amortization, valuation and
other proper reserves) at which the Adjusted Tangible Assets of a Person would
be shown on a balance sheet at such date in accordance with GAAP, less (ii) the
amount at which such Person’s liabilities would be shown on such balance sheet,
and including as liabilities all reserves for contingencies and other potential
liabilities, in each case, in accordance with GAAP, less (iii) for purposes of
calculating the financial covenants in Section 10.3.2 and 10.3.3, the Tax
Adjusted EBITDA Loss Reserve Shortfall at such date.
Tax Adjusted EBITDA Loss Reserve Shortfall: an amount equal to (if a positive
result) the product of (i) the difference between (a) the EBITDA Loss Reserve
measured as of the end of any Fiscal Quarter or such other determination date,
and (b) Parent and its Subsidiaries’ recorded loss reserve measured as of the
end of the same Fiscal Quarter or such other determination date, multiplied by
100% minus the sum of the applicable federal and state tax rates applicable to
Parent and its Subsidiaries.
Tax and Trust Funds: cash, cash equivalents or other assets comprised solely of
(a)    funds used for payroll and payroll taxes and other employee benefit
payments to or for the benefit of such Person’s employees in the current period
(which may be monthly or quarterly, as applicable),
(b)    all taxes required to be collected, remitted or withheld in the current
period (which may be monthly or quarterly, as applicable) (including, without
limitation, federal and state withholding taxes (including the employer’s share
thereof)) and
(c)    any other funds which such Person holds in trust or as an escrow or
fiduciary for another Person (which is not a Loan Party) in the ordinary course
of business.
Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
Third Amended and Restated Loan Agreement: as defined in the recitals to this
Agreement.
Threshold Amount: $25,000,000.


50



--------------------------------------------------------------------------------





Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.
Write-Down and Conversion Powers: the write-down and conversion powers of the
applicable EEA Resolution Authority from time to time under the Bail-In
Legislation for the applicable EEA Member Country, which powers are described in
the EU Bail-In Legislation Schedule.
UCC: the Uniform Commercial Code as in effect in the State of California or,
when the laws of any other jurisdiction govern the perfection or enforcement of
any Lien, the Uniform Commercial Code of such jurisdiction.
Unused Line Fee Percentage: for any day, a percentage equal to (a) 0.25% per
annum if the average daily balance of Revolver Loans and stated amount of
Letters of Credit during the immediately preceding quarter is greater than 66%
of the Revolver Commitments, (b) 0.375% per annum if the average daily balance
of Revolver Loans and stated amount of Letters of Credit during the immediately
preceding quarter is greater than 33% of the Revolver Commitments but equal to
or less than 66% of the Revolver Commitments, and (c) 0.50% per annum if the
average daily balance of Revolver Loans and stated amount of Letters of Credit
during the immediately preceding quarter is equal to or less than 33% of the
Revolver Commitments.
U.S. Person: “United States Person” as defined in Section 7701(a)(30) of the
Code.
U.S. Tax Compliance Certificate: as defined in Section 5.10.2(b)(iii).
Value: (a) for Inventory, its value determined on the basis of the lower of cost
or market, calculated on a moving weighted average cost basis, and excluding any
portion of cost attributable to intercompany profit among Borrowers and their
Affiliates; and (b) for a Credit Card Account, its face amount, reduced by, to
the extent not reflected in such face amount, (i) the amount of all accrued and
actual discounts, claims, credits or credits pending, promotional program
allowances, price adjustments, finance charges or other allowances (including
any amount that a Borrower may be obligated to rebate to a customer, a Credit
Card Processor, or Credit Card Issuer pursuant to the terms of any Credit Card
Agreement or understanding (written or oral)), (ii) the aggregate amount of all
cash received in respect of such Credit Card Account but not yet applied by a
Borrower to reduce the amount of such Credit Card Account, and (iii) the amount
of all accrued and unpaid fees owed to Credit Card Processors or Credit Card
Issuers.
1.2    Accounting Terms. Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time; provided that if Borrower Agent notifies
Agent that Borrowers request an amendment to any provision hereof to eliminate
the effect of (i) any change occurring after the Closing Date in GAAP or in the
application thereof on the operation of such provision (or if Agent notifies
Borrower Agent that the Agent requests an amendment to any provision hereof for
such purpose), regardless of whether any such notice is given before or after
such change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith and, if an amendment
is requested by Borrower Agent or Agent, then Borrower Agent and Agent shall
negotiate in good faith to enter into an amendment of such affected provisions
(without the payment of any amendment or similar fees to Agent or the Lenders)
to preserve the original intent thereof in light of such change in


51



--------------------------------------------------------------------------------





GAAP or the application thereof subject to the approval of the Required Lenders
(not to be unreasonably withheld, conditioned or delayed) and (ii) modifications
to accounting standards described in Financial Accounting Standards Board
(“FASB”) Accounting Standard Update (“ASU”) Topic 842 or any related or similar
guidance and/or FASB, ASU, Topic 326 Financial Instruments – Credit Losses or
any related or similar guidance, then notwithstanding anything to the contrary
contained in this Agreement, Borrower Agent and Agent shall negotiate in good
faith to enter into an amendment of the covenants (without the payment of any
Amendment or similar fees to Agent or the Lenders) set forth to preserve the
original intent thereof in light of such changes in GAAP or the application
thereof, which amendment or amendments under this clause (ii) shall not require
the consent of the Lenders and shall be effective upon the posting of such
amendment to the Lenders.
1.3    Uniform Commercial Code. As used herein, the following terms are defined
in accordance with the UCC in effect in the State of California from time to
time: “Account”, “Account Debtor”, “Chattel Paper”, “Commercial Tort Claim”,
“Deposit Account”, “Document”, “Equipment”, “General Intangibles”, “Goods”,
“Instrument”, “Investment Property”, “Letter-of-Credit Right” and “Supporting
Obligation”.
1.4    Certain Matters of Construction. The terms “herein,” “hereof,”
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. Any pronoun used
shall be deemed to cover all genders and the neuter form. In the computation of
periods of time from a specified date to a later specified date, “from” means
“from and including,” and “to” and “until” each mean “to but excluding.” The
terms “including” and “include” shall mean “including, without limitation” and,
for purposes of each Loan Document, the parties agree that the rule of ejusdem
generis shall not be applicable to limit any provision. Section titles appear as
a matter of convenience only and shall not affect the interpretation of any Loan
Document. All references to (a) laws include all related regulations,
interpretations, supplements, amendments and successor provisions; (b) any
document, instrument or agreement (including any Loan Document and any Organic
Document) include any amendments, restatements, amendments and restatements,
supplements, modifications, replacements, renewals, extensions and refinancings
from time to time (to the extent permitted by the Loan Documents); (c) any
section means, unless the context otherwise requires, a section of this
Agreement; (d) any exhibits or schedules mean, unless the context otherwise
requires, exhibits and schedules attached hereto, which are hereby incorporated
by reference; (e) any Person include successors and permitted assigns; and (f)
time of day means time of day at Agent’s notice address under Section 14.3.1.
All determinations (including calculations of Borrowing Base and financial
covenants) made from time to time under the Loan Documents shall be made in
light of the circumstances existing at such time. No provision of any Loan
Documents shall be construed against any party by reason of such party having,
or being deemed to have, drafted the provision. Reference to a Borrower’s
“knowledge” or words of similar import means actual knowledge of a Senior
Officer, or knowledge that a Senior Officer would have obtained in good faith
and diligent performance of his or her duties.
1.5    Payment and Performance. When the payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in the definition of Prime Rate, Federal Funds
Rate or Interest Period) or performance shall extend to the immediately
succeeding Business Day.
1.6    Compliance with this Agreement. For purposes of determining the
permissibility of any action, change, transaction or event that by the terms of
the Loan Documents requires a calculation of any financial ratio or test, such
financial ratio or test shall be calculated at the time such action is taken,
such


52



--------------------------------------------------------------------------------





change is made, such transaction is consummated or such event occurs, as the
case may be, and no Default or Event of Default shall be deemed to have occurred
solely as a result of a change in such financial ratio or test occurring after
the time such action is taken, such change is made, such transaction is
consummated or such event occurs, as the case may be.
1.7    Classification. For purposes of determining compliance at any time with
Sections 10.2.1, 10.2.2, 10.2.4, 10.2.5, 10.2.6, 10.2.8, 10.2.9, 10.2.14, and
10.2.17 in the event that any Debt, Lien, Distribution, Restricted Investment,
Asset Disposition, payment, prepayment, redemption, repurchase, retirement,
defeasance or acquisition, merger, combination, consolidation, liquidation,
winding up or dissolution, Restrictive Agreement, or Affiliate transaction meets
the criteria of more than one (1) of the categories of transactions or items
permitted pursuant to any clause of such Sections 10.2.1, 10.2.2, 10.2.4,
10.2.5, 10.2.6, 10.2.8, 10.2.9, 10.2.14, and 10.2.17, Borrower, in its sole
discretion, may classify or reclassify such transaction or item (or portion
thereof) and will only be required to include the amount and type of such
transaction (or portion thereof) in any one (1) category.
1.8    Certain Calculations. (a) Subject to the immediately succeeding clauses
(b) and (c) and Section 1.6 above, notwithstanding anything to the contrary
contained herein, financial ratios and tests (including the Interest Coverage
Ratio, the Leverage Ratio and the ABS Excluded Leverage Ratio) pursuant to this
Agreement shall be calculated in the manner prescribed by the definition of “Pro
Forma Basis.” (b) Notwithstanding anything to the contrary herein (including in
connection with any calculation made on a Pro Forma Basis), to the extent that
the terms of this Agreement require (i) compliance with any financial ratio or
test (including the Interest Coverage Ratio, the Leverage Ratio and the ABS
Excluded Leverage Ratio and the component definitions of any of the foregoing),
(ii) the absence of a Default or Event of Default (or any type of Default or
Event of Default) or (iii) the making of any representation or warranty, in each
case as a condition to (A) the consummation of any transaction in connection
with any acquisition or similar Investment (including the assumption or
incurrence of Debt), (B) the making of any Restricted Payment and/or (C) the
making of any restricted Debt payment, in each case in connection with a Limited
Condition Acquisition, at the election of Borrowers (the “LCA Election”), the
determination of whether the relevant condition is satisfied may be made at the
time (the “LCA Test Time”) of (or on the basis of the financial statements for
the most recently ended fiscal period at the time of) the execution of the
definitive agreement with respect to such Limited Condition Acquisition. If
Borrowers have made an LCA Election, then, in connection with any calculation of
any financial ratio or test (other than with respect to determining the
Applicable Margin and actual (as opposed to pro forma) compliance with the
Financial Covenants) following such LCA Test Time and prior to the earlier of
the date on which such Limited Condition Acquisition is consummated or the
definitive agreement with respect thereto is terminated, any such financial
ratio or test shall be calculated (and tested) on a Pro Forma Basis assuming
such Limited Condition Acquisition and other subject transactions in connection
therewith have been consummated. (c) Notwithstanding anything to the contrary
contained in this Section 1.8 or otherwise, for purposes of determining actual
compliance with the financial covenants set forth in Section 10.3, any such
adjustments shall only include events that occurred during the relevant
measurement period for such financial covenant.
SECTION 2.    CREDIT FACILITIES
2.1    Revolver Commitment.
2.1.1    Revolver Loans. Each Lender agrees, severally on a Pro Rata basis up to
its Revolver Commitment, on the terms set forth herein, to make Revolver Loans
to Borrowers from time to time through


53



--------------------------------------------------------------------------------





the Revolver Commitment Termination Date. The Revolver Loans may be repaid and
reborrowed as provided herein. In no event shall Lenders have any obligation to
honor a request for a Revolver Loan (x) by CAI if the CAI Revolver Usage would
exceed the CAI Borrowing Base, (y) by CCI or CCCI if the CCI Revolver Usage
would exceed the CCI Borrowing Base, or (z) by any Borrower if the Revolver
Usage would exceed the Borrowing Base.
2.1.2    Revolver Notes. The Revolver Loans made by each Lender and interest
accruing thereon shall be evidenced by the records of Agent and such Lender. At
the request of any Lender, Borrowers shall deliver a Revolver Note to such
Lender.
2.1.3    Use of Proceeds. The proceeds of Revolver Loans shall be used by
Borrowers solely (a) to pay fees and transaction expenses associated with the
closing of this credit facility; (b) to pay Obligations in accordance with this
Agreement; and (c) for working capital and other lawful corporate purposes of
Borrowers. No Borrower shall, directly or, to its knowledge, indirectly, use any
Letter of Credit or Loan proceeds, nor use, lend, contribute or otherwise make
available any Letter of Credit or Loan proceeds to any Subsidiary, joint venture
partner or other Person, (i) to fund any activities of or business with any
Person, or in any Designated Jurisdiction, that, at the time of issuance of the
Letter of Credit or funding of the Loan, is the target of any Sanction; or (ii)
in any manner that would result in a violation of a Sanction by such Person.
2.1.4    Voluntary Reduction or Termination of Revolver Commitments.
(a)    The Revolver Commitments shall terminate on the Revolver Commitment
Termination Date, unless sooner terminated in accordance with this Agreement.
Upon at least 5 Business Days (or such shorter period of time as may be
reasonably acceptable to Agent and which advance notice may be waived by Agent
in its sole discretion) prior written notice to Agent, Borrowers may, at their
option, terminate the Revolver Commitments and this Agreement. Any notice of
termination given by Borrowers shall be irrevocable; provided that such notice
may state that such notice is conditioned upon the effectiveness of other credit
facilities or transactions, in which case such notice may be revoked by
Borrowers (by notice to Agent on or prior to the specified effective date) if
such condition is not satisfied. On the date specified in such notice of
termination, Borrowers shall make Full Payment of all Obligations under the Loan
Documents.
(b)    The Borrowers may permanently reduce the Revolver Commitments, on a Pro
Rata basis for each Lender, upon at least 5 Business Days (or such shorter
period of time as may be reasonably acceptable to Agent and which advance notice
may be waived by Agent in its sole discretion) prior written notice to Agent,
which notice shall specify the amount of the reduction and shall be irrevocable
once given; provided, that Borrowers may not permanently reduce the Revolver
Commitments to an amount less than $250,000,000. Each reduction shall be in a
minimum amount of $25,000,000, or an increment of $5,000,000 in excess thereof.
2.1.5    Overadvances. If the CAI Revolver Usage exceeds the CAI Borrowing Base,
CCI Revolver Usage exceeds the CCI Borrowing Base, or Revolver Usage exceeds the
Borrowing Base (in each case, an “Overadvance”), the excess amount shall be
payable by Borrowers on demand by Agent, but all such Revolver Loans shall
nevertheless constitute an Obligation secured by the Collateral entitled to all
benefits of the Loan Documents. Agent may require Lenders to fund Base Rate
Revolver Loans that cause or constitute an Overadvance and to forbear from
requiring Borrowers to cure an Overadvance, (a) unless its authority has been
revoked in writing by Required Lenders, as long as the total Overadvance does
not


54



--------------------------------------------------------------------------------





exceed $15,000,000 in the aggregate and does not continue for more than 30
consecutive days and (b) if Agent discovers an Overadvance not previously known
by it to exist, as long as from the date of such discovery, the Overadvance (i)
is not increased by more than $5,000,000, and (ii) does not continue for more
than 30 consecutive days. In no event shall Loans be made that would cause the
Revolver Usage to exceed the aggregate Revolver Commitments. The making of any
Overadvance shall not create nor constitute a Default or an Event of Default; it
being understood that funding or continuance of an Overadvance shall not
constitute a waiver by Agent or Lenders of any Event of Default then existing.
No Obligor shall be a beneficiary of this Section nor authorized to enforce any
of its terms.
2.1.6    Protective Advances. Agent shall be authorized, in its sole discretion,
at any time that any conditions in Section 6 are not satisfied, to make Base
Rate Revolver Loans (a) up to an aggregate amount not to exceed at any time the
lesser of (i) the aggregate Revolver Commitments, and (ii) the outstanding
amount of $15,000,000, if Agent deems such Revolver Loans necessary or desirable
to preserve or protect Collateral, or to enhance the collectability or repayment
of Obligations; or (b) to pay any other amounts chargeable to Obligors under any
Loan Documents, including costs, fees and expenses (such Revolver Loans are
referred to herein as “Protective Advances”). Each Lender shall participate in
each Protective Advance on a Pro Rata basis. Required Lenders may at any time
revoke Agent’s authority to make further Protective Advances by written notice
to Agent. Absent such revocation, Agent’s determination that funding of a
Protective Advance is appropriate shall be conclusive.
2.2    Increase in Revolver Commitments. The Borrowers may request an increase
in Revolver Commitments from time to time upon notice to Agent, as long as (a)
the requested increase is in a minimum amount of $10,000,000 and is offered on
the same terms as existing Revolver Commitments, other than in respect of fees
specified by Borrowers, (b) total aggregate increases in the Revolver
Commitments pursuant to this Section do not exceed $300,000,000, and (c) no more
than six (6) (or such greater number as shall be reasonably acceptable to Agent)
such increases are requested during the term of this Agreement. Agent shall
promptly notify Lenders of the requested increase and, within 5 Business Days
thereafter, each Lender shall notify Agent if and to what extent such Lender
commits to increase its Revolver Commitment. Any Lender not responding within
such period shall be deemed to have declined an increase. If Lenders fail to
commit to the full requested increase, Eligible Assignees may issue additional
Revolver Commitments and become Lenders hereunder. Agent may allocate, in its
discretion and with the consent of Borrower Agent, the increased Revolver
Commitments among committing Lenders and, if necessary, Eligible Assignees.
Total Revolver Commitments shall be increased by the requested amount (or such
lesser amount committed by Lenders and Eligible Assignees) on a date agreed upon
by Agent and Borrower Agent, provided that (i) the conditions set forth in
Section 6.2(a) and (b) are satisfied or waived by the Lenders providing such
Revolver Commitment increase at such time and (ii) to the extent any portion of
the Obligations are secured by a Mortgage or Leasehold Mortgage, flood insurance
diligence and documentation have been completed as required by all Flood Laws or
otherwise in a manner satisfactory to all Lenders, Agent, Borrowers. On the
effective date of an increase, the Revolver Usage and other exposures under the
Revolver Commitments shall be reallocated among Lenders, and settled by Agent as
necessary, in accordance with Lenders’ adjusted shares of such Revolver
Commitments. Notwithstanding the foregoing or anything to the contrary contained
in the Loan Documents (including Section 14.1), if the rate of interest, the
Unused Line Fee or similar fee or interest rate applicable to the increase in
Revolver Commitments exceeds the rate of interest, the Unused Line Fee or
similar fee or interest rate of the existing Revolver Loans, (i) the Borrowers
may, at the sole option of Borrower Agent, decline such increase in the Revolver
Commitments or (ii) such rate of interest and/or fee shall be increased in
excess of the rate of interest and/or fee applicable thereto to match that


55



--------------------------------------------------------------------------------





applicable to the increased Revolver Commitment without the consent of any
Person, other than the Lenders and other Persons providing the relevant
increased Revolver Commitment, Agent and the Borrowers.
2.3    Letter of Credit Facility.
2.3.1    Issuance of Letters of Credit. Issuing Bank agrees to issue Letters of
Credit from time to time until the Revolver Commitment Termination Date, on the
terms set forth herein, including the following:
(a)    Each Borrower acknowledges that Issuing Bank’s issuance of any Letter of
Credit is conditioned upon Issuing Bank’s receipt of a LC Application with
respect to the requested Letter of Credit, as well as such other instruments and
agreements as Issuing Bank may customarily require for issuance of a letter of
credit of similar type and amount. Issuing Bank shall have no obligation to
issue any Letter of Credit unless (i) Issuing Bank receives a LC Request and LC
Application at least three Business Days prior to the requested date of
issuance; (ii) each LC Condition is satisfied and (iii) if a Defaulting Lender
exists and the Fronting Exposure of such Defaulting Lender in respect of such
Letter of Credit cannot be reallocated to non-Defaulting Lenders pursuant to
Section 4.2, Borrower shall have Cash Collateralized the applicable Fronting
Exposure as set forth in Section 2.3.3. If, in sufficient time to act, Issuing
Bank receives written notice from Agent or Required Lenders that a LC Condition
has not been satisfied, Issuing Bank shall have no obligation to issue the
requested Letter of Credit (or any other) until such notice is withdrawn in
writing by the Required Lenders or until Required Lenders have waived such
condition in accordance with this Agreement. Prior to receipt of any such
notice, Issuing Bank shall not be deemed to have knowledge of any failure of LC
Conditions.
(b)    Letters of Credit may be requested by a Borrower to support working
capital and other lawful corporate purposes. Increase, renewal or extension of a
Letter of Credit shall be treated as an issuance of a new Letter of Credit,
except that Issuing Bank may require a new LC Application in its reasonable
discretion.
(c)    The Borrowers assume all risks of the acts, omissions or misuses of any
Letter of Credit by the beneficiary. In connection with any Letter of Credit,
none of Agent, Issuing Bank or any Lender shall be responsible for the
existence, character, quality, quantity, condition, packing, value or delivery
of any goods purported to be represented by any Documents; any differences or
variation in the character, quality, quantity, condition, packing, value or
delivery of any goods from that expressed in any Documents; the form, validity,
sufficiency, accuracy, genuineness or legal effect of any Documents or of any
endorsements thereon; the time, place, manner or order in which shipment of
goods is made; partial or incomplete shipment of, or failure to ship, any goods
referred to in a Letter of Credit or Documents; any deviation from instructions,
delay, default or fraud by any shipper or other Person in connection with any
goods, shipment or delivery; any breach of contract between a shipper or vendor
and a Borrower; errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex, telecopy, e mail,
telephone or otherwise; errors in interpretation of technical terms; the
misapplication by a beneficiary of any Letter of Credit or the proceeds thereof;
or any consequences arising from causes beyond the control of Issuing Bank,
Agent or any Lender, including any act or omission of a Governmental Authority.
Issuing Bank shall be fully subrogated to the rights and remedies of any
beneficiary whose claims against any Borrower are discharged with proceeds of a
Letter of Credit. The rights and remedies of Issuing Bank under the Loan
Documents shall be cumulative.


56



--------------------------------------------------------------------------------





(d)    In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by Issuing Bank, in
good faith, to be genuine and correct and to have been signed, sent or made by a
proper Person. Issuing Bank use legal counsel, accountants and other experts to
advise it concerning its obligations, rights and remedies, and shall be entitled
to act upon, and shall be fully protected in any action taken in good faith
reliance upon, any advice given by such experts. Issuing Bank may employ agents
and attorneys-in-fact in connection with any matter relating to Letters of
Credit or LC Documents, and shall not be liable for the negligence of agents and
attorneys-in-fact selected with reasonable care.
(e)    All Existing Letters of Credit shall be deemed to have been issued
pursuant to this Agreement, and from and after the Closing Date shall be subject
to and governed by the terms and conditions set forth herein.
(f)    Notwithstanding the foregoing or anything to the contrary contained in
the Loan Documents, the Agent, Issuing Bank and/or Lender, as applicable, shall
confirm that Documents and certificates required to be submitted in connection
with any Letter of Credit, on their face, comply with the terms of such Letter
of Credit as may be required by the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce at
the time of issuance of the applicable Letter of Credit or the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc., as applicable.
2.3.2    Reimbursement; Participations.
(a)    If an Issuing Bank honors any request for payment under a Letter of
Credit, such Issuing Bank shall give written notice of such payment to Borrower
Agent and Borrowers shall pay to Issuing Bank (i) to the extent Borrower Agent
receives written notice from the relevant Issuing Bank by 9:00 a.m. on the date
of such payment, on the same day and (ii) otherwise, on the immediately
succeeding Business Day (“Reimbursement Date”), the amount paid by Issuing Bank
under such Letter of Credit, together with interest at the interest rate for
Base Rate Revolver Loans from the Reimbursement Date until payment by Borrowers.
Subject to the rights of Borrowers’ under Section 2.3.2(d), the obligation of
Borrowers to reimburse Issuing Bank for any payment made under a Letter of
Credit shall be absolute, unconditional, irrevocable, and joint and several, and
shall be paid without regard to any lack of validity or enforceability of any
Letter of Credit or the existence of any claim, setoff, defense or other right
that Borrowers may have at any time against the beneficiary. Whether or not
Borrower Agent submits a Notice of Borrowing, Borrowers shall be deemed to have
requested a Borrowing of Base Rate Revolver Loans in an amount necessary to pay
all amounts due Issuing Bank on any Reimbursement Date and each Lender shall
fund its Pro Rata share of such Borrowing whether or not the Revolver
Commitments have terminated, an Overadvance exists or is created thereby, or the
conditions in Section 6.2 are satisfied.
(b)    Each Lender hereby irrevocably and unconditionally purchases from Issuing
Bank, without recourse or warranty, an undivided Pro Rata participation in all
LC Obligations outstanding from time to time. Issuing Bank is issuing Letters of
Credit in reliance upon this participation. If Borrowers do not make a payment
to Issuing Bank when due hereunder, Agent shall promptly notify Lenders and each
Lender shall within one Business Day after such notice pay to Agent, for the
benefit of Issuing Bank, the Lender’s Pro Rata share of such payment. Upon
request by a Lender, Issuing Bank shall provide copies of Letters of Credit and
LC Documents in its possession at such time.


57



--------------------------------------------------------------------------------





(c)    The obligation of each Lender to make payments to Agent for the account
of Issuing Bank in connection with Issuing Bank’s payment under a Letter of
Credit shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, setoff, qualification or exception whatsoever, and shall be made
in accordance with this Agreement under all circumstances, irrespective of any
lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, noncompliant, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
any waiver by Issuing Bank of a requirement that exists for its protection (and
not a Borrower’s protection) or that does not materially prejudice a Borrower;
any honor of an electronic demand for payment even if a draft is required; any
payment of an item presented after a Letter of Credit’s expiration date if
authorized by the UCC or applicable customs or practices; or any setoff or
defense that an Obligor may have with respect to any Obligations. Issuing Bank
does not assume any responsibility for any failure or delay in performance or
any breach by any Borrower or other Person of any obligations under any LC
Documents. Issuing Bank does not make to Lenders any express or implied
warranty, representation or guaranty with respect to any Letter of Credit,
Collateral, LC Document or Obligor. Issuing Bank shall not be responsible to any
Lender for any recitals, statements, information, representations or warranties
contained in, or for the execution, validity, genuineness, effectiveness or
enforceability of any LC Documents; the validity, genuineness, enforceability,
collectability, value or sufficiency of any Collateral or the perfection of any
Lien therein; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Obligor.
(d)    No Issuing Bank Indemnitee shall be liable to any Lender or other Person
for any action taken or omitted to be taken in connection with any Letter of
Credit or LC Document except as a result of its gross negligence, willful
misconduct or bad faith.
2.3.3    Cash Collateral. Subject to Section 2.1.5, at Agent’s or Issuing Bank’s
request, Borrowers shall Cash Collateralize (a) the Fronting Exposure of any
Defaulting Lender which has not been reallocated to non-Defaulting Lenders as
set forth in Section 4.2.1 or Cash Collateralized pursuant to Section 4.2.2, and
(b) if an Event of Default exists or the Revolver Commitment Termination Date
has occurred, all outstanding Letters of Credit. If Borrowers fail to provide
any Cash Collateral as required hereunder, Lenders may (and shall upon direction
of Agent) advance, as Revolver Loans, the amount of Cash Collateral required
(whether or not the Revolver Commitments have terminated, an Overadvance exists
or the conditions in Section 6 are satisfied).
2.3.4    Resignation of Issuing Bank. Issuing Bank may resign at any time upon
notice to Agent and Borrowers, and any resignation of Agent hereunder shall
automatically constitute its concurrent resignation as Issuing Bank. From the
effective date of its resignation, Issuing Bank shall have no obligation to
issue, amend, renew, extend or otherwise modify any Letter of Credit, but shall
otherwise have all rights and obligations of an Issuing Bank hereunder relating
to any Letter of Credit then outstanding and issued by it prior to such date. A
replacement Issuing Bank may be appointed by written agreement among Agent,
Borrower Agent and the new Issuing Bank. From and after the effective date of
any such replacement, (a) the successor Issuing Bank shall have all the rights
and obligations of an Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (b) references herein to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require.
2.3.5    Inconsistencies with LC Documents. In the event of any conflict or
inconsistency between terms and conditions contained in both this Agreement and
in any LC Document (as distinguished


58



--------------------------------------------------------------------------------





from additional terms contained in the LC Documents covering matters not
addressed in this Agreement, as to which this provision shall not apply), the
terms and conditions of this Agreement shall control.
SECTION 3.    INTEREST, FEES AND CHARGES
3.1    Interest.
3.1.1    Rates and Payment of Interest.
(a)    The Obligations under the Loan Documents shall bear interest (i) if a
Base Rate Revolver Loan, on the outstanding principal amount thereof at a rate
per annum equal to the Base Rate in effect from time to time, plus the
Applicable Margin; (ii) if a LIBOR Revolver Loan, on the outstanding principal
amount thereof at LIBOR for the applicable Interest Period, plus the Applicable
Margin; and (iii) if any other Obligation under the Loan Documents (including,
to the extent permitted by law, interest not paid when due) to the extent not
paid when due, at the Base Rate in effect from time to time, plus the Applicable
Margin for Base Rate Revolver Loans. Interest shall accrue from the date the
Revolver Loan is advanced or the Obligation is payable, until paid by Borrowers.
If a Revolver Loan is repaid on the same day made, one day’s interest shall
accrue.
(b)    During an Insolvency Proceeding with respect to any Borrower, or during
any other Event of Default if Agent or Required Lenders in their discretion so
elect, Obligations under the Loan Documents shall bear interest at the Default
Rate (whether before or after any judgment), payable on demand.
(c)    Interest accrued on the Revolver Loans shall be due and payable in
arrears, (i) on the first day of each month and (ii) on the Revolver Commitment
Termination Date. Interest accrued on any Secured Bank Product Obligations shall
be due and payable as provided in the applicable agreements between the relevant
Secured Bank Product Provider and the relevant Obligor.
(d)    If due to inaccurate reporting in any Borrower Materials, prior to the
Revolver Termination Date, it is determined that a higher Applicable Margin
should have applied to a period than was actually applied, then the proper
margin shall be applied retroactively and Borrowers shall promptly pay to Agent,
for the ratable benefit of Lenders, an amount equal to the difference between
the amount of interest and fees that would have accrued using the proper margin
and the amount actually paid. All amounts payable by Borrowers under this
Section shall be due promptly on demand.
3.1.2    Application of LIBOR to Outstanding Revolver Loans.
(a)    The Borrowers may on any Business Day, elect to convert any portion of
the Base Rate Revolver Loans to, or to continue any LIBOR Revolver Loan at the
end of its Interest Period as, a LIBOR Revolver Loan. During the existence of
any Event of Default, Agent may (and shall, at the direction of Required
Lenders), declare that no Revolver Loan may be made, converted to or continued
as a LIBOR Revolver Loan.
(b)    To convert or continue Revolver Loans as LIBOR Revolver Loans, Borrower
Agent shall give Agent a Notice of Conversion/Continuation, no later than 11:00
a.m. at least two Business Days before the requested conversion or continuation
date. Promptly after receiving any such notice, Agent shall notify each Lender
thereof. Each Notice of Conversion/Continuation shall be irrevocable, and shall
specify the amount of Revolver Loans to be converted or continued, the
conversion or continuation


59



--------------------------------------------------------------------------------





date (which shall be a Business Day), and the duration of the Interest Period
(which shall be deemed to be one month if not specified). If, upon the
expiration of any Interest Period for any LIBOR Revolver Loans, Borrowers shall
have failed to deliver a Notice of Conversion/Continuation, they shall be deemed
to have elected to convert such Revolver Loan into a Base Rate Revolver Loan.
Agent does not warrant or accept responsibility for, nor shall it have any
liability with respect to, administration, submission or any other matter
related to any rate described in the definition of LIBOR.
3.1.3    Interest Periods. The Borrowers shall select an interest period
(“Interest Period”) of 30, 60, 90 or 180 days to apply to each LIBOR Revolver
Loan; provided, that:
(a)    the Interest Period shall begin on the date the Revolver Loan is made or
continued as, or converted into, a LIBOR Revolver Loan, and shall expire on the
numerically corresponding day in the calendar month at its end;
(b)    if any Interest Period begins on a day for which there is no
corresponding day in the calendar month at its end or if such corresponding day
falls after the last Business Day of such month, then the Interest Period shall
expire on the last Business Day of such month; and if any Interest Period would
otherwise expire on a day that is not a Business Day, the period shall expire on
the next Business Day; and
(c)    no Interest Period shall extend beyond the Revolver Termination Date.
3.2    Fees.
3.2.1    Unused Line Fee. The Borrowers shall pay to Agent, for the Pro Rata
benefit of Lenders (other than any Defaulting Lender), a fee equal to the Unused
Line Fee Percentage times the amount by which the Revolver Commitments (other
than the Revolving Commitments of Defaulting Lenders) exceed the average daily
Revolver Usage during any month. Such fee shall be payable monthly in arrears,
on the first day of each month and on the Revolver Commitment Termination Date.
3.2.2    LC Facility Fees. The Borrowers shall pay (a) to Agent, for the Pro
Rata benefit of Lenders, a fee equal to the Applicable Margin in effect for
LIBOR Revolver Loans times the average daily Stated Amount of Letters of Credit,
which fee shall be payable monthly in arrears, on the first day of each month;
(b) to each Issuing Lender, for its own account, a fronting fee equal to 0.125%
per annum on the Stated Amount of each Letter of Credit issued by such Issuing
Lender, which fee shall be payable monthly in arrears, on the first day of each
month; and (c) to each Issuing Bank, for its own account, all customary charges
associated with the issuance, amending, negotiating, payment, processing,
transfer and administration of Letters of Credit issued by such Issuing Lender,
which charges shall be paid as and when incurred.
3.2.3    Agent Fees. In consideration of arrangement and syndication of the
Revolver Commitments and other services provided hereunder, Borrowers shall pay
to Agent the fees described in the Fee Letter.
3.3    Computation of Interest, Fees, Yield Protection. All interest, as well as
fees and other charges calculated on a per annum basis, shall be computed for
the actual days elapsed, based on a year of 360 days. Each determination by
Agent of any interest, fees or interest rate hereunder shall be final,
conclusive and binding for all purposes, absent manifest error. All fees shall
be fully earned when due and shall not be subject to rebate, refund or
proration. All fees payable under Section 3.2 are compensation for services and


60



--------------------------------------------------------------------------------





are not, and shall not be deemed to be, interest or any other charge for the
use, forbearance or detention of money. A certificate setting forth in
reasonable detail the calculation of the amount or amounts payable by Borrowers
under Section 3.4, 3.6, 3.7, 3.9 or 5.9, submitted to Borrower Agent by Agent or
the affected Lender, as applicable, shall be final, conclusive and binding for
all purposes, absent manifest error; provided that such certificate from each
such Lender or Issuing Bank shall contain a certification to Borrowers that such
Lender or Issuing Bank is generally requiring reimbursement for the relevant
amounts from similarly situated borrowers under comparable syndicated credit
facilities. The Borrowers shall pay such amounts to the appropriate party within
30 days following receipt of the certificate.
3.4    Reimbursement Obligations. The Borrowers shall pay all Extraordinary
Expenses within 10 Business Days of receipt of an invoice (in reasonable detail
and accompanied by backup documentation). The Borrowers shall also reimburse
Agent for all reasonable and documented out-of-pocket legal, examination and
appraisal fees and expenses (in the case of legal fees and expenses, fees and
expenses of one lead firm of counsel to Agent and, if necessary, one (1) local
counsel in each relevant local jurisdiction to Agent incurred by it in
connection with (a) negotiation and preparation of any Loan Documents, including
any modification thereof); (b) administration of and actions relating to any
Collateral, Loan Documents and transactions contemplated thereby, including any
actions taken to perfect or maintain priority of Agent’s Liens on any
Collateral, to maintain any insurance required hereunder or to verify
Collateral; and (c) subject to the limits of Section 10.1.1(b), any examination
or appraisal with respect to any Obligor or Collateral by Agent’s personnel or a
third party. All legal fees shall be charged to Borrowers by Agent’s
professionals at their standard hourly rates, regardless of any alternative fee
arrangements that Agent, any Lender or any of their Affiliates may have with
such professionals that otherwise might apply to this or any other transaction.
The Borrowers acknowledge that counsel may provide Agent with a benefit (such as
a discount, credit or accommodation for other matters) based on counsel’s
overall relationship with Agent, including fees paid hereunder.
3.5    Illegality. If any Lender reasonably determines that any Applicable Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender to make, maintain or fund LIBOR Revolver Loans, or to
determine or charge interest based on LIBOR, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
written notice thereof by such Lender to Agent and Borrower Agent, any
obligation of such Lender to make or continue LIBOR Revolver Loans or to convert
Base Rate Revolver Loans to LIBOR Revolver Loans, shall be suspended until such
Lender notifies Agent that the circumstances giving rise to such determination
no longer exist. Upon delivery of such notice, Borrowers shall prepay or, if
applicable, convert all LIBOR Revolver Loans of such Lender to Base Rate
Revolver Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such LIBOR Revolver Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such LIBOR
Revolver Loans. Upon any such prepayment or conversion, Borrowers shall also pay
accrued interest on the amount so prepaid or converted.
3.6    Inability to Determine Rates.
(a)    Agent will promptly notify Borrower Agent and Lenders if, in connection
with any LIBOR Revolver Loan or request for a LIBOR Revolver Loan, (i) Agent
determines that (1) Dollar deposits are not being offered to banks in the London
interbank Eurodollar market for the applicable LIBOR Revolver Loan amount or
Interest Period, (2) adequate and reasonable means do not exist for determining
LIBOR for the Interest Period or (3) any Interest Period is not available on the
basis provided herein; or (ii)


61



--------------------------------------------------------------------------------





Agent or Required Lenders determine for any reason that LIBOR for the Interest
Period does not adequately and fairly reflect the cost to Lenders of funding the
LIBOR Revolver Loan. Thereafter, Lenders’ obligations to make or maintain
affected LIBOR Revolver Loans (and utilization of the LIBOR component (if
affected) in determining Base Rate) or to make available such Interest Period
shall be suspended until Agent (upon instruction by Required Lenders in the case
of clause (ii) of the preceding sentence) withdraws the notice, which withdrawal
notice Agent agrees to send promptly (and instruction the Lenders agree to give
promptly to Agent), in each case when the circumstances giving rise to such
suspension no longer exist. Upon receipt of such notice, Borrower Agent may
revoke any pending request for a LIBOR Revolver Loan or, failing that, will be
deemed to have requested a Base Rate Revolver Loan.
(b)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Agent determines (which determination shall be conclusive
absent manifest error), or the Borrower Agent or Required Lenders notify the
Administrative Agent (with, in the case of the Required Lenders, a copy to the
Borrower Agent) that the Borrower Agent or Required Lenders (as applicable) have
determined, that:
(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period because the LIBOR Screen Rate is not available or
published on a current basis and such circumstances are unlikely to be
temporary, or
(ii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Agent has made a public statement identifying a
specific date after which LIBOR or the LIBOR Screen Rate shall no longer be made
available, or used for determining the interest rate of loans denominated in the
applicable currency (such specific date, the “Scheduled Unavailability Date”),
or
(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,
then, reasonably promptly after such determination by the Agent or receipt by
the Administrative Agent of such notice, as applicable, the Agent and the
Borrowers may amend this Agreement to replace LIBOR with an alternate benchmark
rate (including any mathematical or other adjustments to the benchmark (if any)
incorporated therein), giving due consideration to any evolving or then existing
convention for similar syndicated credit facilities denominated in the
applicable currency for such alternative benchmarks (any such proposed rate, a
“LIBOR Successor Rate”), together with any proposed LIBOR Successor Rate
Conforming Changes and any such amendment (a “LIBOR Successor Amendment”), shall
become effective at 5:00 p.m. on the fifth Business Day after the Agent shall
have posted such proposed LIBOR Successor Amendment to all Lenders and the
Borrowers unless, prior to such time, Lenders comprising the Required Lenders
have delivered to the Agent written notice that such Required Lenders do not
accept such LIBOR Successor Amendment (in which case, the Agent and the Borrower
Agent may propose an alternative LIBOR Successor Amendment).
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Agent will promptly so notify the Borrower Agent and each
Lender. Thereafter, (x) the obligation of the Lenders to make or maintain LIBOR
Revolver Loans shall be suspended (to the extent of the affected LIBOR Rate
Loans or Interest Periods), and (y) then the LIBOR component shall no longer be
utilized in determining the Base Rate. Upon receipt


62



--------------------------------------------------------------------------------





of such notice, Borrowers may revoke any pending request for a Borrowing of,
conversion to or continuation of LIBOR Rate Loans (to the extent of the affected
LIBOR Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Revolver
Loans (subject to the foregoing clause (y)) in the amount specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
3.7    Increased Costs; Capital Adequacy.
3.7.1    Increased Costs Generally. If any Change in Law shall:
(a)    Impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any reserve requirement reflected in calculating
LIBOR) or Issuing Bank;
(b)    subject any Recipient to Taxes (other than (i) Indemnified Taxes, (ii)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes,
and (iii) Connection Income Taxes) with respect to any Revolver Loan, Letter of
Credit, Revolver Commitment or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or
(c)    impose on any Lender or Issuing Bank or the London interbank market any
other condition affecting this Agreement or any other Loan Document or any LIBOR
Revolver Loans made by such Lender or any Letter of Credit, participation in LC
Obligations;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining, converting or continuing any LIBOR Revolver
Loan (or of maintaining its obligation to make any such LIBOR Revolver Loan) or
to increase the cost to a Lender or Issuing Bank of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by a Lender or Issuing Bank hereunder (whether of
principal, interest or any other amount) then, within 30 days of receipt of a
certificate of the type specified in Section 3.3 from such Lender or Issuing
Bank, as applicable, Borrowers will pay to it such additional amount(s) as will
compensate it for the additional costs incurred or reduction suffered.
3.7.2    Capital Requirements. If a Lender or Issuing Bank determines that a
Change in Law affecting such Lender or Issuing Bank or such Lender’s or Issuing
Bank’s holding company, if any, regarding capital or liquidity requirements has
or would have the effect of reducing the rate of return on such Lender’s,
Issuing Bank’s or holding company’s capital as a consequence of this Agreement,
or such Lender’s or Issuing Bank’s Revolver Commitments, or the Loans made by,
or participations in LC Obligations or Swingline Loans held by such Lender, or
the Letters of Credit issued by such Issuing Bank, to a level below that which
such Lender, Issuing Bank or such Lender’s or Issuing Bank’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or Issuing Bank’s policies and the policies of such Lender’s or Issuing
Bank’s holding company with respect to capital adequacy), then from time to time
within 30 days of receipt of a certificate of the type specified in Section 3.3,
Borrowers will pay to such Lender or Issuing Bank, as the case may be, such
additional amounts as will compensate it or such Lender’s or Issuing Bank’s
holding company for the reduction suffered.


63



--------------------------------------------------------------------------------





3.7.3    Compensation. Failure or delay on the part of any Lender or Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of its right to demand such compensation, but Borrowers shall not be
required to compensate a Lender or Issuing Bank for any increased costs or
reductions suffered more than 90 days (plus any period of retroactivity of the
Change in Law giving rise to the demand) prior to the date that the Lender or
Issuing Bank notifies Borrower Agent of the applicable Change in Law and of such
Lender’s or Issuing Bank’s intention to claim compensation therefor.
3.8    Mitigation. If any Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7, or if Borrowers are required to pay any
Indemnified Taxes or additional amounts with respect to a Lender under Section
5.9, then such Lender shall use reasonable efforts to designate a different
Lending Office or to assign its rights and obligations hereunder to another of
its offices, branches or Affiliates, if, in the judgment of such Lender, such
designation or assignment (a) would eliminate the need for such notice or reduce
amounts payable or to be withheld in the future, as applicable; and (b) would
not subject the Lender to any unreimbursed cost or expense and would not
otherwise be materially disadvantageous to it or unlawful. The Borrowers shall
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.
3.9    Funding Losses. If for any reason (a) any Borrowing, conversion or
continuation of a LIBOR Revolver Loan does not occur on the date specified
therefor in a Notice of Borrowing or Notice of Conversion/Continuation (whether
or not withdrawn), (b) any repayment or conversion of a LIBOR Revolver Loan
occurs on a day other than the end of its Interest Period, (c) Borrowers fail to
repay a LIBOR Revolver Loan when required hereunder, or (d) a Lender (other than
a Defaulting Lender) is required to assign a LIBOR Revolver Loan prior to the
end of its Interest Period pursuant to Section 13.4, then Borrowers shall pay to
each Lender all losses, expenses and fees (other than loss of margin) arising
from redeployment of funds or termination of match funding. For purposes of
calculating amounts payable under this Section, a Lender shall be deemed to have
funded a LIBOR Revolver Loan by a matching deposit or other borrowing in the
London interbank market for a comparable amount and period, whether or not the
Revolver Loan was in fact so funded. Such loss and expense to any Lender shall
be deemed to be the amount reasonably determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such LIBOR Revolver Loan had such event not occurred, at the
LIBOR rate that would have been applicable to such LIBOR Revolver Loan but
exclusive of the Applicable Margin relating thereto, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such LIBOR Revolver Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for Dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to Borrower and shall be conclusive
absent manifest error. The Borrowers shall pay such Lender the amount shown as
due on any such certificate within thirty (30) days after receipt thereof.
3.10    Maximum Interest. Notwithstanding anything to the contrary contained in
any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by Applicable Law (“maximum rate”). If Agent or any Lender shall receive
interest in an amount that exceeds the maximum rate, the excess interest shall
be applied to the principal of the Obligations under the Loan Documents or, if
it exceeds such unpaid principal, refunded to


64



--------------------------------------------------------------------------------





Borrowers. In determining whether the interest contracted for, charged or
received by Agent or a Lender exceeds the maximum rate, such Person may, to the
extent permitted by Applicable Law, (a) characterize any payment that is not
principal as an expense, fee or premium rather than interest; (b) exclude
voluntary prepayments and the effects thereof; and (c) amortize, prorate,
allocate and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations under the Loan Documents.
SECTION 4.    LOAN ADMINISTRATION
4.1    Manner of Borrowing and Funding Revolver Loans.
4.1.1    Notice of Borrowing.
(a)    To request Revolver Loans, Borrower Agent shall give Agent a Notice of
Borrowing by 11:00 a.m. (i) on the requested funding date, in the case of Base
Rate Revolver Loans, and (ii) at least two Business Days prior to the requested
funding date, in the case of LIBOR Revolver Loans. Notices received by Agent
after such time shall be deemed received on the next Business Day. Each Notice
of Borrowing shall be irrevocable and shall specify (A) which Borrower is
requesting a Revolver Loan, (B) the amount of the Borrowing, (C) the requested
funding date (which must be a Business Day), (D) whether the Borrowing is to be
made as a Base Rate Revolver Loan or LIBOR Revolver Loan, and (E) in the case of
a LIBOR Revolver Loan, the applicable Interest Period (which shall be deemed to
be one month if not specified).
(b)    Unless payment is otherwise made by Borrowers, the due date of any
Obligation under the Loan Documents (whether principal, interest, fees or other
charges under the Loan Documents, including Extraordinary Expenses, LC
Obligations and Cash Collateral but, for purposes of clarity, excluding Secured
Bank Product Obligations unless otherwise agreed by the Borrower Agent and the
Secured Bank Product Provider in writing) shall be deemed to be a request for a
Base Rate Revolver Loan on the due date in the amount due and the Loan proceeds
shall be disbursed as direct payment of such Obligation. In addition, Agent may,
at its option, charge such amount against any Deposit Account (other than an
Account containing Tax and Trust Funds) of a Borrower maintained with Agent or
any of its Affiliates.
(c)    If a Borrower maintains a disbursement account with Agent or any of its
Affiliates, then presentation for payment of a Payment Item in the account when
there are insufficient funds to cover it shall be deemed to be a request for a
Base Rate Revolver Loan on the presentation date, in the amount of the Payment
Item. Proceeds of such Loan may be disbursed directly to the account.
4.1.2    Funding by Lenders. Except for Swingline Loans, Agent shall endeavor to
notify Lenders of each Notice of Borrowing (or deemed request for a Borrowing)
by 12:00 noon on the proposed funding date for a Base Rate Revolver Loan or by
3:00 p.m. two Business Days before a proposed funding of a LIBOR Revolver Loan.
Each Lender shall fund its Pro Rata share of a Borrowing in immediately
available funds not later than 2:00 p.m. on the requested funding date, unless
Agent’s notice is received after the times provided above, in which case Lender
shall fund by 11:00 a.m. on the next Business Day. Subject to its receipt of
such amounts from Lenders, Agent shall disburse the Borrowing proceeds in a
manner directed by Borrower Agent. Unless Agent receives (in sufficient time to
act) written notice from a Lender that it will not fund its Pro Rata share of a
Borrowing, Agent may assume that such Lender has deposited or promptly will
deposit its share with Agent, and Agent may disburse a corresponding amount to
Borrowers. If a Lender’s share of a Borrowing or of a settlement under Section
4.1.3(b) is not received by Agent, then Borrowers agree to repay to Agent on
demand the amount of such share, together with interest thereon from the date


65



--------------------------------------------------------------------------------





disbursed until repaid, at the rate applicable to such Borrowing; provided that
such Lender shall continue to be a Defaulting Lender and Borrowers payments
hereunder shall not constitute a waiver or release of claims of Borrowers
against such Lender. Agent, a Lender or Issuing Bank may fulfill its obligations
under Loan Documents through one or more Lending Offices, and this shall not
affect any obligation of Obligors under the Loan Documents or with respect to
any Obligations.
4.1.3    Swingline Loans; Settlement.
(a)    To fulfill any request for a Base Rate Revolver Loan hereunder, Agent may
in its discretion advance Swingline Loans to Borrowers, up to an aggregate
outstanding amount not to exceed 20% of the Revolver Commitments. Each Swingline
Loan shall constitute a Revolver Loan for all purposes, except that payments
thereon shall be made to Agent for its own account until settled with or funded
by Lenders hereunder. The obligation of Borrower to repay Swingline Loans shall
be evidenced by the records of Agent and need not be evidenced by any promissory
note.
(b)    Settlement of Loans, including Swingline Loans, among Lenders and Agent
shall take place on a date determined from time to time by Agent (but at least
weekly, unless the settlement amount is de minimis), on a Pro Rata basis in
accordance with the Settlement Report delivered by Agent to Lenders. Between
settlement dates, Agent may in its discretion apply payments on Revolver Loans
to Swingline Loans, regardless of any designation by Borrowers or anything
herein to the contrary. Each Lender hereby purchases, without recourse or
warranty, an undivided Pro Rata participation in all Swingline Loans outstanding
from time to time until settled. If a Swingline Loan cannot be settled among
Lenders, whether due to an Obligor’s Insolvency Proceeding or for any other
reason, each Lender shall pay the amount of its participation in the Loan to
Agent, in immediately available funds, within one Business Day after Agent’s
request therefor. Lenders’ obligations to make settlements and to fund
participations are absolute, irrevocable and unconditional, without offset,
counterclaim or other defense, and whether or not the Revolver Commitments have
terminated, an Overadvance exists or the conditions in Section 6 are satisfied.
4.1.4    Notices. The Borrowers may request, convert or continue Loans, select
interest rates or transfer funds based on telephonic or electronic instructions
to Agent. The Borrowers shall confirm each such request by prompt delivery to
Agent of a Notice of Borrowing or Notice of Conversion/Continuation, as
applicable. Neither Agent nor any Lender shall have any liability for any loss
suffered by a Borrower as a result of Agent acting on its understanding of
telephonic or electronic instructions from a person believed in good faith to be
a person authorized to give such instructions on a Borrower’s behalf.
4.2    Defaulting Lender. Notwithstanding anything herein to the contrary:
4.2.1    Reallocation of Pro Rata Share; Amendments. For purposes of determining
Lenders’ obligations or rights to fund, participate in or receive collections
with respect to Loans and Letters of Credit (including existing Swingline Loans,
Protective Advances and LC Obligations), all or any part of such Defaulting
Lender’s participation in LC Obligations and Swingline Loans shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Pro Rata shares (calculated without regard to such Defaulting Lender’s Revolver
Commitment) but only to the extent that such reallocation does not cause the
aggregate Revolver Exposure of any non-defaulting Lender to exceed such
non-defaulting Lender’s Revolver Commitment. A Defaulting Lender shall have no
right to vote on any amendment, waiver or other modification of a Loan Document,
except as specifically provided in Section 14.1.1(c).


66



--------------------------------------------------------------------------------





4.2.2    Payments; Fees. Any payment of principal, interest, fees or other
amounts received by Agent for the account of a Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article XI or otherwise, and
including any amounts made available to Agent by that Defaulting Lender pursuant
to Section 9.06), shall be applied at such time or times as may be determined by
Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to Agent
hereunder;
second, to the payment on a Pro Rata basis of any amounts owing by that
Defaulting Lender to any applicable Issuing Banks and Swingline Lenders
hereunder;
third, if so reasonably determined by Agent or the Borrower Agent or reasonably
requested by the applicable Issuing Bank or Swingline Lender, to be held as Cash
Collateral at a rate of 100% of the Fronting Exposure of such Defaulting Lender;
fourth, to the funding of any Revolver Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by Agent;
fifth, if so determined by Agent or Borrower, to be held in a deposit account
and released in order to satisfy obligations of that Defaulting Lender to fund
Revolver Loans under this Agreement and to Cash Collateralize any Issuing Bank’s
Fronting Exposure with respect to such Defaulting Lender;
sixth, to the payment of any amounts owing to the Lenders, the Issuing Banks or
Swingline Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Issuing Bank or any Swingline Lender
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement;
seventh, to the payment of any amounts owing to Borrower as a result of any
judgment of a court of competent jurisdiction obtained by Borrower against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Revolver Loans or LC Obligations in respect of which that Defaulting Lender has
not fully funded its appropriate share and (y) such Revolver Loans or LC
Obligations were made at a time when the conditions set forth in Section 6.2
were satisfied or waived, such payment shall be applied solely to pay the
Revolver Loans of, and LC Obligations owed to, all non-Defaulting Lenders on a
Pro Rata basis prior to being applied to the payment of any Revolver Loans of,
or LC Obligations owed to, that Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to Cash Collateralize pursuant to
this Section 4.2.2 shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto. A Lender shall not be
entitled to receive any fees accruing hereunder during the period in which it is
a Defaulting Lender, and the unfunded portion of its Revolver Commitment shall
be disregarded for purposes of calculating the Unused Line Fee Percentage under
Section 4.2.2. To the extent any LC Obligations owing to a Defaulting Lender are
reallocated to other Lenders, Letter of Credit fees attributable to such LC
Obligations under Section 3.2.2


67



--------------------------------------------------------------------------------





shall be paid to such other Lenders. Agent shall be paid all Letter of Credit
fees attributable to LC Obligations that are not Cash Collateralized by a Person
on behalf of Borrowers or reallocated to such other non-Defaulting Lenders. A
Lender shall not be entitled to receive any fees accruing hereunder while it is
a Defaulting Lender and its unfunded Revolver Commitment shall be disregarded
for purposes of calculating the unused line fee under Section 3.2.1. If any LC
Obligations owing to a Defaulted Lender are reallocated to other Lenders, fees
attributable to such LC Obligations under Section 3.2.2 shall be paid to such
Lenders. Except to the extent the LC Obligations of a Lender are Cash
Collateralized by any Person on behalf of Borrowers, Agent shall be paid all
fees attributable to LC Obligations that are not reallocated.
4.2.3    Status; Cure. The Borrowers, Agent and Issuing Bank may agree in
writing that a Lender has ceased to be a Defaulting Lender subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral) Pro Rata shares shall be reallocated without exclusion of the
reinstated Lender’s Revolver Commitments and Revolver Loans, and the Revolver
Usage and other exposures under the Revolver Commitments shall be reallocated
among Lenders and settled by Agent (with appropriate payments by the reinstated
Lender, including its payment of breakage costs for reallocated LIBOR Revolver
Loans) in accordance with the readjusted Pro Rata shares; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of a Borrower while that Lender was a Defaulting Lender.
Unless expressly agreed by Borrowers, Agent and Issuing Bank, no reallocation of
Revolver Commitments and Loans to non-Defaulting Lenders or reinstatement of a
Defaulting Lender shall constitute a waiver or release of claims of any party
hereunder against a Defaulting Lender as a result of such Lender having been a
Defaulting Lender. The failure of any Lender to fund a Loan, to make a payment
in respect of LC Obligations or otherwise to perform obligations hereunder shall
not relieve any other Lender of its obligations under any Loan Document. No
Lender shall be responsible for default by another Lender.
4.3    Number and Amount of LIBOR Revolver Loans; Determination of Rate. Each
Borrowing of LIBOR Revolver Loans when made shall be in a minimum amount of
$5,000,000, or an increment of $1,000,000 in excess thereof.
No more than 8 Borrowings (or such greater number as is acceptable to Agent) of
LIBOR Revolver Loans may be outstanding at any time, and all LIBOR Revolver
Loans having the same length and beginning date of their Interest Periods shall
be aggregated together and considered one Borrowing for this purpose. Upon
determining LIBOR for any Interest Period requested by Borrowers, Agent shall
promptly notify Borrowers thereof by telephone or electronically and, if
requested by Borrowers, shall confirm any telephonic notice in writing.
4.4    Borrower Agent. Each Borrower hereby designates CAI (“Borrower Agent”) as
its representative and agent for all purposes under the Loan Documents,
including requests for and receipt of Loans and Letters of Credit, designation
of interest rates, delivery or receipt of communications, delivery of Borrower
Materials required to be delivered by Borrowers hereunder, payment of
Obligations, requests for waivers, amendments or other modifications,
accommodations, actions under the Loan Documents (including in respect of
compliance with covenants), and all other dealings with Agent, Issuing Bank or
any Lender. Borrower Agent hereby accepts such appointment. Agent and Lenders
shall be entitled to rely upon, and shall be fully protected in relying upon,
any notice or communication (including any notice of borrowing) delivered by
Borrower Agent on behalf of any Borrower. Agent and Lenders may give any notice
or communication with a Borrower hereunder to Borrower Agent on behalf of such
Borrower. Each of Agent,


68



--------------------------------------------------------------------------------





Issuing Bank and Lenders shall have the right, in its discretion, to deal
exclusively with Borrower Agent for any or all purposes under the Loan
Documents. Each Borrower agrees that any notice, election, communication,
representation, agreement or undertaking by Borrower Agent shall be binding upon
and enforceable against such Borrower.
4.5    One Obligation. The Revolver Loans, LC Obligations and other Obligations
constitute one general obligation, on a joint and several basis, of Borrowers
and are secured by Agent’s Lien on all Collateral; provided, that Agent and each
Lender shall be deemed to be a creditor of, and the holder of a separate claim
against, each Borrower to the extent of any Obligations jointly or severally
owed by such Borrower.
4.6    Effect of Termination. Until Full Payment of all Obligations under the
Loan Documents, all undertakings of Borrowers contained in the Loan Documents
shall continue, and Agent shall retain its Liens in the Collateral and all of
its rights and remedies under the Loan Documents. Sections 2.3, 3.4, 3.6, 3.7,
3.9, 5.5, 5.9, 5.10, 12, 14.2, this Section and each indemnity (and related
provisions (including the obligation to return any payments to which an
indemnitee was not entitled to payment)) or waiver given by an Obligor or Lender
in any Loan Document, shall survive Full Payment of the Obligations subject to
the limitations set forth in such Sections, if any.
SECTION 5.    PAYMENTS
5.1    General Payment Provisions. All payments of Obligations under the Loan
Documents shall be made in Dollars, without offset, counterclaim or defense of
any kind, free and clear of (and without deduction for) any Taxes (except as
provided in Section 5.9), and in immediately available funds, not later than
12:00 noon (or such later time as Agent may agree in its reasonably discretion)
on the due date. Any payment after such time may, at the discretion of Agent, be
deemed made on the next Business Day for purposes of calculating interest
thereon. Any payment of a LIBOR Revolver Loan prior to the end of its Interest
Period shall be accompanied by all amounts due under Section 3.9. Any prepayment
of Loans shall be applied first to Base Rate Revolver Loans and then to LIBOR
Revolver Loans.
5.2    Repayment of Revolver Loans. Revolver Loans shall be due and payable in
full on the Revolver Termination Date, unless payment is sooner required
hereunder. Revolver Loans may be prepaid from time to time, without penalty or
premium. Subject to Section 2.1.5, if an Overadvance exists at any time,
Borrowers shall, within three (3) Business Days after any Borrower receives
written notice thereof from Agent, repay Revolver Loans in an amount sufficient
to reduce Revolver Usage to an amount that does not exceed the Borrowing Base
(and thereafter Cash Collateralize such outstanding LC Obligations in an amount
equal to such excess).
5.3    Curative Equity. Within 1 Business Day of the date of receipt by any
Borrower of the proceeds of any Curative Equity pursuant to Section 10.4, such
Borrower shall prepay the outstanding principal of the Loans in accordance with
Section 5.1 in an amount equal to 100% of such proceeds, net of any reasonable
out-of-pocket expenses incurred in connection with the issuance of such Curative
Equity.
5.4    Reserved.
5.5    Marshaling; Payments Set Aside. None of Agent or Lenders shall be under
any obligation to marshal any assets in favor of any Obligor or against any
Obligations. If any payment by or on behalf of Borrowers is made to Agent,
Issuing Bank or any Lender, or if Agent, Issuing Bank or any Lender exercises


69



--------------------------------------------------------------------------------





a right of setoff, and any of such payment or setoff is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other Person in any Insolvency
Proceeding, then to the extent of such recovery, the Obligation originally
intended to be satisfied, and all Liens, rights and remedies relating thereto,
shall be revived and continued in full force and effect as if such payment or
setoff had not occurred.
5.6    Application and Allocation of Payments.
5.6.1    Application. Subject to Section 5.6.2, Payments made by Borrowers
hereunder shall be applied (a) first, to Obligations under the Loan Documents
then due and owing, if any; (b) second, to other Obligations specified by
Borrowers; and (c) third, as determined by Agent in its discretion.
5.6.2    Post-Default Allocation. Notwithstanding anything in any Loan Document
to the contrary, during the existence of an Event of Default under Section
11.1(j), or during any other Event of Default at the discretion of Agent or
Required Lenders, monies to be applied to the Obligations, whether arising from
payments by Obligors, realization on Collateral, setoff or otherwise, shall be
allocated as follows:
first, to all fees, indemnification, costs and expenses, including Extraordinary
Expenses, owing to Agent;
second, to all other amounts owing to Agent, including Swingline Loans,
Protective Advances, and Revolver Loans and participations that a Defaulting
Lender has failed to settle or fund;
third, to all amounts owing to Issuing Bank (other than Cash Collateralization
of undrawn Letters of Credit);
fourth, to all Obligations (other than Secured Bank Product Obligations)
constituting fees, indemnification, costs or expenses owing to Lenders;
fifth, to all Obligations (other than Secured Bank Product Obligations)
constituting interest;
sixth, to Cash Collateralize all LC Obligations;
seventh, to all Revolver Loans, and to Secured Bank Product Obligations arising
under Hedging Agreements (including Cash Collateralization thereof) up to the
amount of Reserves existing with respect to such Hedging Agreements;
eighth, to all other Secured Bank Product Obligations;
ninth, to all remaining Obligations; and
LAST, to Borrowers.
Amounts shall be applied to payment of each category of Obligations only after
Full Payment of amounts payable from time to time under all preceding
categories. If amounts are insufficient to satisfy a category, they shall be
paid ratably among outstanding Obligations in the category. Monies and proceeds
obtained from an Obligor shall not be applied to its Excluded Swap Obligations,
but appropriate adjustments shall be made with respect to amounts obtained from
other Obligors to preserve the allocations in each category.


70



--------------------------------------------------------------------------------





Agent shall have no obligation to calculate the amount of any Secured Bank
Product Obligation and may request a reasonably detailed calculation thereof
from a Secured Bank Product Provider. If the provider fails to deliver the
calculation within five days following request, Agent may assume the amount is
zero. The allocations in this Section are solely to determine the priorities
among Secured Parties and may be changed by agreement of affected Secured
Parties without the consent of any Obligor. No Obligor has any right to direct
the application of payments or Collateral proceeds subject to this Section
5.6.2.
5.6.3    Erroneous Application. Agent shall not be liable for any application of
amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been paid shall be to recover the amount
from the Person that actually received it (and, if such amount was received by a
Secured Party, the Secured Party agrees to return it).
5.7    Dominion Account. The ledger balance in the main Dominion Account as of
the end of a Business Day shall be applied to the Obligations at the beginning
of the next Business Day, during any Dominion Trigger Period. Any resulting
credit balance shall not accrue interest in favor of Borrowers and shall be made
available to Borrowers as long as no Event of Default exists.
5.8    Account Stated. Agent shall maintain, in accordance with its customary
practices, loan account(s) evidencing the Debt of Borrowers hereunder, and each
Borrower confirms that such arrangement shall have no effect on the joint and
several character of its liability for the Obligations. Any failure of Agent to
record anything in a loan account, or any error in doing so, shall not limit or
otherwise affect the obligation of Borrowers to pay any amount owing hereunder.
Entries made in a loan account shall constitute presumptive evidence of the
information contained therein. If any information contained in a loan account is
provided to any Person for verification (or inspected in the case of any Person
other than Borrowers), the information shall be conclusive and binding on such
Person for all purposes absent manifest error, except to the extent such Person
notifies Agent in writing within 30 days after receipt (or inspection, as
applicable) that specific information is subject to dispute; provided that
payment by Borrowers to Agent of any amounts owed hereunder which are under
dispute by Borrowers shall not be deemed a waiver of Borrowers’ right to
continue such dispute.
5.9    Taxes.
5.9.1    Payments Free of Taxes; Obligation to Withhold; Tax Payment.
(a)    All payments of Obligations by Obligors shall be made without deduction
or withholding for any Taxes, except as required by Applicable Law. If
Applicable Law (as determined by Agent in its discretion) requires the deduction
or withholding of any Tax from any such payment by Agent or an Obligor, then
Agent or such Obligor shall be entitled to make such deduction or withholding
based on information and documentation provided pursuant to Section 5.10.
(b)    If Agent or any Obligor is required by the Code to withhold or deduct
Taxes, including backup withholding and withholding taxes, from any payment,
then (i) Agent shall pay the full amount that it determines is to be withheld or
deducted to the relevant Governmental Authority pursuant to the Code, and (ii)
to the extent the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Obligor shall be increased as necessary
so that the Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.


71



--------------------------------------------------------------------------------





(c)    If Agent or any Obligor is required by any Applicable Law other than the
Code to withhold or deduct Taxes from any payment, then (i) Agent or such
Obligor, to the extent required by Applicable Law, shall timely pay the full
amount to be withheld or deducted to the relevant Governmental Authority, and
(ii) to the extent the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Obligor shall be increased
as necessary so that the Recipient receives an amount equal to the sum it would
have received had no such withholding or deduction been made.
5.9.2    Payment of Other Taxes. Without limiting the foregoing, Borrowers shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at Agent’s option, timely reimburse Agent for payment of, any Other
Taxes.
5.9.3    Tax Indemnification.
(a)    Each Borrower shall indemnify and hold harmless, on a joint and several
basis, each Recipient against any Indemnified Taxes (including those imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by a Recipient or required to be withheld or deducted from a payment to a
Recipient, and any penalties, interest and reasonable out-of-pocket expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. Each Borrower shall indemnify and hold harmless Agent against any
amount that a Lender or Issuing Bank fails for any reason to pay indefeasibly to
Agent as required pursuant to this Section. Each Borrower shall make payment
within 30 days after demand for any amount or liability payable under this
Section. A certificate as to the amount of such payment or liability delivered
to Borrowers by a Lender or Issuing Bank (with a copy to Agent), or by Agent on
its own behalf or on behalf of any Recipient, shall be conclusive absent
manifest error.
(b)    Each Lender and Issuing Bank shall indemnify and hold harmless, on a
several basis, (i) Agent against any Indemnified Taxes attributable to such
Lender or Issuing Bank (but only to the extent Borrowers have not already paid
or reimbursed Agent therefor and without limiting Borrowers’ obligation to do
so), (ii) Agent and Obligors, as applicable, against any Taxes attributable to
such Lender’s failure to maintain a Participant register as required hereunder,
and (iii) Agent and Obligors, as applicable, against any Excluded Taxes
attributable to such Lender or Issuing Bank, in each case, that are payable or
paid by Agent or an Obligor in connection with any Obligations, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. Each Lender and Issuing Bank shall make payment
within 10 days after demand for any amount or liability payable under this
Section. A certificate as to the amount of such payment or liability delivered
to any Lender or Issuing Bank by Agent shall be conclusive absent manifest
error.
5.9.4    Evidence of Payments. If Agent or an Obligor pays any Taxes pursuant to
this Section, then upon request and as soon as practicable after payment, Agent
shall deliver to Borrower Agent or Borrower Agent shall deliver to Agent,
respectively, a copy of a receipt issued by the appropriate Governmental
Authority evidencing the payment, a copy of any return required by Applicable
Law to report the payment or other evidence of payment reasonably satisfactory
to Agent or Borrower Agent, as applicable.
5.9.5    Treatment of Certain Refunds. Unless required by Applicable Law, at no
time shall Agent have any obligation to file for or otherwise pursue on behalf
of a Lender or Issuing Bank, nor have any obligation to pay to any Lender or
Issuing Bank, any refund of Taxes withheld or deducted from funds paid for the
account of a Lender or Issuing Bank. If a Recipient determines in its discretion
that it has


72



--------------------------------------------------------------------------------





received a refund of any Taxes as to which it has been indemnified by Borrowers
or with respect to which a Borrower has paid additional amounts pursuant to this
Section, it shall pay Borrowers an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by Borrowers with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that Borrowers agree, upon request by the
Recipient, to repay the amount paid over to Borrowers (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Recipient if the Recipient is required to repay such refund to the Governmental
Authority. Notwithstanding anything herein to the contrary, no Recipient shall
be required to pay any amount to Borrowers if such payment would place the
Recipient in a less favorable net after-Tax position than it would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. In no event
shall Agent or any Recipient be required to make its tax returns (or any other
information relating to its taxes that it deems confidential) available to any
Obligor or other Person.
5.9.6    Survival. Each party’s obligations under Sections 5.9 and 5.10 shall
survive the resignation or replacement of Agent or any assignment of rights by
or replacement of a Lender or Issuing Bank, the termination of the Revolver
Commitments, and the repayment, satisfaction, discharge or Full Payment of any
Obligations under the Loan Documents.
5.10    Lender Tax Information.
5.10.1    Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments of Obligations shall
deliver to Borrowers and Agent properly completed and executed documentation
reasonably requested by Borrowers or Agent as will permit such payments to be
made without or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by Borrowers or Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by Borrowers
or Agent to enable them to determine whether such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding the
foregoing, such documentation (other than documentation described in Sections
5.10.2(a), (b) and (d)) shall not be required if a Lender reasonably believes
delivery of the documentation would subject it to any material unreimbursed cost
or expense or would materially prejudice its legal or commercial position.
5.10.2    Documentation. Without limiting the foregoing, if any Borrower is a
U.S. Person,
(a)    Any Lender that is a U.S. Person shall deliver to Borrowers and Agent on
or prior to the date on which such Lender becomes a Lender hereunder (and from
time to time thereafter upon reasonable request of Borrowers or Agent), executed
originals of IRS Form W 9, certifying that such Lender is exempt from U.S.
federal backup withholding Tax;
(b)    Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and Agent (in such number of originals as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender hereunder (and from time to time thereafter upon reasonable
request of Borrowers or Agent), whichever of the following is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, (x) with respect to payments of
interest under any


73



--------------------------------------------------------------------------------





Loan Document, executed originals of IRS Form W 8BEN or IRS Form W 8BEN-E, as
applicable, establishing an exemption from or reduction of U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty, and (y)
with respect to other payments under the Loan Documents, IRS Form W 8BEN or IRS
Form W 8BEN-E, as applicable, establishing an exemption from or reduction of
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(ii)    executed originals of IRS Form W 8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate in
form satisfactory to Agent to the effect that such Foreign Lender is not a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (“U.S. Tax Compliance Certificate”), and (y) executed originals of IRS
Form W 8BEN or IRS Form W 8BEN-E, as applicable; or
(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate in form satisfactory to
Agent, IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided, however, that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate on behalf of each such direct or indirect
partner;
(c)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and Agent (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender hereunder (and from time to time thereafter upon the reasonable request
of Borrowers or Agent), executed originals of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit Borrowers or
Agent to determine the withholding or deduction required to be made; and
(d)    if payment of an Obligation to a Lender would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code), such Lender shall deliver to Borrowers and
Agent at the time(s) prescribed by law and otherwise as reasonably requested by
Borrowers or Agent, such documentation prescribed by Applicable Law (including
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation as may
be necessary for them to comply with their obligations under FATCA and to
determine that such Lender has complied with its obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (d), “FATCA” shall include any amendments made to FATCA
after the date hereof.
5.10.3    Redelivery of Documentation. If any form or certification previously
delivered by a Lender pursuant to this Section expires or becomes obsolete or
inaccurate in any respect, such Lender shall promptly update the form or
certification or notify Borrowers and Agent in writing of its inability to do
so.
5.11    Nature and Extent of Each Borrower’s Liability.


74



--------------------------------------------------------------------------------





5.11.1    Joint and Several Liability. Each Borrower agrees that it is jointly
and severally liable for, and absolutely and unconditionally guarantees to Agent
and Lenders the prompt payment and performance of, all Obligations, except its
Excluded Swap Obligations. Each Borrower agrees that its guaranty obligations
hereunder constitute a continuing guaranty of payment and not of collection,
that such obligations shall not be discharged until Full Payment of the
Obligations under the Loan Documents, and that such obligations are absolute and
unconditional, irrespective of (a) the genuineness, validity, regularity,
enforceability, subordination or any future modification of, or change in, any
Obligations or Loan Document, or any other document, instrument or agreement to
which any Obligor is or may become a party or be bound; (b) the absence of any
action to enforce this Agreement (including this Section) or any other Loan
Document, or any waiver, consent or indulgence of any kind by Agent or any
Lender with respect thereto; (c) the existence, value or condition of, or
failure to perfect a Lien or to preserve rights against, any security or
guaranty for any Obligations or any action, or the absence of any action, by
Agent or any Lender in respect thereof (including the release of any security or
guaranty); (d) the insolvency of any Obligor; (e) any election by Agent or any
Lender in an Insolvency Proceeding for the application of Section 1111(b)(2) of
the Bankruptcy Code; (f) any borrowing or grant of a Lien by any other Borrower,
as debtor-in-possession under Section 364 of the Bankruptcy Code or otherwise;
(g) the disallowance of any claims of Agent or any Lender against any Obligor
for the repayment of any Obligations under Section 502 of the Bankruptcy Code or
otherwise; or (h) any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
except Full Payment of the Obligations under the Loan Documents.
5.11.2    Waivers.
(a)    Each Borrower expressly waives all rights that it may have now or in the
future under any statute, at common law, in equity or otherwise, to compel Agent
or Lenders to marshal assets or to proceed against any Obligor, other Person or
security for the payment or performance of any Obligations before, or as a
condition to, proceeding against such Borrower. Each Borrower waives all
defenses available to a surety, guarantor or accommodation co-obligor other than
Full Payment of Obligations under the Loan Documents and waives, to the maximum
extent permitted by law, any right to revoke any guaranty of Obligations as long
as it is a Borrower. It is agreed among each Borrower, Agent and Lenders that
the provisions of this Section 5.11 are of the essence of the transaction
contemplated by the Loan Documents and that, but for such provisions, Agent and
Lenders would decline to make Loans and issue Letters of Credit. Each Borrower
acknowledges that its guaranty pursuant to this Section is necessary to the
conduct and promotion of its business, and can be expected to benefit such
business.
(b)    During the continuance of an Event of Default, Agent and Lenders may, in
their discretion, pursue such rights and remedies as they deem appropriate,
including realization upon Collateral by judicial foreclosure or nonjudicial
sale or enforcement, without affecting any rights and remedies under this
Section 5.11. If, in taking any action in connection with the exercise of any
rights or remedies, Agent or any Lender shall forfeit any other rights or
remedies, including the right to enter a deficiency judgment against any
Borrower or other Person, whether because of any Applicable Laws pertaining to
“election of remedies” or otherwise, each Borrower consents to such action and
waives any claim based upon it, even if the action may result in loss of any
rights of subrogation that any Borrower might otherwise have had. Any election
of remedies that results in denial or impairment of the right of Agent or any
Lender to seek a deficiency judgment against any Borrower shall not impair any
other Borrower’s obligation to pay the full amount of the Obligations. Each
Borrower waives all rights and defenses arising out of an election


75



--------------------------------------------------------------------------------





of remedies, such as nonjudicial foreclosure with respect to any security for
Obligations, even though that election of remedies destroys such Borrower’s
rights of subrogation against any other Person. Agent may bid Obligations, in
whole or part, at any foreclosure, trustee or other sale, including any private
sale, and the amount of such bid need not be paid by Agent but shall be credited
against the Obligations. The amount of the successful bid at any such sale,
whether Agent or any other Person is the successful bidder, shall be
conclusively deemed to be the fair market value of the Collateral, and the
difference between such bid amount and the remaining balance of the Obligations
shall be conclusively deemed to be the amount of the Obligations guaranteed
under this Section 5.11, notwithstanding that any present or future law or court
decision may have the effect of reducing the amount of any deficiency claim to
which Agent or any Lender might otherwise be entitled but for such bidding at
any such sale.
5.11.3    Extent of Liability; Contribution.
(a)    Notwithstanding anything herein to the contrary, each Borrower’s
liability under this Section 5.11 shall not exceed the greater of (i) all
amounts for which such Borrower is primarily liable, as described in clause (c)
below, and (ii) such Borrower’s Allocable Amount.
(b)    If any Borrower makes a payment under this Section 5.11 of any
Obligations (other than amounts for which such Borrower is primarily liable) (a
“Guarantor Payment”) that, taking into account all other Guarantor Payments
previously or concurrently made by any other Borrower, exceeds the amount that
such Borrower would otherwise have paid if each Borrower had paid the aggregate
Obligations satisfied by such Guarantor Payments in the same proportion that
such Borrower’s Allocable Amount bore to the total Allocable Amounts of all
Borrowers, then such Borrower shall be entitled to receive contribution and
indemnification payments from, and to be reimbursed by, each other Borrower for
the amount of such excess, ratably based on their respective Allocable Amounts
in effect immediately prior to such Guarantor Payment. The “Allocable Amount”
for any Borrower shall be the maximum amount that could then be recovered from
such Borrower under this Section 5.11 without rendering such payment voidable
under Section 548 of the Bankruptcy Code or under any applicable state
fraudulent transfer or conveyance act, or similar statute or common law.
(c)    This Section 5.11.3 shall not limit the liability of any Borrower to pay
or guarantee Loans made directly or indirectly to it (including Loans advanced
hereunder to any other Person and then re-loaned or otherwise transferred to, or
for the benefit of, such Borrower), LC Obligations relating to Letters of Credit
issued to support its business, Secured Bank Product Obligations incurred to
support its business, and all accrued interest, fees, expenses and other related
Obligations with respect thereto, for which such Borrower shall be primarily
liable for all purposes hereunder. Agent and Lenders shall have the right, at
any time in their discretion, to condition Loans and Letters of Credit upon a
separate calculation of borrowing availability for each Borrower and to restrict
the disbursement and use of Loans and Letters of Credit to such Borrower based
on that calculation.
(d)    Each Obligor that is a Qualified ECP when its guaranty of or grant of
Lien as security for a Swap Obligation becomes effective hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
funds or other support to each Specified Obligor with respect to such Swap
Obligation as may be needed by such Specified Obligor from time to time to honor
all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP’s obligations
and undertakings under this Section 5.11 voidable under any applicable
fraudulent transfer or conveyance act).


76



--------------------------------------------------------------------------------





The obligations and undertakings of each Qualified ECP under this Section shall
remain in full force and effect until Full Payment of all Obligations under the
Loan Documents. Each Obligor intends this Section to constitute, and this
Section shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support or other agreement” for the benefit of, each Obligor for all
purposes of the Commodity Exchange Act.
5.11.4    Joint Enterprise. Each Borrower has requested that Agent and Lenders
make this credit facility available to Borrowers on a combined basis, in order
to finance Borrowers’ business most efficiently and economically. The Borrowers’
business is a mutual and collective enterprise, and the successful operation of
each Borrower is dependent upon the successful performance of the integrated
group. The Borrowers believe that consolidation of their credit facility will
enhance the borrowing power of each Borrower and ease administration of the
facility, all to their mutual advantage. The Borrowers acknowledge that Agent’s
and Lenders’ willingness to extend credit and to administer the Collateral on a
combined basis hereunder is done solely as an accommodation to Borrowers and at
Borrowers’ request.
5.11.5    Subordination. Each Borrower hereby subordinates any claims, including
any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Obligor, howsoever arising, to the Full Payment of all
Obligations under the Loan Documents.
SECTION 6.    CONDITIONS PRECEDENT/SUBSEQUENT
6.1    Conditions Precedent to Initial Revolver Loans. In addition to the
conditions set forth in Section 6.2, Lenders shall not be required to fund any
requested Revolver Loan, issue any Letter of Credit, or otherwise extend credit
to Borrowers hereunder, until the date (“Closing Date”) that each of the
following conditions has been satisfied:
(a)    Revolver Notes shall have been executed by Borrowers and delivered to
each Lender that requests issuance of a Revolver Note. This Agreement, the
Guaranty, the Security Agreement, the Equity Interest Pledge Agreement and the
Fee letter (or reaffirmations thereof) requested by Agent shall have been duly
executed and delivered to Agent by each of the signatories thereto, and each
Obligor (to the extent a party thereto) shall be in compliance with all terms
thereof.
(b)    Agent shall have received acknowledgments of all filings or recordations
necessary to perfect its Liens in the Collateral, as well as UCC and Lien
searches and other evidence reasonably satisfactory to Agent that such Liens are
the only Liens upon the Collateral, except Permitted Liens.
(c)    Agent shall have received certificates from a Senior Officer of Parent
and each Borrower certifying that, after giving effect to the initial Revolver
Loans and transactions hereunder, (i) it is Solvent; (ii) no Default or Event of
Default exists; and (iii) the representations and warranties set forth in
Section 9 are true and correct.
(d)    Agent shall have received a certificate of a duly authorized officer of
each Obligor, certifying (i) that attached copies of such Obligor’s Organic
Documents are true and complete, and in full force and effect, without amendment
except as shown; (ii) that an attached copy of resolutions authorizing execution
and delivery of the Loan Documents is true and complete, and that such
resolutions are in full force and effect, were duly adopted, have not been
amended, modified or revoked, and constitute all resolutions adopted with
respect to this credit facility; and (iii) to the title, name and signature of
each


77



--------------------------------------------------------------------------------





Person authorized to sign the Loan Documents. Agent may conclusively rely on
this certificate until it is otherwise notified by the applicable Obligor in
writing.
(e)    Agent shall have received a written opinion of Sidley Austin LLP with
respect to each Obligor.
(f)    Agent shall have received copies of the charter documents of each
Obligor, certified by the Secretary of State or other appropriate official of
such Obligor’s jurisdiction of organization. Agent shall have received good
standing certificates for each Obligor, issued by the Secretary of State or
other appropriate official of such Obligor’s jurisdiction of organization.
(g)    No material adverse change in the financial condition of any Obligor or
in the quality, quantity or value of any Collateral shall have occurred since
January 31, 2018.
(h)    The Borrowers shall have paid all fees and expenses due and payable to
Agent and Lenders on the Closing Date.
(i)    Agent shall have received a copy of the current Credit and Collection
Guidelines in effect on the Closing Date (which may, in the case of Confidential
Information, be redacted).
(j)    Agent shall have received an updated Borrowing Base Report prepared as of
April 30, 2018.
6.2    Conditions Precedent to All Credit Extensions. Agent, Issuing Bank and
Lenders shall in no event be required to make any credit extension hereunder
(including funding any Loan, arranging any Letter of Credit, or granting any
other accommodation to or for the benefit of any Borrower), if the following
conditions are not satisfied on such date and upon giving effect thereto:
(a)    No Default or Event of Default exists;
(b)    The representations and warranties of each Obligor in the Loan Documents
are true and correct in all material respects (and in all respects with respect
to any representations and warranties which are expressly qualified with
materiality) on the date of, and upon giving effect to, such credit extension
(except for representations and warranties that relate solely to an earlier
date); and
(c)    With respect to a Letter of Credit issuance, all LC Conditions are
satisfied.
Each request (or deemed request) by a Borrower for any credit extension shall
constitute a representation by Borrowers that the foregoing conditions are
satisfied on the date of such request and on the date of the credit extension.
SECTION 7.    COLLATERAL
7.1    Grant of Security Interest. To secure the prompt payment and performance
of all Obligations, each Borrower hereby grants to Agent, for the benefit of
Secured Parties, a continuing security interest in and Lien upon all of the
following Property of such Borrower (other than Excluded Collateral), whether
now owned or hereafter acquired, and wherever located:
(a)    all Contracts;
(b)    all Accounts including Credit Card Accounts;


78



--------------------------------------------------------------------------------





(c)    all Chattel Paper, including electronic chattel paper;
(d)    all Commercial Tort Claims, including those shown, as of the Closing
Date, on Schedule 9.1.16;
(e)    all Deposit Accounts;
(f)    all Documents;
(g)    all General Intangibles, including Intellectual Property;
(h)    all Goods, including Inventory, Equipment and fixtures;
(i)    all Instruments;
(j)    all Investment Property, including the Equity Interests of each Borrower
in its Subsidiaries set forth on Schedule 7.1(j);
(k)    all Letter-of-Credit Rights;
(l)    all Supporting Obligations;
(m)    all monies, whether or not in the possession or under the control of
Agent, a Lender, or a bailee or Affiliate of Agent or a Lender, including any
Cash Collateral;
(n)    all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for
loss, damage or destruction of any Collateral; and
(o)    all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing.
Each Contract and its related assets shall be released from Agent’s security
interest automatically upon becoming a Securitized Contract without further
action by Agent or any other Person. Notwithstanding the preceding sentence,
Agent shall execute a release releasing such Contract and its related assets
from Agent’s security interest upon any Borrower’s request; provided that
Borrowers may not file any UCC-3 financing statements without Agent’s prior
review and approval. If a Securitized Contract is transferred from a
Securitization Subsidiary back to a Borrower, it shall cease being a Securitized
Contract upon such transfer back and, together with its related security shall
again constitute Collateral hereunder.
7.2    Lien on Deposit Accounts; Cash Collateral.
7.2.1    Deposit Accounts. To further secure the prompt payment and performance
of all Obligations, each Borrower hereby grants to Agent, for the benefit of
Secured Parties, a continuing security interest in and Lien upon all amounts
credited to any Deposit Account of such Borrower (other than Excluded Accounts),
including any sums in any blocked or lockbox accounts (if any) or in any
accounts into which such sums are swept. Each Borrower authorizes and directs
each bank or other depository to deliver to Agent all balances in each Deposit
Account maintained by such Borrower with such depository for application to the
Obligations then outstanding promptly following the receipt by such bank or
other depository institution of a notice of such Dominion Trigger Period. Each
Borrower irrevocably appoints Agent as such Borrower’s attorney-in-fact to
collect such balances to the extent any such delivery is not so made.


79



--------------------------------------------------------------------------------





7.2.2    Cash Collateral. At the request of Borrower Agent, any Cash Collateral
may be invested in Cash Equivalents (so long as no Event of Default exists).
Cash Collateral may be invested, at Agent’s discretion, but Agent shall have no
responsibility for any investment or loss. As security for its Obligations, each
Borrower hereby grants to Agent a security interest in and Lien upon all Cash
Collateral delivered hereunder from time to time, whether held in a segregated
cash collateral account or otherwise. All Cash Collateral and related deposit
accounts shall be under the sole dominion and control of Agent and, subject to
Section 12.2, no Borrower shall have any right to any Cash Collateral until the
earlier of (a) the date on which the circumstances giving rise to the need for
such Cash Collateralization no longer exist, (b) Full Payment of all Obligations
in respect of which such Cash Collateral was posted and (c) a determination is
made by the party for whose benefit such Cash Collateral was posted that it no
longer requires the Cash Collateral.
7.3    Real Estate Collateral.
7.3.1    Lien on Real Estate. The Obligations shall also be secured by Mortgages
upon the fee owned Real Estate listed on Schedule 7.3. The Mortgages shall be
duly recorded, at Borrowers’ expense, in each office where such recording is
required to constitute a valid and secured first priority Lien (subject to
Permitted Liens) on Real Estate covered thereby. If any Borrower acquires any
fee owned Real Estate after the Closing Date with a fair market value (as
reasonably estimated by Borrower Agent) in excess of $25,000,000, Borrowers
shall promptly notify Agent and, within 90 days (or such later date as Agent may
reasonably agree in its sole discretion), after written request by Agent,
execute, deliver and record a first priority Mortgage (subject to Permitted
Liens), sufficient to create a valid, secured Lien in favor of Agent on such
Real Estate, together with all Related Real Estate Documents.
7.3.2    Reserved.
7.3.3    Real Estate Collateral. With respect to any lease for a store location
or distribution center a Borrower that restricts the lessee from granting a
Leasehold Mortgage to Agent (a “Restricted Lease”), Borrowers shall use
commercially reasonable efforts to deliver to Agent consents executed by the
landlord under such lease to the execution of a Leasehold Mortgage by Borrower
in favor of Agent for the benefit of the Secured Parties. Upon request by Agent,
Borrower shall execute and deliver to Agent Leasehold Mortgages with respect to
any of its leasehold interests in Real Estate for such store location or
distribution center; provided that Borrower shall not be required to deliver
Leasehold Mortgages with respect to any Restricted Leases to the extent consent
thereto has not been provided by the applicable landlords pursuant to the prior
sentence. Agent shall hold the Leasehold Mortgages, and Agent and each Borrower
agree that no Leasehold Mortgage will create a valid Lien in favor of Agent
until such Leasehold Mortgage is recorded as set forth below. At any time (a)
Availability is less than $25,000,000, or (b) an Event of Default exists, at the
option of Agent the Leasehold Mortgages shall be duly recorded, at Borrowers’
expense, in each office where such recording is required to provide notice to
third party’s of Agent’s Lien on the Real Estate covered thereby.
7.4    Reserved.
7.5    Other Collateral.
7.5.1    Commercial Tort Claims. Borrowers shall promptly notify Agent in
writing if any Borrower has a Commercial Tort Claim (other than, as long as no
Event of Default exists, a Commercial


80



--------------------------------------------------------------------------------





Tort Claim for less than $5,000,000), and shall take such actions as Agent deems
appropriate to subject such claim to a duly perfected, first priority Lien in
favor of Agent for the benefit of the Secured Parties.
7.5.2    Certain After-Acquired Collateral. The Borrowers (i) shall promptly
notify Agent if a Borrower obtains an interest in any Deposit Account (other
than an Excluded Account) and (ii) shall notify Agent concurrently with the
delivery of any Compliance Certificate delivered pursuant to Section
10.1.1(d)(i), if, during the most recently ended Fiscal Quarter to which such
Compliance Certificate relates, any Borrower obtains any interest in Collateral
(other than Contracts and related assets) consisting of Chattel Paper,
Documents, Instruments, Intellectual Property, Investment Property or
Letter-of-Credit Rights and, in each case, upon Agent’s request, shall promptly
take such actions as Agent deems appropriate to effect Agent’s duly perfected,
first priority Lien (subject to Permitted Liens) on such Collateral, included
obtaining any appropriate possession, control agreement or Lien Waiver. If any
Collateral included in the Borrowing Base is in the possession of a third party,
at Agent’s reasonable request, Borrowers shall obtain an acknowledgment that
such third party holds the Collateral for the benefit of Agent.
7.5.3    Limitations. The Lien on Collateral granted hereunder is given as
security only and shall not subject Agent or any Lender to, or in any way
modify, any obligation or liability of Borrowers relating to any Collateral. In
no event shall the grant of any Lien under any Loan Document secure an Excluded
Swap Obligation of the granting Obligor.
7.5.4    Further Assurances. All Liens granted to Agent for the benefit of the
Secured Parties under the Loan Documents are for the benefit of Secured Parties.
Promptly upon request, Borrowers shall deliver such instruments and agreements,
and shall take such actions, as Agent deems appropriate under Applicable Law to
evidence or perfect its Lien on any Collateral, or otherwise to give effect to
the intent of this Agreement. Each Borrower authorizes Agent to file any
financing statement that describes the Collateral as “all assets” or “all
personal property” of such Borrower, or words to similar effect, and ratifies
any action taken by Agent before the Closing Date to effect or perfect its Lien
on any Collateral.
7.6    Contract Legend. If such Contract is tangible chattel paper and has not
become a Securitized Contract, Borrowers shall promptly following the execution
or receipt of a Contract stamp or type in on the Contract the following:
This instrument or agreement is assigned as collateral to Bank of America, N.A.
SECTION 8.    COLLATERAL ADMINISTRATION
8.1    Collateral Reports. By the 20th day of each month, Borrowers shall
deliver to Agent (and Agent shall promptly deliver same to Lenders) (a) a
Borrowing Base Report prepared as of the close of business of the previous
month; provided that the NOLV Percentage to be applied to the Value of Eligible
Inventory shall be the NOLV Percentage set forth in the most recent appraisal of
Inventory satisfactory to Agent, a copy of which has been delivered to the
Borrowers (provided, that Borrowing Base Reports shall be delivered weekly by
the third Business Day of each week during an Increased Reporting Period; it
being understood that Eligible Contracts, Eligible Inventory, the CAI
Availability Reserve and the CCI Availability Reserve shall be provided by
Borrower on a monthly basis at all times), (b) an aggregate list of Borrowers’
Contracts, aged in 30 days contractual delinquency intervals and separately
identifying the revolving Contracts; (c) a calculation of the Past Due Percent,
the Cash Recovery Percent, Collateral Adjustment Percentage, the Net Charge-Off
Percent; (d) an Inventory turn report of Borrowers’ Inventory; (e) a listing of
each Borrower’s Inventory by location, specifying the amount of Inventory at
each location; (f) the


81



--------------------------------------------------------------------------------





summary balances of Borrowers’ Owned Contract Portfolio and ABS Contract
Portfolio and delinquent balances of such portfolios; and (g) a certificate of
an officer of Borrower Agent certifying as to the accuracy and completeness in
all material respects of the foregoing. All calculations of Availability in any
Borrowing Base Report shall originally be made by Borrowers and certified by a
Senior Officer; provided, that Agent may from time to time review and adjust any
such calculation, in its Permitted Discretion, to the extent the calculation is
not made in accordance with this Agreement or does not accurately reflect the
CAI Availability Reserve or CCI Availability Reserve.
8.2    Administration of Contracts.
8.2.1    Contracts.
(a)    The Borrowers hereby represent and warrant to Agent and Lenders with
respect to the Contracts included in the Borrowing Base, that: (i) each such
Contract represents a bona fide obligation of the Contract Debtor, enforceable
in accordance with its terms (except to the extent enforceability may be limited
by applicable bankruptcy, insolvency, moratorium, reorganization or similar laws
affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability); (ii) each existing Contract is for a
liquidated amount payable by the Contract Debtor thereon on the terms set forth
in the Contract therefor or in the schedule thereof delivered to Agent, without
any offset, deduction, defense (including the defense of usury), or counterclaim
(other than to the extent taken into account in the definition of Eligible
Contracts); (iii) to the extent any Contract is in tangible form, there is only
one original “Corporate Copy” counterpart and one original “Store Copy”
counterpart of such Contract executed by the Contract Debtor and any copies of
such original are clearly marked as copies; (iv) the signatures of all Contract
Debtors are genuine and, to the knowledge of Borrowers, each Contract Debtor had
the legal capacity to enter into and execute such documents on the date thereof;
(v) each Borrower maintains policies and procedures designed to achieve
compliance with Consumer Finance Laws; and (vi) Borrowers have complied, in all
material respects, with all requirements of Applicable Law with respect to all
such Contracts and related transactions; and have originated, acquired,
serviced, collected and otherwise administered all Contracts and conducted
Borrowers’ business, in each case in accordance with the Credit and Collection
Guidelines and, in all material respects, all applicable Consumer Finance Laws.
Notwithstanding anything else to the contrary, the failure of Borrowers to
satisfy any of the representations and warranties of this Section 8.2.1(a)(i)
through (iv) with respect to Contracts resulting in an adjustment to the
Borrowing Base of $5,000,000 or less shall not constitute a breach or Event of
Default under this Agreement or any Loan Document but shall instead result in
such materially affected Contracts being excluded from the determination of, or
other appropriate adjustments to, the Borrowing Base.
(b)    The Borrowers shall not grant any discount, credit or allowance to any
such Contract Debtor without Agent’s prior written consent, except for
discounts, credits and allowances made or given in the Ordinary Course of
Business or in compliance with the Credit and Collection Guidelines.
(c)    Except as provided in Borrowers’ Credit and Collection Guidelines and
with respect to their “direct loan program”, Borrowers shall not accept any note
or other instrument (except a check or other instrument for the immediate
payment of money) with respect to any Contract without Agent’s written consent
(such consent not to be unreasonably conditioned, withheld, delayed or denied).
If Agent consents to the acceptance of any such instrument (which consent shall
not be required in the case of the Borrowers’ “direct loan program”), it shall
be considered as evidence of the Contract and not payment thereof and Borrowers
will promptly deliver such instrument to Agent (other than notes in connection
with


82



--------------------------------------------------------------------------------





the “direct loan program”), endorsed by the applicable Borrower to Agent in a
manner reasonably satisfactory in form and substance to Agent. Regardless of the
form of presentment, demand, notice of protest with respect thereto, the
Contract Debtor shall remain liable thereon until such Instrument is paid in
full.
(d)    Agent may rely, in determining which Contracts are Eligible Contracts, on
all statements and representations made by Borrowers with respect thereto.
(e)    [Reserved.]
(f)    [Reserved.]
(g)    If the Contract is in electronic format, (i) none of the Borrowers or a
custodian or vaulting agent thereof has communicated an “authoritative copy” (as
such term is used in Section 9-105 of the UCC) to any Person other than a
Borrower or an Affiliate of a Borrower (which, in the case of an Affiliate of a
Borrower, is a Person to whom such Borrower has delegated its duties or has
entered into a subservicing arrangement and, in any case, is a Person who has
agreed to hold such “authoritative copy” in trust for such Borrower (or its
assigns)) and (ii) that is maintained by a custodian or vaulting agent, Borrower
shall, upon request by Agent, use commercially reasonable efforts to cause such
custodian or vaulting agent to enter into a control agreement with Agent, which
shall be in form and substance satisfactory to Agent. If the Contract is in
print format, Borrowers shall keep such Contract at the chief executive office
or other safe and secure location as designated by Borrower Agent to Agent from
time to time.
8.2.2    Taxes. If any collections received from payments made by Contract
Debtors includes charges for any Taxes, Agent is authorized, in its discretion,
to pay the amount thereof to the proper taxing authority for the account of such
Borrower and to charge Borrowers therefor; provided, that neither Agent nor
Lenders shall be liable for any Taxes that may be due from Borrowers or with
respect to any Collateral.
8.2.3    Contract Verification. In connection with the conduct of any field
examination, Agent shall have the right, in the name of Agent, any designee of
Agent or any Borrower, to verify the validity, amount or any other matter
relating to any Contracts by mail, telephone or otherwise. Borrowers shall
cooperate fully with Agent in an effort to facilitate and promptly conclude any
such verification process.
8.2.4    Maintenance of Dominion Account. The Borrowers shall maintain Dominion
Accounts pursuant to lockbox or other arrangements reasonably acceptable to
Agent. The Borrowers shall obtain an agreement (in form and substance reasonably
satisfactory to Agent) from each lockbox servicer (if any) and Dominion Account
bank, establishing Agent’s control over and Lien in the lockbox (if any) or
Dominion Account, which may be exercised by Agent during any Dominion Trigger
Period, requiring prompt deposit of all remittances received in the lockbox (if
any) to a Dominion Account. If a Dominion Account is not maintained with Bank of
America, Agent may, during any Dominion Trigger Period, require prompt transfer
of all funds in such account to a Dominion Account maintained with Bank of
America promptly following the receipt of a notice of such Dominion Trigger
Period by the applicable bank or depository institution where such account is
maintained. Agent and Lenders assume no responsibility to Borrowers for any
lockbox arrangement (if any) or Dominion Account, including any claim of accord
and satisfaction or release with respect to any Payment Items accepted by any
bank.
8.2.5    Proceeds of Collateral. The Borrowers shall request in writing that all
payments on Contracts or otherwise relating to Collateral included in the
Borrowing Base are made directly to a Dominion Account (or a lockbox relating to
a Dominion Account, if any). If any Borrower or its Subsidiary


83



--------------------------------------------------------------------------------





receives cash or Payment Items with respect to any such Collateral, it shall
hold same in trust for Agent and promptly deposit same into a Dominion Account;
provided, that payments on Securitized Contracts may be remitted to and held by
the Securitization Subsidiary, its agents or the related Permitted ABS Agent and
not subject to the requirements set forth above.
8.3    Administration of Inventory.
8.3.1    Records and Reports of Inventory. Each Borrower shall keep accurate and
complete records of its Inventory, including costs and daily withdrawals and
additions, and shall submit to Agent inventory and reconciliation reports in
form reasonably satisfactory to Agent, on such periodic basis as Agent may
request. Each Borrower shall conduct a physical inventory at each of its
locations at least once per calendar year.
8.3.2    Returns of Inventory. No Borrower shall return any Inventory to a
supplier, vendor or other Person, whether for cash, credit or otherwise, unless
(a) such return is in the Ordinary Course of Business; (b) no Default, Event of
Default or Overadvance exists or would result therefrom; and (c) Agent is
promptly notified if the aggregate Value of all Inventory returned in any month
exceeds $7,500,000; and (d) any payment received by a Borrower in excess of the
aggregate amount of $7,500,000 in any month for a return is promptly remitted to
Agent for application to the Obligations.
8.3.3    Acquisition and Sale. To Borrowers’ knowledge, each Borrower’s
Inventory included in the Borrowing Base is produced, in all material respects,
in accordance with the FLSA.
8.4    Administration of Equipment.
8.4.1    Reserved.
8.4.2    Reserved.
8.4.3    Condition of Equipment. The Equipment is in good operating condition
and repair, and all necessary replacements and repairs have been made so that
its value and operating efficiency are preserved at all times, reasonable wear
and tear and casualty and condemnation excepted.
8.5    Administration of Deposit Accounts. Schedule 8.5 lists, as of the Closing
Date, all Deposit Accounts maintained by Borrowers, including Dominion Accounts.
Each Borrower shall take all actions necessary to establish Agent’s first
priority Lien (subject to Permitted Liens set forth in Section 10.2.2(i)) on
each Deposit Account (other than an Excluded Account). A Borrower shall be the
sole account holder of each such Deposit Account and shall not allow any Person
(other than Agent and the depository bank) to have control over such Deposit
Accounts or any Property deposited therein. The Borrowers shall promptly notify
Agent of any opening or closing of a Deposit Account (other than an Excluded
Account).
8.6    Administration of Credit Card Accounts.
8.6.1    Credit Card Agreements. Schedule 8.6.1 is a list of all Credit Card
Agreements as of the Closing Date.
8.6.2    Credit Card Processor Notifications. Each Borrower shall deliver to
Agent copies of Credit Card Processor Notifications which have been executed on
behalf of such Borrower and delivered to such Borrower’s Credit Card Issuers and
Credit Card Processors.
8.7    General Provisions.


84



--------------------------------------------------------------------------------





8.7.1    Location of Collateral. All tangible items of Collateral, other than
Inventory in transit and Collateral out for repair, shall at all times be kept
by Borrowers at the business locations set forth in Schedule 8.7.1 (as such
Schedule may be updated by Borrowers from time to time at the time of the
delivery of a quarterly Compliance Certificate (it being understood that no
violation of this provision shall be deemed to occur as a result of any
Collateral being maintained at a new business location not previously set forth
in Schedule 8.7.1, so long as such Schedule is updated to include such new
business location in connection with the next succeeding delivery of a quarterly
Compliance Certificate)), except that Borrowers may (a) make sales or other
dispositions of Collateral in accordance with Section 10.2.6; and (b) move
Collateral to another location not listed on Schedule 8.7.1 upon 10 Business
Days prior written notice to Agent (or upon such shorter period as Agent may
agree in its sole discretion).
8.7.2    Insurance of Collateral; Condemnation Proceeds.
(a)    Each Borrower shall maintain insurance with respect to the Collateral, in
such amounts, with insurers and against such risks as are customarily maintained
by similarly situated businesses operating in the same or similar locations. All
proceeds under each policy (other than insurance with respect to business
interruption, workers’ compensation and similar insurance and directors and
officers liability policies) shall name Agent as an additional insured or loss
payee, as applicable. Unless Agent shall agree otherwise, each such policy shall
include satisfactory endorsements to the extent available (i) showing Agent as
loss payee; (ii) requiring 30 days prior written notice to Agent in the event of
cancellation of the policy for any reason what so ever except 10 days notice
shall be given for cancellation due to non-payment of premium; and (iii)
specifying that the interest of Agent shall not be impaired or invalidated by
any act or neglect of any Borrower or the owner of the Property, nor by the
occupation of the premises for purposes more hazardous than are permitted by the
policy. From time to time upon Agent’s reasonable request, Borrowers shall
deliver to Agent the certified copies of its insurance policies and updated
flood plain searches. If any Borrower fails to provide and pay for any
insurance, Agent may, at its option, but shall not be required to, procure the
insurance and charge Borrowers therefor. Each Borrower agrees to deliver to
Agent, promptly as rendered, copies of all claims reports made to insurance
companies with respect to Collateral included in the Borrowing Base, in each
case in excess of $10,000,000. While no Event of Default exists, Borrowers may
settle, adjust or compromise any insurance claim, as long as the proceeds of any
insurance with respect to Collateral included in the Borrowing Base are
delivered to Agent. If an Event of Default exists, only Agent shall be
authorized to settle, adjust and compromise such claims.
(b)    Any proceeds of insurance (other than proceeds from business
interruption, workers’ compensation and similar insurance and directors and
officers insurance) and any awards arising from condemnation of any Collateral
shall be paid to Agent and shall be deposited in the Dominion Account.
(c)    After Agent’s receipt of any insurance proceeds or condemnation awards
relating to any loss or destruction of Equipment or Real Estate, Borrowers may
use such proceeds or awards to repair or replace such Equipment or Real Estate
as long as (i) no Event of Default exists and is continuing; (ii) such repair or
replacement is promptly undertaken and concluded; (iii) the repaired or replaced
Property is free of Liens, other than Permitted Liens; and (iv) to the extent
such award relates to Real Estate subject to a Mortgage or Leasehold Mortgage,
the aggregate amount of such proceeds or awards from any single casualty or
condemnation does not exceed $10,000,000.
8.7.3    Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including


85



--------------------------------------------------------------------------------





any sale thereof), and all other payments required to be made by Agent to any
Person to realize upon any Collateral, shall be borne and paid by Borrowers.
Agent shall not be liable or responsible in any way for the safekeeping of any
Collateral, for any loss or damage thereto (except for reasonable care in its
custody while Collateral is in Agent’s actual possession), for any diminution in
the value thereof, or for any act or default of any warehouseman, carrier,
forwarding agency or other Person whatsoever, but the same shall be at
Borrowers’ sole risk.
8.7.4    Defense of Title to Collateral. Each Borrower shall at all times defend
its title to Collateral and Agent’s Liens therein against all Persons, claims
and demands whatsoever, except Permitted Liens.
8.8    Power of Attorney. Each Borrower hereby irrevocably constitutes and
appoints Agent (and all Persons designated by Agent) as such Borrower’s true and
lawful attorney (and agent-in-fact) for the purposes provided in this Section.
Agent, or Agent’s designee, may (but shall have no obligation to), without
notice and in either its or a Borrower’s name, but at the cost and expense of
Borrowers:
(a)    Endorse a Borrower’s name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Agent’s possession
or control for deposit in a Dominion Account; and
(b)    During the continuance of an Event of Default, with respect to any
Collateral (i) send notices to Contract Debtors of the assignment of their
Contracts, demand and enforce payments on Contracts, by legal proceedings or
otherwise, and generally exercise any rights and remedies with respect to
Contract; (ii) settle, adjust, modify, compromise, discharge or release any
claims with respect to amounts due on Contracts or other Collateral, or any
legal proceedings brought to collect on Contracts or other Collateral, (iii)
collect, liquidate, and receive balances in Deposit Accounts or investment
accounts, and take control, in any manner, of proceeds of Collateral; (iv)
prepare, file and sign a Borrower’s name to a proof of claim or other document
in a bankruptcy of a Contract Debtor, or to any notice, assignment or
satisfaction of Lien or similar documents; (v) receive, open and dispose of mail
addressed to a Borrower, and notify postal authorities to deliver any such mail
to an address designated by Agent; (vi) endorse any Chattel Paper, Document,
Instrument, bill of lading, or other document or agreement relating to any
Contract, Inventory or other Collateral; (vii) use a Borrower’s stationery and
sign its name to verifications of Contract and notices to Contract Debtors;
(viii) use information contained in any data processing, electronic, or other
information systems relating to Collateral; (ix) make and adjust claims under
insurance policies; (x) take any action as may be necessary or appropriate to
obtain payment under any letter of credit, banker’s acceptance or other
instrument for which a Borrower is a beneficiary; (xi) following three (3)
Business Days’ written notice to Borrower Agent, exercise any voting or other
rights under or with respect to any Investment Property; and (xii) take all
other lawful actions as Agent deems appropriate to fulfill any Borrowers’
obligations under the Loan Documents.
SECTION 9.    REPRESENTATIONS AND WARRANTIES
9.1    General Representations and Warranties. To induce Agent and Lenders to
enter into this Agreement and to make available the Revolver Commitments,
Revolver Loans and Letters of Credit, Parent and each Borrower represents and
warrants that:
9.1.1    Organization and Qualification. Parent and its Subsidiaries are duly
organized, validly existing and in good standing under the laws of the
jurisdiction of their organization, except where


86



--------------------------------------------------------------------------------





the failure to be so organized or validly existing (other than in the case of a
Borrower) or in good standing could not reasonably be expected to have a
Material Adverse Effect. Parent and its Subsidiaries are duly qualified,
authorized to do business and in good standing in each jurisdiction where
failure to be so qualified could reasonably be expected to have a Material
Adverse Effect. No Obligor is an EEA Financial Institution.
9.1.2    Power and Authority. Each Obligor is duly authorized to execute,
deliver and perform its obligations under the Loan Documents to which it is a
party. The execution, delivery and performance by each Obligor of the Loan
Documents to which it is a party have been duly authorized by all necessary
Corporate or organizational action, and do not (a) require any consent or
approval of any holders of Equity Interests of any Obligor, other than those
already obtained; (b) contravene the Organic Documents of any Obligor; (c)
violate or cause a default under any Applicable Law or Material Contract; or (d)
result in or require the imposition of any Lien (other than Permitted Liens) on
any Property of any Obligor, except with respect to contravention, violation or
imposition of any Lien referred to in clauses (c) and (d) above, could not
reasonably be expected to result in a Material Adverse Effect.
9.1.3    Enforceability. Each Loan Document is a legal, valid and binding
obligation of each Obligor party thereto, enforceable against such Obligor in
accordance with its terms, except as enforceability may be limited by
bankruptcy, fraudulent transfer, insolvency, reorganization, moratorium,
administration or similar laws relating to, limiting or otherwise affecting
creditors’ rights or by equitable principles or principles of public order
relating to enforceability.
9.1.4    Capital Structure. Schedule 9.1.4 sets forth, as of the Closing Date,
for each Subsidiary of Parent, its name, its jurisdiction of organization and
its authorized and issued Equity Interests. Parent or its applicable Subsidiary
has good title to its Equity Interests in its Subsidiaries, subject only to
Agent’s Lien and Permitted Liens, and all such Equity Interests are duly issued,
fully paid and non-assessable. As of the Closing Date, except as set forth in
Schedule 9.1.4, there are no outstanding purchase options, warrants,
subscription rights, agreements to issue or sell, convertible interests, phantom
rights or powers of attorney relating to Equity Interests of or any of its
Subsidiaries or Parent.
9.1.5    Corporate Names; Locations. During the five years preceding the Closing
Date, except as shown on Schedule 9.1.5, neither Parent nor any of its
Subsidiaries has been known as or used any corporate, fictitious or trade names,
has been the surviving corporation of a merger or combination, or has acquired
any substantial part of the assets of any Person. As of the Closing Date, the
chief executive offices and other places of business of Parent and its
Subsidiaries are shown on Schedule 8.7.1.
9.1.6    Title to Properties; Priority of Liens. Each of Parent and its
Subsidiaries has good and indefeasable title to (or valid leasehold interests
in) all of its Real Estate, and good title to all of its personal Property
reflected in any financial statements delivered to Agent or Lenders, in each
case free of Liens except Permitted Liens and minor defects in title to its Real
Estate that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purpose.
Each of Parent and its Subsidiaries has paid and discharged all lawful claims
that, if unpaid, could become a Lien on its Properties, in each case other than
Permitted Liens. Subject to actions required to be taken by Agent, including the
filing of UCC-1 financing statements, all Liens of Agent in the Collateral will
be duly perfected, first priority Liens, subject only to Permitted Liens.
9.1.7    Financial Statements. The consolidated balance sheets, and related
statements of income, cash flow and shareholder’s equity, of Parent and its
Subsidiaries that have been and are hereafter delivered to Agent and Lenders,
are prepared in accordance with GAAP, and fairly present the financial


87



--------------------------------------------------------------------------------





positions and results of operations of Parent and its Subsidiaries at the dates
and for the periods indicated, subject, in the case of certain interim
statements, to the absence of footnote and normal year-end adjustments. All
projections pertaining to Parent and its Subsidiaries delivered from time to
time to Agent and Lenders by or on behalf of the Obligor have been prepared in
good faith, based on assumptions believed to be reasonable in light of the
circumstances at such time, it being understood that (a) whether or not such
projections are in fact achieved will depend upon future events which are beyond
the control of Parent or any of its Subsidiaries, (b) no assurance can be given
that such projections will be realized, (c) actual results may vary from the
projections and such variations may be material and (d) the projections should
not be regarded as a representation by Parent or any of its Subsidiaries or
their management that the projected results will be achieved. Since January 31,
2018, there has been no change in the financial condition of Parent or any of
its Subsidiaries (when taken as a whole) that could reasonably be expected to
have a Material Adverse Effect. Each Borrower and its Subsidiaries, taken as a
whole, are Solvent.
9.1.8    Reserved.
9.1.9    Taxes. Parent and each of its Subsidiaries have filed all federal and
other material tax returns that it is required by Applicable Law to file, and
has paid, caused to be paid or made provision for the payment of, all material
Taxes upon it, its income and its Properties that are due and payable, except in
each case to the extent constituting Permitted Liens.
9.1.10    Reserved.
9.1.11    Intellectual Property. Each of Parent and its Subsidiaries owns or has
the lawful right to use all Intellectual Property necessary for the conduct of
its business, without conflict with any rights of others except for any such
failure to own or have rights, conflict of infringement that, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect. There is no pending or, to Parent’s or any Borrower’s knowledge,
Intellectual Property Claim threatened in writing with respect to Parent, any of
its Subsidiaries or any of their Intellectual Property which could reasonably be
expected to result in a Material Adverse Effect. All material Intellectual
Property owned, used or licensed by, or otherwise subject to any interests of,
Parent or its Subsidiaries is shown on Schedule 9.1.11 (as such Schedule may be
updated by Borrowers from time to time at the time of the delivery of a
Compliance Certificate in accordance with Section 10.1.2). It is understood and
agreed that the representation and warranty set forth in this Section 9.1.11, as
it relates to items disclosed on Schedule 9.1.11, shall be deemed not to have
been breached to the extent any information set forth on such Schedule changes,
so long as such Schedule is updated to reflect such changes in connection with
the next succeeding delivery of a quarterly Compliance Certificate.
9.1.12    Governmental Approvals. Each of Parent and its Subsidiaries have, is
in compliance with, and is in good standing with respect to, all Governmental
Approvals necessary to conduct its business and to own, lease and operate its
Properties, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. To each
Borrowers’ knowledge, all necessary import, export or other licenses, permits or
certificates for the import or handling of any goods or other Collateral have
been procured and are in effect, and Parent and its Subsidiaries have complied
with all foreign and domestic laws with respect to the shipment and importation
of any goods or Collateral, in each case except where the failure to have such
license, permit or certificate or noncompliance could not reasonably be expected
to have a Material Adverse Effect.
9.1.13    Compliance with Laws. Each of Parent and its Subsidiaries has duly
complied, and its Properties and business operations are in compliance, in all
material respects with all Applicable Law


88



--------------------------------------------------------------------------------





(including all Consumer Finance Laws), except where noncompliance could not
reasonably be expected to have a Material Adverse Effect. There are no
citations, notices or orders of material non-compliance issued to Parent or any
of its Subsidiaries under any Applicable Law, except as could not reasonably be
expected to result in a Material Adverse Effect.
9.1.14    Compliance with Environmental Laws. Except as disclosed on Schedule
9.1.14, to Parent’s or any Borrower’s knowledge, neither Parent’s nor any of its
Subsidiaries’ past or present operations, Real Estate or other Properties are
subject to any federal, state or local investigation to determine whether any
remedial action is needed to address any Environmental Release that could
reasonably be expected to have a Material Adverse Effect. Neither Parent nor any
of its Subsidiaries has received any Environmental Notice that could reasonably
be expected to have a Material Adverse Effect. Neither Parent nor any of its
Subsidiaries has knowledge of any facts or conditions that would reasonably be
expected to result in any material contingent liability with respect to any
Environmental Release, environmental pollution or hazardous material on any Real
Estate now or, to Parent’s or any Borrower’s knowledge, previously owned, leased
or operated by it, in each case which could reasonably be expected to result in
a Material Adverse Effect.
9.1.15    Burdensome Contracts. Neither Parent nor any of its Subsidiaries is a
party or subject to any contract, agreement or charter restriction that could
reasonably be expected to have a Material Adverse Effect.
9.1.16    Litigation. Except as shown on Schedule 9.1.16, there are no
proceedings or investigations pending or, to Parent’s or any Borrower’s
knowledge, threatened in writing against Parent or its Subsidiaries, or any of
their businesses, operations or Properties that (a) as of the Closing Date,
relate to any Loan Documents or transactions contemplated thereby or (b) could
reasonably be expected to have a Material Adverse Effect. Neither Parent nor its
Subsidiaries are in default with respect to any order, injunction or judgment of
any Governmental Authority.
9.1.17    No Defaults. No event or circumstance has occurred or exists that
constitutes a Default or Event of Default.
9.1.18    ERISA. Except as could not reasonably be expected, whether
individually or in the aggregate, to result in a Material Adverse Effect:
(a)    Each Plan is in compliance in all respects with the applicable provisions
of ERISA, the Code, and other federal and state laws. Each Plan that is intended
to qualify under Section 40l(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter has been
submitted to the IRS with respect thereto and, to the knowledge of Borrowers,
nothing has occurred which would prevent, or cause the loss of, such
qualification. Each Obligor and ERISA Affiliate has met all applicable
requirements under the Code, ERISA and the Pension Protection Act of 2006, and
no application for a waiver of the minimum funding standards or an extension of
any amortization period has been made with respect to any Plan.
(b)    There are no pending or, to the knowledge of Borrowers, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan. To the knowledge of the Borrowers, there has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan.


89



--------------------------------------------------------------------------------





(c)     (i) No ERISA Event has occurred or is reasonably expected to occur; (ii)
as of the most recent valuation date for any Pension Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is at least
60% (iii) no Obligor or ERISA Affiliate has incurred any liability to the PBGC
except for the payment of premiums, and no premium payments are due and unpaid;
(iv) no Obligor or ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA; and (v) no Pension Plan has been
terminated by its plan administrator or the PBGC such that there remains
material liability in connection therewith.
(d)    With respect to any Foreign Plan, (i) all employer contributions required
by law or by the terms of the Foreign Plan have been made and (ii) it has been
registered as required and has been maintained in good standing with applicable
regulatory authorities.
9.1.19    Trade Relations. There exists no actual or threatened termination,
limitation or modification of any business relationship between Parent or its
Subsidiaries and any customer or supplier, or any group of customers or
suppliers, which, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.
9.1.20    Labor Relations. Except as described on Schedule 9.1.20, as of the
Closing Date, neither Parent nor its Subsidiaries are party to or bound by any
collective bargaining agreement. There are no material grievances, disputes or
controversies with any union or other organization of Parent or its
Subsidiaries’ employees that could reasonably be expected to have a Material
Adverse Effect, or, to any Borrower’s knowledge, any asserted or threatened
strikes, material work stoppages or material demands for collective bargaining
that could reasonably be expected to have a Material Adverse Effect.
9.1.21    Reserved.
9.1.22    Not a Regulated Entity. No Obligor is an “investment company” or a
“person directly or indirectly controlled by or acting on behalf of an
investment company” within the meaning of the Investment Company Act of 1940.
9.1.23    Margin Stock. Neither Parent nor its Subsidiaries are engaged,
principally or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No Revolver
Loan proceeds or Letters of Credit will be used by Borrowers to purchase or
carry, or to reduce or refinance any Debt incurred to purchase or carry, any
Margin Stock or for any related purpose in any manner that would result in a
violation of Regulations T, U or X of the Board of Governors.
9.1.24    OFAC. No Borrower, Subsidiary or, to the knowledge of any Borrower,
any director, officer, employee, agent or representative thereof, is or is owned
or controlled by any individual or entity that is currently the target of any
Sanction or is located, organized or resident in a Designated Jurisdiction.
9.2    Complete Disclosure. As of the Closing Date only, none of the written
reports, Loan Documents, financial statements, certificates or other written
information (other than any projections, pro formas, budgets, and other
forward-looking information and information of a general economic or industry
nature) concerning Parent and its Subsidiaries furnished by or at the direction
of any Obligor to Agent and the Lenders prior to the Closing Date in connection
with the negotiation of this Agreement or any other Loan Document, when taken as
a whole, contains, as of the date furnished, any material misstatement of fact
or omits to state any material fact necessary to make the statements therein not
materially misleading in light of the circumstances under which such statements
were made.


90



--------------------------------------------------------------------------------





SECTION 10.    COVENANTS AND CONTINUING AGREEMENTS
10.1    Affirmative Covenants. As long as any Revolver Commitments are
outstanding and the Full Payment of the Obligations has not occurred, Parent and
each Borrower shall, and shall cause each of their Subsidiaries to:
10.1.1    Inspections; Appraisals.
(a)    Permit Agent from time to time, subject (unless a Default or Event of
Default exists) to reasonable notice and during normal business hours, to visit
and inspect the Properties of the Obligors, inspect, audit and make extracts
from Obligors’ books and records, and discuss with its officers, employees,
agents, advisors and independent accountants Obligors’ business, financial
condition, assets and results of operations (it being understood that a
representative of Parent shall be allowed to be present in any discussions with
independent accountants). Lenders may participate in any such visit or
inspection, at their own expense. None of Agent, any Issuing Bank or Lenders
shall have any duty to any Obligor to make any inspection, nor shall Agent have
any obligation to (but Agent may) share any results of any inspection, appraisal
or report with any Obligor. The Borrowers acknowledge that all inspections,
appraisals and reports are prepared by Agent and Lenders for their purposes, and
Borrowers shall not be entitled to rely upon them. No Borrowing Base calculation
shall include Collateral acquired in a Permitted Acquisition or otherwise
outside the Ordinary Course of Business until completion of applicable field
examinations and appraisals (which shall not be included in the limits provided
in Section 10.1.1(b)) satisfactory to Agent and delivery to Agent of any
material documents related to such Permitted Acquisition.
(b)    Reimburse Agent for all its reasonable out-of-pocket charges, costs and
expenses in connection with (i) examinations of Obligors’ books and records or
any other financial or Collateral matters as it deems appropriate, up to two (2)
times per Loan Year (provided, that if at all times during such Loan Year,
Availability measured as of each month-end (as reflected in the Loan Account) is
greater than or equal to 40% of the Borrowing Base, Borrowers shall be obligated
to only reimburse Agent for one (1) such examination conducted during such Loan
Year); and (ii) appraisals of Inventory up to two (2) times per Loan Year
(provided, that if at all times during any Loan Year, the Inventory Formula
Amount is less than 10% of the Borrowing Base and Availability measured as of
each month-end (as reflected in the Loan Account) is greater than 10% of the
Borrowing Base, Borrowers shall be obligated to only reimburse Agent for one (1)
such appraisal conducted during such Loan Year); provided, that if an
examination or appraisal is initiated during the existence of an Event of
Default, all charges, costs and expenses therefor shall be reimbursed by
Borrowers without regard to such limits. Subject to and without limiting the
foregoing, Parent and Borrowers shall pay Agent’s then standard charges for each
day that an employee of Agent or its Affiliates is engaged in any examination
activities, and shall pay the standard charges of its internal appraisal group.
(c)    Notwithstanding anything to the contrary contained in the Loan Documents,
none of Parent, Borrowers and any of their Subsidiaries shall be required to
disclose or provide any information (i) that constitutes non-financial trade
secrets or non-financial proprietary information of such Person or any of its
Subsidiaries or any of their respective customers and/or suppliers, (ii) in
respect of which disclosure to Agent or any Lender (or any of their respective
representatives) is prohibited by any Applicable Law, (iii) that is subject to
attorney-client or similar privilege or constitutes attorney work product or
(iv) in respect of which Parent, Borrowers or any Subsidiary owes
confidentiality obligations to any third party (information of the type set
forth in clauses (i) through (iv) collectively, “Confidential Information”).


91



--------------------------------------------------------------------------------





10.1.2    Financial and Other Information. Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP reflecting all financial transactions; and furnish
to Agent (provided, that the documents required to be delivered pursuant to
clauses (a), (b) and (h) below shall be deemed to have been delivered on the
date on which such documents are posted on the Securities and Exchange
Commission’s website at www.sec.gov):
(a)    as soon as available, and in any event no later than (i) 90 days after
the close of each Fiscal Year, balance sheets as of the end of such Fiscal Year
and the related statements of income, cash flow and shareholders’ equity for
such Fiscal Year, on a consolidated basis for Parent and its Subsidiaries, which
consolidated statements shall be audited and certified by a firm of independent
certified public accountants of nationally recognized standing selected by
Parent or otherwise acceptable to Agent (which audit shall be without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit (except for any such qualification
pertaining to the maturity of any Debt occurring within 15 months of the
relevant audit or any breach or anticipated breach of any financial covenant)),
and shall set forth in comparative form corresponding figures for the preceding
Fiscal Year; and (ii) 60 days after the end of each Fiscal Year, internal
management financial statements (balance sheet, statement of income, and cash
flow statement) as of the end of such Fiscal Year, on a consolidated basis for
Parent and its Subsidiaries; provided, that the financial statements delivered
pursuant to this clause (ii) shall be delivered to Agent for informational
purposes only and the calculation of the Applicable Margin in the manner
described therein;
(b)    as soon as available, and in any event no later than 45 days after the
end of each Fiscal Quarter that is not the last Fiscal Quarter of a Fiscal Year,
unaudited balance sheets as of the end of such Fiscal Quarter and the related
statements of income and cash flow for such Fiscal Quarter and for the portion
of the Fiscal Year then elapsed, on a consolidated basis for Parent and its
Subsidiaries, setting forth in comparative form corresponding figures for the
preceding Fiscal Year and certified by chief financial officer (or other officer
holding a similar role) of Parent as prepared in accordance with GAAP and fairly
presenting in all material respects the financial position and results of
operations of Parent and its Subsidiaries on a consolidated basis as of such
date and for such Fiscal Quarter and period, subject to normal year-end
adjustments and the absence of footnotes;
(c)    as soon as available, and in any event within 30 days after the end of
each month that is not the last month of a Fiscal Year or Fiscal Quarter,
internal management financial statements (balance sheet, statement of income,
and cash flow statement) as of the end of such month, on a consolidated basis
for Parent and its Subsidiaries, setting forth in comparative form corresponding
figures for (i) the preceding Fiscal Year and (ii) such period set forth in the
projections delivered pursuant to Section 10.1.2(f) hereof, in each case on a
month-to-date and year-to-date basis with respect to profit and loss and cash
flow statements, in each case certified by the chief financial officer (or other
officer holding a similar role) of Parent as prepared in accordance with its
normal internal, interim reporting practices;
(d)    within the time frame specified for the delivery of financial statements
under clauses (a)(i), (a)(ii) and (b) above, (i) a Compliance Certificate
executed by the chief financial officer (or other officer holding a similar
role) of Parent; provided, that the Compliance Certificate delivered with the
financial statements pursuant to clause (a)(ii) shall be delivered to Agent for
informational purposes and the calculation of the Applicable Margin in the
manner described in the definition thereof only and (ii) a copy of the Credit
and Collection Guidelines if changes have been made since the Closing Date or
the date of the


92



--------------------------------------------------------------------------------





most recent delivery of the Credit and Collection Guidelines (which Credit and
Collection Guidelines may, in the case of Confidential Information, be
redacted);
(e)    together with the financial statements delivered pursuant to
Section 10.1.2(a)(i), a copy of the final management letters (if any) submitted
to Borrowers by their accountants in connection with such financial statements,
if any;
(f)    not later than 60 days after the commencement of each Fiscal Year,
projections of Parent’s consolidated balance sheets, results of operations, cash
flow and Availability for such Fiscal Year, month by month;
(g)    at Agent’s reasonable request, a listing of each Borrower’s trade
payables, specifying the trade creditor and balance due, and a detailed trade
payable aging, all in form satisfactory to Agent;
(h)    promptly after the sending or filing thereof, copies of any proxy
statements, financial statements or reports that Parent or any Borrower has made
generally available to its shareholders; copies of any regular, periodic and
special reports or registration statements or prospectuses that Parent or any
Borrower files with any Governmental Authority, except the Securities and
Exchange Commission (which shall be deemed to have been delivered when filed),
or any securities exchange; and copies of any press releases or other statements
made available by Parent or a Borrower to the public concerning material changes
to or developments in the business of Parent or such Borrower;
(i)    evidence as to Borrowers’ compliance with Consumer Finance Laws as
reasonably requested by Agent from time to time;
(j)    promptly, notice of any designation of any Real Estate subject to a
Mortgage or Leasehold Mortgage as being located in a special flood hazard zone;
and
(k)    such other reports and information (financial or otherwise) as Agent may
reasonably request (at its reasonable discretion or at the reasonable request of
any Lender) from time to time in connection with any Collateral or the financial
condition or business of any Obligor.
Information required to be delivered pursuant to this Section 10.1.2 shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall be have been posted by
Agent on SyndTrak, IntraLinks or a similar site to which the Agent and the
Lenders have been granted access or shall be available on the website of the
Securities and Exchange Commission at http://www.sec.gov or on the website of
Parent. Information required to be delivered pursuant to this Section 10.1.2 may
also be delivered by electronic communications pursuant to procedures approved
by the Agent. Each Lender shall be solely responsible for timely accessing
posted documents and maintaining its copies of such documents.
10.1.3    Notices. Notify Agent and Lenders in writing, promptly after a Senior
Officer of Borrower Agent obtains knowledge thereof, of any of the following
that affects an Obligor: (a) the commencement of any proceeding or investigation
which would reasonably be expected to have a Material Adverse Effect; (b) any
default under or termination of a Material Contract; (c) the existence of any
Default or Event of Default; (d) the occurrence of any event (including any
Intellectual Property Claim, violation or asserted violation of Applicable Law
(including ERISA, OSHA, FLSA and Environmental Laws), an Environmental Release,
ERISA Event or Regulatory Event) that would reasonably be expected to have a


93



--------------------------------------------------------------------------------





Material Adverse Effect; (e) any judgment in an amount exceeding the Threshold
Amount; (g) any written allegation, claim, fact or circumstance indicating that
any Contract, Credit and Collection Guidelines, act, omission or business
practice of Parent, any Obligor or any Subsidiary violates or fails to comply
with any Consumer Finance Law and which allegation, claim, fact or circumstance
claims damages in excess of the Threshold Amount; and (h) the sale of any
Inventory on consignment or approval or any other basis under which the customer
may return or require a Borrower to repurchase such Inventory.
10.1.4    Landlord and Storage Agreements. Upon request, provide Agent with
copies of all existing agreements, between an Obligor and any landlord,
warehouseman, processor, shipper, bailee or other Person that owns any premises
at which any Collateral may be kept or that otherwise may possess or handle any
Collateral.
10.1.5    Compliance with Laws. Comply with all Applicable Laws, including
ERISA, Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws regarding
collection and payment of Taxes, and maintain all Governmental Approvals
necessary to the ownership of its Properties or conduct of its business, unless
failure to comply (other than failure to comply with Anti-Terrorism Laws with
which the Borrowers and their Subsidiaries shall comply in all material
respects) or maintain could not reasonably be expected to have a Material
Adverse Effect. Without limiting the generality of the foregoing, if an
Environmental Release which could reasonably be expected to result in a Material
Adverse Effect requiring remediation under Environmental Laws occurs at or on
any Properties of Parent or its Subsidiaries, Parent, the relevant Borrower or
the applicable Subsidiary shall act, or shall cause the legally responsible
party to act, in each case promptly and diligently to investigate and report to
Agent and, as required by Environmental Laws, to all appropriate Governmental
Authorities the extent of, and to undertake or cause the legally responsible
party to undertake appropriate and necessary remedial action to address such
Environmental Release as required by applicable Environmental Laws.
10.1.6    Taxes. Pay and discharge all material Taxes prior to the date on which
they become delinquent or penalties attach, unless such Taxes are not overdue by
more than 30 days or (i) such Taxes are being Properly Contested or (ii) the
failure to pay such Taxes could not reasonably be expected to result in a
Material Adverse Effect.
10.1.7    Insurance. Maintain insurance with insurers with respect to the
Properties and business of Borrowers and its Subsidiaries of such type, in such
amounts, and with such coverages and deductibles as are customary for companies
similarly situated and operating in the same or similar locations.
10.1.8    Licenses. Except as could not reasonably be expected to result in a
Material Adverse Effect: keep each License affecting any Collateral (including
the manufacture, distribution or disposition of Inventory) or any other material
Property of Borrowers and its Subsidiaries in full force and effect; notify
Agent, upon its request, of any modification to any such License; pay all
Royalties when due; and notify Agent of any default or breach asserted by any
Person to have occurred under any such License.
10.1.9    Future Subsidiaries. Promptly notify Agent upon any Person becoming a
Subsidiary of Parent and, if such Person is neither a Foreign Subsidiary nor a
Securitization Subsidiary, cause it to guaranty the Obligations in a manner
reasonably satisfactory to Agent, and to execute and deliver such documents,
instruments and agreements and to take such other actions as Agent shall
reasonably require to evidence and perfect a Lien in favor of Agent (for the
benefit of Secured Parties) on all assets of such Person.
10.1.10    Reserved.


94



--------------------------------------------------------------------------------





10.1.11    Reserved.
10.1.12    Charge-Off Policy. The Borrowers shall establish and implement a
policy for charging off the unpaid balance of its delinquent Contracts as set
forth in the Credit and Collections Guidelines.
10.1.13    Loss Reserve. Parent and its Subsidiaries shall maintain, on a
consolidated basis, loss reserves at all times during the term of the Agreement
in amounts required to be maintained under GAAP.
10.2    Negative Covenants. As long as any Revolver Commitments are outstanding
and the Full Payment of the Obligations has not occurred, Parent and each
Borrower shall not, and shall not permit any of its Subsidiaries to:
10.2.1    Permitted Debt. Create, incur, guarantee or suffer to exist any Debt,
except:
(a)    the Obligations;
(b)    (i) Subordinated Debt; and (ii) unsecured Debt of Parent or its
Subsidiaries so long as, in the case of this clause (b)(ii), after giving effect
to such Debt, Parent shall be in Pro Forma Compliance with the covenants set
forth in Section 10.3.2 and 10.3.3 and such Indebtedness have a maturity no
earlier than the date that is 91 days after the Revolver Termination Date;
(c)    Permitted Purchase Money Debt;
(d)    Debt (other than the Obligations, Subordinated Debt and Permitted
Purchase Money Debt), but only to the extent outstanding on the Closing Date and
not satisfied with proceeds of the initial Revolver Loans;
(e)    Debt that is assumed or acquired in connection with any Acquisition
permitted hereunder or the acquisition of any asset or group of assets so long
as (i) such Debt was not incurred in contemplation of such Acquisition or
acquisition of assets and (ii) either does not exceed (x) $25,000,000 in the
aggregate outstanding at any time or (y) after giving effect to each such
assumption or acquisition of such Debt, the Payment Conditions are satisfied;
(f)    Permitted Contingent Obligations;
(g)    Debt owed to a Flooring Lender; provided, that such Flooring Lender has
entered into a Flooring Intercreditor Agreement with respect to such Debt;
(h)    Debt incurred for the acquisition of Real Estate by an Obligor so long as
the purchase price of such Real Estate does not exceed the fair market value of
the Real Estate at the time of its acquisition and the Debt incurred in
connection therewith does not exceed 100% of the purchase price (including fees,
costs and expenses, prepaid interest and similar items in connection therewith)
of such Real Estate; provided, that the aggregate outstanding Debt permitted
under this subsection (h) does not at any time exceed $30,000,000;
(i)    Refinancing Debt as long as each Refinancing Condition is satisfied with
respect to such Refinancing Debt;


95



--------------------------------------------------------------------------------





(j)    Debt incurred by a Securitization Subsidiary pursuant to one or more
Permitted ABS Transactions so long as at or prior to the initial transfer of
Contracts under any such transaction, the applicable Permitted ABS Agent has
entered into a Permitted ABS Intercreditor Agreement;
(k)    Debt incurred under Permitted Originator Notes;
(l)    Debt evidenced by the Existing HY Notes;
(m)    Debt evidenced by the Permitted Convertible Notes or by the Permitted
Additional HY Note;
(n)    Debt in the form of guarantees by Parent or any of its Subsidiaries of
Debt permitted under this Section 10.2.1;
(o)    obligations of Parent or any of its Subsidiaries under any Hedging
Agreements not entered into for speculative purposes (including Hedging
Agreement entered into by any Securitization Subsidiary in connection with a
Permitted ABS Transaction);
(p)    (i) Debt incurred in the Ordinary Course of Business in respect of
netting services, overdraft protections, employee credit card programs, Bank
Products and otherwise in connection with Deposit Accounts and (ii) Debt
incurred in connection with letters of credit, bankers’ acceptances, bank
guarantees, discounted bills of exchange or the discounting or factoring of
receivables for credit management purposes, warehouse receipts or similar
facilities, in each case incurred or undertaken in the Ordinary Course of
Business;
(q)    Debt among Parent and its Subsidiaries; provided that (i) Debt of any
Subsidiary that is not an Obligor owing to any Obligor shall be permitted under
Section 10.2.5 and (ii) Debt of the Obligors owing to any Subsidiary that is not
an Obligor shall be expressly subordinated to the Obligations under the Loan
Documents on terms reasonably acceptable to Agent (it being understood that such
subordination terms shall permit the repayment of interest and/or principal with
respect to such Debt in the absence of notification by Agent during the
existence of an Event of Default that such payments shall no longer be made);
(r)    Debt consisting of (i) the financing of insurance premiums or (ii)
take-or-pay obligations contained in supply arrangements, in each case, in the
Ordinary Course of Business;
(s)    Debt incurred by Parent and its Subsidiaries representing (i) deferred
compensation to directors, officers, employees, members of management and
consultants of Parent, Parent and its Subsidiaries in the Ordinary Course of
Business and (ii) deferred compensation or other similar arrangements in
connection with any Permitted Acquisition or any Investment permitted hereby;
(t)    Debt arising out of the creation of any Lien (other than for Liens
securing debt for Borrowed Money) permitted under Section 10.2.2;
(u)    Debt incurred in the Ordinary Course of Business in respect of
obligations of Parent and its Subsidiaries to pay the deferred purchase price of
goods or services or progress payments in connection with such goods and
services;
(v)    Debt incurred by Parent and its Subsidiaries representing Investments
(other than for Restricted Investments) permitted under Section 10.2.5;


96



--------------------------------------------------------------------------------





(w)    unfunded pension fund and other employee benefit plan obligations and
liabilities incurred in the Ordinary Course of Business to the extent that they
are permitted to remain unfunded under applicable law;
(x)    Debt owed to (including obligations in respect of letters of credit, bank
guarantees or similar instruments for the benefit of) any Person providing
workers’ compensation, securing unemployment insurance and other social security
laws or regulation, health, disability or other employee benefits or property,
casualty or liability insurance or self insurance or other similar obligations
to Parent or any Subsidiary;
(y)    Debt supported by a Letter of Credit, in a principal amount not in excess
of the Stated Amount of such Letter of Credit;
(z)    Indebtedness in respect of any letter of credit issued in favor of any
Issuing Bank or Swingline Lender to support any Defaulting Lender’s
participation in Letters of Credit issued, or Swingline Loans made hereunder;
(aa)    Debt that is not included in any of the preceding clauses of this
Section and does not exceed $50,000,000 in the aggregate outstanding at any
time;
(bb)    deferred compensation arrangements in the Ordinary Course of Business;
and
(cc)    all premium (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on Debt described in
paragraphs (a) through (aa) above.
10.2.2    Permitted Liens. Create or suffer to exist any Lien upon any of its
Property, except the following (collectively, “Permitted Liens”):
(a)    any Lien (i) created under the Loan Documents and (ii) on cash or
deposits granted in favor of any Swingline Lender or any Issuing Bank hereunder
to Cash Collateralize any Defaulting Lender’s participation in Letters of Credit
issued, or Swingline Loans made, under this Agreement, as applicable;
(b)    Purchase Money Liens securing Permitted Purchase Money Debt;
(c)    Liens for Taxes that are not overdue by more than thirty (30) days or, if
more than thirty (30) days overdue, (i) which are being Properly Contested or
(ii) with respect to which the failure to make payment could not reasonably be
expected to have a Material Adverse Effect;
(d)    statutory Liens arising in the Ordinary Course of Business including
landlord’s, carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
construction or other like Liens arising in the Ordinary Course of Business and
securing obligations that are not overdue by more than thirty (30) days or, if
more than thirty (30) days overdue, (i) which are being Properly Contested, or
(ii) are subject to a Lien Waiver, or (iii) with respect to which the failure to
make payment could not reasonably be expected to have a Material Adverse Effect;
(e)    (i) Liens incurred or pledges or deposits made in the Ordinary Course of
Business to secure the performance of bids, trade contracts (other than for
Borrowed Money), leases (other


97



--------------------------------------------------------------------------------





than Capital Leases), statutory obligations, surety, stay, customs and appeal
bonds, performance, performance and completion and return of money bonds,
government contracts, financial assurances and completion guarantees and similar
obligations, including those incurred to secure health, safety and environmental
obligations in the Ordinary Course of Business or arising as a result of
progress payments under government contracts and (ii) obligations in respect of
letters of credit, bank guarantees or similar instruments that have been posted
to support payment of the items set forth in clause (i) of this
Section 10.2.2(e);
(f)    Liens arising in the Ordinary Course of Business that are subject to Lien
Waivers;
(g)    Liens arising by virtue of a judgment or judicial order against Parent or
its Subsidiaries, or any Property of Parent or its Subsidiaries, not
constituting an Event of Default;
(h)    (i) easements, rights-of-way, restrictions, trackage rights, leases
(other than Capital Lease Obligations), licenses, special assessments, covenants
or other agreements of record, and other similar charges or encumbrances on Real
Estate, that do not secure any Borrowed money and do not materially interfere
with the Ordinary Course of Business and (ii) Liens and other matters disclosed
in any mortgagee title policy and any replacement, modification, extension or
renewal of such Lien;
(i)    (i) contractual rights of set-off (A) relating to the establishment of
depository relationships with banks not given in connection with the issuance of
Debt for borrowed money, (B) relating to pooled deposit, sweep accounts and
netting arrangements of Parent and its Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the Ordinary Course of Business,
and (C) relating to purchase orders and other agreements entered into with
customers of Parent and its Subsidiaries in the Ordinary Course of Business and
(ii) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights (including
overdraft protection);
(j)    Liens in favor of a Flooring Lender so long as such Liens do not attach
to any assets of a Borrower other than the Inventory floored by such Flooring
Lender and the proceeds and products thereto;
(k)    Liens securing only the Real Estate owned by a Borrower to secure Debt
permitted under Section 10.2.1(h);
(l)    existing Liens shown on Schedule 10.2.2, and any refinancing,
modification, replacement, renewal or extension thereof; provided, that the Lien
does not extend to any additional property other than after-acquired property
that is affixed to or incorporated in the property covered by such Lien and the
proceeds and products thereof;
(m)    Liens on the Equity Interests of Parent which are held by Parent, to the
extent such Equity Interests are deemed to be Margin Stock;
(n)    Liens on the Securitized Contracts of a Securitization Subsidiary and
Liens on the assets of a Securitization Subsidiary, in each case, in favor of a
Permitted ABS Agent and subject to a Permitted ABS Intercreditor Agreement;
(o)    Security interests as described in 9-109(a)(3) of the UCC created in
connection with sales of accounts, chattel paper, payment intangibles or
promissory notes permitted by or not otherwise prohibited by this Agreement or
any other Loan Document;


98



--------------------------------------------------------------------------------





(p)    any interest or title of a lessor, sublessor, licensor or sublicensee
under any leases, subleases, licenses or sublicenses entered into by Parent or
any Subsidiary in the Ordinary Course of Business;
(q)     (i) leases, subleases, licenses or sublicenses of property in the
Ordinary Course of Business or (ii) rights reserved to or vested in any Person
by the terms of any lease, license, franchise, grant or permit held by Parent or
any Subsidiary or by a statutory provision to terminate any such lease, license,
franchise, grant or permit or to require periodic payments as a condition to the
continuance thereof;
(r)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(s)    Liens (i) arising out of conditional sale, title retention, consignment
or similar arrangements for sale of goods entered into by Parent or the
Subsidiaries in the Ordinary Course of Business and (ii) arising by operation of
law under Article 2 of the Uniform Commercial Code;
(t)    Liens on insurance policies and the proceeds thereof securing the
financing of Debt permitted pursuant to Section 10.2.1(t)(i);
(u)    ground leases in the Ordinary Course of Business in respect of Real
Estate on which facilities owned or leased by Parent or any Subsidiary are
located;
(v)    Liens securing obligations under Hedging Agreements permitted by Section
10.2.1(o);
(w)    any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;
(x)    Liens deemed to exist in connection with permitted repurchase obligations
or set-off rights;
(y)    Liens securing Debt permitted under Section 10.2.1(e); provided, however,
such Liens are not created or incurred in connection with, or in contemplation
of, such acquisition and such Liens shall be limited to all or part of the same
assets (including after acquired property to the extent it would have been
subject to a Lien in respect of the arrangements under which such Liens arose)
that secured the obligations to which the original Liens relate (plus
improvements on such Property);
(z)    Liens securing obligations in respect of letters of credit, banker’s
acceptances, bank guarantees or similar instruments permitted under Sections
10.2.1(p), (x) and (z);
(aa)    Liens (i) solely on any cash earnest money deposits or cash equivalents
in connection with any letter of intent or purchase agreement or otherwise in
connection with any escrow arrangements with respect to any Permitted
Acquisition or other Investment permitted hereunder and (ii)consisting of an
agreement to dispose of any property in a transaction permitted hereunder;
(bb)    Liens arising from precautionary UCC financing statements (or similar
filings under Applicable Law) regarding operating leases or consignment or
bailee arrangements; and
(cc)    other Liens with respect to property or assets of Parent or any of its
Subsidiaries; provided that the aggregate principal amount of the Debt or other
obligations secured by such


99



--------------------------------------------------------------------------------





Liens does not exceed $50,000,000 at any time outstanding; provided, further,
that if such Liens attach to any Collateral included in the Borrowing Base, such
Liens will be subject to an intercreditor agreement in form and substance
satisfactory to Agent.
10.2.3    Capital Expenditures. Make Capital Expenditures in excess of
$100,000,000 in the aggregate during any period of four (4) consecutive Fiscal
Quarters, measured as at the end of each Fiscal Quarter.
10.2.4    Distributions. Declare or make any Distributions, except Permitted
Distributions.
10.2.5    Restricted Investments. Make any Restricted Investment.
10.2.6    Disposition of Assets. Make any Asset Disposition, except:
(a)    a Permitted Asset Disposition;
(b)    a disposition of Equipment under Section 8.4.2;
(c)    a transfer of Property by (i) an Obligor to a Borrower or any other
Obligor, (ii) by a Subsidiary that is not an Obligor to an Obligor or any other
Subsidiary or (iii) by an Obligor to a non-Obligor to the extent permitted by
Section 10.2.5;
(d)    an Asset Disposition of Margin Stock by Parent;
(e)    the disposition of charged-off receivables in the Ordinary Course of
Business;
(f)    dispositions of Property subject to casualty, condemnation or similar
proceedings (including in lieu thereof) upon receipt of the Net Proceeds
therefor;
(g)    dispositions of Real Estate and related assets in the Ordinary Course of
Business in connection with relocation activities for directors, officers,
employees, members of management, or consultants of Parent and the Subsidiaries;
and
(h)    the transfer or abandonment of Intellectual Property rights no longer
used or useful in the business in accordance with the reasonable business
judgement of Borrower Agent.
10.2.7    Reserved.
10.2.8    Restrictions on Payment of Certain Debt.
(a)    Make any payments (whether voluntary or mandatory, or a prepayment,
redemption, repurchase, retirement, defeasance or acquisition) with respect to
any Subordinated Debt, except
(i)    regularly scheduled payments of principal, interest, fees, expenses and
indemnities, but only to the extent permitted or not restricted under any
subordination agreement relating to such Debt;
(ii)    payments made in respect of a Permitted Originator Note;
(iii)    any replacements, renewals, extensions, refinancings, refundings or
exchanges of any such Subordinated Debt for like or junior debt with the
proceeds of other Debt permitted under Section 9.2.1;


100



--------------------------------------------------------------------------------





(iv)    the conversion of any such Subordinated Debt to, or payment with the
proceeds of, Equity Interests;
(v)    additional payments and prepayments in respect of the Subordinated Debt
with net proceeds from the incurrence of Subordinated Debt or other unsecured
Debt permitted hereunder;
(vi)    Refinancing Debt in respect of such Subordinated Debt;
(vii)    payments of, and cash payments due upon conversion with respect to, any
Permitted Convertible Notes in accordance with the terms thereof; and
(viii)    additional cash payments and prepayments so long as, in each case, the
Payment Conditions are satisfied.
(b)    Make any payment with respect to a Permitted ABS Transaction other than
(i) payments made with the proceeds of the Securitized Contracts of the
corresponding Permitted ABS Transaction; (ii) payments made in connection with
the repurchase of Contracts which are permitted under clause (g) of the
definition of Restricted Investments; (iii) payments so long as immediately
before and after giving effect to any such repayment no Default or Event of
Default exists and immediately after giving effect thereto Availability exceeds
the greater of (x) $40,000,000 and (y) 10.0% of the Borrowing Base then in
effect.
(c)    Make any principal payments (whether voluntary or mandatory, or a
prepayment, redemption, repurchase, retirement, defeasance or acquisition) with
respect to unsecured Debt (including the HY Notes), except:
(i)    regularly scheduled payments of principal and scheduled payments at
maturity;
(ii)    principal payments made with the proceeds of the incurrence of other
unsecured Debt, Permitted Additional HY Notes, and Subordinated Debt permitted
hereunder;
(iii)    the conversion of any such Debt to, or payment with the proceeds of,
Equity Interests;
(iv)    Refinancing Debt in respect of such unsecured Debt;
(v)    principal payments of, and cash payments due upon conversion with respect
to, any Permitted Convertible Notes in accordance with the terms thereof; and
(vi)    if the outstanding principal amount of such unsecured Debt is (A)
greater than $15,000,000, any other principal payments with respect to such Debt
so long as the Payment Conditions are satisfied with respect to each such
payment and (B) $15,000,000 or less, immediately before and after giving effect
to such payment, no Event of Default exists.
10.2.9    Fundamental Changes.
(a)    Merge, combine or consolidate with any Person, or liquidate, wind up its
affairs or dissolve itself, in each case whether in a single transaction or in a
series of related transactions, except (i) Parent and its Subsidiaries may
engage in Permitted Acquisitions, (ii) any non-Obligor Subsidiary


101



--------------------------------------------------------------------------------





may be merged into or consolidated with, or transfer all or substantially all of
the its property to, (1) any Borrower or Guarantor (other than Parent), so long
as such Borrower or such Guarantor is the surviving entity or the surviving
entity assumes the Obligations in a manner satisfactory to Agent, or (2) another
non-Obligor Subsidiary, (ii) any Borrower or Guarantor (other than Parent) may
merge into or consolidate with any Borrower so long as a Borrower is the
surviving entity or the surviving entity assumes the Obligations in a manner
satisfactory to Agent, (iii) any Guarantor (other than Parent) may merge into or
consolidate with any other Guarantor (other than Parent) and (iv) any Subsidiary
may liquidate or dissolve so long as (1) such Subsidiary determines in good
faith that such liquidation or dissolution is in its best interest, (2) a
Borrower shall only liquidate or dissolve with or into another Borrower with at
least one Borrower surviving and (3) a Guarantor shall only liquidate or
dissolve into an Obligor or such liquidation or dissolution is an Investment
permitted hereunder;
(b)    Without providing Agent at least thirty (30) days’ prior written notice
thereof (or such shorter period as Agent may agree), (i) change its name (ii)
change its charter or other organizational identification number or (iii) change
its entity type or state of organization.
10.2.10    Reserved.
10.2.11    Organic Documents. Except as required by Applicable Law, amend,
modify or otherwise change any of its Organic Documents as in effect on the
Closing Date in a manner that would reasonably be expected to be materially
adverse to the rights or interests of Agent or Lenders.
10.2.12    Reserved.
10.2.13    Accounting Changes. Change its Fiscal Year without the consent of
Agent.
10.2.14    Restrictive Agreements. Become a party to any Restrictive Agreement,
except Restrictive Agreements as follows:
(a)    in effect on the Closing Date and any replacements, renewals, extensions,
refinancings, refundings or exchanges of or any amendment, restatement,
amendment and restatement, supplement or other modification expanding the scope
of, such restriction or condition, in each case, so long as not done so in a
manner materially adverse to the Lenders taken as a whole;
(b)    relating to secured Debt permitted hereunder (including any Refinancing
Debt in respect thereof), as long as the restrictions apply only to collateral
for such Debt (other than the Collateral);
(c)    constituting customary restrictions on assignment in leases and other
contracts;
(d)    the HY Note Indentures (as amended as permitted hereunder);
(e)    any guaranty by any Subsidiary of Parent of Parent’s obligations under
any HY Notes as permitted under Section 10.2.1(n);
(f)    pursuant to any Loan Document;
(g)    pursuant to any Permitted ABS Documents entered into by a Securitization
Subsidiary or any Organic Document of any Securitization Subsidiary;


102



--------------------------------------------------------------------------------





(h)    restrictions and conditions imposed by Applicable Law or by any Loan
Document;
(i)    in the case of any Subsidiary that is not a wholly-owned Subsidiary,
restrictions and conditions imposed by its organizational documents or any
related joint venture or similar agreement;
(j)    customary restrictions and conditions contained in agreements relating to
Asset Dispositions pending such Asset Disposition; provided such restrictions
and conditions apply only to Person and/or assets subject to such Asset
Disposition and such sale is permitted hereunder;
(k)    restrictions and conditions that were binding on a Subsidiary at the time
such Subsidiary first becomes a Subsidiary, so long as the agreements providing
for such restrictions and conditions were not entered into in contemplation of
such Person becoming a Subsidiary;
(l)    restrictions and conditions imposed by agreements relating to Excluded
Subsidiaries;
(m)    customary provisions in joint venture agreements and other similar
agreements entered into in connection with any joint venture;
(n)    restrictions on cash or other deposits imposed by suppliers and customers
under contracts entered into in the Ordinary Course of Business; and
(o)    customary net worth provisions contained in Real Estate leases entered
into by Parent or any of its Subsidiaries.
10.2.15    Reserved.
10.2.16    Conduct of Business. Engage in any lines of business, other than as a
conducted on the Closing Date any activities incidental, ancillary or reasonably
related thereto (including providing proprietary credit solutions for
customers).
10.2.17    Affiliate Transactions. Enter into or be party to any transaction
with an Affiliate, except
(a)    transactions contemplated by the Loan Documents;
(b)    payment of reasonable compensation to officers and employees for services
actually rendered, and loans and advances permitted under this Agreement;
(c)    payment of customary directors’ fees and indemnities;
(d)    transactions solely among Obligors to the extent permitted or not
restricted hereunder;
(e)    transactions with Affiliates that were consummated prior to the Closing
Date or any amendment thereto to the extent such amendment is not adverse to the
Lenders in any material respect;


103



--------------------------------------------------------------------------------





(f)    transactions with Affiliates in the Ordinary Course of Business, upon
fair and reasonable terms and no less favorable than would be obtained in a
comparable arm’s-length transaction with a non-Affiliate;
(g)    entry into a Permitted ABS Purchase Agreement, any other Permitted ABS
Documents, and Permitted Originator Notes and all transactions contemplated
thereunder;
(h)    entry into a guaranty of any HY Notes, Permitted Additional HY Notes or
Permitted Convertible Notes facility as permitted under Section 10.2.1 and all
transactions contemplated thereunder;
(i)    servicing agreements and administration agreements, and all transactions
contemplated thereunder, entered into in connection with a Permitted ABS
Transaction;
(j)    transactions solely among non-Obligor Subsidiaries;
(k)    any Investment not prohibited by Section 10.2.5 or any merger,
consolidation or combination not prohibited by Section 10.2.9;
(l)    (1) any employment or severance agreements or arrangements entered into
by Borrowers or any of the Subsidiaries in the Ordinary Course of Business, (ii)
any subscription agreement or similar agreement pertaining to the repurchase of
Equity Interests pursuant to put/call rights or similar rights with employees,
officers, directors, members of management or consultants, and (iii) any
employee compensation, benefit plan or arrangement, any health, disability or
similar insurance plan which covers employees, and any reasonable employment
contract or arrangement and transactions pursuant thereto;
(m)    any purchase by Parent of or contributions to, the Equity Interests of
Borrowers;
(n)    transactions among Borrowers and the Subsidiaries for the purchase or
sale of goods, products, parts and services entered into in the Ordinary Course
of Business;
(o)    transactions with customers, clients, suppliers or joint ventures for the
purchase or sale of goods and services entered into in the Ordinary Course of
Business; and
(p)    Distributions permitted under Section 10.2.4.
10.2.18    Reserved.
10.2.19    Amendments to Subordinated Debt.
(a)    Amend, supplement or otherwise modify any document, instrument or
agreement relating to any Subordinated Debt, if, in any case, such modification
(a) increases the principal balance of such Debt except as permitted by Section
10.2.1; (b) accelerates the date on which any installment of principal is due;
(c) shortens the final maturity date (except to a date that is no earlier than
91 days after the Revolver Termination Date); or (d) results in the Obligations
not being fully benefited by the subordination provisions thereof. This Section
10.2.19 shall not restrict any amendment, restatement, amendment and
restatement, supplement, modification, replacement, renewal, extension and
refinancing of Subordinated Debt permitted under this Agreement or the
applicable subordination agreement.
10.2.20    Reserved.


104



--------------------------------------------------------------------------------





10.2.21    Amendment to Permitted ABS Documents. Permit any amendment,
supplement or other modification in the Permitted ABS Documents, if it results
in any covenants, terms or conditions that are materially more restrictive or
burdensome, taken as a whole, for Borrowers or would otherwise be materially
adverse to the interests of the Secured Parties; it being understood that no
amendment, supplement, or other modification is adverse if (x) such amendment,
supplement, or modification is permitted under the applicable Permitted ABS
Intercreditor Agreement or (y) after giving effect to such amendment, supplement
or other modification, the transactions under such Permitted ABS Documents as of
the date of such amendment, supplement or other modification constitute a
Permitted ABS Transaction.
10.3    Financial Covenants. As long as any Revolver Commitments are outstanding
and the Full Payment of the Obligations has not occurred, Parent shall on a
consolidated basis with its Subsidiaries:
10.3.1    Minimum Interest Coverage Ratio. Commencing with the Fiscal Quarter
ending April 30, 2018, maintain an Interest Coverage Ratio at least (a)
1.50:1.00, measured on a trailing two Fiscal Quarter basis and (b) 1.00:1.00
measured for each Fiscal Quarter, in each case as of the last day of each Fiscal
Quarter.
10.3.2    Maximum Leverage Ratio. Commencing with the Fiscal Quarter ending
April 30, 2018, maintain a Leverage Ratio not greater than 4.00:1.00, measured
quarterly as of the last day of each Fiscal Quarter.
10.3.3    Maximum ABS Excluded Leverage Ratio. Commencing with the Fiscal
Quarter ending April 30, 2018, maintain an ABS Excluded Leverage Ratio not
greater than 2.00:1.00, measured quarterly as of the last day of each Fiscal
Quarter.
10.4    Curative Equity.
10.4.1    Subject to the limitations set forth in Section 10.4.6, Borrowers may
cure an Event of Default arising out of a breach of any of the financial
covenants set forth in Sections 10.3.1, 10.3.2 and 10.3.3 (the “Specified
Financial Covenants”) (as the case may be) by way of an investment of Curative
Equity prior to the date on which the Compliance Certificate is delivered to
Agent pursuant to Section 10.1.2(d) in respect of the Fiscal Quarter with
respect to which any such breach occurred; provided, that Borrowers’ right to so
cure an Event of Default shall be contingent on the timely delivery of such
Compliance Certificate as required under Section 10.1.2(d).
10.4.2    The Borrowers shall promptly notify Agent of their receipt of any
proceeds of Curative Equity and shall apply the same to the payment of the
Obligations in the manner specified in Section 5.3.
10.4.3    Subject to the limitations set forth in Section 10.4.6, any investment
of Curative Equity shall be in an amount that is sufficient to cause Parent and
its Subsidiaries to be in compliance with all of the Specified Financial
Covenants as at the last day of the most recently ended month or Fiscal Quarter
(as the case may be), calculated for such purpose as if such amount were
additional EBITDA and increase in Tangible Net Worth, and a decrease in total
liabilities, as necessary, of Parent and its Subsidiaries as at such date and
had been included in the financial calculations of Parent and its Subsidiaries
on such date.
10.4.4    In the Compliance Certificate delivered pursuant to Section 10.1.2(d)
in respect of the month end or Fiscal Quarter end (as the case may be) on which
Curative Equity is used to cure any breach of the Specified Financial Covenants,
Borrowers shall (i) include evidence of its receipt of Curative Equity


105



--------------------------------------------------------------------------------





proceeds, and (ii) set forth a calculation of the financial results and balance
sheet of Parent and its Subsidiaries as at such month end or Fiscal Quarter end
(as the case may be) (including for such purposes the proceeds of such Curative
Equity as either deemed EBITDA for such month end or Fiscal Quarter end (as the
case may be) and the three following month end or Fiscal Quarter end (as the
case may be), or increased Tangible Net Worth and decreased total liabilities
for such month end or Fiscal Quarter end (as the case may be), as if received on
such date), which shall confirm that on a pro forma basis taking into account
the application of Curative Equity proceeds, Parent and its Subsidiaries would
have been in compliance with the Specified Financial Covenants (as at such
date).
10.4.5    Upon delivery of a Compliance Certificate pursuant to Section
10.1.2(d) conforming to the requirements of this Section, any Event of Default
that is continuing from a breach of any of the Specified Financial Covenants
shall be deemed cured with no further action required by the Lenders. In the
event Borrowers do not cure all financial covenant violations as provided in
this Section 10.4, the existing Event of Default shall continue unless waived by
the Required Lenders in writing.
10.4.6    Notwithstanding the foregoing, (i) Borrowers’ rights under this
Section 10.4 may be exercised not more than two times during the term of this
Agreement, and (ii) the amount of each investment of Curative Equity may not be
less than $1,000,000 or greater than $20,000,000.
10.5    Contract Forms. The Borrowers shall not include in the Borrowing Base
Contracts which are not on the printed forms previously approved in writing by
Agent, and Borrowers shall not change or vary the printed forms of such
Contracts in any material adverse manner without Agent’s prior written consent
not to be unreasonably withheld, delayed or conditioned, unless such change or
variation is required by any Requirement of Law or recommended by counsel to
Borrowers. Agent may reasonably withhold its consent until Agent receives a
reasonably satisfactory opinion of Borrowers’ counsel regarding compliance of
the revised form of Contract with any Requirement of Law.
10.6    Reserved.
SECTION 11.    EVENTS OF DEFAULT; REMEDIES ON DEFAULT
11.1    Events of Default. Each of the following shall be an “Event of Default”
hereunder, if the same shall occur for any reason whatsoever, whether voluntary
or involuntary, by operation of law or otherwise:
(a)    A Borrower fails to pay (i) principal on any Revolver Loan when due
(whether at stated maturity, on demand, upon acceleration or otherwise) or (ii)
any interest, fees or other amounts due under this Agreement within three (3)
Business Days of the date due;
(b)    Any representation or warranty of an Obligor made in connection with any
Loan Document or any certificate or instrument required to be furnished in
connection with or pursuant to any Loan Document is incorrect or misleading in
any material respect when given;
(c)    A Borrower breaches or fail to perform any covenant contained in Section
8.2.4, 8.2.5, 10.1.1, 10.1.3, 10.2 and 10.3;
(d)    An Obligor breaches or fails to (i) deliver a Borrowing Base Certificate
required to be delivered pursuant to Section 8.1 within three (3) Business Days
of the date such Borrowing Base Certificate was required to be delivered, (ii)
comply with Section 7.6 and such failure is not cured


106



--------------------------------------------------------------------------------





within 10 Business Days or (iii) perform any other covenant contained in any
Loan Documents, and such breach or failure is not cured within 30 days after a
Senior Officer of such Obligor has knowledge thereof or receives written notice
thereof from Agent, whichever is sooner;
(e)     (i) A Guarantor repudiates, revokes or attempts to revoke its Guaranty;
(ii) an Obligor denies in writing or contests the validity or enforceability of
any Loan Documents; (iii) other than with respect to items of Collateral with a
value not exceeding $5,000,000 in the aggregate, any Lien granted to the Agent
ceases to be a valid and perfected Lien (or the priority of such Lien ceases to
be in full force and effect) (to the extent perfection is required hereunder or
under any Loan Document), except to the extent that any such loss of validity,
perfection or priority results from the failure of the Agent to maintain
possession of Collateral requiring perfection through control or to file or
record any document delivered to it for filing or recording; or (iv) any Loan
Document ceases to be in full force or effect for any reason (other than in
accordance with its terms or a waiver or release by Agent and Lenders);
(f)    Any material breach or default of an Obligor occurs under (i) any Hedging
Agreement or (ii) any instrument or agreement to which it is a party or by which
it or any of its Properties is bound, in each case relating to any Debt (other
than the Obligations) in excess of the Threshold Amount (including the documents
related to a Permitted ABS Documents) and beyond the period of grace, if the
maturity of or any payment with respect to such Debt may be accelerated or
demanded due to such breach, in each case (x) unless such Debt has been paid in
full or the failure has been waived or otherwise cured prior to the acceleration
of the Obligations under the Loan Documents, (y) with respect to such Debt
consisting of obligation under Hedging Agreements, termination events or
equivalent events relating to the breach by Parent, any Borrower or any
Subsidiary of the terms thereof and (z) this clause (f) shall not apply to
secured Debt that becomes due as a result of the voluntary sale, transfer of the
property or assets subject to such Debt or as a result of an event not
constituting a Change of Control under this Agreement and such Debt is paid when
due or prior to acceleration of the Obligations;
(g)    Any final judgment or order for the payment of money is entered against
an Obligor in an amount that exceeds, individually or cumulatively with all such
unsatisfied judgments or orders against all Obligors, the Threshold Amount (net
of insurance coverage therefor that has not been denied by the insurer), and
there is a period of 60 consecutive days during which (i) such judgment or order
is not discharged, satisfied, vacated or bonded pending appeal or (ii) a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, is not in effect;
(h)    A loss, theft, damage or destruction occurs with respect to any
Collateral included in the Borrowing Base if the amount not covered by insurance
exceeds the Threshold Amount;
(i)    An Obligor suffers the loss, revocation or termination any material
license or permit which is necessary for the continued operation of a material
part of such Obligor’s business for a material period of time which materially
adversely affects the financial condition of the Obligors taken as a whole; an
Obligor agrees to or commences any liquidation, dissolution or winding up of its
affairs; or an Obligor is not Solvent;
(j)    An Insolvency Proceeding is commenced by an Obligor; an Obligor makes an
offer of settlement, extension or composition to its unsecured creditors
generally; a trustee is appointed to take possession of any substantial Property
of or to operate any of the business of an Obligor; or an Insolvency Proceeding
is commenced against an Obligor and the Obligor consents to institution of the
proceeding (it being understood that any involuntary Insolvency Proceeding,
petition or appointment


107



--------------------------------------------------------------------------------





described in this clause (j) shall not constitute an Event of Default unless
such proceeding, petition or appointment shall continue undismissed for 60 days
or an order for relief is entered in the proceeding, petition or appointment);
(k)     (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan that has resulted or could reasonably be expected to result
in liability of an Obligor to a Pension Plan, Multiemployer Plan or PBGC, or
that constitutes grounds for appointment of a trustee for or termination by the
PBGC of any Pension Plan or Multiemployer Plan; (ii) an Obligor or ERISA
Affiliate fails to pay when due any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan; or
(iii) any event similar to the foregoing occurs or exists with respect to a
Foreign Plan, but, in each case in this clause (k) only if such occurrence or
event would either individually or in the aggregate reasonably be expected to
result in an Obligor or the Obligors incurring a liability which would have a
Material Adverse Effect;
(l)    An Obligor or any of its Senior Officers is criminally indicted or
convicted for (i) a felony committed in the conduct of the Obligor’s business,
or (ii) violating any state or federal law (including the Controlled Substances
Act, Money Laundering Control Act of 1986 and Illegal Exportation of War
Materials Act) that could lead to forfeiture of any Collateral;
(m)    A Change of Control occurs; or
(n)    A Level Two Regulatory Event has occurred.
11.2    Remedies upon Default. If an Event of Default described in Section
11.1(j) occurs and is continuing with respect to any Borrower, then to the
extent permitted by Applicable Law, all Obligations (other than Secured Bank
Product Obligations) shall become automatically due and payable and all Revolver
Commitments shall terminate, without any action by Agent or notice of any kind.
In addition, or if any other Event of Default exists, Agent may in its sole
discretion (and shall upon written direction of Required Lenders) do any one or
more of the following from time to time:
(a)    declare any Obligations (other than Secured Bank Product Obligations)
immediately due and payable, whereupon they shall be due and payable without
diligence, presentment, demand, protest or notice of any kind, all of which are
hereby waived by Borrowers to the fullest extent permitted by law;
(b)    terminate, reduce or condition any Revolver Commitment, adjust the
Borrowing Base, CAI Borrowing Base, or CCI Borrowing Base;
(c)    require Obligors to Cash Collateralize LC Obligations or other
Obligations under the Loan Documents that are contingent or not yet due and
payable, and, if Obligors fail promptly to deposit such Cash Collateral, Agent
may (and shall upon the direction of Required Lenders) advance the required Cash
Collateral as Revolver Loans (whether or not an Overadvance exists or is created
thereby, or the conditions in Section 6 are satisfied); and
(d)    exercise any other rights or remedies afforded under any agreement, by
law, at equity or otherwise, including the rights and remedies of a secured
party under the UCC. Such rights and remedies include the rights to (i) take
possession of any Collateral; (ii) require Borrowers to assemble Collateral, at
Borrowers’ expense, and make it available to Agent at a place designated by
Agent; (iii) enter any premises where Collateral is located and store Collateral
on such premises until sold (and if the premises


108



--------------------------------------------------------------------------------





are owned or leased by a Borrower, Borrowers agree not to charge for such
storage); and (iv) sell or otherwise dispose of any Collateral in its then
condition, or after any further manufacturing or processing thereof, at public
or private sale, with such notice as may be required by Applicable Law, in lots
or in bulk, at such locations, all as Agent, in its discretion, deems advisable.
Each Borrower agrees that 10 days notice of any proposed sale or other
disposition of Collateral by Agent shall be reasonable, and that any sale
conducted on the internet or to a licensor of Intellectual Property shall be
commercially reasonable so long as otherwise conducted in accordance with
Applicable Law. Agent shall have the right to conduct such sales on any
Obligor’s premises, without charge, and any sale may be adjourned from time to
time in accordance with Applicable Law. Agent shall have the right to sell,
lease or otherwise dispose of any Collateral for cash, credit or any combination
thereof, and Agent may purchase any Collateral at public or, if permitted by
law, private sale and, in lieu of actual payment of the purchase price, may
credit bid and set off the amount of such price against the Obligations.
(e)    So long as a Level Two Regulatory Event is continuing, Agent shall have
the right to immediately substitute a third party acceptable to Agent as
servicer or asset manager of Borrowers’ respective or collective portfolios of
Contracts, and upon and after such substitution, such replacement servicer shall
be entitled to receive a commercially reasonable fee for such services;
provided, that upon the cure of such Event of Default, Borrowers shall be
reinstated as such servicer or asset manager as promptly as practicable.
11.3    License. Except as is prohibited by an existing and enforceable
anti-assignment provision (other than to the extent that any such term would be
rendered ineffective pursuant to the UCC or any other Applicable Law or
principles of equity), Agent is hereby granted an irrevocable, non-exclusive
license or other right to use, license or sub-license (without payment of
royalty or other compensation to any Person) any or all Intellectual Property of
Borrowers, computer hardware and software, trade secrets, brochures, customer
lists, promotional and advertising materials, labels, packaging materials and
other Property, in advertising for sale, marketing, selling, collecting,
completing manufacture of, or otherwise exercising any rights or remedies with
respect to, any Collateral.
11.4    Setoff. At any time during the existence of an Event of Default, Agent,
Issuing Bank, Lenders, and any of their Affiliates are authorized, to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by Agent, Issuing Bank, such Lender or such Affiliate (other than,
for the avoidance of doubt, Tax and Trust Funds) to or for the credit or the
account of an Obligor against its Obligations, whether or not Agent, Issuing
Bank, such Lender or such Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or are owed to a branch or office of Agent, Issuing
Bank, such Lender or such Affiliate different from the branch or office holding
such deposit or obligated on such indebtedness. The rights of Agent, Issuing
Bank, each Lender and each such Affiliate under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Person
may have. Each Lender and the Issuing Bank agrees to promptly notify the
Borrowers and the Agent after any such setoff and application.
11.5    Remedies Cumulative; No Waiver.
11.5.1    Cumulative Rights. All agreements, warranties, guaranties, indemnities
and other undertakings of Obligors under the Loan Documents are cumulative and
not in derogation of each other.


109



--------------------------------------------------------------------------------





The rights and remedies of Agent and Lenders are cumulative, may be exercised at
any time and from time to time, concurrently or in any order, and are not
exclusive of any other rights or remedies available by agreement, by law, at
equity or otherwise. All such rights and remedies shall continue in full force
and effect until Full Payment of all Obligations under the Loan Documents.
11.5.2    Waivers. No waiver or course of dealing shall be established by (a)
the failure or delay of Agent or any Lender to require strict performance by any
Obligor under any Loan Document, or to exercise any rights or remedies with
respect to Collateral or otherwise; (b) the making of any Revolver Loan or
issuance of any Letter of Credit during a Default, Event of Default or other
failure to satisfy any conditions precedent; or (c) acceptance by Agent or any
Lender of any payment or performance by an Obligor under any Loan Documents in a
manner other than that specified therein. Except as provided in Section 10.4,
any failure to satisfy a financial covenant on a measurement date shall not be
cured or remedied by satisfaction of such covenant on a subsequent date.
SECTION 12.    AGENT
12.1    Appointment, Authority and Duties of Agent.
12.1.1    Appointment and Authority. Each Secured Party appoints and designates
Bank of America as Agent under all Loan Documents. Agent may, and each Secured
Party authorizes Agent to, enter into all Loan Documents to which Agent is
intended to be a party and accept all Security Documents. Any action taken by
Agent or Required Lenders in accordance with the provisions of the Loan
Documents, and the exercise by Agent or Required Lenders of any rights or
remedies set forth therein, together with all other powers reasonably incidental
thereto, shall be authorized by and binding upon all Secured Parties. Without
limiting the generality of the foregoing, Agent shall have the sole and
exclusive authority to (a) act as the disbursing and collecting agent for
Lenders with respect to all payments and collections arising in connection with
the Loan Documents; (b) execute and deliver as Agent each Loan Document,
including any intercreditor or subordination agreement, and accept delivery of
each Loan Document; (c) act as collateral agent for Secured Parties for purposes
of perfecting and administering Liens under the Loan Documents, and for all
other purposes stated therein; (d) manage, supervise or otherwise deal with
Collateral; and (e) take any Enforcement Action or otherwise exercise any rights
or remedies with respect to any Collateral or under any Loan Documents,
Applicable Law or otherwise. Agent alone is authorized to determine eligibility
and applicable advance rates under the Borrowing Base, whether to impose or
release any reserve, or whether any conditions to funding or issuance of a
Letter of Credit have been satisfied, which determinations and judgments, if
exercised in good faith, shall exonerate Agent from liability to any Secured
Party or other Person for any error in judgment. No Secured Party (other than
Agent) shall have any right individually to take any Enforcement Action or
otherwise exercise any rights or remedies with respect to any Collateral under
the Loan Documents, Applicable Law or otherwise.
12.1.2    Duties. The title of “Agent” is used solely as a matter of market
custom and the duties of Agent are administrative in nature only. Agent has no
duties except those expressly set forth in the Loan Documents, and in no event
does Agent have any agency, fiduciary or implied duty to or relationship with
any Secured Party or other Person by reason of any Loan Document or related
transaction. The conferral upon Agent of any right shall not imply a duty to
exercise such right, unless instructed to do so by Lenders in accordance with
this Agreement.
12.1.3    Agent Professionals. Agent may perform its duties through agents and
employees. Agent may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully


110



--------------------------------------------------------------------------------





protected in any action taken in good faith reliance upon, any advice given by
an Agent Professional. Agent shall not be responsible for the negligence or
misconduct of any agents, employees or Agent Professionals selected by it with
reasonable care.
12.1.4    Instructions of Required Lenders. The rights and remedies conferred
upon Agent under the Loan Documents may be exercised without the necessity of
joining any other party, unless required by Applicable Law. In determining
compliance with a condition for any action hereunder, including satisfaction of
any condition in Section 6, Agent may presume that the condition is satisfactory
to a Secured Party unless Agent has received notice to the contrary from such
Secured Party before Agent takes the action. Agent may request instructions from
Required Lenders or other Secured Parties with respect to any act (including the
failure to act) in connection with any Loan Documents or Collateral, and may
seek assurances to its satisfaction from Secured Parties of their
indemnification obligations against Claims that could be incurred by Agent.
Agent may refrain from any act until it has received such instructions or
assurances, and shall not incur liability to any Person by reason of so
refraining. Instructions of Required Lenders shall be binding upon all Secured
Parties, and no Secured Party shall have any right of action whatsoever against
Agent as a result of Agent acting or refraining from acting pursuant to
instructions of Required Lenders. Notwithstanding the foregoing, instructions by
and consent of specific parties shall be required to the extent provided in
Section 14.1.1. In no event shall Agent be required to take any action that it
determines in its discretion is contrary to Applicable Law or any Loan Documents
or could subject any Agent Indemnitee to liability.
12.2    Agreements Regarding Collateral and Borrower Materials.
12.2.1    Lien Releases; Care of Collateral. Agent will release (and the Secured
Parties authorize Agent to release) any Lien on any Collateral (a) upon Full
Payment of the Obligations under the Loan Documents; (b) that is the subject of
a disposition or Lien that Borrowers certify in writing is a Permitted Asset
Disposition or a Permitted Lien entitled to priority over Agent’s Liens (and
Agent may rely conclusively on such certificate without further inquiry); (c)
that does not constitute a material part of the Collateral (as agreed by Agent
and Borrower); or (d) subject to Section 14.1, with the consent of Required
Lenders. Secured Parties authorize Agent to subordinate its Liens to any
Purchase Money Lien or other Lien entitled to priority hereunder. Agent has no
obligation to assure that any Collateral exists or is owned by an Obligor, or is
cared for, protected or insured, nor to assure that Agent’s Liens have been
properly created, perfected or enforced, or are entitled to any particular
priority, nor to exercise any duty of care with respect to any Collateral.
12.2.2    Possession of Collateral. Agent and Secured Parties appoint each
Secured Party as agent (for the benefit of Secured Parties) for the purpose of
perfecting Liens in Collateral held or controlled by it, to the extent such
Liens are perfected by possession or control. If a Secured Party obtains
possession or control of any Collateral, it shall notify Agent thereof and,
promptly upon Agent’s request, deliver such Collateral to Agent or otherwise
deal with it in accordance with Agent’s instructions.
12.2.3    Reports. Agent shall promptly provide to Lenders, when complete, any
field examination, audit or appraisal report prepared for Agent with respect to
any Obligor or Collateral (“Report”). Reports and other Borrower Materials may
be made available to Lenders by providing access to them on the Platform, but
Agent shall not be responsible for system failures or access issues that may
occur from time to time. Each Lender agrees (a) that Reports are not intended to
be comprehensive audits or examinations, and that Agent or any other Person
performing an audit or examination will inspect only limited information and
will rely significantly upon Borrowers’ books, records and representations; (b)
that Agent makes no


111



--------------------------------------------------------------------------------





representation or warranty as to the accuracy or completeness of any Borrower
Materials and shall not be liable for any information contained in or omitted
from any Borrower Materials, including any Report; and (c) to keep all Borrower
Materials confidential and strictly for such Lender’s internal use, not to
distribute any Report or other Borrower Materials (or the contents thereof) to
any Person (except to such Lender’s Participants, attorneys and accountants in
accordance with the requirements of Section 13), and to use all Borrower
Materials solely for administration of the Obligations. Each Lender shall
indemnify and hold harmless Agent and any other Person preparing a Report from
any action such Lender may take as a result of or any conclusion it may draw
from any Borrower Materials, as well as from any Claims arising as a direct or
indirect result of Agent furnishing same to such Lender, via the Platform or
otherwise.
12.3    Reliance By Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any certification, notice or other communication
(including those by telephone, telex, telegram, telecopy, e mail or other
electronic means) believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person. Agent shall have a reasonable and
practicable amount of time to act upon any instruction, notice or other
communication under any Loan Document, and shall not be liable for any delay in
acting.
12.4    Action Upon Default. Agent shall not be deemed to have knowledge of any
Default or Event of Default, or of any failure to satisfy any conditions in
Section 6, unless it has received written notice from a Borrower or Required
Lenders specifying the occurrence and nature thereof. If a Lender acquires
knowledge of a Default, Event of Default or failure of such conditions, it shall
promptly notify Agent and the other Lenders thereof in writing. Each Secured
Party agrees that, except as otherwise provided in any Loan Documents or with
the written consent of Agent and Required Lenders, it will not take any
Enforcement Action, accelerate Obligations (other than Secured Bank Product
Obligations) or assert any rights relating to any Collateral.
12.5    Ratable Sharing. If any Lender obtains any payment or reduction of any
Obligation, whether through set-off or otherwise, in excess of its ratable share
of such Obligation, such Lender shall forthwith purchase from Secured Parties
participations in the affected Obligation as are necessary to share the excess
payment or reduction on a Pro Rata basis or in accordance with Section 5.6.2, as
applicable. If any of such payment or reduction is thereafter recovered from the
purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest. Notwithstanding
the foregoing, if a Defaulting Lender obtains a payment or reduction of any
Obligation, it shall immediately turn over the full amount thereof to Agent for
application under Section 4.2.2 and it shall provide a written statement to
Agent describing the Obligation affected by such payment or reduction. No Lender
shall set off against a Dominion Account without Agent’s prior consent.
12.6    Indemnification. EACH SECURED PARTY SHALL INDEMNIFY AND HOLD HARMLESS
AGENT INDEMNITEES AND ISSUING BANK INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY
OBLIGORS, ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY SUCH INDEMNITEE, PROVIDED THAT ANY CLAIM AGAINST AN AGENT
INDEMNITEE RELATES TO OR ARISES FROM ITS ACTING AS OR FOR AGENT (IN THE CAPACITY
OF AGENT). In Agent’s discretion, it may reserve for any Claims made against an
Agent Indemnitee or Issuing Bank Indemnitee, and may satisfy any judgment, order
or settlement relating thereto, from proceeds of Collateral prior to making any
distribution of Collateral proceeds to Secured Parties. If Agent is sued by any
receiver, trustee or other Person for any alleged preference or fraudulent
transfer, then any monies paid by Agent in settlement or satisfaction of such
proceeding, together with all


112



--------------------------------------------------------------------------------





interest, costs and expenses (including attorneys’ fees) incurred in the defense
of same, shall be promptly reimbursed to Agent by each Secured Party to the
extent of its Pro Rata share.
12.7    Limitation on Responsibilities of Agent. Agent shall not be liable to
any Secured Party for any action taken or omitted to be taken under the Loan
Documents, except for losses directly and solely caused by Agent’s gross
negligence or willful misconduct. Agent does not assume any responsibility for
any failure or delay in performance or any breach by any Obligor, Lender or
other Secured Party of any obligations under the Loan Documents. Agent does not
make any express or implied representation, warranty or guarantee to Secured
Parties with respect to any Obligations, Collateral, Liens, Loan Documents or
Obligor. No Agent Indemnitee shall be responsible to Secured Parties for any
recitals, statements, information, representations or warranties contained in
any Loan Documents or Borrower Materials; the execution, validity, genuineness,
effectiveness or enforceability of any Loan Documents; the genuineness,
enforceability, collectability, value, sufficiency, location or existence of any
Collateral, or the validity, extent, perfection or priority of any Lien therein;
the validity, enforceability or collectability of any Obligations; or the
assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Obligor or Contract Debtor. No Agent
Indemnitee shall have any obligation to any Secured Party to ascertain or
inquire into the existence of any Default or Event of Default, the observance by
any Obligor of any terms of the Loan Documents, or the satisfaction of any
conditions precedent contained in any Loan Documents.
12.8    Successor Agent and Co-Agents.
12.8.1    Resignation; Successor Agent. Agent may resign at any time by giving
at least 30 days written notice thereof to Lenders and Borrowers. If Agent is a
Defaulting Lender, Borrower Agent or the Required Lenders may, if permitted by
Applicable Law, remove such Agent by written notice to Borrowers and Agent.
Required Lenders may appoint a successor to replace the resigning or removed
Agent that is (a) a Lender or Affiliate of a Lender; or (b) a financial
institution reasonably acceptable to Required Lenders and (provided no Event of
Default exists pursuant to Section 11.1(a) or (j)) Borrowers. If no successor is
appointed by the effective date of Agent’s resignation or removal, then on such
date, Agent may appoint a successor acceptable to it in its discretion and the
Borrowers (provided no Event of Default exists pursuant to Section 11.1(a) or
(j)) (which shall be a Lender unless no Lender accepts the role) or in the
absence of such appointment, Required Lenders automatically assume all rights
and duties of Agent The successor Agent shall thereupon succeed to and become
vested with all the powers and duties of the retiring Agent without further act.
The retiring or removed Agent shall be discharged from its duties hereunder on
the effective date of its resignation or removal, but shall continue to have all
rights and protections available to Agent under the Loan Documents with respect
to actions, omissions, circumstances or Claims relating to or arising while it
was acting or transferring responsibilities as Agent or holding any Collateral
on behalf of Secured Parties, including the indemnification set forth in
Sections 12.6 and 14.2, and all rights and protections under this Section 12.
Any successor to Bank of America by merger or acquisition of stock or this loan
shall continue to be Agent hereunder without further act on the part of any
Secured Party or Obligor.
12.8.2    Co-Collateral Agent. If allowed under Applicable Law, Agent may
appoint, subject to the approval of Borrower (such approval not to be
unreasonably withheld or delayed) a Person to serve as a co-collateral agent or
separate collateral agent under any Loan Document. Each right, remedy and
protection intended to be available to Agent under the Loan Documents shall also
be vested in such separate agent. Secured Parties shall execute and deliver any
instrument or agreement that Agent may request to effect such appointment. If
any such agent shall die, dissolve, become incapable of acting, resign or be


113



--------------------------------------------------------------------------------





removed, then all the rights and remedies of such agent, to the extent permitted
by Applicable Law, shall vest in and be exercised by Agent until appointment of
a new agent.
12.9    Due Diligence and Non-Reliance. Each Lender acknowledges and agrees that
it has, independently and without reliance upon Agent or any other Lenders, and
based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Obligor and its own decision
to enter into this Agreement and to fund Revolver Loans and participate in LC
Obligations hereunder. Each Secured Party has made such inquiries as it feels
necessary concerning the Loan Documents, Collateral and Obligors. Each Secured
Party acknowledges and agrees that the other Secured Parties have made no
representations or warranties concerning any Obligor, any Collateral or the
legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations. Each Secured Party will, independently and without reliance upon
any other Secured Party, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Revolver Loans and participating in LC
Obligations, and in taking or refraining from any action under any Loan
Documents. Except for notices, reports and other information expressly requested
by a Lender, Agent shall have no duty or responsibility to provide any Secured
Party with any notices, reports or certificates furnished to Agent by any
Obligor or any credit or other information concerning the affairs, financial
condition, business or Properties of any Obligor (or any of its Affiliates)
which may come into possession of Agent or its Affiliates.
12.10    Remittance of Payments and Collections.
12.10.1    Remittances Generally. Payments by any Secured Party to Agent shall
be made by the time and date provided herein, in immediately available funds. If
no time for payment is specified or if payment is due on demand by Agent and
request for payment is made by Agent by 1:00 p.m. on a Business Day, then
payment shall be made by the Secured Party by 3:00 p.m. on such day, and if
request is made after 1:00 p.m., then payment shall be made by 11:00 a.m. on the
next Business Day. Payment by Agent to any Secured Party shall be made by wire
transfer, in the type of funds received by Agent. Any such payment shall be
subject to Agent’s right of offset for any amounts due from such payee under the
Loan Documents.
12.10.2    Failure to Pay. If any Secured Party fails to deliver when due any
amount payable by it to Agent hereunder, such amount shall bear interest, from
the due date until paid in full, at the greater of the Federal Funds Rate or the
rate determined by Agent as customary for interbank compensation for two
Business Days and thereafter at the Default Rate for Base Rate Revolver Loans.
In no event shall Borrowers be entitled to credit for any interest paid by a
Secured Party to Agent, nor shall a Defaulting Lender be entitled to interest on
amounts held by Agent pursuant to Section 4.2.
12.10.3    Recovery of Payments. If Agent pays an amount to a Secured Party in
the expectation that a related payment will be received by Agent from an Obligor
and such related payment is not received, then Agent may recover such amount
from the Secured Party. If Agent determines that an amount received by it must
be returned or paid to an Obligor or other Person pursuant to Applicable Law or
otherwise, then, notwithstanding any other term of any Loan Document, Agent
shall not be required to distribute such amount to any Secured Party. If Agent
is required to return any amounts applied by it to Obligations held by a Secured
Party, such Secured Party shall pay to Agent, on demand, its share of the
amounts required to be returned.
12.11    Individual Capacities. As a Lender, Bank of America shall have the same
rights and remedies under the Loan Documents as any other Lender, and the terms
“Lenders,” “Required Lenders” or


114



--------------------------------------------------------------------------------





any similar term shall include Bank of America in its capacity as a Lender.
Agent, Lenders and their Affiliates may accept deposits from, lend money to,
provide Bank Products to, act as financial or other advisor to, and generally
engage in any kind of business with, Obligors and their Affiliates, as if they
were not Agent or Lenders hereunder, without any duty to account therefor to any
Secured Party. In their individual capacities, Agent, Lenders and their
Affiliates may receive information regarding Obligors, their Affiliates and
their Contract Debtors (including information subject to confidentiality
obligations), and shall have no obligation to provide such information to any
Secured Party.
12.12    Titles. Each Lender, other than Bank of America, that is designated in
connection with this credit facility as an “Arranger,” “Bookrunner” or “Agent”
of any kind shall have no right or duty under any Loan Documents other than
those applicable to all Lenders, and shall in no event have any fiduciary duty
to any Secured Party.
12.13    Bank Product Providers. Each Secured Bank Product Provider, by delivery
of a notice to Agent of a Bank Product, agrees to be bound by the Loan
Documents, including Sections 5.6, 12, 14.3.3 and 14.16, and agrees to hold
harmless Agent Indemnitees, to the extent not reimbursed by Obligors, against
all Claims that may be incurred by or asserted against any Agent Indemnitee in
connection with such provider’s Secured Bank Product Obligations.
12.14    No Third Party Beneficiaries. This Section 12 is an agreement solely
among Secured Parties and Agent, and shall survive Full Payment of the
Obligations under the Loan Documents. Other than with respect to Sections 12.1,
12.2, 12.4 and 12.8, this Section 12 does not confer any rights or benefits upon
Borrowers or any other Person. As between Borrowers and Agent, any action that
Agent may take under any Loan Documents or with respect to any Obligations shall
be conclusively presumed to have been authorized and directed by Secured
Parties.
SECTION 13.    BENEFIT OF AGREEMENT; ASSIGNMENTS
13.1    Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of Borrowers, Agent, Lenders, Secured Parties and their
respective successors and permitted assigns, except that (a) no Borrower shall
have the right to assign its rights or delegate its obligations under any Loan
Documents other than as set forth in Sections 10.2.6 and 10.2.9; and (b) any
assignment by a Lender must be made in compliance with Section 13.3. Agent may
treat the Person which made any Loan as the owner thereof for all purposes until
such Person makes an assignment in accordance with Section 13.3. Any
authorization or consent of a Lender shall be conclusive and binding on any
subsequent transferee or assignee of such Lender.
13.2    Participations.
13.2.1    Permitted Participants; Effect. Subject to Section 13.3.3, any Lender
may sell to a financial institution (“Participant”) a participating interest in
the rights and obligations of such Lender under any Loan Documents. Despite any
sale by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, it shall remain
solely responsible to the other parties hereto for performance of such
obligations, it shall remain the holder of its Revolver Loans and Revolver
Commitments for all purposes, all amounts payable by Borrowers shall be
determined as if it had not sold such participating interests, and Borrowers and
Agent shall continue to deal solely and directly with such Lender in connection
with the Loan Documents. Any agreement pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the


115



--------------------------------------------------------------------------------





other Loan Documents. Each Lender shall be solely responsible for notifying its
Participants of any matters under the Loan Documents, and Agent and the other
Lenders shall not have any obligation or liability to any such Participant. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.9 unless Borrowers agree otherwise in
writing.
13.2.2    Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of a Loan Document other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Revolver Loan or Revolver Commitment in which such Participant has an
interest, postpones the Revolver Commitment Termination Date or any date fixed
for any regularly scheduled payment of principal, interest or fees on such
Revolver Loan or Revolver Commitment, or releases any Borrower, Guarantor or
substantially all of the Collateral.
13.2.3    Participant Register. Each Lender that sells a participation shall,
acting as a non-fiduciary agent of Borrowers (solely for tax purposes), maintain
a register in which it enters the Participant’s name, address and interest in
Revolver Commitments, Revolver Loans (and stated interest) and LC Obligations.
Entries in the register shall be conclusive, absent manifest error, and such
Lender shall treat each Person recorded in the register as the owner of the
participation for all purposes, notwithstanding any notice to the contrary. No
Lender shall have an obligation to disclose any information in such register
except to the extent necessary to establish that a Participant’s interest is in
registered form under the Code.
13.2.4    Benefit of Setoff. Each Participant shall have a right of set-off
pursuant to Section 11.4 in respect of its participating interest to the same
extent as if such interest were owing directly to a Lender, and each Lender
shall also retain the right of set-off pursuant to Section 11.4 with respect to
any participating interests sold by it. By exercising any right of set-off, a
Participant agrees to share with Lenders all amounts received through its
set-off, in accordance with Section 12.5 as if such Participant were a Lender.
13.2.5    Increased Costs/Break Funding/Taxes. A Participant shall not be
entitled to receive any greater payment under Section 3.7, 3.9, 5.9 or 5.10 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Borrower’s prior written consent expressly
acknowledging such Participant may receive a greater benefit. A Participant
shall not be entitled to the benefits of Section 5.9 and 5.10 to the extent such
Participant fails to comply with Section 5.10.1 as though it were a Lender.
13.3    Assignments.
13.3.1    Permitted Assignments. A Lender may assign to an Eligible Assignee any
of its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $10,000,000 (unless
otherwise agreed by Agent and the Borrower Agent, each in their discretion) and
integral multiples of $1,000,000 in excess of that amount; (b) except in the
case of an assignment in whole of a Lender’s rights and obligations, the
aggregate amount of the Revolver Commitments retained by the transferor Lender
is at least $10,000,000 (unless otherwise agreed by Agent in its discretion);
and (c) the parties to each such assignment shall execute and deliver to Agent
an Assignment and Acceptance for acceptance and recording. Nothing herein shall
limit the right of a Lender to pledge or assign any rights under the Loan
Documents to secure obligations of such Lender to pledge or assign any rights
under this Agreement to (i) any Federal Reserve Bank or the United States
Treasury as collateral security pursuant to Regulation A of the Board of
Governors and any


116



--------------------------------------------------------------------------------





Operating Circular issued by such Federal Reserve Bank or (ii) counterparties to
swap agreements relating to any Revolver Loans; provided, that (x) no such
pledge or assignment shall release the Lender from its obligations hereunder nor
substitute the pledge or assignee for such Lender as a party hereto and (y) any
payment by the Borrowers to the assigning Lender in respect of any Obligations
assigned as described in this sentence shall satisfy the Borrowers’ obligations
hereunder to the extent of such payment, and no such assignment shall release
the assigning Lender from its obligations hereunder.
13.3.2    Effect; Effective Date. Upon delivery to Agent of an assignment notice
in the form of Exhibit C and a processing fee of $3,500 (unless otherwise agreed
by Agent in its discretion), the assignment shall become effective as specified
in the notice, if it complies with this Section 13.3. From such effective date,
(i) the Eligible Assignee shall for all purposes be a Lender under the Loan
Documents, and shall have all rights and obligations of a Lender thereunder and
(ii) the assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than any rights it may have pursuant to Section
14.2 which will survive) and be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto). Upon consummation of
an assignment, the transferor Lender, Agent and Borrowers shall make appropriate
arrangements for issuance of replacement and/or new notes, if applicable. The
transferee Lender shall comply with Section 5.10 and deliver, upon request, an
administrative questionnaire satisfactory to Agent.
13.3.3    Certain Assignees. No assignment or participation may be made to a
Borrower, Affiliate of a Borrower, Defaulting Lender or natural person. Agent
shall have no obligation to determine whether any assignment is permitted under
the Loan Documents. Any assignment by a Defaulting Lender must be accompanied by
satisfaction of its outstanding obligations under the Loan Documents in a manner
satisfactory to Agent and Borrower Agent, including payment by the Defaulting
Lender or Eligible Assignee of an amount sufficient upon distribution (through
direct payment, purchases of participations or other methods acceptable to Agent
in its discretion) to satisfy all funding and payment liabilities of the
Defaulting Lender. If any assignment by a Defaulting Lender (by operation of law
or otherwise) does not comply with the foregoing, the assignee shall be deemed a
Defaulting Lender for all purposes until compliance occurs.
13.3.4    Register. Agent, acting as a non-fiduciary agent of Borrowers (solely
for tax purposes), shall maintain (a) a copy (or electronic equivalent) of each
Assignment and Acceptance delivered to it, and (b) a register for recordation of
the names, addresses and Revolver Commitments of, and the Revolver Loans, stated
interest and LC Obligations owing to, each Lender. Entries in the register shall
be conclusive, absent manifest error, and Borrowers, Agent and Lenders shall
treat each Person recorded in such register as a Lender for all purposes under
the Loan Documents, notwithstanding any notice to the contrary. Agent may choose
to show only one Borrower as the borrower in the register, without any effect on
the liability of any Obligor with respect to the Obligations. The register shall
be available for inspection by Borrowers or any Lender, from time to time upon
reasonable notice.
13.4    Replacement of Certain Lenders. If a Lender (a) is a Non-Consenting
Lender, (b) is a Defaulting Lender, or (c) gave a notice under Section 3.5 or
requested payment or compensation under Section 3.7 or 5.9 (and has not
designated a different Lending Office pursuant to Section 3.8), then Agent or
Borrower Agent may, upon notice to such Lender and Agent, require it to assign
its rights and obligations under the Loan Documents to Eligible Assignee(s),
pursuant to appropriate Assignment and Acceptance(s). Agent is irrevocably
appointed as attorney-in-fact to execute any such Assignment and Acceptance if
the


117



--------------------------------------------------------------------------------





Lender fails to execute it. Such Lender shall be entitled to receive, in cash,
concurrently with such assignment, all amounts owed to it under the Loan
Documents through the date of assignment.
13.5    Assignments/Participations with Respect to Securities Laws. Each Lender
agrees that, without the prior written consent of Borrower Agent and Agent, it
will not make any assignment or sell a participation hereunder in any manner or
under any circumstances that would require registration or qualification of, or
filings in respect of, any Revolver Loan or other Obligation under the
securities laws of the United States of America or of any jurisdiction.
SECTION 14.    MISCELLANEOUS
14.1    Consents, Amendments and Waivers.
14.1.1    Amendment. Subject to clause (ii) of the proviso to Section 1.2 and
Section 2.2 and 3.6(b), no modification of any Loan Document, including any
extension or amendment of a Loan Document or any waiver of a Default or Event of
Default, shall be effective without the prior written agreement of Agent (with
the consent of Required Lenders) and each Obligor party to such Loan Document;
provided, that:
(a)    without the prior written consent of Agent, no modification shall alter
any provision in a Loan Document that relates to any rights, duties or
discretion of Agent;
(b)    without the prior written consent of each affected Issuing Bank, no
modification shall alter Section 2.3 or any other provision in a Loan Document
that relates to Letters of Credit or any rights, duties or discretion of such
Issuing Bank;
(c)    without the prior written consent of each Lender directly and adversely
affected thereby, including a Defaulting Lender, no modification shall (i)
increase the Revolver Commitment of such Lender; (ii) reduce the amount of, or
waive or delay payment of, any principal, interest or fees payable to such
Lender (except as provided in Section 4.2); (iii) extend the Revolver
Termination Date applicable to such Lender’s Obligations; (iv) amend this clause
(c) or (v) alter Section 5.6.2; provided that for purposes of this clause (c),
it being understood that (A) waivers or modifications of conditions precedent,
covenants, Defaults or Events of Default or of a mandatory reduction in the
aggregate Revolver Commitments shall not constitute an increase of the Revolver
Commitments of any Lender; (B) a waiver or reduction of the Default Rate (or
other post-petition increase in interest) shall be effective with the consent of
the Required Lenders (and shall not require the consent of each directly and
adversely affected Lender or any Defaulting Lender); and (C) any modification to
the Leverage Ratio or the component definitions thereof shall not constitute a
reduction in the rate of interest or a reduction of fees);
(d)    without the prior written consent of all Lenders (except any Defaulting
Lender), no modification shall (i) alter this Section 14.1.1; (ii) release all
or substantially all Collateral; or (iii) amend the definition of Pro Rata,
Required Lenders or Supermajority Lenders; or (iv) except in connection with a
merger, disposition or similar transaction expressly permitted hereby, including
pursuant to Section 10.2.6 and 10.2.9, release any Obligor from liability for
any Obligations;
(e)    if Real Estate secured any Obligations, no modification of a Loan
Document shall add, increase, renew or extend any credit line hereunder until
the completion of flood diligence and documentation as required by all Flood
Laws or as otherwise satisfactory to Agent; and


118



--------------------------------------------------------------------------------





(f)    without the prior written consent of Supermajority Lenders, amend the
definition of Borrowing Base (or any defined term used in such definition) if
the effect of such amendment is to increase borrowing availability.
Notwithstanding anything contained herein (including, without limitation, this
Section 14.1.1) or any other Loan Document to the contrary, this Agreement may
be amended (or amended and restated) with the written consent of the Required
Lenders, the Agent and the Borrowers (a) to add one or more additional credit
facilities or refinancing facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Revolver Loans and the accrued
interest and fees in respect thereof and (b) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders and other definitions related to such new credit facilities.
14.1.2    Limitations. The agreement of Borrowers shall not be required for any
modification of a Loan Document that deals solely with the rights and duties of
Lenders, Agent and/or Issuing Bank as among themselves. Only the consent of the
parties to any agreement relating to fees or a Bank Product shall be required
for modification of such agreement, and no Bank Product provider (in such
capacity) shall have any right to consent to modification of any Loan Document
other than its Bank Product agreement. Any waiver or consent granted by Agent or
Lenders hereunder shall be effective only if in writing and only for the matter
specified.
14.1.3    Payment for Consents. No Borrower will, directly or indirectly, pay
any remuneration or other thing of value, whether by way of additional interest,
fee or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.
14.1.4    Errors. If Agent and the Borrowers shall have jointly identified an
obvious error or any error or omission of a technical nature in the Loan
Documents, then Agent and the Borrowers shall be permitted to amend such
provision without any further action or consent of any other party to such Loan
Document if the same is not objected to in writing by the Required Lenders to
the Agent within five business days following receipt of notice thereof.
14.2    Indemnity. EACH BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE
INDEMNITEES AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE, INCLUDING CLAIMS ASSERTED BY ANY OBLIGOR OR OTHER PERSON OR ARISING
FROM THE NEGLIGENCE (OTHER THAN GROSS NEGLIGENCE AS SET FORTH BELOW) OF AN
INDEMNITEE. In no event shall any party to a Loan Document have any obligation
thereunder to indemnify or hold harmless any Indemnitee with respect to a Claim
that (i) is determined in a final, non-appealable judgment by a court of
competent jurisdiction to result from (x) the gross negligence, bad faith or
willful misconduct of such Indemnitee or its Related Parties, or (y) material
breach by such Indemnitee or its Related Parties of their obligations hereunder
or under the Loan Documents or (ii) is brought by such Indemnitee against
another Indemnitee (other than any claim, litigation, investigation or
proceeding brought by or against Agent, acting in its capacity as Agent) that
does not involve any act or omission of any Obligor and arises out of disputes
among the Lenders and/or their transferees.
14.3    Notices and Communications.


119



--------------------------------------------------------------------------------





14.3.1    Notice Address. Subject to Section 14.3.2, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
any Borrower, at Borrower Agent’s address shown on the signature pages hereof,
and to any other Person at its address shown on the signature pages hereof (or,
in the case of a Person who becomes a Lender after the Closing Date, at the
address shown on its Assignment and Acceptance), or at such other address as a
party may hereafter specify by notice in accordance with this Section 14.3. Each
communication shall be effective only (a) if given by facsimile transmission,
when transmitted to the applicable facsimile number, if confirmation of receipt
is received; (b) if given by mail, three Business Days after deposit in the U.S.
mail, with first-class postage pre-paid, addressed to the applicable address; or
(c) if given by personal delivery, when duly delivered to the notice address
with receipt acknowledged. Notwithstanding the foregoing, no notice to Agent
pursuant to Section 2.3, 3.1.2 or 4.1.1 shall be effective until actually
received by the individual to whose attention at Agent such notice is required
to be sent. Any written communication that is not sent in conformity with the
foregoing provisions shall nevertheless be effective on the date actually
received by the noticed party. Any notice received by Borrower Agent shall be
deemed received by all Borrowers.
14.3.2    Communications. Electronic communications (including e-mail, messaging
and websites) may be used only in a manner acceptable to Agent. Secured Parties
make no assurance as to the privacy or security of electronic communications.
E-mail and voice mail shall not be effective notices under the Loan Documents
unless otherwise agreed to by Agent and Borrower Agent.
14.3.3    Platform. Borrower Materials shall be delivered pursuant to procedures
approved by Agent, including electronic delivery (if possible) upon request by
Agent to an electronic system maintained by Agent (“Platform”). The Borrowers
shall notify Agent of each posting of Borrower Materials on the Platform and the
materials shall be deemed received by Agent only upon its receipt of such
notice. Borrower Materials and other information relating to this credit
facility may be made available to Secured Parties on the Platform. The Platform
is provided “as is” and “as available.” Agent does not warrant the accuracy or
completeness of any information on the Platform nor the adequacy or functioning
of the Platform, and expressly disclaims liability for any errors or omissions
in Borrower Materials or any issues involving the Platform. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS, OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY AGENT WITH RESPECT TO
BORROWER MATERIALS OR THE PLATFORM. No Agent Indemnitee shall have any liability
to Borrowers, Secured Parties or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
relating to use by any Person of the Platform, including any unintended
recipient, nor for delivery of Borrower Materials and other information via the
Platform, internet, e mail, or any other electronic platform or messaging system
(other than such losses, claims, damages, liabilities or expenses resulting from
the gross negligence, bad faith or willful misconduct of any Agent Indemnitee).
14.3.4    Public Information. Obligors and Secured Parties acknowledge that
“public” information may not be segregated from material non-public information
on the Platform. Secured Parties acknowledge that Borrower Materials may include
Obligors’ material non-public information, and should not be made available to
personnel who do not wish to receive such information or may be engaged in
investment or other market-related activities with respect to an Obligor’s
securities.
14.3.5    Non-Conforming Communications. Agent and Lenders may rely upon any
communications purportedly given by or on behalf of any Borrower even if they
were not made in a manner


120



--------------------------------------------------------------------------------





specified herein, were incomplete or were not confirmed, or if the terms
thereof, as understood by the recipient, varied from a later confirmation. Each
Borrower shall indemnify and hold harmless each Indemnitee from any liabilities,
losses, costs and expenses arising from any electronic or telephonic
communication purportedly given by or on behalf of a Borrower; provided that
such indemnity shall not, as to any such Indemnitee, be available to the extent
that such liabilities, losses, costs or expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee.
14.4    [Reserved.]
14.5    Credit Inquiries. Agent and Lenders may (but shall have no obligation)
to respond to usual and customary credit inquiries from third parties concerning
any Obligor of Subsidiary.
14.6    Severability. Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.
14.7    Cumulative Effect; Conflict of Terms. The provisions of the Loan
Documents are cumulative. The parties acknowledge that the Loan Documents may
use several limitations, tests or measurements to regulate similar matters, and
they agree that these are cumulative and that each must be performed as
provided. Except as otherwise provided in another Loan Document (by specific
reference to the applicable provision of this Agreement), if any provision
contained herein is in direct conflict with any provision in another Loan
Document, the provision herein shall govern and control.
14.8    Counterparts; Execution. Any Loan Document may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement shall become
effective when Agent has received counterparts bearing the signatures of all
parties hereto. Agent may (but shall have no obligation to) accept any
signature, contract formation or record-keeping through electronic means, which
shall have the same legal validity and enforceability as manual or paper-based
methods, to the fullest extent permitted by Applicable Law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any similar state law based on
the Uniform Electronic Transactions Act. Upon request by Agent, any electronic
signature or delivery shall be promptly followed by a manually executed or paper
document.
14.9    Entire Agreement. Time is of the essence with respect to all Loan
Documents and Obligations. The Loan Documents constitute the entire agreement,
and supersede all prior understandings and agreements, among the parties
relating to the subject matter thereof.
14.10    Relationship with Lenders. The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Revolver
Commitments of any other Lender. Amounts payable hereunder to each Lender shall
be a separate and independent debt. It shall not be necessary for Agent or any
other Lender to be joined as an additional party in any proceeding for such
purposes. Nothing in this Agreement and no action of Agent, Lenders or any other
Secured Party pursuant to the Loan Documents or otherwise shall be deemed to
constitute Agent and any Secured Party to be a partnership, joint venture or
similar arrangement, nor to constitute control of any Obligor.
14.11    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated by any Loan Document, Borrowers acknowledge and
agree that (a)(i) this credit


121



--------------------------------------------------------------------------------





facility and any arranging or other services by Agent, any Lender, any of their
Affiliates or any arranger are arm’s-length commercial transactions between
Borrowers and their Affiliates, on one hand, and Agent, any Lender, any of their
Affiliates or any arranger, on the other hand; (ii) Borrowers have consulted
their own legal, accounting, regulatory and tax advisors to the extent they have
deemed appropriate; and (iii) Borrowers are capable of evaluating, and
understand and accept, the terms, risks and conditions of the transactions
contemplated by the Loan Documents; (b) each of Agent, Lenders, their Affiliates
and any arranger is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for Borrowers, their
Affiliates or any other Person, and has no obligation with respect to the
transactions contemplated by the Loan Documents except as expressly set forth
therein; and (c) Agent, Lenders, their Affiliates and any arranger may be
engaged in a broad range of transactions that involve interests that differ from
those of Borrowers and their Affiliates, and have no obligation to disclose any
of such interests to Borrowers or their Affiliates. To the fullest extent
permitted by Applicable Law, each Borrower hereby waives and releases any claims
that it may have against Agent, Lenders, their Affiliates and any arranger with
respect to any breach of agency or fiduciary duty in connection with any
transaction contemplated by a Loan Document.
14.12    Confidentiality. Each of Agent, Lenders and Issuing Bank shall maintain
the confidentiality of all Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, and to its and their
partners, directors, officers, employees, agents, auditors, advisors and
representatives (provided they are informed of the confidential nature of the
Information and instructed to keep it confidential); (b) to the extent requested
by any governmental, regulatory or self-regulatory authority purporting to have
jurisdiction over it or its Affiliates; provided that unless specifically
prohibited by Applicable Law or it is not practicable to do so prior to the
required disclosure, each of Agent and each Lender shall endeavor to notify
Borrower Agent (without any liability for a failure to so notify Borrower Agent)
of any request made to such Lender or Agent prior to disclosure of such
Information; (c) to the extent required by Applicable Law or by any subpoena or
other legal process; (d) to any other party hereto; (e) in connection with any
action or proceeding relating to any Loan Documents or Obligations; (f) subject
to an agreement containing provisions substantially the same as this Section, to
any Transferee or Eligible Assignee or any actual or prospective party (or its
advisors) to any Bank Product or to any swap, derivative or other transaction
under which payments are to be made by reference to an Obligor or Obligor’s
obligations; (g) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) is available to
Agent, any Lender, Issuing Bank or any of their Affiliates on a nonconfidential
basis from a source other than Borrowers; (h) on a confidential basis to a
provider of a Platform; or (i) with the consent of Borrower Agent.
Notwithstanding the foregoing, Agent and Lenders may publish or disseminate
general information concerning this credit facility for league table, tombstone
and advertising purposes, and may use Borrowers’ logos, trademarks or product
photographs in advertising materials. As used herein, “Information” means
information received from or on behalf of an Obligor or Subsidiary relating to
it or its business, including any information obtained by Agent, any Secured
Party, any Indemnitee and their respective Affiliates and its and their
respective directors, officers, employees, agents, advisors and attorneys in
connection with any inspection, audit, appraisal or review of properties,
assets, books and records of Parent and/or its Subsidiaries and/or discussions
with Parent’s independent accountants. A Person required to maintain the
confidentiality of Information pursuant to this Section shall be deemed to have
complied if it exercises a degree of care similar to that accorded its own
confidential information. Each of Agent, Lenders and Issuing Bank acknowledges
that (i) Information may include material non-public information; (ii) it has
developed compliance procedures regarding the use of such information; and (iii)
it will handle the material non-public information in accordance with Applicable
Law.


122



--------------------------------------------------------------------------------





14.13    Intentionally Omitted.
14.14    GOVERNING LAW. UNLESS EXPRESSLY PROVIDED IN ANY LOAN DOCUMENT, THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS AND ALL CLAIMS SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF CALIFORNIA, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW
PRINCIPLES EXCEPT FEDERAL LAWS RELATING TO NATIONAL BANKS.
14.15    Consent to Forum; Bail-In of EEA Financial Institutions.
14.15.1    Forum. EACH BORROWER HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF
ANY STATE COURT SITTING IN LOS ANGELES COUNTY OR THE UNITED STATES DISTRICT
COURT OF THE CENTRAL DISTRICT OF CALIFORNIA, IN ANY DISPUTE, ACTION, LITIGATION
OR OTHER PROCEEDING RELATING IN ANY WAY TO ANY LOAN DOCUMENTS, AND AGREES THAT
ANY DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING SHALL BE BROUGHT BY IT
SOLELY IN ANY SUCH COURT. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES
ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING ANY SUCH COURT’S
PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 14.3.1. A final judgment in any proceeding of any such court shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
any other manner provided by Applicable Law.
14.15.2    Other Jurisdictions. Nothing herein shall limit the right of Agent or
any Lender to bring proceedings against any Obligor in any other court, nor
limit the right of any party to serve process in any other manner permitted by
Applicable Law. Nothing in this Agreement shall be deemed to preclude
enforcement by Agent of any judgment or order obtained in any forum or
jurisdiction.
14.15.3    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among the parties, each party hereto
(including each Secured Party) acknowledges that, with respect to any Secured
Party that is an EEA Financial Institution, any unsecured liability of such
Secured Party arising under a Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority, and each party hereto agrees
and consents to, and acknowledges and agrees to be bound by, (a) the application
of any Write-Down and Conversion Powers by an EEA Resolution Authority to any
such liability which may be payable to it by such Secured Party; and (b) the
effects of any Bail-in Action on any such liability, including (i) a reduction
in full or in part or cancellation of any such liability; (ii) a conversion of
all, or a portion of, such liability into shares or other instruments of
ownership in such EEA Financial Institution, its parent, or a bridge institution
that may be issued to the party or otherwise conferred on it, and that such
shares or other instruments of ownership will be accepted by it in lieu of any
rights with respect to any such liability under any Loan Document; or (iii) the
variation of the terms of such liability in connection with the exercise of any
Write-Down and Conversion Powers.
14.15.4    Judicial Reference. If any action, litigation or proceeding relating
to any Obligations or Loan Documents is filed in a court sitting in or applying
the laws of California, the court shall, and is hereby directed to, make a
general reference pursuant to Cal. Civ. Proc. Code §638 to a referee (who shall
be an active or retired judge) to hear and determine all issues in the case
(whether fact or law) and to report


123



--------------------------------------------------------------------------------





a statement of decision. Nothing in this Section shall limit any right of Agent
or any other Secured Party to exercise self-help remedies, such as setoff,
foreclosure or sale of Collateral, or to obtain provisional or ancillary
remedies from a court of competent jurisdiction before, during or after any
judicial reference. The exercise of a remedy does not waive the right of any
party to require judicial reference. At Agent’s option, foreclosure under a
mortgage or deed of trust may be accomplished either by exercise of power of
sale thereunder or by judicial foreclosure.
14.16    Waivers by Borrowers. To the fullest extent permitted by Applicable
Law, each Borrower waives (a) the right to trial by jury (which Agent, Issuing
Bank, Lenders and all other Secured Parties hereby also waive) in any proceeding
or dispute of any kind relating in any way to any Loan Documents, Obligations or
Collateral; (b) presentment, demand, protest, notice of presentment, default,
non-payment, maturity, release, compromise, settlement, extension or renewal of
any commercial paper, accounts, documents, instruments, chattel paper and
guaranties at any time held by Agent on which a Borrower may in any way be
liable, and hereby ratifies anything Agent may do in this regard; (c) notice
prior to taking possession or control of any Collateral; (d) any bond or
security that might be required by a court prior to allowing Agent to exercise
any rights or remedies; (e) the benefit of all valuation, appraisement and
exemption laws; (f) any claim against an Indemnitee, on any theory of liability,
for special, indirect, consequential, exemplary or punitive damages (as opposed
to direct or actual damages) in any way relating to any Enforcement Action,
Obligations, Loan Documents or transactions relating thereto; and (g) notice of
acceptance hereof. Each Borrower acknowledges that the foregoing waivers are a
material inducement to Agent, Issuing Bank and Lenders entering into this
Agreement and that they are relying upon the foregoing in their dealings with
Borrowers. Each Borrower has reviewed the foregoing waivers with its legal
counsel and has knowingly and voluntarily waived its jury trial and other rights
following consultation with legal counsel. In the event of litigation, this
Agreement may be filed as a written consent to a trial by the court.
14.17    Patriot Act Notice. Agent and Lenders hereby notify Borrowers that
pursuant to the Patriot Act, Agent and Lenders are required to obtain, verify
and record information that identifies each Borrower, including its legal name,
address, tax ID number and other information that will allow Agent and Lenders
to identify it in accordance with the Patriot Act. Agent and Lenders will also
require information regarding any personal guarantor, and may require
information regarding Borrowers’ management and owners, such as legal name,
address, social security number and date of birth. The Borrowers shall, promptly
upon request, provide all documentation and other information as Agent, Issuing
Bank or any Lender may request from time to time in order to comply with any
obligations under any “know your customer,” anti-money laundering or other
requirements of Applicable Law.
14.18    NO ORAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.
14.19    Existing Loan Agreement, No Novation. This Agreement does not
extinguish the obligations for the payment of money outstanding under the
Existing Loan Agreement or discharge or release the obligations or the liens or
priority of any mortgage, pledge, security agreement or any other security
therefor. Nothing herein contained shall be construed as a substitution or
novation of the obligations outstanding under the Existing Loan Agreement or
instruments securing the same, which shall remain in full force and effect,
except as modified hereby or by instruments executed concurrently herewith.
Nothing


124



--------------------------------------------------------------------------------





expressed or implied in this Agreement shall be construed as a release or other
discharge of any Borrower from any of its obligations or liabilities under the
Existing Loan Agreement or any of the security agreements, pledge agreements,
mortgages, or other loan documents executed in connection therewith. Each
Borrower hereby (a) confirms and agrees that each Loan Document to which it or
its predecessor in interest is a party or to which it is a successor by
operation of law is, and shall continue to be, in full force and effect and is
hereby ratified and confirmed in all respects except that on and after the
Closing Date all references in any such Loan Document to “the Loan Agreement”,
“thereto”, “thereof”, “thereunder” or words of like import referring to the
Existing Loan Agreement shall mean the Existing Loan Agreement as amended and
restated by this Agreement; and (b) confirms and agrees that to the extent that
any such Loan Document purports to assign or pledge to Agent, for the benefit of
the Lenders, or to grant to Agent, for the benefit of the Lenders a security
interest in or lien on, any collateral as security for the Obligations of
Borrowers from time to time existing in respect of the Existing Loan Agreement,
such pledge, assignment or grant of the security interest or lien is hereby
ratified and confirmed in all respects.
[Remainder of page intentionally left blank; signatures begin on following page]






125



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.
PARENT:
CONN’S, INC., a Delaware corporation




By: /s/ Lee Wright      
Name: Lee Wright
Title: Executive Vice President and Chief Financial Officer
Address:
2445 Technology Forest Blvd.,
Suite 800
The Woodlands, TX 77381
Attn: Office of General Counsel
Telecopy: 877-303-2445




BORROWERS:
CONN APPLIANCES, INC., a Texas corporation




By: /s/ Lee Wright      
Name: Lee Wright
Title: Executive Vice President and Chief Financial Officer




 
CONN CREDIT I, LP,
a Texas limited partnership


By: Conn Credit Corporation, Inc.,
a Texas corporation, its sole general partner




By: /s/ Lee Wright      
Name: Lee Wright
Title: Executive Vice President and Chief Financial Officer







[Fourth Amended and Restated Loan and Security Agreement – Signature Page]

--------------------------------------------------------------------------------







 
CONN CREDIT CORPORATION, INC.,
a Texas corporation




By: /s/ Lee Wright      
Name: Lee Wright
Title: Executive Vice President and Chief Financial Officer
Address:
2445 Technology Forest Blvd.,
Suite 800
The Woodlands, TX 77381
Attn: Office of General Counsel
Telecopy: 877-303-2445











[Fourth Amended and Restated Loan and Security Agreement – Signature Page]

--------------------------------------------------------------------------------







 
AGENT AND LENDERS:
BANK OF AMERICA, N.A.,
as Agent and a Lender




By: /s/ Carlos Gil      
Name: Carlos Gil
Title: Senior Vice President







[Fourth Amended and Restated Loan and Security Agreement – Signature Page]

--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A.,
as Lender




By: /s/ John Kushnerick            
Name: John Kushnerick
Title: Executive Director




[Fourth Amended and Restated Loan and Security Agreement – Signature Page]

--------------------------------------------------------------------------------







REGIONS BANK,
as Lender




By: /s/ Evie Krimm            
Name: Evie Krimm
Title: Director




[Fourth Amended and Restated Loan and Security Agreement – Signature Page]

--------------------------------------------------------------------------------





MUFG UNION BANK, N.A.,
as Lender




By: /s/ Nadia Mitevska            
Name: Nadia Mitevska
Title: Vice President




[Fourth Amended and Restated Loan and Security Agreement – Signature Page]

--------------------------------------------------------------------------------





DEUTSCHE BANK AG NEW YORK BRANCH,
as Lender




By: /s/ Frank Fazio            
Name: Frank Fazio
Title: Managing Director




By: /s/ Alicia Schug        
Name: Alicia Schug
Title: Vice President


[Fourth Amended and Restated Loan and Security Agreement – Signature Page]

--------------------------------------------------------------------------------





COMPASS BANK d/b/a BBVA COMPASS,
as Lender




By: /s/ Amanda Pettit        
Name: Amanda Pettit
Title: Vice President




[Fourth Amended and Restated Loan and Security Agreement – Signature Page]

--------------------------------------------------------------------------------







ZB, N.A., dba AMEGY BANK,
as Lender




By: /s/ Mark L Wayne        
Name: Mark L Wayne
Title: Senior Vice President




[Fourth Amended and Restated Loan and Security Agreement – Signature Page]

--------------------------------------------------------------------------------





FIRST TENNESSEE BANK NATIONAL ASSOCIATION,
as Lender




By: /s/ Daniel J McCarthy        
Name: Daniel J McCarthy
Title: Senior Vice President




[Fourth Amended and Restated Loan and Security Agreement – Signature Page]

--------------------------------------------------------------------------------





MB FINANCIAL BANK, N.A.,
as Lender




By: /s/ Evelyn Berthold        
Name: Evelyn Berthold
Title: Vice President




[Fourth Amended and Restated Loan and Security Agreement – Signature Page]

--------------------------------------------------------------------------------





CATHAY BANK,
as Lender




By: /s/ Albert D. Perez        
Name: Albert D. Perez
Title: First Vice President




[Fourth Amended and Restated Loan and Security Agreement – Signature Page]

--------------------------------------------------------------------------------





CITY NATIONAL BANK,
as Lender




By: /s/ David Knoblauch        
Name: David Knoblauch
Title: Senior Vice President









SCHEDULE 1.1
to
Fourth Amended and Restated
Loan and Security Agreement
REVOLVER COMMITMENTS OF LENDERS


Lender
Revolver Commitment
Bank of America, N.A.
$125,000,000.00
JPMorgan Chase Bank, National Association
$105,000,000.00
Regions Bank
$105,000,000.00
MUFG Union Bank, N.A.
$105,000,000.00
Deutsche Bank Ag New York Branch
$65,000,000.00
Compass Bank d/b/a BBVA Compass
$50,000,000.00
ZB, N.A. dba Amegy Bank
$25,000,000.00
First Tennessee Bank National Association
$20,000,000.00
MB Financial Bank, N.A.
$20,000,000.00
Cathay Bank
$15,000,000.00
City National Bank
$15,000,000.00
Total Revolver Commitments
$650,000,000.00










SCHEDULE 1.1E(1)
to
Fourth Amended and Restated
Loan and Security Agreement
EXISTING BANK PRODUCTS


BANK NAME
BANK PRODUCTS
Bank of America, N.A.
Services
Depository Accounts and other Cash Management and Investment Services
 
Merchant Card Services for MasterCard and Visa including authorization of
Discover
 
 
JP Morgan Chase Bank, National Association
Depository Accounts and other Cash Management and Investment Services


BBVA Compass Bank
Depository Accounts and other Cash Management Services


Regions Bank
Depository Accounts and other Cash Management Services


Union Bank, N.A.
Depository Accounts and other Cash Management Services


Amegy Bank National Association
Depository Accounts and other Cash Management Services
 
 








SCHEDULE 1.1E(2)
to
Fourth Amended and Restated
Loan and Security Agreement
EXISTING LETTERS OF CREDIT
1.
$67,977.00 Letter of Credit issued by Bank of America, N.A. (L/C Reference No.
68087655).

2.
$2,225,000.00 Letter of Credit issued by Bank of America, N.A. (L/C Reference
No. 68124371).

3.
$460,000.00 Letter of Credit issued by Bank of America, N.A. (Instrument No.
CAA0M-397519).







[Fourth Amended and Restated Loan and Security Agreement – Signature Page]

--------------------------------------------------------------------------------






SCHEDULE 7.1(j)
to
Fourth Amended and Restated
Loan and Security Agreement
EQUITY INTERESTS
Conn Appliances, Inc.
Name
Percentage Interest Owned
CAI Holding Co.
100%, as its sole shareholder
Conn’s Receivables Funding I GP, LLC
100%, as its sole member

Conn Credit Corporation, Inc.
Name
Percentage Interest Owned
Conn Lending, LLC
100%, as its sole member
Conn Credit I, LP
1%, as its sole general partner

Conn Credit I, LP
Name
Percentage Interest Owned
Conn Appliances Receivables Funding, LLC
100%, as its sole member








SCHEDULE 7.3
to
Fourth Amended and Restated
Loan and Security Agreement
REAL ESTATE


NONE.






Schedule 7.1(j) to Fourth Amended and Restated Loan and Security Agreement
Equity Interests



--------------------------------------------------------------------------------






SCHEDULE 8.5
to
Fourth Amended and Restated
Loan and Security Agreement
DEPOSIT ACCOUNTS
Conn Appliances, Inc.
Depository Bank
Type of Account
Account No.
AMEGY BANK
Lockbox Account
53484645
BANK OF AMERICA
Store Deposit Account
004140299014
BANK OF AMERICA
Investment Account
555-07A02-1-9 EJE
COMPASS BANK
Store Deposit Account
51187760
JPMORGAN CHASE
Store Deposit Account
621657597
REGIONS BANK
Store Deposit Account
0128194950
0215920399
0215920933
0215920968
0251920976
0215920984
0215920992
0215921026
UNION BANK
Store Deposit Account
4960003654





Conn Credit Corporation, Inc.


BANK OF AMERICA
Store Deposit Account
488038494543





Conn Credit I, LP


BANK OF AMERICA
Store Deposit Account
488038497184








SCHEDULE 8.6.1
to
Fourth Amended and Restated
Loan and Security Agreement
CREDIT CARD AGREEMENTS
1.
Card Acceptance Agreement for Participating Appliance/Electronic Industry
Dealers by and between GE Capital Bank and Conn Appliances, Inc.

2.
Merchant Agreement by and between Bank of America, N.A. and Conn Appliances,
Inc.

3.
Merchant Services Agreement by and between DFS Services LLC and Conn Appliances,
Inc.

4.
PayPal User Agreement by and between PayPal and Conn Appliances, Inc.

5.
Agreement to Fund a Third Party by and among Banc of America Merchant Services,
LLC, Bank of America, N.A., Conns Appliances and Official Payments Corporation.







Schedule 8.5 to Fourth Amended and Restated Loan and Security Agreement
Deposit Accounts



--------------------------------------------------------------------------------






SCHEDULE 8.7.1
to
Fourth Amended and Restated
Loan and Security Agreement
BUSINESS LOCATIONS
1.
The Chief Executive Office of each of the Borrowers is as set forth below:

2445 Technology Forest Blvd., Suite 800
The Woodlands, Texas 77381
2.
In the five years preceding the Closing Date, Parent and Borrowers have had no
office or place of business located in any county other than as set forth above,
except:

3295 College Street, Beaumont, Texas 77701
4055 Technology Forest Blvd., Suite 210, The Woodlands, Texas 77381
3.
The Chief Executive Office of each Subsidiary of the Borrowers is as set forth
below (if different from paragraph 1, above):

Conn Lending, LLC: 103 Foulk Rd., Ste. 202, Wilmington, DE 19803
4.
The locations of the stores, warehouses, service centers and crossdocks of each
of the Borrowers and their respective Subsidiaries are as set forth below:



Retail:
Name
Address
City
State
Zip
Gateway
108 Gateway Shopping Center
Beaumont
TX
77701
Port Arthur
7855 Memorial Blvd.
Port Arthur
TX
77642
Lake Charles (relo)
3401 Derek Drive
Lake Charles
LA
70607
Airline
8888 Airline Highway
Baton Rouge
LA
70815
Ambassador Caffrey
3316 Ambassador Caffery
Lafayette
LA
70506
Parkdale
4326 Dowlen Road
Beaumont
TX
77706
N. Freeway
9700 North Freeway
Houston
TX
77037
Gessner
8201 South Gessner
Houston
TX
77036
Almeda (relo)
10025 Almeda Genoa Rd.
Houston
TX
77075
Fry Rd
20051 Katy Freeway
Katy
TX
77450
Humble
19611 Hwy 59
Humble
TX
77338



Schedule 8.7.1 to Fourth Amended and Restated Loan and Security Agreement
Business Locations



--------------------------------------------------------------------------------





Willowbrook (relo)
7736 FM 1960 West
Houston
TX
77070
Uvalde
13337 I.10 East
Houston
TX
77015
Northline Mall
4446 N. Freeway
Houston
TX
70809
Nasa Road/Webster (relo)
1020 W. Nasa Road 1, Ste 266
Webster
TX
77598
McAllen
724 East Expressway 83
McAllen
TX
78501
Harlingen
706 S. Dixieland Road
Harlingen
TX
78550
Brownsville
4465 N. Expressway 77/83
Brownsville
TX
78520
Bandera (relo)
11650 Bandera Road
San Antonio
TX
78249
Corpus Christi
4818 S. Padre Island Drive
Corpus Christi
TX
78411
Tech Ridge (Round Rock relo)
12901 N I.35, Bldg 10,
Suites 1010 1100
Austin
TX
78753
SW Military
2514 SW Military Drive
San Antonio
TX
78221
N Loop 410
4999 NW Loop 410
San Antonio
TX
78229
Marbach (West Commerce relo)
1339 SW Loop 410, Suite 105
San Antonio
TX
78227
Southpark Meadows (relo)
9900 S. I.35 Bldg H
Austin
TX
78748
Windsor Park
7730 I.H 35 North
San Antonio
TX
78218
Gulfgate
6888 Gulf Freeway
Houston
TX
77087
Northwest Freeway (a.k.a. 290)
11051 Northwest Freeway
Houston
TX
77092
Conroe
1420 W Loop 336 N #106
Conroe
TX
77304
SE Military
3143 SE Military Drive
San Antonio
TX
78223
Stafford . Sugar Land
12730 Fountain Lake Circle
Stafford
TX
77477
Garth Rd
5010 Garth Road
Baytown
TX
77521
Westheimer (West Oaks relo)
14500 Westheimer
Houston
TX
77077
Lufkin (Lufkin relo)
3047 John Redditt Dr., Suite 200
Lufkin
TX
75904
Royal Lane
11250 North Central Expressway
Dallas
TX
75243
Lewisville
2422 S. Stemmons Freeway
Lewisville
TX
75067
Mesquite
2021 Town East Blvd.
Mesquite
TX
75149
Plano (relo)
800 W. 15th Street, Suite B
Plano
TX
75075
Hurst
747 N. Loop 820
Hurst
TX
76053
Wheatland Towne Crossing (relo)
3450 Bainbridge Drive, Ste. 520
Dallas
TX
75237
Hulen
4617 S. Hulen Street
Fort Worth
TX
76132
Arlington
137 Merchants Row
Arlington
TX
76015
Pavilions
25 NE Loop 410
San Antonio
TX
78216
Oak Cliff
4351 DFW Turnpike
Dallas
TX
75211
Pearland
2800 E. Broadway
Pearland
TX
77581
Pasadena
3931 Fairway Plaza Drive
Pasadena
TX
77505
N. McAllen
8317 North 10th Street
McAllen
TX
78504
Burleson
12850 South Freeway
Fort Worth
TX
76028
Midland / OKC 1
3315 NW Expressway
Oklahoma City
OK
73112
Cypresswood
19746 Interstate 45
Spring
TX
77373



Schedule 8.7.1 to Fourth Amended and Restated Loan and Security Agreement
Business Locations



--------------------------------------------------------------------------------





Penn Park / OKC 2 (relo from Walnut Square)
1615 Penn Park
Oklahoma City
OK
73106
Waco
230 N. New Road
Waco
TX
76710
El Paso
6101 Gateway West
El Paso
TX
79925
Albuquerque
45 Hotel Circle, Suite 101
Albuquerque
NM
87123
Las Cruces
700 S. Telshor Boulevard, Suite 6702
Las Cruces
NM
88011
Lake Worth
6592 Lake Worth Boulevard
Lake Worth
TX
76135
Laredo
2420 Bob Bullock Loop, Suite 6
Laredo
TX
78043
Tucson 1
5530 E. Broadway Blvd.
Tucson
AZ
85711
Tulsa (aka Mingo Market)
10143 E. 71st Street – Unit # 7
Tulsa
OK
74133
Mesa
1655 South Stapley Drive
Mesa
AZ
85204
Main Street (aka Loop Center)
9567 South Main Street
Houston
TX
77025
Arizona Mills
5000 South Arizona Mills Cir #461
Tempe
AZ
85282
Desert Sky
7333 West Thomas Road # 16
Phoenix
AZ
85033
The Pavilions @ Talking Stick
9190 Talking Stick Way
Scottsdale
AZ
85250
Yuma (aka Las Palmillas)
1190 S. Castle Dome Ave
Yuma
AZ
85365
Shreveport (aka Kings Crossing)
7081 Youree Drive
Shreveport
LA
71105
Odessa
6976 E. Hwy 191
Odessa
TX
79762
Cottonwood Mall / ABQ #2
10000 Coors Blvd Bypass NW #100
Albuquerque
NM
87114
Amarillo (aka Westgate Plaza)
2510 Soncy Road
Amarillo
TX
79124
Tropicana Ave
3185 E. Tropicana Ave . Suite A
Las Vegas
NV
89121
Goodyear Centerpointe
15305 West McDowell Road #E101
Goodyear
AZ
85338
Chandler Festival
2820 W. Chandler Blvd
Chandler
AZ
85224
Aurora City Place
60 S. Abilene
Aurora
CO
80012
Arvada Marketplace
7360 W. 52nd Ave
Arvada
CO
80002
Marana Marketplace
3742 W. River Road . Suite # 150
Tucson
AZ
85741
Sheridan
3950 River Point Parkway
Sheridan
CO
80110
Madison
1655 Gallatin Pike
Madison
TN
37115
Centennial
9555 East County Line Rd . Unit 6A
Centennial
CO
80112
Metro Marketplace, Phoenix
2820 W. Dunlap
Phoenix
AZ
85051
Knoxville
151 N. Peters
Knoxville
TN
37923
Greenville
607 Haywoood Road
Greenville
SC
29607
Jackson
1051 E. County Line Road
Jackson
MS
32911
Memphis
3525 Riverdale Road
Memphis
TN
38115
Lubbock
6052 Marsha Sharp Freeway
Lubbock
TX
79407
Florence Crossroads Center
2524/2526 David H McLeod Blvd
Florence
SC
29501
Fort Collins
120 Bockman Drive
Fort Collins
CO
80525
Colorado Springs
345 N. Academy
Colorado Springs
CO
80909
Fayetteville
1748 Skibo Road, #100
Fayetteville
NC
28303



Schedule 8.7.1 to Fourth Amended and Restated Loan and Security Agreement
Business Locations



--------------------------------------------------------------------------------





El Mercado, El Paso
1971 C Zaragosa Road
El Paso
TX
79938
Carolina Pavilion
9567 South Blvd
Charlotte
NC
28273
Thornton
550 E. 102nd Ave
Thornton
CO
80229
Antioch
5330 Cane Ridge Road #108
Antioch
TN
37013
Gastonia
197 New Hope Drive #110
Gastonia
NC
28054
University Plaza, Charlotte
8709 JW Clay Blvd.
Charlotte
NC
28262
Austin Peay, Memphis
3260 Austin Peay Highway
Memphis
TN
38128
Winston.Salem
3925 Oxford Station Way
Winston.Salem
NC
27103
Augusta
270 Bobby Jones Expwy, #172
Augusta
GA
30907
Admiral Place / Tulsa II
6921 E. Admiral
Tulsa
OK
74115
Spartanburg
106 Peachwood Centre Drive
Spartanburg
SC
29301
Fiesta Plaza
2201 Civic Center Drive, North
Las Vegas
NV
89149
Independence, Charlotte
5704 E. Independence Blvd
Charlotte
NC
28212
Arcadia Crossing, Phoenix
4531 East Thomas Road
Phoenix
AZ
85018
Southaven
570 West Main Street
Southaven
MS
38671
Greensboro
3508 Gate City Blvd.
Greensboro
NC
27407
Monroe
3650 Milhaven Road
Monroe
LA
71203
North Charleston
4960 Center Pointe Drive, #101
North Charleston
SC
29418
SW Albuquerque
4208A Central Avenue SW
Albuquerque
NM
87105
Rainbow Expressway
120 S. Rainbow Blvd.
Las Vegas
NV
89145
Killeen
1101 S Fort Hood St
Killeen
TX
76541
Alexandria
3437 Masonic Drive, #6704
Alexandria
LA
71301
Hickory
1810 US Hwy 70 SE
Hickory
NC
28601
Eastgate
4969 E. Nine Mile Road
Richmond
VA
23223
Chattanooga
5844 Brainerd Road
Chattanooga
TN
27411
Huntsville
6125 University Blvd.
Huntsville
AL
35806
Raleigh
Capital Crossing
2900 E. Millbrook Road
Raleigh
NC
27604
Rocky Mount
Golden East Crossing
1100 N. Weslayan Blvd.
Rocky Mount
NC
27804
Burlington
3121.A Garden Road
Burlington
NC
27215
San Marcos
917 TX-80
San Marcos
TX
78666





Distribution:
Albuquerque XD
540 Silver Creek Road NW, Suite A-1
Albuquerque
NM
87121
Amarillo XD
West Amarillo Industrial Park # 2 3910 NW 12th Street
Amarillo
TX
79106
Austin XD
2900 Oak Springs Road
Austin
TX
78702



Schedule 8.7.1 to Fourth Amended and Restated Loan and Security Agreement
Business Locations



--------------------------------------------------------------------------------





Baton Rouge XD (operating out of store #9)
8888 Airline Highway
Baton Rouge
LA
70815
Beaumont Office
3295 College Street
Beaumont
TX
77701
Beaumont WH/Service
650 S. 23rd Street
Beaumont
TX
77701
Charlotte DC
10335 Ridge Creek Drive
Charlotte
NC
28273
Chattanooga XD (opersating out of store #219)
5844 Brainerd Road
Chattanooga
TN
27411
Corpus Christi XD (operating out of store #047)
4818 S. Padre Island Drive
Corpus Christi
TX
78411
Dallas DC (relo)
4800 Langdon Road, Suite 100
Dallas
TX
75241
Dallas DC (relo) - Service Center
4800 Langdon Road, Suite 100
Dallas
TX
75241
Denver DC - Airways Business Center, Building 3
2470 Airport Boulevard, Bldg 3, Suite D
Aurora
CO
80011
El Paso DC
47 Butterfield Trail Blvd.
El Paso
TX
79906
El Paso DC - Service Center
47 Butterfield Trail Blvd.
El Paso
TX
79906
Florence XD
2335 Laurens Circle
Florence
SC
29501
Greenville XD
105 Fortis Drive
Duncan
SC
29334
Houston Service
2425 Turning Basin
Houston
TX
77029
Houston WH
8550-A Market Street
Houston
TX
77029
Jackson XD (operating out of store # 159)
1051 E. County Line Road
Jackson
MS
32911
Knoxville XD (operating out of store #157)
151 N. Peters
Knoxville
TN
37923
Lafayette XD
124 Bertrand Drive
Lafayette
LA
70506
Laredo XD (currently operating out of store # 122)
2420 Bob Bullock Loop - Suite 6
Laredo
TX
78043
Las Vegas XD
3595 E. Patrick Lane, Suite 900
Las Vegas
NV
89120
Lubbock XD (operating out of store # 162)
4949 Milwaukee Ave.
Lubbock
TX
79407



Schedule 8.7.1 to Fourth Amended and Restated Loan and Security Agreement
Business Locations



--------------------------------------------------------------------------------





McAllen DC
6900 S. International Parkway
McAllen
TX
78503
McAllen DC - Service Center
6900 S. International Parkway
McAllen
TX
78503
Memphis XD
3955 Vantech Drive
Memphis
TN
38115
Nashville DC
7001 Centrepointe Drive
LaVergne
TN
37086
Odessa XD (operating out of store # 137)
6976 E. Hwy 191
Odessa
TX
79762
Oklahoma City XD
1001 Enterprise Avenue, Ste. 14A
Oklahoma City
OK
73128
Phoenix DC
1100 North 127rd Ave, #300
Avondale
AZ
85323
Phoenix DC - Service Center
1100 North 127rd Ave, #300
Avondale
AZ
85323
Raleigh XD
3208 Spottswood Street, #114
Raleigh
NC
27615
Richmond XD (operating out of store #214)
4969 E. Nine Mile Road
Richmond
VA
23223
San Antonio Call Center
5776 Stemmons Drive
San Antonio
TX
78238
San Antonio DC (relo)
1710 Cornerway Blvd
San Antonio
TX
78219
San Anonio DC (relo) - Service Center
1711 Cornerway Blvd
San Antonio
TX
78220
Shreveport XD (operating out of store # 136)
7081 Youree Drive
Shreveport
LA
71105
Triangle/Lafayette Service Center
650 S. 23rd Street - Suite A2
Beaumont
TX
77707
Tucson XD
1859 W. Grant Road #107
Tucson
AZ
85745
Tulsa XD (operating out of store # 127)
10143 E. 71st Street – Unit # 7
Tulsa
OK
74133
Waco XD (operating out of store #117)
230 N. New Road
Waco
TX
76710
Woodlands - Annex
2445 Technology Forest Blvd., Suite 700
The Woodlands
TX
77381
Woodlands Corporate Office
4055 Technology Forest Blvd., #210
The Woodlands
TX
77381









Schedule 8.7.1 to Fourth Amended and Restated Loan and Security Agreement
Business Locations



--------------------------------------------------------------------------------






SCHEDULE 9.1.4
to
Fourth Amended and Restated
Loan and Security Agreement
NAMES AND CAPITAL STRUCTURE
1.
The corporate names, jurisdictions of incorporation, and authorized and issued
Equity Interests of Parent, Borrowers and their Subsidiaries are as follows:

Name
Jurisdiction
Number and Class of Authorized Shares
Number and Class of Issued Shares
Conn’s, Inc.
Delaware
100,000,000 Common Shares. 1,000,000 Preferred Shares.
31,574,968
Conn Appliances, Inc., as a Borrower
Texas
35,000,000 Common Shares.
300,000 Senior Preferred Shares.
Stock Certificate #158; 1,000 Shares.
Conn Credit Corporation, Inc., as a Borrower
Texas
4,000,000 Common Shares.
Stock Certificate #1016; 56,500 Shares.
Conn Credit I, LP, as a Borrower
Texas
N/A
N/A
CAI Holding Co.
Delaware
10,000 Common Shares.
Stock Certificate #1; 8,000 Shares.
CAI Credit Insurance Agency, Inc.
Louisiana
100,000 Common Shares.
Stock Certificate #3; 1,000 Shares.
Conn Lending, LLC
Delaware
N/A
N/A
Conn’s Receivables Funding I GP, LLC
Texas
N/A
N/A
Conn’s Receivables, LLC
Delaware
N/A
N/A
Conn’s Receivables Funding I, LP
Texas
N/A
N/A
Conn Appliances, Receivables Funding, LLC
Delaware
N/A
N/A
Conn’s Receivables Funding 2017-A, LLC
Delaware
N/A
N/A
Conn’s Receivables 2017-A Trust
Delaware
N/A
N/A
Conn’s Receivables Funding 2017-B LLC
Delaware
N/A
N/A
Conn’s Receivables 2017-B Trust
Delaware
N/A
N/A
Conn’s Receivables Warehouse LLC
Delaware
N/A
N/A
Conn’s Receivables Warehouse Trust
Delaware
N/A
N/A





Schedule 9.1.4 to Fourth Amended and Restated Loan and Security Agreement
Names and Capital Structure



--------------------------------------------------------------------------------





3.
All agreements binding on holders of Equity Interests of Borrowers and their
Subsidiaries with respect to such interests are as follows:

None.




Schedule 9.1.4 to Fourth Amended and Restated Loan and Security Agreement
Names and Capital Structure



--------------------------------------------------------------------------------






SCHEDULE 9.1.5
to
Fourth Amended and Restated
Loan and Security Agreement
FORMER NAMES AND COMPANIES
1.
Each Borrower’s and its Subsidiary’s correct corporate name, as registered with
the Secretary of State of its state of incorporation, is shown on Schedule
9.1.4.

2.
In the conduct of their businesses during five years preceding the Closing Date,
Borrowers and its Subsidiaries have used the following names:

Entity
Fictitious, Trade or Other Name
Conn Appliances, Inc., as Parent
None
 
 
Conn Appliances, Inc.,as a Borrower
Conn Appliances
 
Conn’s
 
Conn’s HomePlus
 
Conn’s Home Plus
 
 
Conn Credit Corporation, Inc., as a Borrower
Conn Credit
 
Conn Credit Corp.
 
 
Conn Credit I, LP, as a Borrower
None
 
 
CAI Holding Co., as a Subsidiary
None
 
 
CAIAIR, Inc., as a Subsidiary
None
 
 
CAI Credit Insurance Agency, Inc., as a Subsidiary
None
 
 
Conn Lending, LLC, as a Subsidiary
None
 
 



3.
In the five years preceding the Closing Date, no Borrower or its Subsidiary has
been the surviving corporation of a merger or combination, except: NONE

4.
In the five years preceding the Closing Date, no Borrower or its Subsidiary has
acquired any substantial part of the assets of any Person, except: NONE





Schedule 9.1.5 to Fourth Amended and Restated Loan and Security Agreement
Former Names and Companies



--------------------------------------------------------------------------------






SCHEDULE 9.1.11
to
Fourth Amended and Restated
Loan and Security Agreement
PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES
1.
Borrowers’ and its Subsidiaries’ patents:

NONE.
2.
Borrowers’ and its Subsidiaries’ trademarks:



Schedule 9.1.11 to Fourth Amended and Restated Loan and Security Agreement
Patents, Trademarks, Copyrights and Licenses



--------------------------------------------------------------------------------





Trademark
 
 
Owner
 
 
Status in
Trademark Office
 
Federal
Registration No.
 
Registration
Date
 
exhibit101amendedablc_image1.jpg [exhibit101amendedablc_image1.jpg]
Conn's, Inc.
Pending
Pending
Application No.
87646528
exhibit101amendedablc_image2.jpg [exhibit101amendedablc_image2.jpg]
Conn’s Inc.
Pending
Pending
Application No. 87892468
YE$ LEASE
Conn’s Inc.
Registered
5274800
8/29/17
YES LEASE
Conn’s Inc.
Registered
5274799
08/29/17
exhibit101amendedablc_image3.jpg [exhibit101amendedablc_image3.jpg]
Conn’s Inc.
Registered
5270377
8/22/17
exhibit101amendedablc_image4.gif [exhibit101amendedablc_image4.gif]
Conn’s Inc.
Registered
4118560
03/27/2012
exhibit101amendedablc_image5.jpg [exhibit101amendedablc_image5.jpg]
Conn’s Inc.
Registered
2824660
03/23/2004
CONN’S (TX)
Conn’s Inc.
Registered
State reg: 800166784
1/15/2003
exhibit101amendedablc_image6.jpg [exhibit101amendedablc_image6.jpg]
Conn’s Inc.
Registered
4201352
09/04/2012
YES MONEY
Conn’s Inc.
Registered
4339428
05/21/2013
exhibit101amendedablc_image7.jpg [exhibit101amendedablc_image7.jpg]
Conn’s Inc.
Registered
4339427
05/21/2013
 


exhibit101amendedablc_image8.jpg [exhibit101amendedablc_image8.jpg]
Conn’s Inc.
Registered
4339426
05/21/2013
 


exhibit101amendedablc_image9.jpg [exhibit101amendedablc_image9.jpg]
Conn’s Inc.
Registered
4339425
05/21/2013
exhibit101amendedabl_image10.jpg [exhibit101amendedabl_image10.jpg]
Conn's, Inc.
Registered
2758779
09/02/03



3.
Borrowers’ and its Subsidiaries’ copyrights:

NONE.
4.
Borrowers’ and its Subsidiaries’ licenses (other than off-the-shelf software
licenses and routine business licenses, authorizing them to transact business in
local jurisdictions):

NONE.






Schedule 9.1.11 to Fourth Amended and Restated Loan and Security Agreement
Patents, Trademarks, Copyrights and Licenses



--------------------------------------------------------------------------------






SCHEDULE 9.1.14
to
Fourth Amended and Restated
Loan and Security Agreement
ENVIRONMENTAL MATTERS
NONE.






Schedule 9.1.14 to Fourth Amended and Restated Loan and Security Agreement
Environmental Matters



--------------------------------------------------------------------------------






SCHEDULE 9.1.16
to
Fourth Amended and Restated
Loan and Security Agreement
LITIGATION
1.
Proceedings and investigations pending against Parent or its Subsidiaries:

None, other than such proceedings or investigations disclosed on the Parent’s
Form 10-K for the fiscal year ended January 31, 2018.
2.
Threatened proceedings or investigations against Parent or its Subsidiaries of
which any of Parent or any Borrower is aware:

None, other than such pending or threatened proceedings or investigations
disclosed on the Parent’s Form 10-K for the fiscal year ended January 31, 2018.
3.
Pending Commercial Tort Claim of any Obligor:

None.






Schedule 9.1.16 to Fourth Amended and Restated Loan and Security Agreement
Litigation



--------------------------------------------------------------------------------






SCHEDULE 9.1.20
to
Fourth Amended and Restated
Loan and Security Agreement
LABOR CONTRACTS
Borrowers and its Subsidiaries are party to the following collective bargaining
agreements, management agreements and consulting agreements:
NONE.






Schedule 9.1.20 to Fourth Amended and Restated Loan and Security Agreement
Labor Contracts



--------------------------------------------------------------------------------






SCHEDULE 10.2.2
to
Fourth Amended and Restated
Loan and Security Agreement
EXISTING LIENS
Debtor: CONN’S, INC.

Secured Party:
File Number:
Date filed:
Jurisdiction:
Subsequent Filings:
Collateral:
Bank of America, N.A.
20082803912
08/15/2008
Delaware Secretary of State
Continuation filed 03/19/13;
Continuation filed 04/24/18
Blanket
Bank of America, N.A.
20123718311
09/26/2012
Delaware Secretary of State
Continuation filed 07/12/17
Blanket
Verizon Credit Inc.
20154206321
09/11/2015
Delaware Secretary of State
 
Leased equipment
Bank of America, N.A.
20155047401
10/30/2015
Delaware Secretary of State
 
Blanket
Dahill
160008501293
03/17/2016
Texas Secretary of State
 
Leased equipment

Debtor: CONN APPLIANCES, INC.

Secured Party:
File Number:
Date filed:
Jurisdiction
Subsequent Filings:
Collateral:



Schedule 10.2.2 to Fourth Amended and Restated Loan and Security Agreement
Existing Liens



--------------------------------------------------------------------------------





GE Commercial Distribution Finance Corporation;
GE Commercial Distribution Finance Corporation;
GE Commercial Distribution Finance Corporation;
Transamerica Commercial Finance Corporation;
Transamerica Commercial Finance Corporation;
Wells Fargo Commercial Distribution Finance, LLC
9800115926
06/05/1998
Texas Secretary of State
Amendment filed 04/18/00;
Amendment filed 05/11/00;
Amendment filed 10/27/00;
Amendment filed 03/07/01;
Amendment filed 06/29/01;
Amendment filed 08/15/02;
Amendment filed 09/25/02;
Continuation filed 01/21/03;
Amendment filed 01/31/03;
Amendment filed 06/12/03;
Amendment filed 05/27/05;
Amendment filed 10/26/06;
Amendment filed 06/13/07;
Continuation filed 12/18/07;
Amendment filed 05/12/09;
Amendment filed 02/03/10;
Amendment filed 08/03/10;
Amendment filed 11/22/10;
Amendment filed 09/16/11;
Amendment filed 10/16/12;
Amendment filed 10/17/12;
Continuation filed 01/23/13;
Amendment filed 05/10/13;
Amendment filed 01/23/14;
Amendment filed 08/18/17;
Continuation filed 02/26/18
All room air conditioning inventory and other inventory containing specific
tradenames, trademarks or logos as described therein and as described in that
certain Purchase and Sale Agreement dated as of April 30, 2012, between Conn
Appliances, Inc. as “seller” and Conn's Receivables Funding I L.P. as
“purchaser”, or any contracts or any products or proceeds thereof.



Schedule 10.2.2 to Fourth Amended and Restated Loan and Security Agreement
Existing Liens



--------------------------------------------------------------------------------





GE Commercial Distribution Finance Corporation;
GE Commercial Distribution Finance Corporation;
GE Commercial Distribution Finance Corporation;
Transamerica Commercial Finance Corporation;
Wells Fargo Commercial Distribution Finance, LLC
02-0020382714
02/25/2002
Texas Secretary of State
Amendment filed 08/15/02;
Amendment filed 09/25/02;
Amendment filed 01/31/03;
Amendment filed 06/12/03;
Amendment filed 05/31/05;
Continuation filed 08/30/06;
Amendment filed 10/26/06;
Amendment filed 06/13/07;
Amendment filed 05/12/09;
Amendment filed 02/03/10;
Amendment filed 08/03/10;
Amendment filed 11/22/10;
Amendment filed 09/16/11;
Continuation filed 12/27/11;
Amendment filed 10/16/12;
Amendment filed 10/17/12;
Amendment filed 05/10/13;
Amendment filed 01/23/14;
Continuation filed 10/20/16;
Amendment filed 10/20/16;
Amendment filed 08/18/17
All room air conditioning inventory and other inventory containing specific
tradenames, trademarks or logos as described therein and as described in that
certain Purchase and Sale Agreement dated as of April 30, 2012, between Conn
Appliances, Inc. as “seller” and Conn's Receivables Funding I L.P. as
“purchaser”, or any contracts or any products or proceeds thereof.
Bank of America, N.A. as Agent
080027428617
08/15/2008
Texas Secretary of State
Amendment filed 05/01/12;
Continuation filed 03/18/13;
Amendment filed 03/17/16;
Amendment filed 10/12/16;
Amendment filed 04/24/17;
Amendment filed 12/21/14;
Continuation filed 04/24/18
Blanket
Crown Credit Company;
Crown Equipment Corporation
080028513300
08/26/2008
Texas Secretary of State
Continuation filed 07/29/13;
Amendment filed 04/05/16
All of Lessee’s right, title and interest in all equipment now or hereafter
leased from lessor by Lessee pursuant to master Lease Agreement dated 10/24/07
between lessor and Lessee, together with all schedules, exhibits, supplements,
amendments, renewals and modifications thereto, including but not limited to all
material handling equipment and related equipment and all additions, accessions,
substitutions, attachments, improvements and repairs thereto and therefor,
whether currently existing or hereafter arising, and all proceeds thereof
(including but not limited to accounts, contract rights, chattel paper, general
intangibles and insurance proceeds).



Schedule 10.2.2 to Fourth Amended and Restated Loan and Security Agreement
Existing Liens



--------------------------------------------------------------------------------





GE Capital Retail Bank;
GE Money Bank
090014992620
05/27/2009
Texas Secretary of State
Continuation filed 04/08/14;
Amendment filed 04/08/14
Accounts, the Reserve Account, the Collateral Account, Unpaid Returned Goods,
and proceeds.
TCF Inventory Finance, Inc.
090032612376
11/24/2009
Texas Secretary of State
Continuation filed 07/24/14
Specific inventory as described in that certain Receivables Purchase Agreement
dated as of September 1, 2002 between Debtor and Conn Funding I, L.P.., as
sellers, and Conn Funding II, L.P., as purchaser, or any of Debtor’s now owned
and hereafter acquired loan agreements, accounts, revolving credit agreements,
installment sales contracts, instruments, notes, documents, chattel paper, and
all other forms of obligations owing to Debtor, including any security for any
of the foregoing, including all rights under any and all security documents and
merchandise returned to or repossessed by the Debtor, or any products or
proceeds thereof.
Powercare and Service Solutions, Inc., a Texas Corp.
100034385206
12/01/2010
Texas Secretary of State
Continuation filed 10/07/15
All current or after-acquired electric storage batteries and battery chargers or
other products sold, leased or otherwise provided to Debtor by Interstate
Battery System of America, Inc. or any of its affiliates and all proceeds
therefrom.
Bank of America, N.A. as Agent
120030565365
09/26/2012
Texas Secretary of State
Amendment filed 03/17/16;
Amendment filed 10/12/16;
Amendment filed 04/24/17;
Continuation filed 07/12/17;
Amendment filed 12/21/17
Blanket
Wells Fargo Bank, N.A.
130018755949
06/12/2013
Texas Secretary of State
 
Leased equipment
Wells Fargo Bank, N.A.
130018875097
06/13/2013
Texas Secretary of State
 
Leased equipment
Wells Fargo Bank, N.A.
130025051249
08/06/2013
Texas Secretary of State
 
Leased equipment
Wells Fargo Bank, N.A.
130025098553
08/06/2013
Texas Secretary of State
 
Leased equipment
Wells Fargo Bank, N.A.
130028357059
09/05/2013
Texas Secretary of State
 
Leased equipment
Wells Fargo Bank, N.A.
130028837446
09/10/2013
Texas Secretary of State
 
Leased equipment



Schedule 10.2.2 to Fourth Amended and Restated Loan and Security Agreement
Existing Liens



--------------------------------------------------------------------------------





Wells Fargo Bank, N.A.
130028901296
09/11/2013
Texas Secretary of State
 
Leased equipment
Wells Fargo Bank, N.A.
130029474111
09/16/2013
Texas Secretary of State
 
Leased equipment
IBM Credit, LLC
140017433073
06/02/2015
Texas Secretary of State
 
Leased equipment
Sherman Originator III, LLC
140031459835
10/02/2014
Texas Secretary of State
 
All Assets purchased pursuant to the Purchase and Sale Contract (Lot 1030) dated
November 8, 2012 by and among Conn Appliances Inc. (“Conn”) and Sherman
Originator III LLC. Conn and Sherman Originator III LLC intend the transactions
contemplated by the agreement to constitute an absolute assignment Conn’s
interest in the Assets, and this filing should not be construed as a conclusion
that an absolute assignment has not occurred. This Financing Statement is not to
be construed as evidence of the existence of any indebtedness Conn. No security
interest is created by the filing of this Financing Statement in any assets or
property owned by Conn other than Assets purchased by Sherman Originator III LLC
pursuant to the Purchase and Sale Contract (Lot 1030) dated November 8, 2012 by
and among Conn and Sherman Originator III LLC.
Sherman Originator III, LLC
140031464164
10/02/2014
Texas Secretary of State
 
All Assets purchased pursuant to the Purchase and Sale Contract (Lot 1031) dated
November 8, 2012 by and among Conn Appliances Inc. (“Conn”) and Sherman
Originator III LLC. Conn and Sherman Originator III LLC intend the transactions
contemplated by the agreement to constitute an absolute assignment Conn's
interest in the Assets, and this filing should not be construed as a conclusion
that an absolute assignment has not occurred. This Financing Statement is not to
be construed as evidence of the existence of any indebtedness Conn. No security
interest is created by the filing of this Financing Statement in any assets or
property owned by Conn other than Assets purchased by Sherman Originator III LLC
pursuant to the Purchase and Sale Contract (Lot 1031) dated November 8, 2012 by
and among Conn. and Sherman Originator III LLC
Bank of America, N.A. as Agent
150034857073
10/30/2015
Texas Secretary of State
Amendment filed 03/17/16;
Amendment filed 10/12/16;
Amendment filed 04/24/17;
Amendment filed 12/21/17
Blanket



Schedule 10.2.2 to Fourth Amended and Restated Loan and Security Agreement
Existing Liens



--------------------------------------------------------------------------------





Cypress Waters Retail No. 2, LLC
160019712895
06/16/2016
Texas Secretary of State
 
All of Debtor's trade fixtures, equipment and merchandise from time to time
located within the Premises located at 2700 Ranch Trail Drive, Irving, TX 75063
Electrolux Home Products, Inc.
170008949452
03/16/2017
Texas Secretary of State
 
All inventory manufactured or distributed by, Electrolux Home Products, Inc.,
and its successors and assigns, wherever located, now existing and hereafter
acquired, including but not limited to all Electrolux, Electrolux ICON, Gibson,
Kelvinator, Tappan and/or Frigidaire brand, refrigerators, freezers, clothes
washers, clothes dryers, ranges, stoves, cook tops, dishwashers, and other kinds
of household and commercial appliances, but specifically excluding
dehumidifiers, humidifiers and air conditioners.
Function 4, LLC
170041243921
12/08/2017
Texas Secretary of State
 
Leased equipment

Debtor: CONN CREDIT I, LP

Secured Party:
File Number:
Date filed:
Jurisdiction
Subsequent Filings:
Collateral:
Bank of America, N.A. as Agent
080027428728
08/15/2008
Texas Secretary of State
Amendment filed 05/01/12;
Continuation filed 03/20/13;
Amendment filed 09/11/15;
Amendment filed 03/17/16;
Amendment filed 10/12/16;
Amendment filed 04/24/17;
Amendment filed 12/21/17;
Continuation filed 04/24/18

Blanket
Bank of America, N.A. as Agent
120030565507
09/26/2012
Texas Secretary of State
Amendment filed 09/11/15;
Amendment filed 03/17/16;
Amendment filed 10/12/16;
Amendment filed 04/24/17;
Amendment filed 07/12/17;
Amendment filed 12/21/17
Blanket



Schedule 10.2.2 to Fourth Amended and Restated Loan and Security Agreement
Existing Liens



--------------------------------------------------------------------------------





Sherman Originator III, LLC
140031518114
10/02/2014
Texas Secretary of State
 
All Assets purchased pursuant to the Purchase and Sale Agreement dated September
15, 2014 by and among Conn Credit I LP (“Conn”) and Sherman Originator Ill LLC.
Conn and Sherman Originator Ill LLC intend the transactions contemplated by the
agreement to constitute an absolute assignment of Conn's interest in the Assets,
and this filing should not be construed as a conclusion that an absolute
assignment has not occurred. This Financing Statement is not to be construed as
evidence of the existence of any indebtedness Conn. No security interest is
created by the filing of this Financing Statement in any assets or property
owned by Conn other than Assets purchased by Sherman Originator Ill LLC pursuant
to the Purchase and Sale Contract dated September 15, 2014 by and among Conn.
and Sherman Originator Ill LLC
Conn Appliances Receivables Funding, LLC
Conn’s Receivables 2015 – A Trust
150032694828
10/09/2015
Texas Secretary of State
 
The financing statement (the “Financing Statement”) to which to this Exhibit A
is attached and made a part covers the following property, whether now owned or
hereafter acquired, now existing or hereafter created and wherever located: (i)
certain Contracts that have been conveyed, sold and/or assigned by the
Debtor/Seller to the Assignor Secured Party/Buyer and then by the Assignor
Secured Party/Buyer to the Assignee Secured Party/Buyer; (ii) the Receivables
related to such Contracts; (iii) all Collections received in respect of the
Receivables after the Cut-Off Date; (iv) all Related Security; and (v) all
present and future claims, demands, causes and choses in action and all payments
on or under, and all proceeds of every kind and nature whatsoever in respect of,
any or all of the foregoing.
A purchase of or security interest in any Collateral described in this Financing
Statement will violate the rights of the Assignor Secured Party/Buyer.
Bank of America, N.A. as Agent
150034857215
10/30/2015
Texas Secretary of State
Amendment filed 03/17/16;
Amendment filed 10/12/16;
Amendment filed 04/24/17;
Amendment filed 12/21/17
Blanket



Schedule 10.2.2 to Fourth Amended and Restated Loan and Security Agreement
Existing Liens



--------------------------------------------------------------------------------





Conn Appliances Receivables Funding, LLC
Conn’s Receivables 2016 – A Trust
160008744101
03/18/2016
Texas Secretary of State
 
The financing statement (the “Financing Statement”) to which this Exhibit A is
attached and made a part covers the following property, whether now owned or
hereafter acquired, now existing or hereafter created and wherever located: (i)
certain Contracts that have been conveyed, sold and/or assigned by the
Debtor/Seller to the Assignor Secured Party/Buyer and then by the Assignor
Secured Party/Buyer to the Assignee Secured Party/Buyer, (ii) the Receivables
related to such Contracts; (iii) all Collections received in respect of the
Receivables after the Cut-Off Date; (iv) all Related Security; and (v) all
present and future claims, demands, causes and choses in action and all payments
on or under, and all proceeds of every kind and nature whatsoever in respect of,
any or all of the foregoing.
A purchase of or security interest in any Collateral described in this Financing
Statement will violate the rights of the Assignor Secured Party/Buyer.
Conn Appliances Receivables Funding, LLC
Conn’s Receivables 2016 – B Trust
160034037832
10/14/2016
Texas Secretary of State
 
The financing statement (the “Financing Statement”) to which this Exhibit A is
attached and made a part covers the following property, whether now owned or
hereafter acquired, now existing or hereafter created and wherever located: (i)
certain Contracts that have been conveyed, sold and/or assigned by the
Debtor/Seller to the Assignor Secured Party/Buyer and then by the Assignor
Secured Party/Buyer to the Assignee Secured Party/Buyer, (ii) the Receivables
related to such Contracts; (iii) all Collections received in respect of the
Receivables after the Cut-Off Date; (iv) all Related Security; (v) all products
and proceeds of the foregoing, including, without limitation, insurance
proceeds, and (vi) all Recoveries relating thereto.
A purchase of or security interest in any Collateral described in this Financing
Statement will violate the rights of the Assignor Secured Party/Buyer.



Schedule 10.2.2 to Fourth Amended and Restated Loan and Security Agreement
Existing Liens



--------------------------------------------------------------------------------





Conn Appliances Receivables Funding, LLC
Conn’s Receivables 2017 – A Trust
170014329744
04/26/2017
Texas Secretary of State
 
The financing statement (the “Financing Statement”) to which this Exhibit A is
attached and made a part covers the following property, whether now owned or
hereafter acquired, now existing or hereafter created and wherever located: (i)
certain Contracts that have been conveyed, sold and/or assigned by the
Debtor/Seller to the Assignor Secured Party/Buyer and then by the Assignor
Secured Party/Buyer to the Assignee Secured Party/Buyer, (ii) the Receivables
related to such Contracts; (iii) all Collections received in respect of the
Receivables after the Cut-Off Date; (iv) all Related Security; (v) all products
and proceeds of the foregoing, including, without limitation, insurance
proceeds, and (vi) all Recoveries relating thereto.
A purchase of or security interest in any Collateral described in this Financing
Statement will violate the rights of the Assignor Secured Party/Buyer.
Conn Appliances Receivables Funding, LLC
Conn’s Receivables 2016 – A Trust
170028175273
08/16/2017
Texas Secretary of State
 
The financing statement (the “Financing Statement”) to which this Exhibit A is
attached and made a part covers the following property, whether now owned or
hereafter acquired, now existing or hereafter created and wherever located: (i)
certain Contracts that have been conveyed, sold and/or assigned by the
Debtor/Seller to the Assignor Secured Party/Buyer and then by the Assignor
Secured Party/Buyer to the Assignee Secured Party/Buyer, (ii) the Receivables
related to such Contracts; (iii) all Collections received in respect of the
Receivables after the Cut-Off Date; (iv) all Related Security; and (v) all
present and future claims, demands, causes and choses in action and all payments
on or under, and all proceeds of every kind and nature whatsoever in respect of,
any or all of the foregoing.
A purchase of or security interest in any Collateral described in this Financing
Statement will violate the rights of the Assignor Secured Party/Buyer.



Schedule 10.2.2 to Fourth Amended and Restated Loan and Security Agreement
Existing Liens



--------------------------------------------------------------------------------





Conn Credit I, LP;
Conn Appliances Receivables Funding, LLC.
170029836551
08/31/2017
Texas Secretary of State
 
All of the Debtor/Seller's right, title and interest in, to and under (i) all
rights (but not any obligations) to, in and under each Contract, including all
Receivables related thereto and all Collections received thereon after the
applicable Cut-Off Date, reflected on the schedule of Receivables set forth on
Exhibit A of the related Bill of Sale, (ii) all Related Security, (iii) all
products and proceeds of the foregoing, including, without limitation, insurance
proceeds, and (iv) all Recoveries relating thereto, whether now owned or
existing or hereafter arising or acquired.
Conn Appliances Receivables Funding, LLC
Conn’s Receivables 2017 – B Trust
170042933514
12/22/2017
Texas Secretary of State
 
The financing statement (the “Financing Statement”) to which this Exhibit A is
attached and made a part covers the following property, whether now owned or
hereafter acquired, now existing or hereafter created and wherever located: (i)
certain Contracts that have been conveyed, sold and/or assigned by the
Debtor/Seller to the Assignor Secured Party/Buyer and then by the Assignor
Secured Party/Buyer to the Assignee Secured Party/Buyer, (ii) the Receivables
related to such Contracts; (iii) all Collections received in respect of the
Receivables after the Cut-Off Date; (iv) all Related Security; (v) all products
and proceeds of the foregoing, including, without limitation, insurance
proceeds, and (vi) all Recoveries relating thereto.


A purchase of or security interest in any Collateral described in this Financing
Statement will violate the rights of the Assignor Secured Party/Buyer.

Debtor: CONN CREDIT CORPORATION, INC.

Secured Party:
File Number:
Date filed:
Jurisdiction:
Subsequent Filings:
Collateral:
Bank of America, N.A.
080027428839
08/15/2008
Texas Secretary of State
Amendment filed 05/01/12;
Continuation filed 03/18/13;
Continuation filed 04/24/18
Blanket
Bank of America, N.A.
120030565486
09/26/2012
Texas Secretary of State
Continuation filed 07/12/17
Blanket
Bank of America, N.A.
150034857194
10/30/2015
Texas Secretary of State
 
Blanket



Schedule 10.2.2 to Fourth Amended and Restated Loan and Security Agreement
Existing Liens



--------------------------------------------------------------------------------





Debtor: CAI HOLDING CO.

Secured Party:
File Number:
Date filed:
Jurisdiction:
Subsequent Filings:
Collateral:
Bank of America, N.A., as Agent
20082803920
08/15/2008
Delaware Secretary of State
Continuation filed 03/18/13;
Continuation filed 04/24/18
Blanket
Bank of America, N.A., as Agent
20123718303
09/26/2012
Delaware Secretary of State
Continuation filed 07/12/17
Blanket
Bank of America, N.A., as Agent
20155047302
10/30/2015
Delaware Secretary of State
 
Blanket

Debtor: CAI CREDIT INSURANCE AGENCY, INC

Secured Party:
File Number:
Date filed:
Jurisdiction:
Subsequent Filings:
Collateral:
Bank of America, N.A., as Agent
28-436423
08/25/2008
Lafayette Parish, Louisiana
Continuation filed 03/19/13;
Continuation filed 04/25/18
Blanket
Bank of America, N.A., as Agent
28-462135
09/28/2012
Lafayette Parish, Louisiana
Continuation filed 07/13/17
Blanket
Bank of America, N.A., as Agent
28-488683
12/18/2015
Lafayette Parish, Louisiana
 
Blanket

Debtor: CONN LENDING, LLC

Secured Party:
File Number:
Date filed:
Jurisdiction:
Subsequent Filings:
Collateral:
Bank of America, N.A., as Agent
20082804027
08/15/2008
Delaware Secretary of State
Continuation filed 03/19/13;
Continuation filed 04/24/18
Blanket
Bank of America, N.A., as Agent
20123718295
09/26/2012
Delaware Secretary of State
Continuation filed 07/12/17
Blanket
Bank of America, N.A., as Agent
20155047393
10/30/2015
Delaware Secretary of State
 
Blanket









Schedule 10.2.2 to Fourth Amended and Restated Loan and Security Agreement
Existing Liens



--------------------------------------------------------------------------------











Schedule 10.2.2 to Fourth Amended and Restated Loan and Security Agreement
Existing Liens



--------------------------------------------------------------------------------






SCHEDULE 10.2.5
to
Fourth Amended and Restated
Loan and Security Agreement
RESTRICTED INVESTMENTS
NONE.











EXHIBIT A
to
Fourth Amended and Restated Loan and Security Agreement
REVOLVER NOTE
      , 2018


$      

CONN APPLIANCES, INC., a Texas corporation, CONN CREDIT I, LP, a Texas limited
partnership, and CONN CREDIT CORPORATION, INC., a Texas corporation
(collectively, “Borrowers”), for value received, hereby unconditionally promise
to pay, on a joint and several basis, to the order of ____ (“Lender”), the
principal sum of ____ DOLLARS ($ ), or such lesser amount as may be advanced by
Lender as Revolver Loans and owing as LC Obligations from time to time under the
Loan Agreement described below, together with all accrued and unpaid interest
thereon. Terms are used herein as defined in the Fourth Amended and Restated
Loan and Security Agreement dated as of May 23, 2018, among Borrowers, Conn’s,
Inc., a Delaware corporation and parent to the Borrowers, Bank of America, N.A.,
as Agent, Lender, and certain other financial institutions, as such agreement
may be amended, modified, renewed or extended from time to time (“Loan
Agreement”).
Principal of and interest on this Revolver Note from time to time outstanding
shall be due and payable as provided in the Loan Agreement. This Revolver Note
is issued pursuant to and evidences Revolver Loans and LC Obligations under the
Loan Agreement, to which reference is made for a statement of the rights and
obligations of Lender and the duties and obligations of Borrowers. The Loan
Agreement contains provisions for acceleration of the maturity of this Revolver
Note upon the happening of certain stated events, and for the borrowing,
prepayment and reborrowing of amounts upon specified terms and conditions.
The holder of this Revolver Note is hereby authorized by Borrowers to record on
a schedule annexed to this Revolver Note (or on a supplemental schedule) the
amounts owing with respect to Revolver Loans and LC Obligations and the payment
thereof. Failure to make any notation, however, shall not affect the rights of
the holder of this Revolver Note or any obligations of Borrowers hereunder or
under any other Loan Documents.
Time is of the essence of this Revolver Note. Each Borrower and all endorsers,
sureties and guarantors of this Revolver Note hereby severally waive demand,
presentment for payment, protest, notice of protest, notice of intention to
accelerate the maturity of this Revolver Note, diligence in collecting, the
bringing of any suit against any party, and any notice of or defense on account
of any extensions, renewals, partial payments, or changes in any manner of or in
this Revolver Note or in any of its terms, provisions and covenants, or any
releases or substitutions of any security, or any delay, indulgence or other act
of any trustee or any holder hereof, whether before or after maturity. Borrowers
jointly and severally agree to pay, and to save the holder of this Revolver Note
harmless against, any liability for the payment of all costs and expenses
(including without limitation reasonable attorneys’ fees) if this Revolver Note
is collected by or through an attorney-at-law.
In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this Revolver Note for the use, forbearance or detention of
money advanced hereunder exceed the highest lawful rate permitted under
Applicable Law. If any such excess amount is inadvertently paid by Borrowers or
inadvertently received by the holder of this Revolver Note, such excess shall be
returned to Borrowers or credited as a payment of principal, in accordance with
the Loan Agreement. It is the intent hereof that Borrowers not pay or contract
to pay, and that holder of this Revolver Note not receive or contract to
receive, directly or indirectly in any manner whatsoever, interest in excess of
that which may be paid by Borrowers under Applicable Law.
THIS NOTE REPLACES AND SUPERSEDES IN ITS ENTIRETY ALL PRIOR REVOLVER NOTES
ISSUED BY BORROWERS IN FAVOR OF LENDER.
This Revolver Note shall be governed by the laws of the State of California,
without giving effect to any conflict of law principles (but giving effect to
federal laws relating to national banks).
[Signature Page Follows]



IN WITNESS WHEREOF, this Revolver Note is executed as of the date set forth
above.


 
CONN APPLIANCES, INC.,
a Texas corporation




By:                   
Name:
Title:




 
Conn Credit I, LP,
a Texas limited partnership


By: Conn Credit Corporation, Inc.
   a Texas corporation,
   its General Partner




   By:                
   Name:
   Title:




 
CONN APPLIANCES, INC.,
a Texas corporation




By:                   
Name:
Title:






EXHIBIT B
to
Fourth Amended and Restated Loan and Security Agreement
ASSIGNMENT AND ACCEPTANCE
Reference is made to the Fourth Amended and Restated Loan and Security Agreement
dated as of May 23, 2018 (as amended, the “Loan Agreement”), among CONN’S, INC.,
a Delaware corporation, as parent and guarantor (“Parent”), CONN APPLIANCES,
INC., a Texas corporation (“CAI”), CONN CREDIT I, LP, a Texas limited
partnership (“CCI”), and CONN CREDIT CORPORATION, INC., a Texas corporation
(“CCCI”, and together with CAI and CCI, collectively, “Borrowers”), BANK OF
AMERICA, N.A., as agent (“Agent”) for the financial institutions from time to
time party to the Loan Agreement (“Lenders”), and such Lenders. Terms are used
herein as defined in the Loan Agreement. _________ (“Assignor”) and _________
(“Assignee”) agree as follows:
1.Assignor hereby assigns to Assignee and Assignee hereby purchases and assumes
from Assignor (a) a principal amount of $_____ of Assignor’s outstanding
Revolver Loans and $_____ of Assignor’s participations in LC Obligations, and
(b) the amount of $_____ of Assignor’s Revolver Commitment (which represents %
of the total Revolver Commitments) (the foregoing items being, collectively,
“Assigned Interest”), together with an interest in the Loan Documents
corresponding to the Assigned Interest. This Agreement shall be effective as of
the date (“Effective Date”) indicated in the corresponding Assignment Notice
delivered to Agent, provided such Assignment Notice is executed by Assignor,
Assignee, Agent and Borrower Agent, if applicable. From and after the Effective
Date, Assignee hereby expressly assumes, and undertakes to perform, all of
Assignor’s obligations in respect of the Assigned Interest, and all principal,
interest, fees and other amounts which would otherwise be payable to or for
Assignor’s account in respect of the Assigned Interest shall be payable to or
for Assignee’s account, to the extent such amounts accrue on or after the
Effective Date.
2.Assignor (a) represents that as of the date hereof, prior to giving effect to
this assignment, its Revolver Commitment is $_____, the outstanding balance of
its Revolver Loans and participations in LC Obligations is $_____; (b) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the Loan
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Agreement or any other instrument or document
furnished pursuant thereto, other than that Assignor is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; and (c) makes no representation or warranty
and assumes no responsibility with respect to the financial condition of
Borrowers or the performance by Borrowers of their obligations under the Loan
Documents. [Assignor is attaching the promissory note[s] held by it and requests
that Agent exchange such note[s] for new promissory notes payable to Assignee
[and Assignor].]
3.Assignee (a) represents and warrants that it is legally authorized to enter
into this Assignment; (b) confirms that it has received copies of the Loan
Agreement and such other Loan Documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment; (c) agrees that it shall, independently and without reliance upon
Assignor and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents; (d) confirms that it is an Eligible
Assignee; (e) appoints and authorizes Agent to take such action as agent on its
behalf and to exercise such powers under the Loan Agreement as are delegated to
Agent by the terms thereof, together with such powers as are incidental thereto;
(f) agrees that it will observe and perform all obligations that are required to
be performed by it as a “Lender” under the Loan Documents; and (g) represents
and warrants that the assignment evidenced hereby will not result in a
non-exempt “prohibited transaction” under Section 406 of ERISA.
4.This Agreement shall be governed by the laws of the State of ______. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of this
Agreement shall remain in full force and effect.
5.Each notice or other communication hereunder shall be in writing, shall be
sent by messenger, by telecopy or facsimile transmission, or by first-class
mail, shall be deemed given when sent and shall be sent as follows:
(a)
If to Assignee, to the following address (or to such other address as Assignee
may designate from time to time):

___________________________
___________________________
___________________________


(b)
If to Assignor, to the following address (or to such other address as Assignor
may designate from time to time):

___________________________
___________________________
___________________________




Payments hereunder shall be made by wire transfer of immediately available
Dollars as follows:
If to Assignee, to the following account (or to such other account as Assignee
may designate from time to time):
                        
                        
ABA No.                 
                        
Account No.             
Reference:                 


If to Assignor, to the following account (or to such other account as Assignor
may designate from time to time):
                        
                        
ABA No.                 
                        
Account No.             
Reference:                 




IN WITNESS WHEREOF, this Assignment and Acceptance is executed as of _______,
____.


 
ASSIGNOR


[NAME OF ASSIGNOR]


By:                
Title:






 
ASSIGNEE


[NAME OF ASSIGNEE]


By:                
Title:













Schedule 10.2.5 to Fourth Amended and Restated Loan and Security Agreement
Labor Contracts



--------------------------------------------------------------------------------






EXHIBIT C
to
Fourth Amended and Restated Loan and Security Agreement
ASSIGNMENT NOTICE
Reference is made to (1) the Fourth Amended and Restated Loan and Security
Agreement dated as of May 23, 2018, as amended (“Loan Agreement”), among CONN’S,
INC., a Delaware corporation, as parent and guarantor (“Parent”), CONN
APPLIANCES, INC., a Texas corporation (“CAI”), CONN CREDIT I, LP, a Texas
limited partnership (“CCI”), and CONN CREDIT CORPORATION, INC., a Texas
corporation (“CCCI”, and together with CAI and CCI, collectively, “Borrowers”),
BANK OF AMERICA, N.A., as agent (“Agent”) for the financial from time to time
party to the Loan Agreement (“Lenders”), and such Lenders; and (2) the
Assignment and Acceptance dated as of ______, 20__ (“Assignment”), between
________ (“Assignor”) and ________ (“Assignee”). Terms are used herein as
defined in the Loan Agreement
Assignor hereby notifies Borrowers and Agent of Assignor’s intent to assign to
Assignee pursuant to the Assignment (a) a principal amount of $_____ of
Assignor’s outstanding Revolver Loans and $_____ of Assignor’s participations in
LC Obligations, and (b) the amount of $     of Assignor’s Revolver Commitment
(which represents __% of the total Revolver Commitments) (the foregoing items
being, collectively, the “Assigned Interest”), together with an interest in the
Loan Documents corresponding to the Assigned Interest. This Agreement shall be
effective as of the date (“Effective Date”) indicated below, provided this
Assignment Notice is executed by Assignor, Assignee, Agent and Borrower Agent,
if applicable. Pursuant to the Assignment, Assignee has expressly assumed all of
Assignor’s obligations under the Loan Agreement to the extent of the Assigned
Interest, as of the Effective Date.


For purposes of the Loan Agreement, Agent shall deem Assignor’s Revolver
Commitment to be reduced by $_____, and Assignee’s Revolver Commitment to be
increased by $_____.


The address of Assignee to which notices and information are to be sent under
the terms of the Loan Agreement is:




The address of Assignee to which payments are to be sent under the terms of the
Loan Agreement is shown in the Assignment.


This Notice is being delivered to Borrowers and Agent pursuant to Section 13.3
of the Loan Agreement. Please acknowledge your acceptance of this Notice by
executing and returning to Assignee and Assignor a copy of this Notice.


Exhibit C – Assignment Notice

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Assignment Notice is executed as of         .




Exhibit C – Assignment Notice

--------------------------------------------------------------------------------





 
ASSIGNOR


[NAME OF ASSIGNOR]


By:                
Title:




 
ASSIGNEE


[NAME OF ASSIGNEE]


By:                
Title:




[Consent to and Accepted:]


AGENT


BANK OF AMERICA, N.A.


By:                
Title:




[Consented to:]


BORROWER AGENT


CONN APPLIANCES, INC.,
a Texas corporation


By:                
Title:
 





Exhibit C – Assignment Notice

--------------------------------------------------------------------------------






EXHIBIT D
to
Fourth Amended and Restated Loan and Security Agreement
COMPLIANCE CERTIFICATE
This certificate is delivered pursuant to Section 10.1.2(d) of that certain
Fourth Amended and Restated Loan and Security Agreement, dated as of May 23,
2018 (the “Agreement”), among Conn’s, Inc., a Delaware corporation (“Company”),
Conn Appliances, Inc., a Texas corporation (the “CAI”), Conn Credit Corporation,
Inc., a Texas corporation (“CCCI”), and Conn Credit I, LP, a Texas limited
partnership (together with CAI and CCCI, each a “Borrower” and collectively, the
“Borrowers”), the financial institutions from time to time parties thereto
(collectively, the “Lenders”) and Bank of America, N.A., as Administrative Agent
and Collateral Agent for the Lenders (“Agent”). All initially capitalized terms
used but not defined in this certificate shall have the respective meanings
ascribed thereto in the Agreement.
I hereby certify pursuant to Section 10.1.2(d) of the Agreement the following:
1.
The Company and each Borrower has not, and has not allowed any of their
Subsidiaries to make Capital Expenditures in excess of $100,000,000 in the
aggregate during the period of the last four consecutive Fiscal Quarters.



2.
Attached hereto as Schedule I are reasonably detailed calculations setting forth
Interest Coverage Ratio for the most recently ended two Fiscal Quarters, which
calculations are true and accurate on and as of the date of this Certificate.



3.
Attached hereto as Schedule II are reasonably detailed calculations setting
forth Leverage Ratio for the most recently ended Fiscal Quarter, which
calculations are true and accurate on and as of the date of this Certificate.



4.
Attached hereto as Schedule III are reasonably detailed calculations setting
forth ABS Excluded Leverage Ratio for the most recently ended Fiscal Quarter,
which calculations are true and accurate on and as of the date of this
Certificate.



5.
Based on the reasonably detailed calculations setting forth the Leverage Ratio
for the most recently ended Fiscal Quarter, the applicable level for the
Applicable Margin is: Level [__].



6.
[As of the date of this Certificate, no Default or Event of Default exists] OR
[As of the date of this Certificate, no Default or Event of Default exists,
other than: [___]]



7.
[Pursuant to Section 7.5.2, during the most recently ended Fiscal Quarter ending
[________], the Borrowers have obtained interest in Collateral (other than
Contracts and related assets) consisting of Chattel Paper, Documents,
Instruments, Intellectual Property, Investment Property or Letter-of-Credit
Rights, as set forth in Schedule IV attached hereto.]



Exhibit D – Compliance Certificate

--------------------------------------------------------------------------------







8.
[Pursuant to Section 8.7.1 of the Agreement, attached hereto as Schedule V is an
updated Schedule 8.7.1 of the Agreement.]



9.
[Attached hereto as Schedule VI is a copy of the Credit and Collection
Guidelines reflecting changes made since the [Closing Date][date of the most
recent delivery of the Credit and Collection Guidelines], which Credit and
Collection Guidelines may, in the case of Confidential Information, be
redacted.]







Exhibit D – Compliance Certificate

--------------------------------------------------------------------------------






Schedule I
Interest Coverage Ratio Calculations
(see attached)






Exhibit D – Compliance Certificate

--------------------------------------------------------------------------------






Schedule II
Leverage Ratio Calculations
(see attached)






Exhibit D – Compliance Certificate

--------------------------------------------------------------------------------






Schedule III
ABS Excluded Leverage Ratio Calculations
(see attached)


Exhibit D – Compliance Certificate

--------------------------------------------------------------------------------






Schedule IV
List of Newly Acquired Collateral
(see attached)



Schedule V
Updated Schedule 8.7.1
(see attached)



Schedule VI
Changes made to Credit and Collection Guidelines
(see attached)






Exhibit D – Compliance Certificate